--------------------------------------------------------------------------------

Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PURCHASE AND ASSUMPTION AGREEMENT


WHOLE BANK


ALL DEPOSITS


AMONG


FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF THE BANK OF ASHEVILLE,
ASHEVILLE, NORTH CAROLINA


FEDERAL DEPOSIT INSURANCE CORPORATION


and


FIRST BANK
TROY, NORTH CAROLINA


DATED AS OF


JANUARY 21, 2011
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
2

--------------------------------------------------------------------------------

 

PURCHASE AND ASSUMPTION AGREEMENT


TABLE OF CONTENTS
 
ARTICLE I.  GENERAL
 
1
 
6.2
 
Transfer of Assigned Records
 
27
           
6.3
 
Preservation of Records
 
27
1.1
 
Purpose
 
1
 
6.4
 
Access to Records; Copies
 
28
1.2
 
Shared-Loss Agreements
 
1
 
6.5
 
Right of Receiver or Corporation to Audit
 
28
1.3
 
Defined Terms
 
2
                       
ARTICLE VIII.  BID; INITIAL PAYMENT
 
28
ARTICLE II.  ASSUMPTION OF LIABILITIES
 
9
                       
ARTICLE VIII.  ADJUSTMENTS
 
29
2.1
 
Liabilities Assumed by Assuming Institution
 
9
           
2.2
 
Interest on Deposit Liabilities
 
10
 
8.1
 
Pro Forma Statement
 
29
2.3
 
Unclaimed Deposits
 
10
 
8.2
 
Correction of Errors and Omissions; Other Liabilities
 
29
2.4
 
Employee Plans
 
11
 
8.3
 
Payments
 
29
           
8.4
 
Interest
 
30
ARTICLE III.  PURCHASE OF ASSETS
 
11
 
8.5
 
Subsequent Adjustments
 
30
                     
3.1
 
Assets Purchased by the Assuming Institution
 
11
 
ARTICLE IX.  CONTINUING COOPERATION
 
30
3.2
 
Asset Purchase Price
 
11
           
3.3
 
Manner of Conveyance; Limited Warranty; Nonrecourse; Etc.
 
12
 
9.1
 
General Matters
 
30
3.4
 
Puts of Assets to the Receiver
 
12
 
9.2
 
Additional Title Documents
 
30
3.5
 
Assets Not Purchased by Assuming Institution
 
14
 
9.3
 
Claims and Suits
 
30
3.6
 
Retention or Repurchase of Assets Essential to Receiver
 
16
 
9.4
 
Payment of Deposits
 
31
3.7
 
Receiver’s Offer to Sell Withheld Loans
 
17
 
9.5
 
Withheld Payments
 
31
           
9.6
 
Proceedings with Respect to Certain Assets and Liabilities
 
31
ARTICLE IV.  ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS
 
17
 
9.7
 
Information
 
32
           
9.8
 
Tax Ruling
 
32
4.1
 
Continuation of Banking Business
 
17
           
4.2
 
Credit Card Business
 
17
 
ARTICLE X.  CONDITION PRECEDENT
 
32
4.3
 
Safe Deposit Business
 
17
           
4.4
 
Safekeeping Business
 
18
 
ARTICLE XI.  REPRESENTATIONS AND WARRANTIES OF THE ASSUMING INSTITUTION
 
32
4.5
 
Trust Business
 
18
           
4.6
 
Bank Premises
 
18
 
11.1
 
Corporate Existence and Authority
 
32
4.7
 
Agreement with Respect to Leased Data Management Equipment
 
22
 
11.2
 
Third Party Consent
 
33
4.8
 
Certain Existing Agreements
 
23
 
11.3
 
Execution and Enforceability
 
33
4.9
 
Informational Tax Reporting
 
23
 
11.4
 
Compliance with Law
 
33
4.10
 
Insurance
 
24
 
11.5
 
Insured or Guaranteed Loans
 
33
4.11
 
Office Space for Receiver and Corporation; Certain Payments
 
24
 
11.6
 
Representations Remain True
 
33
4.12
 
Continuation of Group Health Plan Coverage for Former Employees of the Failed
Bank
 
25
 
11.7
 
No Reliance; Independent Advice
 
34
4.13
 
Interim Asset Servicing
 
26
           
4.15
 
Loss Sharing
 
26
 
ARTICLE XII  INDEMNIFICATION
 
34
                     
ARTICLE V.  DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK
 
26
 
12.1
 
Indemnification of Indemnitees
 
34
           
12.2
 
Conditions Precedent to Indemnification
 
37
5.1
 
Payment of Checks, Drafts, Orders and Deposits
 
26
 
12.3
 
No Additional Warranty
 
37
5.2
 
Certain Agreements Related to Deposits
 
26
 
12.4
 
Indemnification of Receiver and Corporation
 
37
5.3
 
Notice to Depositors
 
27
 
12.5
 
Obligations Supplemental
 
38
           
12.6
 
Criminal Claims
 
38
ARTICLE VI.  RECORDS
 
27
 
12.7
 
Limited Guaranty of the Corporation
 
39
           
12.8
 
Subrogation
   
6.1
 
Transfer of Records
 
27
                       
ARTICLE XIII.  MISCELLANEOUS
 
39
                                 
13.1
 
Expenses
 
39
           
13.2
 
Waiver of Jury Trial
 
39



THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
i

--------------------------------------------------------------------------------

 
 
13.3
 
Consent; Determination or Discretion
 
39
 
13.10
 
Successors
 
41
13.4
 
Rights Cumulative
 
39
 
13.11
 
Modification
 
41
13.5
 
References
 
39
 
13.12
 
Manner of Payment
 
41
13.6
 
Notice
 
39
 
13.13
 
Waiver
 
41
13.7
 
Entire Agreement
 
40
 
13.14
 
Severability
 
41
13.8
 
Counterparts
 
40
 
13.15
 
Term of Agreement
 
41
13.9
 
Governing Law
 
41
 
13.16
 
Survival of Covenants, Etc.
 
42





SCHEDULES
                 
Page
Excluded Deposit Liability Accounts
 
Schedule 2.1(a)
 
44
Purchase Price of Assets or any other assets
 
Schedule 3.2
 
45
Excluded Securities
 
Schedule 3.5(l)
 
47
Excluded Loans
 
Schedule 3.5(m)
 
48
Data Retention Catalog
 
Schedule 6.3
 
49
Accounts Excluded from Calculation of Deposit Franchise Bid Premium
 
Schedule 7
 
50
                   
EXHIBITS
       
Page
Final Legal Notice
 
Exhibit 2.3A
 
50
Affidavit of Mailing
 
Exhibit 2.3B
 
50
Valuation of Certain Qualified Financial Contracts
 
Exhibit 3.2(c)
 
50
Interim Asset Servicing Arrangement
 
Exhibit 4.13
 
50
Single Family Shared-Loss Agreement
 
Exhibit 4.15A
 
50
Commercial Shared-Loss Agreement
 
Exhibit 4.15B
 
50


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
ii

--------------------------------------------------------------------------------

 

PURCHASE AND ASSUMPTION AGREEMENT


WHOLE BANK


ALL DEPOSITS


THIS AGREEMENT, made and entered into as of the 21st day of JANUARY, 2011, by
and among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF THE BANK OF
ASHEVILLE, ASHEVILLE, NORTH CAROLINA (the “Receiver”), FIRST BANK, organized
under the laws of the STATE OF NORTH CAROLINA, and having its principal place of
business in TROY, NORTH CAROLINA (the “Assuming Institution”), and the FEDERAL
DEPOSIT INSURANCE CORPORATION, organized under the laws of the United States of
America and having its principal office in Washington, D.C., acting in its
corporate capacity (the “Corporation”).


RECITALS


A.            On the Bank Closing Date, the Chartering Authority closed THE BANK
OF ASHEVILLE (the “Failed Bank”) pursuant to applicable law and the Corporation
was appointed Receiver thereof.


B.            The Assuming Institution desires to purchase certain assets and
assume certain deposits and other liabilities of the Failed Bank on the terms
and conditions set forth in this Agreement.


C.            Pursuant to 12 U.S.C. § 1823(c)(2)(A), the Corporation may provide
assistance to the Assuming Institution to facilitate the transactions
contemplated by this Agreement, which assistance may include indemnification
pursuant to Article XII.


D.            The Board of Directors of the Corporation (the “Board”) has
determined to provide assistance to the Assuming Institution on the terms and
subject to the conditions set forth in this Agreement.


E.            The Board has determined pursuant to 12 U.S.C. § 1823(c)(4)(A)
that such assistance is necessary to meet the obligation of the Corporation to
provide insurance coverage for the insured deposits in the Failed Bank and is
the least costly to the deposit insurance fund of all possible methods for
meeting such obligation.


NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:


AGREEMENT


ARTICLE I.          GENERAL.


1.1.         Purpose.  The purpose of this Agreement is to set forth
requirements regarding, among other things, the terms and conditions on which
the Assuming Institution purchases certain assets and assumes certain
liabilities of the Failed Bank.


1.2.         Shared-Loss Agreements.  If the Receiver and the Assuming
Institution desire to share losses and recoveries on certain acquired assets, a
Shared-Loss Agreement or Shared-Loss

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
1

--------------------------------------------------------------------------------

 

Agreements are attached hereto as Exhibit 4.15A and/or Exhibit 4.15B, as
applicable, and will govern the terms of any such shared-loss arrangement.  To
the extent that any inconsistencies may arise between the terms of this
Agreement and a Shared-Loss Agreement with respect to the subject matter of a
Shared-Loss Agreement, the terms of the applicable Shared-Loss Agreement shall
control.


1.3.         Defined Terms.  Capitalized terms used in this Agreement shall have
the meanings set forth or referenced in this Section 1.3.  As used herein, words
imparting the singular include the plural and vice versa.


 “Acquired Subsidiary” or “Acquired Subsidiaries” means one or more, as
applicable, Subsidiaries of the Failed Bank acquired pursuant to Section 3.1.


“Affiliate” of any Person means any director, officer, or employee of that
Person and any other Person (i) who is directly or indirectly controlling, or
controlled by, or under direct or indirect common control with, such Person, or
(ii) who is an affiliate of such Person as the term “affiliate” is defined in §
2(k) of the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841.


“Agreement” means this Purchase and Assumption Agreement by and among the
Assuming Institution, the Corporation and the Receiver, as amended or otherwise
modified from time to time.


“Assets” means all assets of the Failed Bank purchased pursuant to Section
3.1.  Assets owned by Subsidiaries of the Failed Bank are not “Assets” within
the meaning of this definition by virtue of being owned by such Subsidiaries.


“Assumed Deposits” means Deposits.


“Assuming Institution” has the meaning set forth in the introduction to this
Agreement.


“Bank Closing Date” means the close of business of the Failed Bank on the date
on which the Chartering Authority closed such institution.


“Bank Premises” means the banking buildings, drive-in banking facilities, teller
facilities (staffed or automated), storage and service facilities, structures
connecting remote facilities to banking houses, land on which the foregoing are
located and unimproved land, together with any adjacent parking, that are owned
or leased by the Failed Bank and that have formerly been utilized, are currently
utilized, or are intended to be utilized in the future by the Failed Bank as
shown on the Failed Bank Records as of the Bank Closing Date.


“Bid Amount” has the meaning set forth in Article VII.


“Bid Valuation Date” means October 21, 2010


“Board” has the meaning set forth in Recital D.


“Book Value” means, with respect to any Asset and any Liability Assumed, the
dollar amount thereof stated on the Failed Bank Records. The Book Value of any
item shall be determined as of the Bank Closing Date after adjustments made by
the Receiver for differences in accounts, suspense items, unposted debits and
credits and other similar adjustments or corrections and for setoffs, whether
voluntary or involuntary.  The Book Value of an Acquired

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
2

--------------------------------------------------------------------------------

 

Subsidiary shall be determined from the investment in subsidiary and related
accounts on the “bank only” (unconsolidated) balance sheet of the Failed Bank
based on the equity method of accounting.  Without limiting the generality of
the foregoing, (i) the Book Value of a Liability Assumed shall include all
accrued and unpaid interest thereon as of the Bank Closing Date, and (ii) the
Book Value of a Loan shall reflect adjustments for earned interest, or unearned
interest (as it relates to the “rule of 78s” or add-on-interest loans, as
applicable), if any, as of the Bank Closing Date, adjustments for the portion of
earned or unearned loan-related credit life and/or disability insurance
premiums, if any, attributable to the Failed Bank as of the Bank Closing Date,
and adjustments for Failed Bank Advances, if any, in each case as determined for
financial reporting purposes. The Book Value of an Asset shall not include any
adjustment for loan premiums, discounts or any related deferred income, fees or
expenses, or general or specific reserves on the Failed Bank Records.


“Business Day” means a day other than a Saturday, Sunday, Federal legal holiday
or legal holiday under the laws of the State where the Failed Bank is located,
or a day on which the principal office of the Corporation is closed.


“Chartering Authority” means (i) with respect to a national bank, the Office of
the Comptroller of the Currency, (ii) with respect to a Federal savings
association or savings bank, the Office of Thrift Supervision, (iii) with
respect to a bank or savings institution chartered by a State, the agency of
such State charged with primary responsibility for regulating and/or closing
banks or savings institutions, as the case may be, (iv) the Corporation in
accordance with 12 U.S.C. § 1821(c)(4), with regard to self appointment, or (v)
the appropriate Federal banking agency in accordance with 12 U.S.C. §
1821(c)(9).


“Commitment” means the unfunded portion of a line of credit or other commitment
reflected on the books and records of the Failed Bank to make an extension of
credit (or additional advances with respect to a Loan) that was legally binding
on the Failed Bank as of the Bank Closing Date, other than extensions of credit
pursuant to the credit card business and overdraft protection plans of the
Failed Bank, if any.


“Corporation” has the meaning set forth in the introduction to this Agreement.


“Counterclaim” has the meaning set forth in Section 12.1(b).


“Credit Documents” means the agreements, instruments, certificates or other
documents at any time evidencing or otherwise relating to, governing or executed
in connection with or as security for, a Loan, including without limitation
notes, bonds, loan agreements, letter of credit applications, lease financing
contracts, banker’s acceptances, drafts, interest protection agreements,
currency exchange agreements, repurchase agreements, reverse repurchase
agreements, guarantees, deeds of trust, mortgages, assignments, security
agreements, pledges, subordination or priority agreements, lien priority
agreements, undertakings, security instruments, certificates, documents, legal
opinions, participation agreements and intercreditor agreements, and all
amendments, modifications, renewals, extensions, rearrangements, and
substitutions with respect to any of the foregoing.


“Credit File” means all Credit Documents and all other credit, collateral or
insurance documents in the possession or custody of the Assuming Institution, or
any of its Subsidiaries or Affiliates, relating to an Asset or a Loan included
in a Put Notice, or copies of any such documents.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
3

--------------------------------------------------------------------------------

 

“Deposit” means a deposit as defined in 12 U.S.C. § 1813(l), including without
limitation, outstanding cashier’s checks and other official checks and all
uncollected items included in the depositors’ balances and credited on the books
and records of the Failed Bank; provided that the term “Deposit” shall not
include all or any portion of those deposit balances which, in the discretion of
the Receiver or the Corporation, (i) may be required to satisfy it for any
liquidated or contingent liability of any depositor arising from an unauthorized
or unlawful transaction, or (ii) may be needed to provide payment of any
liability of any depositor to the Failed Bank or the Receiver, including the
liability of any depositor as a director or officer of the Failed Bank, whether
or not the amount of the liability is or can be determined as of the Bank
Closing Date.


“Deposit Secured Loan” means a loan in which the only collateral securing the
loan is Assumed Deposits or deposits at other insured depository institutions.


“Electronically Stored Information” means any system backup tapes, any
electronic mail (whether on an exchange or other similar system), any data on
personal computers and any data on server hard drives.


“Eligible Individuals” has the meaning set forth in Section 4.12.


“ERISA” has the meaning set forth in Section 4.12.


“Failed Bank” has the meaning set forth in Recital A.


“Failed Bank Advances” means the total sums paid by the Failed Bank to (i)
protect its lien position, (ii) pay ad valorem taxes and hazard insurance and
(iii) pay premiums for credit life insurance, accident and health insurance and
vendor’s single interest insurance.


“Failed Bank Records” means Records of the Failed Bank, including but not
limited to, its corporate minutes, general ledger and subsidiary ledgers and
schedules which support the general ledger balances.


“Fair Market Value” means:


(a)           “Market Value” as defined in the regulation prescribing the
standards for real estate appraisals used in federally related transactions, 12
C.F.R. § 323.2(g), and accordingly shall mean the most probable price which a
property should bring in a competitive and open market under all conditions
requisite to a fair sale, the buyer and seller each acting prudently and
knowledgeably, and assuming the price is not affected by undue stimulus.
Implicit in this definition is the assumed consummation of a sale as of a
specified date and the passing of title from seller to buyer under conditions
whereby:


(i)            Buyer and seller are typically motivated;


(ii)           Both parties are well informed or well advised, and acting in
what they consider their own best interests;


(iii)          A reasonable time is allowed for exposure in the open market;


(iv)          Payment is made in terms of cash in U.S. dollars or in terms of
financial arrangements comparable thereto; and

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
4

--------------------------------------------------------------------------------

 

(v)           The price represents the normal consideration for the property
sold unaffected by special or creative financing or sales concessions granted by
anyone associated with the sale;


as determined as of the Bank Closing Date by an appraiser chosen by the Assuming
Institution from a list of acceptable appraisers provided by the Receiver; any
costs and fees associated with such determination shall be shared equally by the
Receiver and the Assuming Institution, and


with respect to Bank Premises (to the extent, if any, that Bank Premises are
purchased utilizing this valuation method), shall be determined not later than
sixty (60) days after the Bank Closing Date by an appraiser selected by the
Receiver and the Assuming Institution within seven (7) days after the Bank
Closing Date; or


(b)           with respect to property other than Bank Premises purchased
utilizing this valuation method, the price therefor as established by the
Receiver and agreed to by the Assuming Institution, or in the absence of such
agreement, as determined in accordance with clause (a) above.


“FDIC Office Space” has the meaning set forth in Section 4.11.


“Final Legal Notice” has the meaning set forth in Section 2.3(a).


“Fixtures” means those leasehold improvements, additions, alterations and
installations constituting all or a part of Bank Premises and which were
acquired, added, built, installed or purchased at the expense of the Failed
Bank, regardless of the holder of legal title thereto as of the Bank Closing
Date.


“Furniture and Equipment” means the furniture and equipment (other than Safe
Deposit Boxes, Personal Computers, Owned Data Management Equipment and motor
vehicles), leased or owned by the Failed Bank and reflected on the Failed Bank
Records as of the Bank Closing Date and located on or at Bank Premises,
including without limitation automated teller machines, carpeting, furniture,
office machinery, shelving, office supplies, telephone, surveillance and
security systems, ancillary equipment and artwork.  Furniture and equipment
located at a storage facility not adjacent to a Bank Premises are excluded from
this definition.


“GSE” means a government sponsored enterprise.


“Indemnitees” means, except as provided in Section 12.1(b)(xi), (i) the Assuming
Institution, (ii) the Subsidiaries and Affiliates of the Assuming Institution
other than any Subsidiaries or Affiliates of the Failed Bank that are or become
Subsidiaries or Affiliates of the Assuming Institution and (iii) the directors,
officers, employees and agents of the Assuming Institution and its Subsidiaries
and Affiliates who are not also present or former directors, officers, employees
or agents of the Failed Bank or of any Subsidiary or Affiliate of the Failed
Bank.


“Information Package” means the most recent compilation of financial and other
data with respect to the Failed Bank, including any amendments or supplements
thereto, provided to the Assuming Institution by the Corporation on the web site
used by the Corporation to market the Failed Bank to potential acquirers.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
5

--------------------------------------------------------------------------------

 

“Initial Payment” means the payment made pursuant to Article VII (based on the
best information available as of the Bank Closing Date), the amount of which
shall be either (i) if the Bid Amount is positive, the aggregate Book Value of
the Liabilities Assumed minus the sum of the aggregate purchase price of the
Assets as determined pursuant to Section 3.2 and assets purchased and the
positive Bid Amount, or (ii) if the Bid Amount is negative, the sum of the
aggregate Book Value of the Liabilities Assumed and the negative Bid Amount
minus the aggregate purchase price of the Assets and assets purchased.  The
Initial Payment shall be payable by the Corporation to the Assuming Institution
if (i) the Liabilities Assumed are greater than the sum of the positive Bid
Amount and the Assets and any other assets purchased, or if (ii) the sum of the
Liabilities Assumed and the negative Bid Amount are greater than the Assets and
assets purchased. The Initial Payment shall be payable by the Assuming
Institution to the Corporation if (i) the Liabilities Assumed are less than the
sum of the positive Bid Amount and the Assets and assets purchased, or if (ii)
the sum of the Liabilities Assumed and the negative Bid Amount is less than the
Assets and assets purchased.  Such Initial Payment shall be subject to
adjustment as provided in Article VIII.


“Leased Data Management Equipment” means any equipment, computer hardware,
computer software (and the lease or licensing agreements related thereto),
computer networking equipment, printers, fax machines, copiers, document
scanners, data tape systems, data tapes, DVDs, CDs, flash drives,
telecommunications and check processing equipment and any other electronic
storage media leased by the Failed Bank at Bank Closing which is, was, or could
have been used by the Failed Bank in connection with data management activities.


“Legal Balance” means the amount of indebtedness legally owed by an Obligor with
respect to a Loan, including principal and accrued and unpaid interest, late
fees, attorneys’ fees and expenses, taxes, insurance premiums, and similar
charges, if any.


“Liabilities Assumed” has the meaning provided in Section 2.1.


“Lien” means any mortgage, lien, pledge, charge, assignment for security
purposes, security interest or encumbrance of any kind with respect to an Asset,
including any conditional sale agreement or capital lease or other title
retention agreement relating to such Asset.


“Loan” or “Loans” means, individually or collectively, all of the following owed
to or held by the Failed Bank as of the Bank Closing Date:


(a)           loans (including loans which have been charged off the Failed Bank
Records in whole or in part prior to and including the Bid Valuation Date),
participation agreements, interests in participations, overdrafts of customers
(including but not limited to overdrafts made pursuant to an overdraft
protection plan or similar extensions of credit in connection with a deposit
account), revolving commercial lines of credit, home equity lines of credit,
Commitments, United States and/or State-guaranteed student loans and lease
financing contracts;


(b)           all Liens, rights (including rights of set-off), remedies, powers,
privileges, demands, claims, priorities, equities and benefits owned or held by,
or accruing or to accrue to or for the benefit of, the holder of the obligations
or instruments referred to in clause (a) above, including but not limited to
those arising under or based upon Credit Documents, casualty insurance policies
and binders, standby letters of credit, mortgagee title insurance policies and
binders, payment bonds and performance bonds at any time

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
6

--------------------------------------------------------------------------------

 

and from time to time existing with respect to any of the obligations or
instruments referred to in clause (a) above; and


(c)           all amendments, modifications, renewals, extensions, refinancings
and refundings of or for any of the foregoing.


“Obligor” means each Person liable for the full or partial payment or
performance of any Loan, whether such Person is obligated directly, indirectly,
primarily, secondarily, jointly or severally.


“Other Real Estate” means all interests in real estate (other than Bank Premises
and Fixtures), including but not limited to mineral rights, leasehold rights,
condominium and cooperative interests, easements, air rights and development
rights that are owned by the Failed Bank.


“Owned Data Management Equipment” means any equipment, computer hardware,
computer software (and the lease or licensing agreements related thereto),
computer networking equipment, printers, fax machines, copiers, document
scanners, data tape systems, data tapes, DVDs, CDs, flash drives,
telecommunications and check processing equipment and any other electronic
storage media owned by the Failed Bank at Bank Closing which is, was, or could
have been used by the Failed Bank in connection with data management activities.


“Payment Date” means the first Business Day after the Bank Closing Date.


“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, limited liability partnership,
joint-stock company, trust, unincorporated organization, or government or any
agency or political subdivision thereof, excluding the Corporation.


“Personal Computer(s)” means computers based on a microprocessor generally
designed to be used by one person at a time and which usually store
informational data on that computer’s internal hard drive or attached
peripheral, and associated peripherals (such as keyboard, mouse, etc.).  A
personal computer can be found in various configurations such as laptops, net
books, and desktops.


“Primary Indemnitor” means any Person (other than the Assuming Institution or
any of its Affiliates) who is obligated to indemnify or insure, or otherwise
make payments (including payments on account of claims made against) to or on
behalf of any Person in connection with the claims covered under Article XII,
including without limitation any insurer issuing any directors and officers
liability policy or any Person issuing a financial institution bond or banker’s
blanket bond.


“Pro Forma” means a balance sheet that reflects a reasonably accurate financial
statement of the Failed Bank through the Bank Closing Date and serves as a basis
for the opening entries of both the Assuming Institution and the Receiver.


“Put Date” has the meaning set forth in Section 3.4(d).


“Put Notice” has the meaning set forth in Section 3.4(c).


“Qualified Beneficiaries” has the meaning set forth in Section 4.12.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
7

--------------------------------------------------------------------------------

 

“Qualified Financial Contract” means a qualified financial contract as defined
in 12 U.S.C. § 1821(e)(8)(D).


“Record” means any document, microfiche, microfilm or Electronically Stored
Information (including but not limited to magnetic tape, disc storage, card
forms and printed copy) of the Failed Bank generated or maintained by the Failed
Bank that is owned by or in the possession of the Receiver at the Bank Closing
Date.


“Receiver” has the meaning set forth in the introduction to this Agreement.


“Related Liability” with respect to any Asset means any liability existing and
reflected on the Failed Bank Records as of the Bank Closing Date for (i)
indebtedness secured by mortgages, deeds of trust, chattel mortgages, security
interests or other liens on or affecting such Asset, (ii) ad valorem taxes
applicable to such Asset and (iii) any other obligation determined by the
Receiver to be directly related to such Asset.


“Related Liability Amount” with respect to any Related Liability on the books of
the Assuming Institution, means the amount of such Related Liability as stated
on the Failed Bank Records of the Assuming Institution (as maintained in
accordance with generally accepted accounting principles) as of the date as of
which the Related Liability Amount is being determined. With respect to a
liability that relates to more than one Asset, the amount of such Related
Liability shall be allocated among such Assets for the purpose of determining
the Related Liability Amount with respect to any one of such Assets.


Such allocation shall be made by specific allocation, where determinable, and
otherwise shall be pro rata based upon the dollar amount of such Assets stated
on the Failed Bank Records of the entity that owns such Asset.


“Repurchase Price” means, with respect to any Asset, first taking the Book Value
of the Asset at the Bank Closing Date and either subtracting the pro rata Asset
discount or adding the pro rata Asset premium, and subsequently adjusting that
amount (i) for any advances and interest on such Asset after the Bank Closing
Date, (ii) by subtracting the total amount received by the Assuming Institution
for such Asset after the Bank Closing Date, regardless of how applied and (iii)
by adding total disbursements of principal made by the Receiver not otherwise
included in the Book Value.


“Safe Deposit Boxes” means the safe deposit boxes of the Failed Bank, if any,
including the removable safe deposit boxes and safe deposit stacks in the Failed
Bank’s vault(s), all rights and benefits under rental agreements with respect to
such safe deposit boxes, and all keys and combinations thereto.


“Settlement Date” means the first Business Day immediately prior to the day
which is three hundred sixty-five (365) days after the Bank Closing Date, or
such other date prior thereto as may be agreed upon by the Receiver and the
Assuming Institution. The Receiver, in its discretion, may extend the Settlement
Date.


“Settlement Interest Rate” means, for the first calendar quarter or portion
thereof during which interest accrues, the rate determined by the Receiver to be
equal to the investment rate on twenty-six (26)-week United States Treasury
Bills as published on the Bank Closing Date by the United States Treasury on the
TreasuryDirect.gov website; provided, that if no such Investment Rate is
published the week of the Bank Closing Date, the investment rate for such
Treasury Bills

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
8

--------------------------------------------------------------------------------

 

most recently published by the United States Treasury on TreasuryDirect.gov
prior to the Bank Closing Date shall be used. Thereafter, the rate shall be
adjusted to the rate determined by the Receiver to be equal to the Investment
Rate on such Treasury Bills in effect as of the first day of each succeeding
calendar quarter during which interest accrues as published by the United States
Treasury on the TreasuryDirect.gov website.


“Shared-Loss Agreements” means, if any, the Single Family Shared-Loss Agreement
attached hereto as Exhibit 4.15A and, if any, the Commercial Shared-Loss
Agreement, attached hereto as Exhibit 4.15B.


“Subsidiary” has the meaning set forth in § 3(w)(4) of the Federal Deposit
Insurance Act, 12 U.S.C. § 1813(w)(4), as amended.


ARTICLE II.           ASSUMPTION OF LIABILITIES.


2.1.         Liabilities Assumed by Assuming Institution.  The Assuming
Institution expressly assumes at Book Value (subject to adjustment pursuant to
Article VIII) and agrees to pay, perform and discharge, all of the following
liabilities of the Failed Bank as of the Bank Closing Date, except as otherwise
provided in this Agreement (such liabilities referred to as “Liabilities
Assumed”):


(a)           Assumed Deposits, except those Deposits specifically listed on
Schedule 2.1(a); provided, that as to any Deposits of public money which are
Assumed Deposits, the Assuming Institution agrees to properly secure such
Deposits with such  Assets as appropriate which, prior to the Bank Closing Date,
were pledged as security by the Failed Bank, or with assets of the Assuming
Institution, if such securing Assets, if any, are insufficient to properly
secure such Deposits;


(b)           liabilities for indebtedness secured by mortgages, deeds of trust,
chattel mortgages, security interests or other liens on or affecting any Assets,
if any; provided, that the amount of any liability assumed pursuant to this
Section 2.1(b) shall be limited to the market value of the Assets securing such
liability as determined by the Receiver;


(c)           all borrowings from, and obligations and indebtedness to, Federal
Reserve Banks and Federal Home Loan Banks, if any, whether currently owed, or
conditional or not yet matured, including but not limited to, if applicable, (i)
advances, including principal, interest, and any prepayment fees, costs and
expenses; (ii) letters of credit, including any reimbursement obligations; (iii)
acquired member assets programs, including representations, warranties, credit
enhancement obligations and servicing obligations; (iv) affordable housing
programs, including retention agreements and other contracts and monitoring
obligations; (v) swaps and other derivatives; and (vi) safekeeping and custody
agreements, provided, that the assumption of any liability pursuant to this
Section 2.1(c) shall be limited to the market value of the assets securing such
liability as determined by the Receiver; and overdrafts, debit balances, service
charges, reclamations and adjustments to accounts with the Federal Reserve Banks
as reflected on the books and records of any such Federal Reserve Bank within
ninety (90) days after the Bank Closing Date, if any;


(d)           ad valorem taxes applicable to any Asset, if any; provided, that
the assumption of any ad valorem taxes pursuant to this Section 2.1(d) shall be
limited to an amount equal to the market value of the Asset to which such taxes
apply as determined by the Receiver;

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
9

--------------------------------------------------------------------------------

 

(e)           liabilities, if any, for federal funds purchased, repurchase
agreements and overdrafts in accounts maintained with other depository
institutions (including any accrued and unpaid interest thereon computed to and
including the Bank Closing Date); provided, that the assumption of any liability
pursuant to this Section 2.1(e) shall be limited to the market value of the
Assets securing such liability as determined by the Receiver;


(f)           United States Treasury tax and loan note option accounts, if any;


(g)           liabilities for any acceptance or commercial letter of credit
provided, that the assumption of any liability pursuant to this Section 2.1(g)
shall be limited to the market value of the Assets securing such liability as
determined by the Receiver;


(h)           liabilities for any “standby letters of credit” as defined in 12
C.F.R. § 337.2(a) issued on the behalf of any Obligor of a Loan acquired
hereunder by the Assuming Institution, but excluding any other standby letters
of credit;


(i)           duties and obligations assumed pursuant to this Agreement
including without limitation those relating to the Failed Bank’s Records, credit
card business, debit card business, stored value and gift card business,
overdraft protection plans, safe deposit business, safekeeping business and
trust business, if any;


(j)            liabilities, if any, for Commitments;


(k)           liabilities, if any, for amounts owed to any Acquired Subsidiary;


(l)            liabilities, if any, with respect to Qualified Financial
Contracts;


(m)          liabilities, if any, under any contract pursuant to which mortgage
servicing is provided to the Failed Bank by others; and


(n)           all asset-related offensive litigation liabilities and all
asset-related defensive litigation liabilities, but only to the extent such
liabilities relate to assets subject to a Shared-Loss Agreement, and provided
that all other defensive litigation and any class actions with respect to credit
card business are retained by the Receiver.


2.2.         Interest on Deposit Liabilities.  The Assuming Institution agrees
that, from and after the Bank Closing Date, it will accrue and pay interest on
Assumed Deposits pursuant to Section 2.1 at a rate(s) it shall determine;
provided, that for non-transaction Deposit liabilities such rate(s) shall not be
less than the lowest rate offered by the Assuming Institution to its depositors
for non-transaction deposit accounts. The Assuming Institution shall permit each
depositor to withdraw, without penalty for early withdrawal, all or any portion
of such depositor’s Deposit, whether or not the Assuming Institution elects to
pay interest in accordance with any deposit agreement formerly existing between
the Failed Bank and such depositor; and further provided, that if such Deposit
has been pledged to secure an obligation of the depositor or other party, any
withdrawal thereof shall be subject to the terms of the agreement governing such
pledge.  The Assuming Institution shall give notice to such depositors as
provided in Section 5.3 of the rate(s) of interest which it has determined to
pay and of such withdrawal rights.


2.3.         Unclaimed Deposits.


(a)           Final Legal Notice.  Fifteen (15) months following the Bank
Closing Date, the Assuming Institution will provide the Receiver a listing of
all deposit accounts, including the

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
10

--------------------------------------------------------------------------------

 

type of account, not claimed by the depositor.  The Receiver will review the
list and authorize the Assuming Institution to act on behalf of the Receiver to
send a Final Legal Notice in a form substantially similar to Exhibit 2.3A (the
“Final Legal Notice”) to the owner(s) of the unclaimed deposits reminding them
of the need to claim or arrange to continue their account(s) with the Assuming
Institution.  The Assuming Institution will send the Final Legal Notice to the
depositors within thirty (30) days following notification of the Receiver’s
authorization.  The Assuming Institution will prepare an Affidavit of Mailing in
a form substantially similar to Exhibit 2.3B and will forward the Affidavit of
Mailing to the Receiver after mailing out the Final Legal Notice to the owner(s)
of unclaimed deposit accounts.


(b)           Unclaimed Deposits. If, within eighteen (18) months after the Bank
Closing Date, any depositor of the Failed Bank does not claim or arrange to
continue such depositor’s Assumed Deposits at the Assuming Institution, the
Assuming Institution shall, within fifteen (15) Business Days after the end of
such eighteen (18) month period, (i) refund to the Receiver the full amount of
each such Deposit (without reduction for service charges), (ii) provide to the
Receiver a schedule of all such refunded Deposits in such form as may be
prescribed by the Receiver, and (iii) assign, transfer, convey, and deliver to
the Receiver, all right, title and interest of the Assuming Institution in and
to the Records previously transferred to the Assuming Institution and other
records generated or maintained by the Assuming Institution pertaining to such
Deposits.  During such eighteen (18) month period, at the request of the
Receiver, the Assuming Institution promptly shall provide to the Receiver
schedules of unclaimed Deposits in such form as may be prescribed by the
Receiver.


2.4.         Employee Plans. Except as provided in Section 4.12, the Assuming
Institution shall have no liabilities, obligations or responsibilities under the
Failed Bank’s health care, bonus, vacation, pension, profit sharing, deferred
compensation, 401k or stock purchase plans or similar plans, if any, unless the
Receiver and the Assuming Institution agree otherwise subsequent to the date of
this Agreement.


ARTICLE III.           PURCHASE OF ASSETS.


3.1.         Assets Purchased by Assuming Institution.  With the exception of
certain assets expressly excluded in Sections 3.5  and 3.6 and, if applicable,
listed on Schedule 3.5(l) the Assuming Institution hereby purchases from the
Receiver, and the Receiver hereby sells, assigns, transfers, conveys and
delivers to the Assuming Institution, all right, title and interest of the
Receiver in and to all of the assets (real, personal and mixed, wherever located
and however acquired) including all subsidiaries, joint ventures, partnerships
and any and all other business combinations or arrangements, whether active,
inactive, dissolved or terminated, of the Failed Bank whether or not reflected
on the books of the Failed Bank as of the Bank Closing Date.  Assets are
purchased hereunder by the Assuming Institution subject to all liabilities for
indebtedness collateralized by Liens affecting such Assets to the extent
provided in Section 2.1.


3.2.         Asset Purchase Price.


(a)           Determination of Asset Purchase Price. All Assets and assets of
the Failed Bank subject to an option to purchase by the Assuming Institution
shall be purchased for the amount, or the amount resulting from the method
specified for determining the amount, as specified on Schedule 3.2, except as
otherwise may be provided herein. Any Asset, asset of the Failed Bank subject to
an option to purchase or other asset purchased for which no purchase price is
specified on Schedule 3.2 or otherwise herein shall be purchased at its Book
Value.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
11

--------------------------------------------------------------------------------

 

Loans or other assets charged off on the Failed Bank Records before the Bid
Valuation Date shall be purchased at a price of zero.  The purchase price for
Acquired Subsidiaries shall be adjusted pursuant to Section 4.6(i)(iv), if
applicable.


(b)           Purchase Price for Securities. The purchase price for securities
(other than the capital stock of any Acquired Subsidiary and Federal Home Loan
Bank stock) purchased under Section 3.1 by the Assuming Institution shall be the
market value thereof as of the Bank Closing Date, which market value shall be
(i) the market price for each such security quoted at the close of the trading
day effective on the Bank Closing Date as published electronically by Bloomberg,
L.P., or alternatively, at the discretion of the Receiver, IDC/Financial Times
(FT) Interactive Data; (ii) provided that if such market price is not available
for any such security, the Assuming Institution will submit a bid  for each such
security within three days of notification/bid request by the Receiver (unless a
different time period is agreed to by the Assuming Institution and the Receiver)
and the Receiver, in its sole and absolute discretion, will accept or reject
each such bid; and (iii) further provided that in the absence of an acceptable
bid from the Assuming Institution, each such security shall not pass to the
Assuming Institution and shall be deemed to be an excluded asset hereunder and
listed on Schedule 3.5(l).


(c)           Purchase Price for Qualified Financial Contracts. Qualified
Financial Contracts shall be purchased at market value determined in accordance
with the terms of Exhibit 3.2(c). Any costs associated with such valuation shall
be shared equally by the Receiver and the Assuming Institution.


3.3.         Manner of Conveyance; Limited Warranty; Nonrecourse; Etc.  THE
CONVEYANCE OF ALL ASSETS, INCLUDING REAL AND PERSONAL PROPERTY INTERESTS,
PURCHASED BY THE ASSUMING INSTITUTION UNDER THIS AGREEMENT SHALL BE MADE, AS
NECESSARY, BY RECEIVER’S DEED OR RECEIVER’S BILL OF SALE, “AS IS,” “WHERE IS,”
WITHOUT RECOURSE AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
AGREEMENT, WITHOUT ANY WARRANTIES WHATSOEVER WITH RESPECT TO SUCH ASSETS,
EXPRESS OR IMPLIED, WITH RESPECT TO TITLE, VALUE, COLLECTIBILITY, GENUINENESS,
ENFORCEABILITY, DOCUMENTATION, CONDITION OR FREEDOM FROM LIENS OR ENCUMBRANCES
(IN WHOLE OR IN PART), OR ANY OTHER MATTERS.


3.4.         Puts of Assets to the Receiver.


(a)           Puts Within 30 Days After the Bank Closing Date.  During the
thirty (30)-day period following the Bank Closing Date and only during such
period (which thirty (30)-day period may be extended in writing in the sole and
absolute discretion of the Receiver for any Loan), in accordance with this
Section 3.4, the Assuming Institution shall be entitled to require the Receiver
to purchase any Deposit Secured Loan transferred to the Assuming Institution
pursuant to Section 3.1 which is not fully secured by Assumed Deposits or
deposits at other insured depository institutions due to either insufficient
Assumed Deposit or deposit collateral or deficient documentation regarding such
collateral; provided that with regard to any Deposit Secured Loan secured by an
Assumed Deposit:


(i)           no such purchase may be required until any Deposit setoff
determination, whether voluntary or involuntary, has been made; and

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
12

--------------------------------------------------------------------------------

 

(ii)           the Assuming Institution shall be entitled to require the
Receiver to purchase, within a reasonable time, any remaining overdraft
transferred to the Assuming Institution pursuant to Section 3.1 which existed on
the thirtieth (30th) day following the Bank Closing Date and which was made
after the Bid Valuation Date and not made pursuant to an overdraft protection
plan or similar extension of credit.


Notwithstanding the foregoing, the Assuming Institution shall not have the right
to require the Receiver to purchase any Loan if (i) the Obligor with respect to
such Loan is an Acquired Subsidiary, or (ii) the Assuming Institution has:


(A)           made any advance in accordance with the terms of a Commitment or
otherwise with respect to such Loan;


(B)           taken any action that increased the amount of a Related Liability
with respect to such Loan over the amount of such liability immediately prior to
the time of such action;


(C)           created or permitted to be created any Lien on such Loan which
secures indebtedness for money borrowed or which constitutes a conditional sales
agreement, capital lease or other title retention agreement;


(D)           entered into, agreed to make, grant or permit, or made, granted or
permitted any modification or amendment to, any waiver or extension with respect
to, or any renewal, refinancing or refunding of, such Loan or related Credit
Documents or collateral, including, without limitation, any act or omission
which diminished such collateral; or


(E)           sold, assigned or transferred all or a portion of such Loan to a
third party (whether with or without recourse).


(iii)           The Assuming Institution shall transfer all such Assets to the
Receiver without recourse, and shall indemnify the Receiver against any and all
claims of any Person claiming by, through or under the Assuming Institution with
respect to any such Asset, as provided in Section 12.4.


(b)           Puts Prior to the Settlement Date.  During the period from the
Bank Closing Date to and including the Business Day immediately preceding the
Settlement Date, the Assuming Institution shall be entitled to require the
Receiver to purchase any Asset which the Assuming Institution can establish is
evidenced by forged or stolen instruments as of the Bank Closing Date; provided
that the Assuming Institution shall not have the right to require the Receiver
to purchase any such Asset with respect to which the Assuming Institution has
taken any action referred to in Section 3.4(a)(ii) with respect to such
Asset.  The Assuming Institution shall transfer all such Assets to the Receiver
without recourse, and shall indemnify the Receiver against any and all claims of
any Person claiming by, through or under the Assuming Institution with respect
to any such Asset, as provided in Section 12.4.


(c)           Notices to the Receiver.  In the event that the Assuming
Institution elects to require the Receiver to purchase one or more Assets, the
Assuming Institution shall deliver to the Receiver a notice (a “Put Notice”)
which shall include:

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
13

--------------------------------------------------------------------------------

 

(i)            a list of all Assets that the Assuming Institution requires the
Receiver to purchase;


(ii)           a list of all Related Liabilities with respect to the Assets
identified pursuant to (i) above; and


(iii)          a statement of the estimated Repurchase Price of each Asset
identified pursuant to (i) above as of the applicable Put Date.


Such notice shall be in the form prescribed by the Receiver or such other form
to which the Receiver shall consent. As provided in Section 9.6, the Assuming
Institution shall deliver to the Receiver such documents, Credit Files and such
additional information relating to the subject matter of the Put Notice as the
Receiver may request and shall provide to the Receiver full access to all other
relevant books and Records.


(d)           Purchase by Receiver.  The Receiver shall purchase Assets that are
specified in the Put Notice and shall assume Related Liabilities with respect to
such Assets, and the transfer of such Assets and Related Liabilities shall be
effective as of a date determined by the Receiver which date shall not be later
than thirty (30) days after receipt by the Receiver of the Put Notice (the “Put
Date”).


(e)           Purchase Price and Payment Date.  Each Asset purchased by the
Receiver pursuant to this Section 3.4 shall be purchased at a price equal to the
Repurchase Price of such Asset less the Related Liability Amount applicable to
such Asset, in each case determined as of the applicable Put Date. If the
difference between such Repurchase Price and such Related Liability Amount is
positive, then the Receiver shall pay to the Assuming Institution the amount of
such difference; if the difference between such amounts is negative, then the
Assuming Institution shall pay to the Receiver the amount of such difference.
The Assuming Institution or the Receiver, as the case may be, shall pay the
purchase price determined pursuant to this Section 3.4(e) not later than the
twentieth (20th) Business Day following the applicable Put Date, together with
interest on such amount at the Settlement Interest Rate for the period from and
including such Put Date to and including the day preceding the date upon which
payment is made.


(f)            Servicing.  The Assuming Institution shall administer and manage
any Asset subject to purchase by the Receiver in accordance with usual and
prudent banking standards and business practices until such time as such Asset
is purchased by the Receiver.


(g)           Reversals.  In the event that the Receiver purchases an Asset (and
assumes the Related Liability) that it is not required to purchase pursuant to
this Section 3.4, the Assuming Institution shall repurchase such Asset (and
assume such Related Liability) from the Receiver at a price computed so as to
achieve the same economic result as would apply if the Receiver had never
purchased such Asset pursuant to this Section 3.4.


3.5.         Assets Not Purchased by Assuming Institution.  The Assuming
Institution does not purchase, acquire or assume, or (except as otherwise
expressly provided in this Agreement) obtain an option to purchase, acquire or
assume under this Agreement:


(a)           any financial institution bonds, banker’s blanket bonds, or public
liability, fire, extended coverage insurance policy, bank owned life insurance
or any other insurance

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
14

--------------------------------------------------------------------------------

 

policy of the Failed Bank, or premium refund, unearned premium derived from
cancellation, or any proceeds payable with respect to any of the foregoing;


(b)           any interest, right, action, claim, or judgment against (i) any
officer, director, employee, accountant, attorney, or any other Person employed
or retained by the Failed Bank or any Subsidiary of the Failed Bank on or prior
to the Bank Closing Date arising out of any act or omission of such Person in
such capacity, (ii) any underwriter of financial institution bonds, banker’s
blanket bonds or any other insurance policy of the Failed Bank, (iii) any
shareholder or holding company of the Failed Bank, or (iv) any other Person
whose action or inaction may be related to any loss (exclusive of any loss
resulting from such Person’s failure to pay on a Loan made by the Failed Bank)
incurred by the Failed Bank; provided that for the purposes hereof, the acts,
omissions or other events giving rise to any such claim shall have occurred on
or before the Bank Closing Date, regardless of when any such claim is discovered
and regardless of whether any such claim is made with respect to a financial
institution bond, banker’s blanket bond, or any other insurance policy of the
Failed Bank in force as of the Bank Closing Date;


(c)           prepaid regulatory assessments of the Failed Bank, if any;


(d)           legal or equitable interests in tax receivables of the Failed
Bank, if any, including any claims arising as a result of the Failed Bank having
entered into any agreement or otherwise being joined with another Person with
respect to the filing of tax returns or the payment of taxes;


(e)           amounts reflected on the Failed Bank Records as of the Bank
Closing Date as a general or specific loss reserve or contingency account, if
any;


(f)            leased or owned Bank Premises and leased or owned Fixtures,
Furniture and Equipment located on leased or owned Bank Premises, if any;
provided that the Assuming Institution does obtain an option under Sections 4.6,
4.7 or 4.8, as the case may be, with respect thereto;


(g)           owned Bank Premises which the Receiver, in its discretion,
determines may contain environmentally hazardous substances;


(h)           any “goodwill,” as such term is defined in the instructions to the
report of condition prepared by banks examined by the Corporation in accordance
with 12 C.F.R. § 304.3, and other intangibles (other than intellectual
property);


(i)            any criminal restitution or forfeiture orders issued in favor of
the Failed Bank;


(j)            any and all prepaid fees or any other income as shown on the
books and Records of the Failed Bank, but not taken into income as of the Bank
Closing Date, associated with a line of business of the Failed Bank which is not
assumed pursuant to this Agreement;


(k)           assets essential to the Receiver in accordance with Section 3.6;


(l)            any banker’s bank stock, and the securities listed on the
attached Schedule 3.5(l);


(m)          certain Loans listed on the attached Schedule 3.5(m);

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
15

--------------------------------------------------------------------------------

 

(n)           prepaid accounts associated with any contract or agreement that
the Assuming Institution either does not directly assume pursuant to the terms
of this Agreement nor has an option to assume under Section 4.8; and


(o)           except with respect to any Federal Home Loan Bank loans, any
contract pursuant to which the Failed Bank provides mortgage servicing for
others.


3.6.         Retention or Repurchase of Assets Essential to Receiver.


(a)           The Receiver may refuse to sell to the Assuming Institution, or
the Assuming Institution agrees, at the request of the Receiver set forth in a
written notice to the Assuming Institution, to sell, assign, transfer, convey,
and deliver to the Receiver, all of the Assuming Institution’s right, title and
interest in and to, any Asset or asset essential to the Receiver as determined
by the Receiver in its discretion (together with all Credit Documents evidencing
or pertaining thereto), which may include any Asset or asset that the Receiver
determines to be:


(i)            made to an officer, director, or other Person engaging in the
affairs of the Failed Bank, its Subsidiaries or Affiliates or any related
entities of any of the foregoing;


(ii)           the subject of any investigation relating to any claim with
respect to any item described in Section 3.5(a) or (b), or the subject of, or
potentially the subject of, any legal proceedings;


(iii)          made to a Person who is an Obligor on a loan owned by the
Receiver or the Corporation in its corporate capacity or its capacity as
receiver of any institution;


(iv)          secured by collateral which also secures any asset owned by the
Receiver; or


(v)           related to any asset of the Failed Bank not purchased by the
Assuming Institution under this Article III or any liability of the Failed Bank
not assumed by the Assuming Institution under Article II.


(vi)          Each such Asset or asset purchased by the Receiver shall be
purchased at a price equal to the Repurchase Price thereof less the Related
Liability Amount with respect to any Related Liabilities related to such Asset
or asset, in each case determined as of the date of the notice provided by the
Receiver pursuant to Section 3.6(a). The Receiver shall pay the Assuming
Institution not later than the twentieth (20th) Business Day following receipt
of related Credit Documents and Credit Files together with interest on such
amount at the Settlement Interest Rate for the period from and including the
date of receipt of such documents to and including the day preceding the day on
which payment is made. The Assuming Institution agrees to administer and manage
each such Asset or asset in accordance with usual and prudent banking standards
and business practices until each such Asset or asset is purchased by the
Receiver. All transfers with respect to Asset or assets under this Section 3.6
shall be made as provided in Section 9.6. The Assuming Institution shall
transfer all such Assets or assets and Related Liabilities to the Receiver
without recourse, and shall indemnify the Receiver

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
16

--------------------------------------------------------------------------------

 

against any and all claims of any Person claiming by, through or under the
Assuming Institution with respect to any such Asset or asset, as provided in
Section 12.4.


3.7.         Receiver’s Offer to Sell Withheld Loans.  For the period of thirty
(30) days commencing the day after the Bank Closing Date, the Receiver may sell,
in its sole and absolute discretion, and the Assuming Institution, may purchase,
in its sole and absolute discretion, at Book Value as of the Bank Closing Date,
any Loans initially withheld from sale to the Assuming Institution pursuant to
Sections 3.5 or 3.6 of this Agreement.  Except for the sales price, Loans sold
under this section will be treated as if initially sold under Section 3.1 of
this Agreement, and will be subject to all relevant terms of this Agreement as
similarly situated Loans sold and transferred pursuant to this Agreement,
provided that, no Loan shall be a Shared-Loss Loan pursuant to the Shared-Loss
Agreements if it does not meet the definition of Shared-Loss Loan in the
applicable Shared-Loss Agreement.  Payment for Loans sold under this Section 3.7
will be handled through the settlement process pursuant to Article VIII.


ARTICLE IV.           ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS.


4.1.         Continuation of Banking Business.  For the period commencing on the
first banking Business Day after the Bank Closing Date and ending on the first
anniversary of the Bank Closing Date, the Assuming Institution will provide full
service banking in the trade area of the Failed Bank.  Thereafter, the Assuming
Institution may cease providing such banking services in the trade area of the
Failed Bank, provided the Assuming Institution has received all necessary
regulatory approvals, including the approval of the Receiver and, if applicable,
the Corporation. At the option of the Assuming Institution, such banking
services may be provided at any or all of the Bank Premises, or at other
premises within such trade area, as determined by the Receiver. The Assuming
Institution may open, close or sell branches upon receipt of the necessary
regulatory approvals, provided that the Assuming Institution or its successors
continue to provide banking services in the trade area during the period
specified in this Section 4.1.  The Assuming Institution will pay to the
Receiver, upon the sale of a branch or branches within the year following the
date of this Agreement, fifty percent (50%) of any franchise premium in excess
of the franchise premium paid by the Assuming Institution with respect to such
branch or branches.


4.2.         Credit Card Business.  The Assuming Institution agrees to honor and
perform, from and after the Bank Closing Date, all duties and obligations with
respect to the Failed Bank’s credit card business (including issuer or merchant
acquirer) debit card business, stored value and gift card business, and/or
processing related to credit cards, if any, and assumes all extensions of credit
or balances outstanding as of the Bank Closing Date with respect to these lines
of business.


4.3.         Safe Deposit Business.  The Assuming Institution assumes and agrees
to discharge, from and after the Bank Closing Date, in the usual course of
conducting a banking business, the duties and obligations of the Failed Bank
with respect to all Safe Deposit Boxes, if any, of the Failed Bank and to
maintain all of the necessary facilities for the use of such boxes by the
renters thereof during the period for which such boxes have been rented and the
rent therefor paid to the Failed Bank, subject to the provisions of the rental
agreements between the Failed Bank and the respective renters of such boxes;
provided, that the Assuming Institution may relocate the Safe Deposit Boxes of
the Failed Bank to any office of the Assuming Institution located in the trade
area of the branch of the Failed Bank in which such Safe Deposit Boxes were

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
17

--------------------------------------------------------------------------------

 

located, as determined by the Receiver. The Safe Deposit Boxes shall be located
and maintained in such trade area for a minimum of one year from the Bank
Closing Date.


4.4.         Safekeeping Business.  The Receiver transfers, conveys and delivers
to the Assuming Institution and the Assuming Institution accepts all securities
and other items, if any, held by the Failed Bank in safekeeping for its
customers as of the Bank Closing Date. The Assuming Institution assumes and
agrees to honor and discharge, from and after the Bank Closing Date, the duties
and obligations of the Failed Bank with respect to such securities and items
held in safekeeping. The Assuming Institution shall provide to the Receiver
written verification of all assets held by the Failed Bank for safekeeping
within sixty (60) days after the Bank Closing Date.  The assets held for
safekeeping by the Failed Bank shall be held and maintained by the Assuming
Institution in the trade area of the Failed Bank for a minimum of one year from
the Bank Closing Date. At the option of the Assuming Institution, the
safekeeping business may be provided at any or all of the Bank Premises, or at
other premises within such trade area, as determined by the Receiver.  The
Assuming Institution shall be entitled to all rights and benefits which accrue
after the Bank Closing Date with respect to securities and other items held in
safekeeping.


4.5.         Trust Business.


(a)           Assuming Institution as Successor. The Assuming Institution shall,
without further transfer, substitution, act or deed, to the full extent
permitted by law, succeed to the rights, obligations, properties, assets,
investments, deposits, agreements, and trusts of the Failed Bank under trusts,
executorships, administrations, guardianships, and agencies, and other fiduciary
or representative capacities, all to the same extent as though the Assuming
Institution had assumed the same from the Failed Bank prior to the Bank Closing
Date; provided, that any liability based on the misfeasance, malfeasance or
nonfeasance of the Failed Bank, its directors, officers, employees or agents
with respect to the trust business is not assumed hereunder.


(b)           Wills and Appointments. The Assuming Institution shall, to the
full extent permitted by law, succeed to, and be entitled to take and execute,
the appointment to all executorships, trusteeships, guardianships and other
fiduciary or representative capacities to which the Failed Bank is or may be
named in wills, whenever probated, or to which the Failed Bank is or may be
named or appointed by any other instrument.


(c)           Transfer of Trust Business. In the event additional proceedings of
any kind are necessary to accomplish the transfer of such trust business, the
Assuming Institution agrees that, at its own expense, it will take whatever
action is necessary to accomplish such transfer. The Receiver agrees to use
reasonable efforts to assist the Assuming Institution in accomplishing such
transfer.


(d)           Verification of Assets. The Assuming Institution shall provide to
the Receiver written verification of the assets held in connection with the
Failed Bank’s trust business within sixty (60) days after the Bank Closing Date.


4.6.         Bank Premises.


(a)           Option to Purchase. Subject to Section 3.5, the Receiver hereby
grants to the Assuming Institution an exclusive option for the period of ninety
(90) days commencing the day after the Bank Closing Date to purchase any or all
owned Bank Premises, including all

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
18

--------------------------------------------------------------------------------

 

Fixtures, Furniture and Equipment located on the Bank Premises. The Assuming
Institution shall give written notice to the Receiver within the option period
of its election to purchase or not to purchase any of the owned Bank Premises.
Any purchase of such premises shall be effective as of the date of the Bank
Closing Date and such purchase shall be consummated as soon as practicable
thereafter, and in no event later than the Settlement Date.  If the Assuming
Institution gives notice of its election not to purchase one or more of the
owned Bank Premises within seven (7) days of the Bank Closing Date, then,
notwithstanding any other provision of this Agreement to the contrary, the
Assuming Institution shall not be liable for any of the costs or fees associated
with Fair Market Value appraisals for such Bank Premises and associated
Fixtures, Furniture and Equipment.


(b)           Option to Lease. The Receiver hereby grants to the Assuming
Institution an exclusive option for the period of ninety (90) days commencing
the day after the Bank Closing Date to cause the Receiver to assign to the
Assuming Institution any or all leases for leased Bank Premises, if any, which
have been continuously occupied by the Assuming Institution from the Bank
Closing Date to the date it elects to accept an assignment of the leases with
respect thereto to the extent such leases can be assigned; provided that the
exercise of this option with respect to any lease must be as to all premises or
other property subject to the lease. The Assuming Institution shall give notice
to the Receiver within the option period of its election to accept or not to
accept an assignment of any or all leases (or enter into new leases in lieu
thereof).  The Assuming Institution agrees to assume all leases assigned (or
enter into new leases in lieu thereof) pursuant to this Section 4.6.  If the
Assuming Institution gives notice of its election not to accept an assignment of
a lease for one or more of the leased Bank Premises within seven (7) days of the
Bank Closing Date, then, notwithstanding any other provision of this Agreement
to the contrary, the Assuming Institution shall not be liable for any of the
costs or fees associated with Fair Market Value appraisals for the Fixtures,
Furniture and Equipment located on such leased Bank Premises.


(c)           Facilitation.  The Receiver agrees to facilitate the assumption,
assignment or sublease of leases or the negotiation of new leases by the
Assuming Institution; provided that neither the Receiver nor the Corporation
shall be obligated to engage in litigation, make payments to the Assuming
Institution or to any third party in connection with facilitating any such
assumption, assignment, sublease or negotiation or commit to any other
obligations to third parties.


(d)           Occupancy.  The Assuming Institution shall give the Receiver
fifteen (15) days prior written notice of its intention to vacate prior to
vacating any leased Bank Premises with respect to which the Assuming Institution
has not exercised the option provided in Section 4.6(b). Any such notice shall
be deemed to terminate the Assuming Institution’s option with respect to such
leased Bank Premises.


(e)           Occupancy Costs.


(i)           The Assuming Institution agrees to pay to the Receiver, or to
appropriate third parties at the direction of the Receiver, during and for the
period of any occupancy by it of (x) owned Bank Premises the market rental
value, as determined by the appraiser selected in accordance with the definition
of Fair Market Value, and all operating costs, and (y) leased Bank Premises, all
operating costs with respect thereto and to comply with all relevant terms of
applicable leases entered into by the Failed Bank, including without limitation
the timely payment of all rent. Operating costs include,

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
19

--------------------------------------------------------------------------------

 

without limitation all taxes, fees, charges, maintenance, utilities, insurance
and assessments, to the extent not included in the rental value or rent. If the
Assuming Institution elects to purchase any owned Bank Premises in accordance
with Section 4.6(a), the amount of any rent paid (and taxes paid to the Receiver
which have not been paid to the taxing authority and for which the Assuming
Institution assumes liability) by the Assuming Institution with respect thereto
shall be applied as an offset against the purchase price thereof.


(ii)           The Assuming Institution agrees during the period of occupancy by
it of owned or leased Bank Premises, to pay to the Receiver rent for the use of
all owned or leased Furniture and Equipment and all owned or leased Fixtures
located on such Bank Premises for the period of such occupancy. Rent for such
property owned by the Failed Bank shall be the market rental value thereof, as
determined by the Receiver within sixty (60) days after the Bank Closing Date.
Rent for such leased property shall be an amount equal to any and all rent and
other amounts which the Receiver incurs or accrues as an obligation or is
obligated to pay for such period of occupancy pursuant to all leases and
contracts with respect to such property. If the Assuming Institution purchases
any owned Furniture and Equipment or owned Fixtures in accordance with Section
4.6(f) or 4.6(h), the amount of any rents paid by the Assuming Institution with
respect thereto shall be applied as an offset against the purchase price
thereof.


(f)            Certain Requirements as to Fixtures, Furniture and Equipment.  If
the Assuming Institution purchases owned Bank Premises or accepts an assignment
of the lease (or enters into a sublease or a new lease in lieu thereof) for
leased Bank Premises as provided in Section 4.6(a) or 4.6(b), or if the Assuming
Institution does not exercise such option but within twelve (12) months
following the Bank Closing Date obtains the right to occupy such premises
(whether by assignment, lease, sublease, purchase or otherwise), other than in
accordance with Section 4.6(a) or 4.6(b), the Assuming Institution shall (i)
effective as of the Bank Closing Date, purchase from the Receiver all Fixtures,
Furniture and Equipment owned by the Failed Bank at Fair Market Value and
located thereon as of the Bank Closing Date, (ii) accept an assignment or a
sublease of the leases or negotiate new leases for all Fixtures, Furniture and
Equipment leased by the Failed Bank and located thereon, and (iii) if
applicable, accept an assignment or a sublease of any ground lease or negotiate
a new ground lease with respect to any land on which such Bank Premises are
located; provided that the Receiver shall not have disposed of such Fixtures,
Furniture and Equipment or repudiated the leases referred to in clause (ii) or
(iii).


(g)           Vacating Premises.


(i)           If the Assuming Institution elects not to purchase any owned Bank
Premises, the notice of such election in accordance with Section 4.6(a) shall
specify the date upon which the Assuming Institution’s occupancy of such
premises shall terminate, which date shall not be later than ninety (90) days
after the date of the Assuming Institution’s notice not to exercise such option.
The Assuming Institution shall be responsible for promptly relinquishing and
releasing to the Receiver such premises and the Fixtures, Furniture and
Equipment located thereon which existed at the time of the Bank Closing Date, in
the same condition as at the Bank Closing Date and at the premises where they
were inventoried at the Bank Closing Date, normal wear and tear excepted. Any of
the aforementioned which is missing will be charged to the Assuming Institution
at the item’s Fair Market Value as determined in accordance with this

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
20

--------------------------------------------------------------------------------

 

Agreement.  By occupying any such premises after the expiration of such ninety
(90)-day period, the Assuming Institution shall, at the Receiver’s option, (x)
be deemed to have agreed to purchase such Bank Premises, and to assume all
leases, obligations and liabilities with respect to leased Furniture and
Equipment and leased Fixtures located thereon and any ground lease with respect
to the land on which such premises are located, and (y) be required to purchase
all Fixtures, Furniture and Equipment owned by the Failed Bank and located on
such premises as of the Bank Closing Date.


(ii)           If the Assuming Institution elects not to accept an assignment of
the lease or sublease any leased Bank Premises, the notice of such election in
accordance with Section 4.6(b) shall specify the date upon which the Assuming
Institution’s occupancy of such leased Bank Premises shall terminate, which date
shall not be later than ninety (90) days after the date of the Assuming
Institution’s notice not to exercise such option. Upon vacating such premises,
the Assuming Institution shall be liable for relinquishing and releasing to the
Receiver such premises and the Fixtures and the Furniture and Equipment located
thereon which existed at the time of the Bank Closing Date, in the same
condition as at the Bank Closing Date, and at the premises where they were
inventoried at Bank closing, normal wear and tear excepted. Any of the
aforementioned which is missing will be charged to the Assuming Institution at
the item’s Fair Market Value as determined in accordance with this
Agreement.  By failing to provide notice of its intention to vacate such
premises prior to the expiration of the option period specified in Section
4.6(b), or by occupying such premises after the ninety (90)-day period specified
above in this Section 4.6(g)(ii), the Assuming Institution shall, at the
Receiver’s option, (x) be deemed to have assumed all leases, obligations and
liabilities with respect to such premises (including any ground lease with
respect to the land on which premises are located), and leased Furniture and
Equipment and leased Fixtures located thereon in accordance with this Section
4.6 (unless the Receiver previously repudiated any such lease), and (y) be
required to purchase all Fixtures, Furniture and Equipment owned by the Failed
Bank at Fair Market Value and located on such premises as of the Bank Closing
Date.


(h)           Furniture and Equipment and Certain Other Equipment.  The Receiver
hereby grants to the Assuming Institution an option to purchase all Furniture
and Equipment owned by the Failed Bank at Fair Market Value and located at any
leased or owned Bank Premises that the Assuming Institution elects to vacate or
which it could have, but did not occupy, pursuant to this Section 4.6; provided
that, the Assuming Institution shall give the Receiver notice of its election to
purchase such property at the time it gives notice of its intention to vacate
such Bank Premises or within ten (10) days after the Bank Closing Date for Bank
Premises it could have, but did not, occupy.


(i)            Option to Put Bank Premises and Related Fixtures, Furniture and
Equipment.


(i)            For a period of ninety (90) days following the Bank Closing Date,
the Assuming Institution shall be entitled to require the Receiver to purchase
any Bank Premises that is owned, directly or indirectly, by an Acquired
Subsidiary and the purchase price paid by the Receiver shall be the Fair Market
Value of the Bank Premises.


(ii)           If the Assuming Institution elects to require the Receiver to
purchase any Bank Premises that is owned, directly or indirectly, by an Acquired

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
21

--------------------------------------------------------------------------------

 

Subsidiary, the Assuming Institution shall also have the option, exercisable
within the same ninety (90) day time period, to require the Receiver to purchase
any Fixtures, Furniture and Equipment that is owned, directly or indirectly, by
an Acquired Subsidiary which is located on such Bank Premises and was utilized
by the Failed Bank for banking purposes.  The purchase price paid by the
Receiver shall be the Fair Market Value of the Fixtures, Furniture and Equipment
purchased.


(iii)          In the event the Assuming Institution elects to exercise its
options under this Section 4.6(i), the Assuming Institution shall pay to the
Receiver occupancy costs in accordance with Section 4.6(e) and shall vacate the
Bank Premises in accordance with Section 4.6(g)(i).


(iv)          Regardless of whether the Assuming Institution exercises any of
its options under this Section 4.6(i), the purchase price for the Acquired
Subsidiary shall be adjusted by the difference between the Fair Market Value of
the Bank Premises and Fixtures, Furniture and Equipment utilized by the Failed
Bank for banking purposes and their respective Book Value as reflected of the
books and records of the Acquired Subsidiary.  Such adjustment shall be made in
accordance with Article VIII of this Agreement.


4.7.         Agreement with Respect to Leased Data Management Equipment.


(a)           Option. The Receiver hereby grants to the Assuming Institution an
exclusive option for the period of ninety (90) days commencing the day after
Bank Closing to accept an assignment from the Receiver of all Leased Data
Management Equipment.


(b)           Notices Regarding Leased Data Management Equipment. The Assuming
Institution shall (i) give written notice to the Receiver within the option
period specified in Section 4.7(a) of its intent to accept or decline an
assignment or sublease of all Leased Data Management Equipment and promptly
accept an assignment or sublease of such Leased Data Management Equipment, and
(ii) give written notice to the appropriate lessor(s) that it has accepted an
assignment or sublease of any such Leased Data Management Equipment that is
subject to a lease.


(c)           Facilitation by Receiver. The Receiver agrees to facilitate the
assignment or sublease of Leased Data Management Equipment or the negotiation of
new leases or license agreements by the Assuming Institution; provided, that
neither the Receiver nor the Corporation shall be obligated to engage in
litigation, make payments to the Assuming Institution or to any third party in
connection with facilitating any such assumption, assignment, sublease or
negotiation or commit to any other obligations to third parties.


(d)           Operating Costs. The Assuming Institution agrees, during its
period of use of any Leased Data Management Equipment, to pay to the Receiver or
to appropriate third parties at the direction of the Receiver all operating
costs with respect thereto and to comply with all relevant terms of any existing
Leased Data Management Equipment leases entered into by the Failed Bank,
including without limitation the timely payment of all rent, taxes, fees,
charges, maintenance, utilities, insurance and assessments.


(e)           Assuming Institution’s Obligation. The Assuming Institution shall,
not later than fifty (50) days after giving the notice provided in Section
4.7(b), (i) relinquish and

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
22

--------------------------------------------------------------------------------

 

release to the Receiver or, at the direction of the Receiver, to a third party,
all Leased Data Management Equipment, in the same condition as at Bank Closing,
normal wear and tear excepted, or (ii) accept an assignment or a sublease of any
existing Leased Data Management lease or negotiate a new lease or license
agreement under this Section 4.7 with respect to Leased Data Management
Equipment.


(f)           Data Removal. The Assuming Institution shall, prior to returning
any Leased Data Management Equipment, and unless otherwise requested by the
Receiver, (i) remove all data from the Leased Data Management Equipment and (ii)
provide a written statement to the Receiver that all data has been removed in a
manner that renders it unrecoverable.


4.8.         Certain Existing Agreements.


(a)           Assumption of Agreements. Subject to the provisions of Section
4.8(b), with respect to agreements existing as of the Bank Closing Date which
provide for the rendering of services by or to the Failed Bank, within thirty
(30) days after the Bank Closing Date, the Assuming Institution shall give the
Receiver written notice specifying whether it elects to assume or not to assume
each such agreement. Except as may be otherwise provided in this Article IV, the
Assuming Institution agrees to comply with the terms of each such agreement for
a period commencing on the day after the Bank Closing Date and ending on: (i) in
the case of an agreement that provides for the rendering of services by the
Failed Bank, the date which is ninety (90) days after the Bank Closing Date, and
(ii) in the case of an agreement that provides for the rendering of services to
the Failed Bank, the date which is thirty (30) days after the Assuming
Institution has given notice to the Receiver of its election not to assume such
agreement; provided that the Receiver can reasonably make such service
agreements available to the Assuming Institution. The Assuming Institution shall
be deemed by the Receiver to have assumed agreements for which no notification
is timely given. The Receiver agrees to assign, transfer, convey and deliver to
the Assuming Institution all right, title and interest of the Receiver, if any,
in and to agreements the Assuming Institution assumes hereunder. In the event
the Assuming Institution elects not to accept an assignment of any lease (or
sublease) or negotiate a new lease for leased Bank Premises under Section 4.6
and does not otherwise occupy such premises, the provisions of this Section
4.8(a) shall not apply to service agreements related to such premises. The
Assuming Institution agrees, during the period it has the use or benefit of any
such agreement, promptly to pay to the Receiver or to appropriate third parties
at the direction of the Receiver all operating costs with respect thereto and to
comply with all relevant terms of such agreement.


(b)           Excluded Agreements. The provisions of Section 4.8(a) regarding
the Assuming Institution’s election to assume or not assume certain agreements
shall not apply to (i) agreements pursuant to which the Failed Bank provides
mortgage servicing for others or mortgage servicing is provided to the Failed
Bank by others, (ii) agreements that are subject to Sections 4.1 through 4.7 and
any insurance policy or bond referred to in Section 3.5(a) or other agreement
specified in Section 3.5 and (iii) consulting, management or employment
agreements, if any, between the Failed Bank and its employees or other Persons.
Except as otherwise expressly set forth elsewhere in this Agreement, the
Assuming Institution does not assume any liabilities or acquire any rights under
any of the agreements described in this Section 4.8(b).


4.9.         Informational Tax Reporting.  The Assuming Institution agrees to
perform all obligations of the Failed Bank with respect to Federal and State
income tax informational

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
23

--------------------------------------------------------------------------------

 

reporting related to (i) the Assets and the Liabilities Assumed, (ii) deposit
accounts that were closed and loans that were paid off or collateral obtained
with respect thereto prior to the Bank Closing Date, (iii) miscellaneous
payments made to vendors of the Failed Bank, and (iv) any other asset or
liability of the Failed Bank, including, without limitation, loans not purchased
and Deposits not assumed by the Assuming Institution, as may be required by the
Receiver.


4.10.       Insurance.


(a)           Assuming Institution to Insure. The Assuming Institution will
obtain and maintain insurance coverage acceptable to the Receiver (including
public liability, fire, and extended coverage insurance) naming the Assuming
Institution as the insured and the Receiver as additional insured, effective
from and after the Bank Closing Date, with respect to all (i) Bank Premises that
the Assuming Institution occupies, and (ii) Fixtures, Furniture and Equipment
and Leased Data Management Equipment located on those Bank Premises.


(b)           Rights of Receiver.  If the Assuming Institution at any time from
or after Bank Closing Date fails to (i) obtain or maintain any of the insurance
policies required by Section 4.10(a), (ii) pay any premium in whole or in part
related to those insurance policies, or (iii) provide evidence of those
insurance policies acceptable to the Receiver, then the Receiver may in its sole
and absolute discretion, without notice, and without waiving or releasing any
obligation or liability of the Assuming Institution, obtain and maintain
insurance policies, pay insurance premiums and take any other actions with
respect to the insurance coverage as the Receiver deem advisable.  The Assuming
Institution will reimburse the Receiver for all sums disbursed in connection
with this Section 4.10(b).


4.11.       Office Space for Receiver and Corporation; Certain Payments.


(a)           FDIC Office Space. For the period commencing on the day following
the Bank Closing Date and ending on the one hundred eightieth (180th) day
following the Bank Closing Date, the Assuming Institution will provide to the
Receiver and the Corporation, without charge, adequate and suitable office space
(including parking facilities and vault space), furniture, equipment (including
photocopying and telecopying machines), email accounts, network access and
technology resources (such as shared drive), and utilities (including local
telephone service and fax machines) (collectively, “FDIC Office Space”) at the
Bank Premises occupied by the Assuming Institution for the Receiver and the
Corporation to use in the discharge of their respective functions with respect
to the Failed Bank.


(b)           Receiver’s Right to Extend. Upon written notice by the Receiver or
the Corporation, for the period commencing on the one hundred eighty first
(181st) day following the Bank Closing Date and ending no later than the three
hundred and sixty-fifth (365th) day following the Bank Closing Date, the
Assuming Institution will continue to provide to the Receiver and the
Corporation FDIC Office Space at the Bank Premises. During the period from the
181st day following the Bank Closing Date until the day the FDIC and the
Corporation vacate FDIC Office Space, the Receiver and the Corporation will pay
to the Assuming Institution their respective pro rata share (based on square
footage occupied) of (A) the market rental value for the applicable owned Bank
Premises or (B) actual rent paid for applicable leased Bank Premises.


(c)           Receiver’s Relocation Right. If the Receiver or the Corporation
determine that the space provided by the Assuming Institution is inadequate or
unsuitable, the Receiver and

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
24

--------------------------------------------------------------------------------

 

the Corporation may relocate to other quarters having adequate and suitable FDIC
Office Space and the costs of relocation and any rental and utility costs for
the balance of the period of occupancy by the Receiver and the Corporation shall
be borne by the Assuming Institution.


(d)           Expenditures. The Assuming Institution will pay such bills and
invoices on behalf of the Receiver and the Corporation as the Receiver or the
Corporation may direct for the period beginning on the date of the Bank Closing
Date and ending on Settlement Date. The Assuming Institution shall submit its
requests for reimbursement of such expenditures pursuant to Article VIII of this
Agreement.


4.12.       Continuation of Group Health Plan Coverage for Former Employees of
the Failed Bank.


(a)           Continuation Coverage. The Assuming Institution agrees to assist
the Receiver, as provided in this Section 4.12, in offering individuals who were
employees or former employees of the Failed Bank, or any of its Subsidiaries,
and who, immediately prior to the Bank Closing Date, were receiving, or were
eligible to receive, health insurance coverage or health insurance continuation
coverage from the Failed Bank (“Eligible Individuals”), the opportunity to
obtain health insurance coverage in the Corporation’s Federal Insurance
Administration Continuation Coverage Plan which provides for health insurance
continuation coverage to such Eligible Individuals and other persons who are
qualified beneficiaries of the Failed Bank (“Qualified Beneficiaries”) as
defined in the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) § 607, 29 U.S.C. § 1167. The Assuming Institution shall consult with
the Receiver and not later than five (5) Business Days after the Bank Closing
Date shall provide written notice to the Receiver of the number (if available),
identity (if available) and addresses (if available) of the Eligible Individuals
who are Qualified Beneficiaries of the Failed Bank and for whom a “qualifying
event” (as defined in ERISA § 603, 29 U.S.C. § 1163) has occurred and with
respect to whom the Failed Bank’s obligations under Part 6 of Subtitle B of
Title I of ERISA, 29 U.S.C. §§ 1161-1169 have not been satisfied in full, and
such other information as the Receiver may reasonably require. The Receiver
shall cooperate with the Assuming Institution in order to permit it to prepare
such notice and shall provide to the Assuming Institution such data in its
possession as may be reasonably required for purposes of preparing such notice.


(b)           Qualified Beneficiaries; Expenses. The Assuming Institution shall
take such further action to assist the Receiver in offering the Eligible
Individuals who are Qualified Beneficiaries of the Failed Bank the opportunity
to obtain health insurance coverage in the Corporation’s Federal Insurance
Administration Continuation Coverage Plan as the Receiver may direct. All
expenses incurred and paid by the Assuming Institution (i) in connection with
the obligations of the Assuming Institution under this Section 4.12, and (ii) in
providing health insurance continuation coverage to any Eligible Individuals who
are hired by the Assuming Institution and such employees’ Qualified
Beneficiaries shall be borne by the Assuming Institution.


(c)           Employee List.  No later than five (5) Business Days after the
Bank Closing Date, the Assuming Institution shall provide the Receiver with a
list of all Failed Bank employees the Assuming Institution will not
hire.  Unless otherwise agreed, the Assuming Institution shall pay all salaries
and payroll costs for all Failed Bank employees until the list is provided to
the Receiver.  The Assuming Institution shall be responsible for all costs and
expenses (i.e., salary, benefits, etc.) associated with all other employees not
on that list from and

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
25

--------------------------------------------------------------------------------

 

after the date of delivery of the list to the Receiver.  The Assuming
Institution shall offer to the Failed Bank employees it retains employment
benefits comparable to those the Assuming Institution, offers its current
employees.


(d)           No Third Party Beneficiaries.  This Section 4.12 is for the sole
and exclusive benefit of the parties to this Agreement, and for the benefit of
no other Person (including any former employee of the Failed Bank or any
Subsidiary thereof, Eligible Individual or Qualified Beneficiary of such former
employee). Nothing in this Section 4.12 is intended by the parties, or shall be
construed, to give any Person (including any former employee of the Failed Bank
or any Subsidiary thereof, Eligible Individual or Qualified Beneficiary of such
former employee) other than the Corporation, the Receiver and the Assuming
Institution, any legal or equitable right, remedy or claim under or with respect
to the provisions of this Section 4.12.


4.13.       Interim Asset Servicing.   At any time after the Bank Closing Date,
the Receiver may establish on its books an asset pool(s) and may transfer to
such asset pool(s) (by means of accounting entries on the books of the Receiver)
all or any assets and liabilities of the Failed Bank which are not acquired by
the Assuming Institution, including, without limitation, wholly unfunded
Commitments and assets and liabilities which may be acquired, funded or
originated by the Receiver subsequent to the Bank Closing Date. The Receiver may
remove assets (and liabilities) from or add assets (and liabilities) to such
pool(s) at any time in its discretion. At the option of the Receiver, the
Assuming Institution agrees to service, administer and collect such pool assets
in accordance with, and for the term set forth in, Exhibit 4.13.


4.14.       Reserved.


4.15.       Loss Sharing.


This Agreement includes a Single Family Shared-Loss Agreement attached hereto as
Exhibit 4.15A and a Commercial Shared-Loss Agreement attached hereto as Exhibit
4.15B.  The Assuming Institution shall be entitled to require reimbursement from
the Receiver for shared losses, and shall share recoveries, on certain loans and
assets in accordance with the Shared-Loss Agreements.


ARTICLE V.           DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK.


5.1.         Payment of Checks, Drafts, Orders and Deposits.  Subject to Section
9.5, the Assuming Institution agrees to pay all properly drawn checks, drafts,
withdrawal orders and Assumed Deposits of depositors of the Failed Bank
presented for payment, whether drawn on the check or draft forms provided by the
Failed Bank or by the Assuming Institution, to the extent that the Deposit
balances to the credit of the respective makers or drawers assumed by the
Assuming Institution under this Agreement are sufficient to permit the payment
thereof, and in all other respects to discharge, in the usual course of
conducting a banking business, the duties and obligations of the Failed Bank
with respect to the Deposit balances due and owing to the depositors of the
Failed Bank assumed by the Assuming Institution under this Agreement.


5.2.           Certain Agreements Related to Deposits.   Except as may be
modified pursuant to Section 2.2, the Assuming Institution agrees to honor the
terms and conditions of any written escrow or mortgage servicing agreement or
other similar agreement relating to a Deposit liability assumed by the Assuming
Institution pursuant to this Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
26

--------------------------------------------------------------------------------

 

5.3.         Notice to Depositors.


(a)           Assumption of Deposits.  Within seven (7) days after the Bank
Closing Date, the Assuming Institution shall give notice by mail to each
depositor of the Failed Bank of (i) the assumption of the Deposit liabilities of
the Failed Bank, and (ii) the procedures to claim Deposits (the Receiver shall
provide item (ii) to Assuming Institution).  The Assuming Institution shall also
publish notice of its assumption of the Deposit liabilities of the Failed Bank
in a newspaper of general circulation in the county or counties in which the
Failed Bank was located.


(b)           Notice to Depositors.  Within seven (7) days after the Bank
Closing Date, the Assuming Institution shall give notices by mail to each
depositor of the Failed Bank, as required under Section 2.2.


(c)           Fee Schedule.  If the Assuming Institution proposes to charge fees
different from those fees formerly charged by the Failed Bank, the Assuming
Institution shall include its fee schedule in its mailed notice.


(d)           Approval of Notices and Publications. The Assuming Institution
shall obtain approval of all notices and publications required by this Section
5.3 from counsel for the Receiver prior to mailing or publication.


ARTICLE VI.           RECORDS.


6.1.         Transfer of Records.  In accordance with Sections 2.1 and 3.1, the
Receiver assigns, transfers, conveys and delivers to the Assuming Institution,
whether located on Bank Premises occupied or not occupied by the Assuming
Institution or at any other location, any and all Records of the Failed Bank,
other than the following:


(a)           Records pertaining to former employees of the Failed Bank who were
no longer employed by the Failed Bank as of the Bank Closing Date and Records
pertaining to employees of the Failed Bank who were employed by the Failed Bank
as of the Bank Closing Date and for whom the Receiver is unable to obtain a
waiver to release such Records to the Assuming Institution;


(b)           Records pertaining to (i) any asset or liability of the Failed
Bank retained by the Receiver, or (ii) any asset of the Failed Bank acquired by
the Receiver pursuant to this Agreement; and


(c)           any other Records as determined by the Receiver.


6.2.         Transfer of Assigned Records.  The Receiver shall transfer to the
Assuming Institution all Records described in Section 6.1 as soon as practicable
on or after the date of this Agreement.


6.3.           Preservation of Records.


(a)           Assuming Institution Records Retention.  The Assuming Institution
agrees that it will preserve and maintain for the joint benefit of the Receiver,
the Corporation and the Assuming Institution, all Records of which it has
custody. The Assuming Institution shall have the primary responsibility to
respond to subpoenas, discovery requests, and other similar official inquiries
and customer requests for lien releases with respect to the Records of which it
has

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
27

--------------------------------------------------------------------------------

 

custody.  With respect to its obligations under this Section 6.3 regarding
Electronically Stored Information, the Assuming Institution will complete the
Data Retention Catalog attached hereto as Schedule 6.3 and submit it to the
Receiver within thirty (30) days following the Bank Closing Date.


(b)           Destruction of Certain Records.  With regard to all Records of
which it has custody which are at least ten (10) years old as of the date of the
appointment of the Receiver, the Assuming Institution agrees to request written
permission to destroy such records by submitting a written request to destroy,
specifying precisely which records are included in the request, to DRR– Records
Manager, CServiceFDICDAL@FDIC.gov.


(c)           Destruction of Records After Six Years.  With regard to all
Records of which it has custody which have been maintained in the custody of the
Assuming Institution after six (6) years from the date of the appointment of the
Receiver, the Assuming Institution agrees to request written permission to
destroy such records by submitting a written request to destroy, specifying
precisely which records are included in the request, to DRR– Records Manager,
CServiceFDICDAL@FDIC.gov.


6.4.         Access to Records; Copies.  The Assuming Institution agrees to
permit the Receiver and the Corporation access to all Records of which the
Assuming Institution has custody, and to use, inspect, make extracts from or
request copies of any such Records in the manner and to the extent requested,
and to duplicate, in the discretion of the Receiver or the Corporation, any
Record pertaining to Deposit account relationships; provided that in the event
that the Failed Bank maintained one or more duplicate copies of such Records,
the Assuming Institution hereby assigns, transfers, and conveys to the
Corporation one such duplicate copy of each such Record without cost to the
Corporation, and agrees to deliver to the Corporation all Records assigned and
transferred to the Corporation under this Article VI as soon as practicable on
or after the date of this Agreement. The party requesting a copy of any Record
shall bear the cost (based on standard accepted industry charges to the extent
applicable, as determined by the Receiver) for providing such duplicate Records.
A copy of each Record requested shall be provided as soon as practicable by the
party having custody thereof.


6.5.         Right of Receiver or Corporation to Audit.   The Receiver or the
Corporation, their respective agents, contractors and employees, may (but are
not required to) perform an audit to determine the Assuming Institution’s
compliance with this Agreement at any time, by providing not less than ten (10)
Business Days prior notice. The scope and duration of any such audit shall be at
the discretion of the Receiver or the Corporation, as the case may be.  The
Receiver or the Corporation, as the case may be, shall bear the expense of any
such audit. In the event that any corrections are necessary as a result of such
an audit, the Assuming Institution and the Receiver shall make such accounting
adjustments, payments and withholdings as may be necessary to give retroactive
effect to such corrections.


ARTICLE VII.           BID; INITIAL PAYMENT.


The Assuming Institution has submitted to the Receiver a Deposit premium bid of
0% and an Asset discount bid of ($23,940,000) (the “Bid Amount”). The Deposit
premium bid will be applied to the total of all Assumed Deposits except for
brokered, CDARS®, and any market place or similar subscription services Deposits
as reflected on Schedule 7.  On the Payment Date, the Assuming Institution will
pay to the Corporation, or the Corporation will pay to the Assuming Institution,
as the case may be, the Initial Payment, together with interest on such

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
28

--------------------------------------------------------------------------------

 

amount (if the Payment Date is not the day following the Bank Closing Date) from
and including the day following the Bank Closing Date to and including the day
preceding the Payment Date at the Settlement Interest Rate.


ARTICLE VIII.           ADJUSTMENTS.


8.1.         Pro Forma Statement.  The Receiver, as soon as practicable after
the Bank Closing Date, in accordance with the best information then available,
shall provide to the Assuming Institution a Pro Forma statement reflecting any
adjustments of such liabilities and assets as may be necessary. Such Pro Forma
statement shall take into account, to the extent possible, (a) liabilities and
assets of a nature similar to those contemplated by Section 2.1 or Section 3.1,
respectively, which on the Bank Closing Date were carried in the Failed Bank’s
suspense accounts, (b) accruals as of the Bank Closing Date for all income
related to the assets and business of the Failed Bank acquired by the Assuming
Institution hereunder, whether or not such accruals were reflected on the Failed
Bank Records in the normal course of its operations, and (c) adjustments to
determine the Book Value of any investment in an Acquired Subsidiary and related
accounts on the “bank only” (unconsolidated) balance sheet of the Failed Bank
based on the equity method of accounting, whether or not the Failed Bank used
the equity method of accounting for investments in subsidiaries, except that the
resulting amount cannot be less than the Acquired Subsidiary’s recorded equity
as of the Bank Closing Date as reflected on the Failed Bank Records of the
Acquired Subsidiary. Any Loan purchased by the Assuming Institution pursuant to
Section 3.1 which the Failed Bank charged off during the period beginning the
day after the Bid Valuation Date to the date of the Bank Closing Date shall be
deemed not to be charged off for the purposes of the Pro Forma statement, and
the purchase price shall be determined pursuant to Section 3.2.


8.2.         Correction of Errors and Omissions; Other Liabilities.


(a)           Adjustments to Correct Errors.  In the event any bookkeeping
omissions or errors are discovered in preparing any Pro Forma statement or in
completing the transfers and assumptions contemplated hereby, the parties hereto
agree to correct such errors and omissions, it being understood that, as far as
practicable, all adjustments will be made consistent with the judgments,
methods, policies or accounting principles utilized by the Failed Bank in
preparing and maintaining Failed Bank Records, except that adjustments made
pursuant to this Section 8.2(a) are not intended to bring the Failed Bank
Records into accordance with generally accepted accounting principles.


(b)           Receiver’s Rights Regarding Other Liabilities.  If the Receiver
discovers at any time subsequent to the date of this Agreement that any claim
exists against the Failed Bank which is of such a nature that it would have been
included in the liabilities assumed under Article II had the existence of such
claim or the facts giving rise thereto been known as of the Bank Closing Date,
the Receiver may, in its discretion, at any time, require that such claim be
assumed by the Assuming Institution in a manner consistent with the intent of
this Agreement. The Receiver will make appropriate adjustments to the Pro Forma
statement provided by the Receiver to the Assuming Institution pursuant to
Section 8.1 as may be necessary.


8.3.         Payments.  The Receiver agrees to cause to be paid to the Assuming
Institution, or the Assuming Institution agrees to pay to the Receiver, as the
case may be, on the Settlement Date, a payment in an amount which reflects net
adjustments (including any costs, expenses and fees associated with
determinations of value as provided in this Agreement) made pursuant to

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
29

--------------------------------------------------------------------------------

 

Section 8.1 or Section 8.2, plus interest as provided in Section 8.4. The
Receiver and the Assuming Institution agree to effect on the Settlement Date any
further transfer of assets to or assumption of liabilities or claims by the
Assuming Institution as may be necessary in accordance with Section 8.1 or
Section 8.2.


8.4.         Interest.  Any amounts paid under Section 8.3 or Section 8.5 shall
bear interest for the period from and including the day following the Bank
Closing Date to and including the day preceding the payment at the Settlement
Interest Rate.


8.5.         Subsequent Adjustments.  In the event that the Assuming Institution
or the Receiver discovers any errors or omissions as contemplated by Section 8.2
or any error with respect to the payment made under Section 8.3 after the
Settlement Date, the Assuming Institution and the Receiver agree to promptly
correct any such errors or omissions, make any payments and effect any transfers
or assumptions as may be necessary to reflect any such correction plus interest
as provided in Section 8.4.


ARTICLE IX.           CONTINUING COOPERATION.


9.1.         General Matters.  The parties hereto will, in good faith and with
their best efforts, cooperate with each other to carry out the transactions
contemplated by this Agreement and to effect the purposes hereof.


9.2.         Additional Title Documents.  The Receiver, the Corporation and the
Assuming Institution each shall, at any time, and from time to time, upon the
request of any party hereto, execute and deliver such additional instruments and
documents of conveyance as shall be reasonably necessary to vest in the
appropriate party its full legal or equitable title in and to the property
transferred pursuant to this Agreement or to be transferred in accordance
herewith. The Assuming Institution shall prepare such instruments and documents
of conveyance (in form and substance satisfactory to the Receiver) as shall be
necessary to vest title to the Assets in the Assuming Institution. The Assuming
Institution shall be responsible for recording such instruments and documents of
conveyance at its own expense.


9.3.         Claims and Suits.


(a)           Defense and Settlement.  The Receiver shall have the right, in its
discretion, to (i) defend or settle any claim or suit against the Assuming
Institution with respect to which the Receiver has indemnified the Assuming
Institution in the same manner and to the same extent as provided in Article
XII, and (ii) defend or settle any claim or suit against the Assuming
Institution with respect to any Liability Assumed, which claim or suit may
result in a loss to the Receiver arising out of or related to this Agreement, or
which existed against the Failed Bank on or before the Bank Closing Date. The
exercise by the Receiver of any rights under this Section 9.3(a) shall not
release the Assuming Institution with respect to any of its obligations under
this Agreement.


(b)           Removal of Actions.  In the event any action at law or in equity
shall be instituted by any Person against the Receiver and the Corporation as
codefendants with respect to any asset of the Failed Bank retained or acquired
pursuant to this Agreement by the Receiver, the Receiver agrees, at the request
of the Corporation, to join with the Corporation in a petition to remove the
action to the United States District Court for the proper district. The Receiver
agrees to institute, with or without joinder of the Corporation as co-plaintiff,
any action with respect to

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
30

--------------------------------------------------------------------------------

 

any such retained or acquired asset or any matter connected therewith whenever
notice requiring such action shall be given by the Corporation to the Receiver.


9.4.         Payment of Deposits.  In the event any depositor does not accept
the obligation of the Assuming Institution to pay any Deposit liability of the
Failed Bank assumed by the Assuming Institution pursuant to this Agreement and
asserts a claim against the Receiver for all or any portion of any such Deposit
liability, the Assuming Institution agrees on demand to provide to the Receiver
funds sufficient to pay such claim in an amount not in excess of the Deposit
liability reflected on the books of the Assuming Institution at the time such
claim is made. Upon payment by the Assuming Institution to the Receiver of such
amount, the Assuming Institution shall be discharged from any further obligation
under this Agreement to pay to any such depositor the amount of such Deposit
liability paid to the Receiver.


9.5.         Withheld Payments.  At any time, the Receiver or the Corporation
may, in its discretion, determine that all or any portion of any deposit balance
assumed by the Assuming Institution pursuant to this Agreement does not
constitute a “Deposit” (or otherwise, in its discretion, determine that it is
the best interest of the Receiver or Corporation to withhold all or any portion
of any deposit), and may direct the Assuming Institution to withhold payment of
all or any portion of any such deposit balance. Upon such direction, the
Assuming Institution agrees to hold such deposit and not to make any payment of
such deposit balance to or on behalf of the depositor, or to itself, whether by
way of transfer, set-off or otherwise. The Assuming Institution agrees to
maintain the “withheld payment” status of any such deposit balance until
directed in writing by the Receiver or the Corporation as to its disposition. At
the direction of the Receiver or the Corporation, the Assuming Institution shall
return all or any portion of such deposit balance to the Receiver or the
Corporation, as appropriate, and thereupon the Assuming Institution shall be
discharged from any further liability to such depositor with respect to such
returned deposit balance. If such deposit balance has been paid to the depositor
prior to a demand for return by the Corporation or the Receiver, and payment of
such deposit balance had not been previously withheld pursuant to this Section
9.5, the Assuming Institution shall not be obligated to return such deposit
balance to the Receiver or the Corporation. The Assuming Institution shall be
obligated to reimburse the Corporation or the Receiver, as the case may be, for
the amount of any deposit balance or portion thereof paid by the Assuming
Institution in contravention of any previous direction to withhold payment of
such deposit balance or return such deposit balance the payment of which was
withheld pursuant to this Section 9.5.


9.6.         Proceedings with Respect to Certain Assets and Liabilities.


(a)           Cooperation by Assuming Institution.  In connection with any
investigation, proceeding or other matter with respect to any asset or liability
of the Failed Bank retained by the Receiver, or any asset of the Failed Bank
acquired by the Receiver pursuant to this Agreement, the Assuming Institution
shall cooperate to the extent reasonably required by the Receiver.


(b)           Access to Records.  In addition to its obligations under Section
6.4, the Assuming Institution shall provide representatives of the Receiver
access at reasonable times and locations without other limitation or
qualification to (i) its directors, officers, employees and agents and those of
the Acquired Subsidiaries, and (ii) its books and Records, the books and Records
of such Acquired Subsidiaries and all Credit Files, and copies thereof. Copies
of books, Records and Credit Files shall be provided by the Assuming Institution
as requested by the Receiver and the costs of duplication thereof shall be borne
by the Receiver.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
31

--------------------------------------------------------------------------------

 

(c)           Loan Documents.  Not later than ten (10) days after the Put Notice
pursuant to Section 3.4 or the date of the notice of transfer of any Loan by the
Assuming Institution to the Receiver pursuant to Section 3.6, the Assuming
Institution shall deliver to the Receiver such documents with respect to such
Loan as the Receiver may request, including without limitation the following:
(i) all related Credit Documents (other than certificates, notices and other
ancillary documents), (ii) a certificate setting forth the principal amount on
the date of the transfer and the amount of interest, fees and other charges then
accrued and unpaid thereon, and any restrictions on transfer to which any such
Loan is subject, and (iii) all Credit Files, and all documents, microfiche,
microfilm and computer records (including but not limited to magnetic tape, disc
storage, card forms and printed copy) maintained by, owned by, or in the
possession of the Assuming Institution or any Affiliate of the Assuming
Institution relating to the transferred Loan.


9.7.         Information.  The Assuming Institution promptly shall provide to
the Corporation such other information, including financial statements and
computations, relating to the performance of the provisions of this Agreement as
the Corporation or the Receiver may request from time to time, and, at the
request of the Receiver, make available employees of the Failed Bank employed or
retained by the Assuming Institution to assist in preparation of the Pro Forma
statement pursuant to Section 8.1.


9.8.         Tax Ruling.  The Assuming Institution shall not at any time,
without the Corporation’s prior consent, seek a private letter ruling or other
determination from the Internal Revenue Service or otherwise seek to qualify for
any special tax treatment or benefits associated with any payments made by the
Receiver or Corporation pursuant to this Agreement.


ARTICLE X.           CONDITION PRECEDENT.


The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Bank Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, the closing of the Failed Bank and the
appointment of the Receiver, the chartering of the Assuming Institution, and any
agreements, documents, matters or proceedings contemplated hereby or thereby.


ARTICLE XI.           REPRESENTATIONS AND WARRANTIES OF THE ASSUMING
INSTITUTION.


The Assuming Institution represents and warrants to the Corporation and the
Receiver as follows:


11.1.       Corporate Existence and Authority.  The Assuming Institution (a) is
duly organized, validly existing and in good standing under the laws of its
Chartering Authority and has full power and authority to own and operate its
properties and to conduct its business as now conducted by it, and (b) has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The Assuming Institution has taken all necessary
corporate (or other applicable governance) action to authorize the execution,
delivery and performance of this Agreement and the performance of the
transactions contemplated hereby.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
32

--------------------------------------------------------------------------------

 

11.2.       Third Party Consents.  No governmental authority or other third
party consents (including but not limited to approvals, licenses, registrations
or declarations) are required in connection with the execution, delivery or
performance by the Assuming Institution of this Agreement, other than such
consents as have been duly obtained and are in full force and effect.


11.3.       Execution and Enforceability.  This Agreement has been duly executed
and delivered by the Assuming Institution and when this Agreement has been duly
authorized, executed and delivered by the Corporation and the Receiver, this
Agreement will constitute the legal, valid and binding obligation of the
Assuming Institution, enforceable in accordance with its terms.


11.4.       Compliance with Law.


(a)           No Violations.  Neither the Assuming Institution nor any of its
Subsidiaries is in violation of any statute, regulation, order, decision,
judgment or decree of, or any restriction imposed by, the United States of
America, any State, municipality or other political subdivision or any agency of
any of the foregoing, or any court or other tribunal having jurisdiction over
the Assuming Institution or any of its Subsidiaries or any assets of any such
Person, or any foreign government or agency thereof having such jurisdiction,
with respect to the conduct of the business of the Assuming Institution or of
any of its Subsidiaries, or the ownership of the properties of the Assuming
Institution or any of its Subsidiaries, which, either individually or in the
aggregate with all other such violations, would materially and adversely affect
the business, operations or condition (financial or otherwise) of the Assuming
Institution or the ability of the Assuming Institution to perform, satisfy or
observe any obligation or condition under this Agreement.


(b)           No Conflict.  Neither the execution and delivery nor the
performance by the Assuming Institution of this Agreement will result in any
violation by the Assuming Institution of, or be in conflict with, any provision
of any applicable law or regulation, or any order, writ or decree of any court
or governmental authority.


11.5.       Insured or Guaranteed Loans.  If any Loans being transferred
pursuant to this Agreement are insured or guaranteed by any department or agency
of any governmental unit, federal, state or local, Assuming Institution
represents that Assuming Institution has been approved by such agency and is an
approved lender or mortgagee, as appropriate, if such approval is required. The
Assuming Institution further assumes full responsibility for determining whether
or not such insurance or guarantees are in full force and effect on the date of
this Agreement and with respect to those Loans whose insurance or guaranty is in
full force and effect on the date of this Agreement, Assuming Institution
assumes full responsibility for doing all things necessary to insure such
insurance or guarantees remain in full force and effect. Assuming Institution
agrees to assume all of the obligations under the contract(s) of insurance or
guaranty and agrees to cooperate with the Receiver where necessary to complete
forms required by the insuring or guaranteeing department or agency to effect or
complete the transfer to Assuming Institution.


11.6.       Representations Remain True.  The Assuming Institution represents
and warrants that it has executed and delivered to the Corporation a Purchaser
Eligibility Certification and Confidentiality Agreement and that all information
provided and representations made by or on behalf of the Assuming Institution in
connection with this Agreement and the transactions contemplated hereby,
including, but not limited to, the Purchaser

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
33

--------------------------------------------------------------------------------

 

Eligibility Certification and Confidentiality Agreement (which are affirmed and
ratified hereby) are and remain true and correct in all material respects and do
not fail to state any fact required to make the information contained therein
not misleading.


11.7.       No Reliance; Independent Advice.  The Assuming Institution is not
relying on the Receiver or the Corporation for any business, legal, tax,
accounting, investment or other advice in connection with this Agreement and the
Exhibits hereto and documents delivered in connection with the foregoing, and
has had adequate opportunity to consult with advisors of its choice in
connection therewith.


ARTICLE XII.       INDEMNIFICATION.


12.1.       Indemnification of Indemnitees.  From and after the Bank Closing
Date and subject to the limitations set forth in this Section 12.1 and Section
12.6 and compliance by the Indemnitees with Section 12.2, the Receiver agrees to
indemnify and hold harmless the Indemnitees against any and all costs, losses,
liabilities, expenses (including attorneys’ fees) incurred prior to the
assumption of defense by the Receiver pursuant to Section 12.2(d), judgments,
fines and amounts paid in settlement actually and reasonably incurred in
connection with claims against any Indemnitee based on liabilities of the Failed
Bank that are not assumed by the Assuming Institution pursuant to this Agreement
or subsequent to the execution hereof by the Assuming Institution or any
Subsidiary or Affiliate of the Assuming Institution for which indemnification is
provided:


(a)           hereunder in this Section 12.1, subject to certain exclusions as
provided in Section 12.1(b):


(i)            claims based on the rights of any shareholder or former
shareholder as such of (A) the Failed Bank, or (B) any Subsidiary or Affiliate
of the Failed Bank;


(ii)           claims based on the rights of any creditor as such of the Failed
Bank, or any creditor as such of any director, officer, employee or agent of the
Failed Bank, with respect to any indebtedness or other obligation of the Failed
Bank arising prior to the Bank Closing Date;


(iii)          claims based on the rights of any present or former director,
officer, employee or agent as such of the Failed Bank or of any Subsidiary or
Affiliate of the Failed Bank;


(iv)          claims based on any action or inaction prior to the Bank Closing
Date of the Failed Bank, its directors, officers, employees or agents as such,
or any Subsidiary or Affiliate of the Failed Bank, or the directors, officers,
employees or agents as such of such Subsidiary or Affiliate;


(v)           claims based on any malfeasance, misfeasance or nonfeasance of the
Failed Bank, its directors, officers, employees or agents with respect to the
trust business of the Failed Bank, if any;


(vi)          claims based on any failure or alleged failure (not in violation
of law) by the Assuming Institution to continue to perform any service or
activity previously performed by the Failed Bank which the Assuming Institution
is not required to perform

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
34

--------------------------------------------------------------------------------

 

pursuant to this Agreement or which arise under any contract to which the Failed
Bank was a party which the Assuming Institution elected not to assume in
accordance with this Agreement and which neither the Assuming Institution nor
any Subsidiary or Affiliate of the Assuming Institution has assumed subsequent
to the execution hereof;


(vii)         claims arising from any action or inaction of any Indemnitee,
including for purposes of this Section 12.1(a)(vii) the former officers or
employees of the Failed Bank or of any Subsidiary or Affiliate of the Failed
Bank that is taken upon the specific written direction of the Corporation or the
Receiver, other than any action or inaction taken in a manner constituting bad
faith, gross negligence or willful misconduct; and


(viii)        claims based on the rights of any depositor of the Failed Bank
whose deposit has been accorded “withheld payment” status and/or returned to the
Receiver or Corporation in accordance with Section 9.5 and/or has become an
“unclaimed deposit” or has been returned to the Corporation or the Receiver in
accordance with Section 2.3;


(b)           provided that with respect to this Agreement, except for Section
12.1(a)(vii) and (viii), no indemnification will be provided under this
Agreement for any:


(i)             judgment or fine against, or any amount paid in settlement
(without the written approval of the Receiver) by, any Indemnitee in connection
with any action that seeks damages against any Indemnitee (a “Counterclaim”)
arising with respect to any Asset and based on any action or inaction of either
the Failed Bank, its directors, officers, employees or agents as such prior to
the Bank Closing Date, unless any such judgment, fine or amount paid in
settlement exceeds the greater of (A) the Repurchase Price of such Asset, or (B)
the monetary recovery sought on such Asset by the Assuming Institution in the
cause of action from which the Counterclaim arises; and in such event the
Receiver will provide indemnification only in the amount of such excess; and no
indemnification will be provided for any costs or expenses other than any costs
or expenses (including attorneys’ fees) which, in the determination of the
Receiver, have been actually and reasonably incurred by such Indemnitee in
connection with the defense of any such Counterclaim; and it is expressly agreed
that the Receiver reserves the right to intervene, in its discretion, on its
behalf and/or on behalf of the Receiver, in the defense of any such
Counterclaim;


(ii)           claims with respect to any liability or obligation of the Failed
Bank that is expressly assumed by the Assuming Institution pursuant to this
Agreement or subsequent to the execution hereof by the Assuming Institution or
any Subsidiary or Affiliate of the Assuming Institution;


(iii)          claims with respect to any liability of the Failed Bank to any
present or former employee as such of the Failed Bank or of any Subsidiary or
Affiliate of the Failed Bank, which liability is expressly assumed by the
Assuming Institution pursuant to this Agreement or subsequent to the execution
hereof by the Assuming Institution or any Subsidiary or Affiliate of the
Assuming Institution;


(iv)          claims based on the failure of any Indemnitee to seek recovery of
damages from the Receiver for any claims based upon any action or inaction of
the Failed

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
35

--------------------------------------------------------------------------------

 

Bank, its directors, officers, employees or agents as fiduciary, agent or
custodian prior to the Bank Closing Date;


(v)           claims based on any violation or alleged violation by any
Indemnitee of the antitrust, branching, banking or bank holding company or
securities laws of the United States of America or any State thereof;


(vi)          claims based on the rights of any present or former creditor,
customer, or supplier as such of the Assuming Institution or any Subsidiary or
Affiliate of the Assuming Institution;


(vii)         claims based on the rights of any present or former shareholder as
such of the Assuming Institution or any Subsidiary or Affiliate of the Assuming
Institution regardless of whether any such present or former shareholder is also
a present or former shareholder of the Failed Bank;


(viii)        claims, if the Receiver determines that the effect of providing
such indemnification would be to (A) expand or alter the provisions of any
warranty or disclaimer thereof provided in Section 3.3 or any other provision of
this Agreement, or (B) create any warranty not expressly provided under this
Agreement;


(ix)           claims which could have been enforced against any Indemnitee had
the Assuming Institution not entered into this Agreement;


(x)            claims based on any liability for taxes or fees assessed with
respect to the consummation of the transactions contemplated by this Agreement,
including without limitation any subsequent transfer of any Assets or
Liabilities Assumed to any Subsidiary or Affiliate of the Assuming Institution;


(xi)           except as expressly provided in this Article XII, claims based on
any action or inaction of any Indemnitee, and nothing in this Agreement shall be
construed to provide indemnification for (i) the Failed Bank, (ii) any
Subsidiary or Affiliate of the Failed Bank, or (iii) any present or former
director, officer, employee or agent of the Failed Bank or its Subsidiaries or
Affiliates; provided that the Receiver, in its sole and absolute discretion, may
provide indemnification hereunder for any present or former director, officer,
employee or agent of the Failed Bank or its Subsidiaries or Affiliates who is
also or becomes a director, officer, employee or agent of the Assuming
Institution or its Subsidiaries or Affiliates;


(xii)          claims or actions which constitute a breach by the Assuming
Institution of the representations and warranties contained in Article XI;


(xiii)         claims arising out of or relating to the condition of or
generated by an Asset arising from or relating to the presence, storage or
release of any hazardous or toxic substance, or any pollutant or contaminant, or
condition of such Asset which violate any applicable Federal, State or local law
or regulation concerning environmental protection; and


(xiv)         claims based on, related to or arising from any asset, including a
loan, acquired or liability assumed by the Assuming Institution, other than
pursuant to this Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
36

--------------------------------------------------------------------------------

 

12.2.       Conditions Precedent to Indemnification.  It shall be a condition
precedent to the obligation of the Receiver to indemnify any Person pursuant to
this Article XII that such Person shall, with respect to any claim made or
threatened against such Person for which such Person is or may be entitled to
indemnification hereunder:
 
(a)           give written notice to the Regional Counsel (Litigation Branch) of
the Corporation in the manner and at the address provided in Section 13.6 of
such claim as soon as practicable after such claim is made or threatened;
provided that notice must be given on or before the date which is six (6) years
from the date of this Agreement;


(b)           provide to the Receiver such information and cooperation with
respect to such claim as the Receiver may reasonably require;


(c)           cooperate and take all steps, as the Receiver may reasonably
require, to preserve and protect any defense to such claim;


(d)           in the event suit is brought with respect to such claim, upon
reasonable prior notice, afford to the Receiver the right, which the Receiver
may exercise in its sole and absolute discretion, to conduct the investigation,
control the defense and effect settlement of such claim, including without
limitation the right to designate counsel and to control all negotiations,
litigation, arbitration, settlements, compromises and appeals of any such claim,
all of which shall be at the expense of the Receiver; provided that the Receiver
shall have notified the Person claiming indemnification in writing that such
claim is a claim with respect to which such Person is entitled to
indemnification under this Article XII;


(e)           not incur any costs or expenses in connection with any response or
suit with respect to such claim, unless such costs or expenses were incurred
upon the written direction of the Receiver; provided that the Receiver shall not
be obligated to reimburse the amount of any such costs or expenses unless such
costs or expenses were incurred upon the written direction of the Receiver;


(f)           not release or settle such claim or make any payment or admission
with respect thereto, unless the Receiver consents thereto; provided that the
Receiver shall not be obligated to reimburse the amount of any such settlement
or payment unless such settlement or payment was effected upon the written
direction of the Receiver; and


(g)           take such reasonable action as the Receiver may request in writing
as necessary to preserve, protect or enforce the rights of the Indemnitee
against any Primary Indemnitor.


12.3.       No Additional Warranty.  Nothing in this Article XII shall be
construed or deemed to (a) expand or otherwise alter any warranty or disclaimer
thereof provided under Section 3.3 or any other provision of this Agreement with
respect to, among other matters, the title, value, collectability, genuineness,
enforceability, documentation, condition or freedom from liens or encumbrances,
of any (i) Asset, or (ii) asset of the Failed Bank purchased by the Assuming
Institution subsequent to the execution of this Agreement by the Assuming
Institution or any Subsidiary or Affiliate of the Assuming Institution, or (b)
create any warranty not expressly provided under this Agreement with respect
thereto.


12.4.       Indemnification of Receiver and Corporation.  From and after the
Bank Closing Date, the Assuming Institution agrees to indemnify and hold
harmless the Corporation

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
37

--------------------------------------------------------------------------------

 

and the Receiver and their respective directors, officers, employees and agents
from and against any and all costs, losses, liabilities, expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred in connection with any of the following:


(a)           claims based on any and all liabilities or obligations of the
Failed Bank assumed by the Assuming Institution pursuant to this Agreement or
subsequent to the execution hereof by the Assuming Institution or any Subsidiary
or Affiliate of the Assuming Institution, whether or not any such liabilities
subsequently are sold and/or transferred, other than any claim based upon any
action or inaction of any Indemnitee as provided in Section 12.1(a)(vii) or
(viii);


(b)           claims based on any act or omission of any Indemnitee (including
but not limited to claims of any Person claiming any right or title by or
through the Assuming Institution with respect to Assets transferred to the
Receiver pursuant to Section 3.4 or Section 3.6), other than any action or
inaction of any Indemnitee as provided in (vii) or (viii) of Section 12.1(a);
and


(c)           claims based on any failure to preserve, maintain or provide
reasonable access to Records transferred to the Assuming Institution pursuant to
Article VI.


12.5.       Obligations Supplemental.  The obligations of the Receiver, and the
Corporation as guarantor in accordance with Section 12.7, to provide
indemnification under this Article XII are to supplement any amount payable by
any Primary Indemnitor to the Person indemnified under this Article XII.
Consistent with that intent, the Receiver agrees only to make payments pursuant
to such indemnification to the extent not payable by a Primary Indemnitor. If
the aggregate amount of payments by the Receiver, or the Corporation as
guarantor in accordance with Section 12.7, and all Primary Indemnitors with
respect to any item of indemnification under this Article XII exceeds the amount
payable with respect to such item, such Person being indemnified shall notify
the Receiver thereof and, upon the request of the Receiver, shall promptly pay
to the Receiver, or the Corporation as appropriate, the amount of the Receiver’s
(or Corporation’s) payments to the extent of such excess.


12.6.       Criminal Claims.  Notwithstanding any provision of this Article XII
to the contrary, in the event that any Person being indemnified under this
Article XII shall become involved in any criminal action, suit or proceeding,
whether judicial, administrative or investigative, the Receiver shall have no
obligation hereunder to indemnify such Person for liability with respect to any
criminal act or to the extent any costs or expenses are attributable to the
defense against the allegation of any criminal act, unless (a) the Person is
successful on the merits or otherwise in the defense against any such action,
suit or proceeding, or (b) such action, suit or proceeding is terminated without
the imposition of liability on such Person.


12.7.       Limited Guaranty of the Corporation.  The Corporation hereby
guarantees performance of the Receiver’s obligation to indemnify the Assuming
Institution as set forth in this Article XII. It is a condition to the
Corporation’s obligation hereunder that the Assuming Institution shall comply in
all respects with the applicable provisions of this Article XII. The Corporation
shall be liable hereunder only for such amounts, if any, as the Receiver is
obligated to pay under the terms of this Article XII but shall fail to pay.
Except as otherwise provided above in this Section 12.7, nothing in this Article
XII is intended or shall be construed to create any liability or obligation on
the part of the Corporation, the United States of America or any department or
agency thereof under or with respect to this Article XII, or any provision
hereof, it being the intention of the parties hereto that the obligations
undertaken by the Receiver under

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
38

--------------------------------------------------------------------------------

 

this Article XII are the sole and exclusive responsibility of the Receiver and
no other Person or entity.


12.8.       Subrogation.  Upon payment by the Receiver, or the Corporation as
guarantor in accordance with Section 12.7, to any Indemnitee for any claims
indemnified by the Receiver under this Article XII, the Receiver, or the
Corporation as appropriate, shall become subrogated to all rights of the
Indemnitee against any other Person to the extent of such payment.


ARTICLE XIII.           MISCELLANEOUS.


13.1.       Costs, Fees, and Expenses.  All fees, costs and expenses incurred by
a party in connection with this Agreement (including the performance of any
obligations or the exercise of any rights hereunder) shall be borne by such
party unless expressly otherwise provided; provided that the Assuming
Institution shall pay all fees, costs and expenses (other than attorneys’ fees
incurred by the Receiver) incurred in connection with the transfer to it of any
Assets or Liabilities Assumed hereunder or in accordance herewith.


13.2.       WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, ARISING OUT OF OR RELATING TO OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


13.3.       Consent; Determination or Discretion.  When the consent or approval
of a party is required under this Agreement, such consent or approval shall be
obtained in writing and unless expressly otherwise provided, shall not be
unreasonably withheld or delayed.  When a determination or decision is to be
made by a party under this Agreement, that party shall make such determination
or decision in its reasonable discretion unless expressly otherwise provided.


13.4.       Rights Cumulative.  Except as expressly otherwise provided herein,
the rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under this Agreement, any of the agreements related
thereto or under applicable law.  Any failure to exercise or any delay in
exercising any of such rights, or any partial or defective exercise of such
rights, shall not operate as a waiver or variation of that or any other such
right, unless expressly otherwise provided.


13.5.       References.  References in this Agreement to Recitals, Articles,
Sections, Schedules and Exhibits are to Recitals, Articles, Sections, Schedules
and Exhibits of this Agreement, respectively, unless the context indicates that
a Shared-Loss Agreement is intended. References to parties are to the parties to
this Agreement.  Unless expressly otherwise provided, references to days and
months are to calendar days and months respectively.  Article and Section
headings are for convenient reference and shall not affect the meaning of this
Agreement.  References to the singular shall include the plural, as the context
may require, and vice versa.


13.6.       Notice.


(a)           Form of Notices.  All notices shall be given in writing and
provided in accordance with the provisions of this Section 13.6, unless
expressly otherwise provided.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
39

--------------------------------------------------------------------------------

 

(b)           Notice to the Receiver or the Corporation. With respect to a
notice under this Agreement:


Attention: Settlement Agent
Federal Deposit Insurance Corporation
7777 Baymeadows Way West
Jacksonville, Florida 32256


In addition, with respect to notices under Section 4.6, with a copy to:


Resolutions and Closing Manager, ORE Department
1601 Bryan Street
Dallas, Texas 75201


In addition, with respect to notice under Article XII:


Regional Counsel (Litigation Branch)
Federal Deposit Insurance Corporation
Legal Division
1601 Bryan Street
Dallas, Texas 75201


In addition, with respect to communications under Exhibit 4.13, a copy to:


Attention: Interim Servicing Manager
7777 Baymeadows Way West
Jacksonville, Florida 32256


(i)            Notice to Assuming Institution. With respect to a notice under
this Agreement:


Jerry L. Ocheltree
President and CEO
341 N. Main Street
Troy, North Carolina 27371
(910) 576-6171
with a copy to:  Anna G. Hollers


13.7.       Entire Agreement.  This Agreement and the Shared-Loss Agreements, if
any, including the Schedules and Exhibits hereto and thereto, embody the entire
agreement of the parties hereto in relation to the subject matter herein and
supersede all prior understandings or agreements, oral or written, between the
parties.


13.8.       Counterparts.  This Agreement may be executed in any number of
counterparts and by the duly authorized representative of a different party
hereto on separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
40

--------------------------------------------------------------------------------

 

13.9.       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW
OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW,
IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF THE FAILED
BANK IS LOCATED.


13.10.     Successors.  All terms and conditions of this Agreement shall be
binding on the successors and assigns of the Receiver, the Corporation and the
Assuming Institution. Except as otherwise specifically provided in this
Agreement, nothing expressed or referred to in this Agreement is intended or
shall be construed to give any Person other than the Receiver, the Corporation
and the Assuming Institution any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provisions contained herein, it being
the intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Institution and for the benefit of no other Person.


13.11.     Modification.  No amendment or other modification, rescission or
release of any part of this Agreement or a Shared-Loss Agreement, if any, shall
be effective except pursuant to a written agreement subscribed by the duly
authorized representatives of the parties.


13.12.     Manner of Payment.  All payments due under this Agreement shall be in
lawful money of the United States of America in immediately available funds as
each party hereto may specify to the other parties; provided that in the event
the Receiver or the Corporation is obligated to make any payment hereunder in
the amount of $25,000.00 or less, such payment may be made by check.


13.13.     Waiver.  Each of the Receiver, the Corporation and the Assuming
Institution may waive its respective rights, powers or privileges under this
Agreement; provided that such waiver shall be in writing; and further provided
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Institution to exercise any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement.


13.14.     Severability.  If any provision of this Agreement is declared invalid
or unenforceable, then, to the extent possible, all of the remaining provisions
of this Agreement shall remain in full force and effect and shall be binding
upon the parties hereto.


13.15.     Term of Agreement.   This Agreement shall continue in full force and
effect until the tenth (10th) anniversary of the Bank Closing Date; provided
that the provisions of Sections 6.3 and 6.4 shall survive the expiration of the
term of this Agreement; and provided further that the receivership of the Failed
Bank may be terminated prior to the expiration of the term of this Agreement,
and in such event, the guaranty of the Corporation, as provided in and in
accordance with the provisions of Section 12.7, shall be in effect for the
remainder of the term of this Agreement. Expiration of the term of this
Agreement shall not affect any claim or liability of any party with respect to
any (a) amount which is owing at the time of such expiration,

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
41

--------------------------------------------------------------------------------

 

regardless of when such amount becomes payable, and (b) breach of this Agreement
occurring prior to such expiration, regardless of when such breach is
discovered.


13.16.     Survival of Covenants, Etc.   The covenants, representations, and
warranties in this Agreement shall survive the execution of this Agreement and
the consummation of the transactions contemplated hereunder.


 
[Signature Page Follows]

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
42

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.





 
FEDERAL DEPOSIT INSURANCE CORPORATION,
 
RECEIVER OF THE BANK OF ASHEVILLE
 
ASHEVILLE, NORTH CAROLINA
                   
BY:
/s/ Ann G. Hill
   
ANN G. HILL
   
RECEIVER-IN-CHARGE



Attest:


/s/ James C. Walker



 
FEDERAL DEPOSIT INSURANCE CORPORATION
         
BY:
 /s/ Ann G. Hill
   
ANN G. HILL
   
ATTORNEY-IN-FACT



Attest:


/s/ James C. Walker



 
FIRST BANK
 
TROY, NORTH CAROLINA
             
BY:
/s/ Jerry L. Ocheltree
   
JERRY L. OCHELTREE
   
PRESIDENT AND CEO



Attest:


/s/ Eric P. Credle

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
43

--------------------------------------------------------------------------------

 

SCHEDULE 2.1(a)


EXCLUDED DEPOSIT LIABILITY ACCOUNTS


The Bank of Asheville has deposits associated with the Depository Organization
(DO) Cede & Co as Nominee for DTC. The DO accounts do not pass to the Assuming
Bank and are excluded from the transaction as described in Section 2.1 of the
P&A Agreement. The attached Schedule 2.1.a DO Detail Report identifies the DO
accounts as of October 21, 2010. This schedule will be updated post closing with
data as of Bank Closing date.


NONE

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
44

--------------------------------------------------------------------------------

 

SCHEDULE 3.2


PURCHASE PRICE OF ASSETS OR ANY OTHER ASSETS




(a)
cash and receivables from depository institutions, including cash items in the
process of collection, plus interest thereon:
 
Book Value
       
(b)
securities (exclusive of the capital stock of Acquired Subsidiaries and FHLB
stock), plus interest thereon:
 
As provided in Section 3.2(b)
       
(c)
federal funds sold and repurchase agreements, if any, including interest
thereon:
 
Book Value
       
(d)
Loans:
 
Book Value
       
(e)
credit card business:
 
Book Value
       
(f)
Safe Deposit Boxes and related business, safekeeping business and trust
business, if any:
 
Book Value
       
(g)
Records and other documents:
 
Book Value
       
(h)
Other Real Estate:
 
Book Value
       
(i)
boats, motor vehicles, aircraft, trailers, fire arms, and repossessed collateral
 
Book Value
       
(j)
capital stock of any Acquired Subsidiaries (subject to Section 3.2(b), and FHLB
stock:
 
Book Value
       
(k)
amounts owed to the Failed Bank by any Acquired Subsidiaries:
 
Book Value
       
(l)
assets securing Deposits of public money, to the extent not otherwise purchased
hereunder:
 
Book Value
       
(m)
overdrafts of customers:
 
Book Value
       
(n)
rights, if any, with respect to Qualified Financial Contracts:
 
As provided in Section 3.2(c)


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
45

--------------------------------------------------------------------------------

 


(o)
rights of the Failed Bank to have mortgage servicing provided to the Failed Bank
by others and related contracts:
 
Book Value
       
(q)
Personal Computers and Owned Data Management Equipment:
 
Fair Market Value





Assets subject to an option to purchase:




(a)
Bank Premises:
 
Fair Market Value
       
(b)
Furniture and Equipment:
 
Fair Market Value
       
(c)
Fixtures:
 
Fair Market Value
       
(d)
Other Equipment:
 
Fair Market Value


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
46

--------------------------------------------------------------------------------

 

SCHEDULE 3.5(l)


EXCLUDED SECURITIES




CUSIP
ASSET NAME/DESCRIPTION
 
BOOK VALUE
 
585579AZ8
MELROSE-MINDORO SCH DIST WIS REF GO BD
  $ 234,113.88  
438164HP3
HONDO TEX INDPT SCH DIST REF BDS
  $ 425,000.00  
078764GM3
BELLEFONTE PA AREA SCH DIST GO BDS
  $ 280,000.00  
51664RBF6
LAPORTE IND FIRE STA BLDG CORP FIRST MTG
  $ 201,666.97  
733127CF9
POPLAR GROVE ILL  GO REF BD
  $ 420,837.02  
245505PF3
DEL VALLE TEX INDPT SCH DIST G O SCH B
  $ 627,863.99  
768832GH4
RIVERSIDE BEAVER CNTY SCH DIST GO SCH BD
  $ 496,249.50  
14849AQU2
CASTLE ROCK COLO WTR
  $ 247,743.41  
890337BH0
TOOELE CITY UTAH MUN BLDG AUTH REF REV B
  $ 497,773.92  
781746EJ7
RURAL LORAIN CNTY OHIO WTR AUT WTR RESOU
  $ 437,603.82  
375892GA8
GILMER TEX INDPT SCH DIST      G O SCH B
  $ 488,868.56  
41420TCZ3
HARRIS CNTY TEX MUN UTIL DIST  ULT TAX B
  $ 275,645.58  
68633RAY8
ORLAND CALIF JT UNI SCH DIST   GO BDS
  $ 500,000.00  
116304AQ9
BROWNSVILLE PA AREA SCH DIST   GO BDS
  $ 515,000.00  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
47

--------------------------------------------------------------------------------

 

SCHEDULE 3.5(m)


EXCLUDED LOANS




Loan Number
   
Original Balance
   
Current Balance
  5081     $ 637,500.00     $ 423,000.00   5082     $ 637,500.00     $
423,000.00   5083     $ 637,500.00     $ 423,000.00   5137     $ 637,500.00    
$ 423,000.00   5139     $ 637,500.00     $ 423,000.00   5359     $ 500,000.00  
  $ 202,100.00  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
48

--------------------------------------------------------------------------------

 

SCHEDULE 6.3


DATA RETENTION CATALOG
[graph1.jpg]




THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
49

--------------------------------------------------------------------------------

 

[graph2.jpg]

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
50

--------------------------------------------------------------------------------

 

SCHEDULE 7


Accounts Excluded from Calculation of Deposit Franchise Bid Premium


The accounts identified below will pass to the Assuming Bank (unless otherwise
noted).  When calculating the premium to be paid on Assumed Deposits in a P&A
transaction, the FDIC will exclude the following categories of deposit accounts:




Category
 
Description
 
Amount
  I  
Non- DO Brokered Deposits
  $ 17,168,228  
II
 
CDARS
  $ 0  
III
 
Market Place Deposits
  $ 17,509,272      
Total deposits excluded from Calculation of premium
  $ 34,677,500  





Category Description


I. Brokered Deposits


Brokered deposit accounts are accounts for which the “depositor of record” is an
agent, nominee, or custodian who deposits funds for a principal or principals to
whom “pass-through” deposit insurance coverage may be extended. The FDIC
separates brokered deposit accounts into 2 categories: 1) Depository
Organization (DO) Brokered Deposits and 2) Non-Depository Organization (Non-DO)
Brokered Deposits.  This distinction is made by the FDIC to facilitate our role
as Receiver and Insurer. These terms will not appear on other “brokered deposit”
reports generated by the institution.


Non-DO Brokered Deposits pass to the Assuming Bank, but are excluded from
Assumed Deposits when the deposit premium is calculated.  Please see the
attached “Schedule 7 Non-DO Broker Deposit Detail Report” for a listing of these
accounts. This list will be updated post closing with balances as of Bank
Closing date.


DO Brokered Deposits (Cede & Co as Nominee for DTC), are typically excluded from
Assumed Deposits in the P&A transaction. A list of these accounts is provided on
“Schedule 2.1 DO Brokered Deposit Detail Report.” If, however, the terms of a
particular transaction are altered and the DO Brokered Deposits pass to the
Assuming Bank, they will not be included in Assumed Deposits for purposes of
calculating the deposit premium.


II. CDARS


CDARS deposits pass to the Assuming Bank, but are excluded from Assumed Deposits
when the deposit premium is calculated.


The Bank of Asheville did not participate in the CDARS program as of the date of
the deposit download. If CDARS deposits are taken between the date of the
deposit download and the Bank Closing Date, they will be identified post closing
and made part of Schedule 7 to the P&A Agreement.


III. Market Place Deposits


“Market Place Deposits” is a description given to deposits that may have been
solicited via a money desk, internet subscription service (for example,
Qwickrate), or similar programs.


This schedule provides a snapshot of account categories and balances as of
{insert date of deposit download], which is the date of the deposit download.
The deposit franchise bid premium will be calculated using account categories
and balances as of Bank Closing Date that are reflected in the general ledger or
subsystem as described above.  The final numbers for Schedule 7 will be provided
post closing.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
51

--------------------------------------------------------------------------------

 

THE BANK OF ASHEVILLE


MARKET PLACE DEPOSITS


10/21/2010




   
NAME1
 
CURRBAL
   
ACCRUED INTEREST
   
RATE
  0000705301  
FIRST STATE BANK
    83000       42.98       1.35 % 0000698601  
YOUNG AMERICANS BANK
    99000       69.16       1.50 % 0000702601  
BANK OF VERNON
    90000       36.99       1.00 % 0000692401  
PROFESSIONAL FEDERAL CREDIT UN
    99000       86.79       1.00 % 0000704701  
CARMINE STATE BANK
    99000       37.97       1.00 % 0000703001  
AMERICAN PRIDE BANK
    49500       20.34       1.00 % 0000697801  
CARMINE STATE BANK
    99000       39.87       0.70 % 0000708401  
UNIVERSITY OF NEBRASKA FCU
    50000       12.95       1.35 % 0000694001  
GOLDEN VALLEY BANK
    99000       84.08       1.00 % 0000705201  
FIRST STATE BANK
    83000       42.98       1.35 % 0000695101  
DUNLOP EMPLOYEES FEDERAL CREDI
    99081.37       0       1.00 % 0000646001  
HOUSTON FEDERAL CREDIT UNION
    99973.77       131.53       0.98 % 0000710701  
ENERGY CAPITAL CREDIT UNION
    99000       3.53       1.30 % 0000710401  
GUARDIAN CREDIT UNION
    65000       3.56       1.00 % 0000699101  
IDAHO INDEPENDENT BANK
    99000       69.16       1.50 % 0000705701  
WESTERN CAPITAL BANK
    83000       19.1       0.60 % 0000702401  
SANDIA AREA FEDERAL CREDIT UNI
    50000       21.58       1.05 % 0000696001  
WHATCOM EDUCATIONAL CREDIT UNI
    50000       27.12       0.90 % 0000695401  
SAN DIEGO PRIVATE BANK
    99000       64.55       0.85 % 0000700001  
SALEM VAMC FEDERAL CREDIT UNIO
    99000       50.72       1.10 % 0000706801  
SAVANNA - THOMSON STATE BANK
    99000       14.65       0.60 % 0000698701  
YOUNG AMERICANS BANK
    47000       32.84       1.50 % 0000685301  
NC BANKERS ASSOCIATION
    500000       783.56       0.65 % 0000697501  
MARTINSVILLE DUPONT CREDIT UNI
    99000       41.77       0.70 % 0000697901  
VONS EMPLOYEES FEDERAL CREDIT
    99000       51.26       0.90 % 0000700201  
SALEM VAMC FEDERAL CREDIT UNIO
    50000       25.62       1.10 % 0000696901  
FWCJUA
    99000       53.7       0.90 % 0000695201  
DUNLOP EMPLOYEES FEDERAL CREDI
    50041.1       0       1.00 % 0000693801  
ELYSIAN BANK
    99000       2.71       1.00 % 0000703501  
GESA CREDIT UNION
    81670       35.24       1.05 % 0000709501  
BRAYS ISLAND PLANTATION COLONY
    52000       9.97       1.00 % 0000704801  
KANSAS CITY CREDIT UNION
    83000       31.84       1.00 % 0000702001  
SAFEWAY FEDERAL CREDIT UNION
    99000       58.59       1.35 % 0000695301  
DUPONT COMMUNITY CREDIT UNION
    99000       5.42       1.00 % 0000696101  
MARTINSVILLE DUPONT CREDIT UNI
    99000       41.77       0.70 % 0000699901  
SALEM VAMC FEDERAL CREDIT UNIO
    99000       50.72       1.10 % 0000692801  
FIRST OHIO COMMUNITY FCU
    99000       84.08       1.00 % 0000694201  
GOLDEN VALLEY BANK
    99000       84.08       1.00 % 0000698501  
YOUNG AMERICANS BANK
    99000       69.16       1.50 % 0000698101  
FORTRESS FEDERAL CREDIT UNION
    99000       41.5       0.90 % 0000699801  
CITIZENS BANK
    51000       23.75       1.00 % 0000699201  
IDAHO INDEPENDENT BANK
    99000       69.16       1.50 % 0000702201  
SANDIA AREA FEDERAL CREDIT UNI
    99000       42.72       1.05 % 0000699001  
FARMERS AND MINERS BANK
    51000       35.63       1.50 %

 
 
52

--------------------------------------------------------------------------------

 
 

0000693301  
STEARNS BANK N . A .
    99000       2.71       1.00 % 0000695601  
SAN DIEGO PRIVATE BANK
    51000       33.25       0.85 % 0000709401  
BRAYS ISLAND PLANTATION COLONY
    99000       18.99       1.00 % 0000699401  
GOSHEN INC .
    99000       69.16       1.50 % 0000706701  
SHELL NEW ORLEANS FCU
    99000       25.63       1.05 % 0000706301  
ANDERSON COUNTY FEDERAL CREDIT
    99000       24.41       1.00 % 0000697001  
FWCJUA
    99000       53.7       0.90 % 0000705901  
WESTERN CAPITAL BANK
    83000       19.1       0.60 % 0000706901  
SAVANNA - THOMSON STATE BANK
    99000       14.65       0.60 % 0000668601  
PARTNERS 1ST FEDERAL CREDIT UN
    51000       11.75       1.05 % 0000706101  
CINCINNATI POLICE FEDERAL CRED
    99000       37.97       1.00 % 0000699701  
CITIZENS BANK
    99000       46.11       1.00 % 0000669101  
HUNTINGTON NATIONAL BANK
    50000       20.42       2.13 % 0000705101  
FIRST STATE BANK
    83000       42.98       1.35 % 0000700301  
MUTUAL SECURITY CREDIT UNION
    99000       46.11       1.00 % 0000701901  
THE BANK
    51000       23.75       1.00 % 0000704001  
COOPERATIVE CENTER FEDERAL CRE
    75000       30.82       1.00 % 0000700601  
FREEDOM 1ST FEDERAL CREDIT UNI
    99000       50.72       1.10 % 0000701001  
TUCSON OLD PUEBLO CU
    99000       69.16       1.50 % 0000699601  
CITIZENS BANK
    99000       46.11       1.00 % 0000668501  
PARTNERS 1ST FEDERAL CREDIT UN
    99000       22.81       1.05 % 0000705601  
GOLDWATER BANK
    51000       20.54       1.05 % 0000696801  
GRAND BANK
    99000       53.7       0.90 % 0000708901  
CITIZENS NATIONAL BANK
    99000       18.99       1.00 % 0000693901  
IOWA LEAGUE CORPORATE CENTRAL
    99000       1.36       0.50 % 0000701601  
HEALTHCARE EMPLOYEES FCU
    99000       69.16       1.50 % 0000708201  
UNIVERSITY OF NEBRASKA FCU
    99000       25.63       1.35 % 0000703901  
CLOVER COMMUNITY BANK
    99000       24.41       0.60 % 0000694701  
NILES TOWNSHIP SCHOOLS CREDIT
    99000       81.37       1.00 % 0000710601  
PIKES PEAK NATIONAL BANK
    99000       1.63       0.60 % 0000700401  
WATERBURY FIREFIGHTERS FEDERAL
    99000       46.11       1.00 % 0000708801  
NILES TOWNSHIP SCHOOLS CREDIT
    50000       10.07       1.05 % 0000696501  
CENTRAL MINNESOTA FEDERAL CRED
    99000       53.7       0.90 % 0000696401  
CENTRAL MINNESOTA FEDERAL CRED
    99000       53.7       0.90 % 0000668101  
HUNTINGTON NATIONAL BANK
    100000       58.36       2.13 % 0000697201  
CHEROKEE STRIP CREDIT UNION
    52000       28.21       0.90 % 0000699301  
GOSHEN INC .
    99000       69.16       1.50 % 0000692901  
STEARNS BANK UPSALA N . A .
    99000       2.71       1.00 % 0000694801  
IOWA LEAGUE CORPORATE CENTRAL
    99000       1.36       0.50 % 0000700701  
EAGLE LA FEDERAL CREDIT UNION
    99000       50.72       1.10 % 0000699501  
GOSHEN INC .
    52000       36.33       1.50 % 0000701101  
TUCSON OLD PUEBLO CU
    51000       35.63       1.50 % 0000708601  
FIRST ALLIANCE CREDIT UNION
    99000       18.99       1.00 % 0000698001  
RIVER BEND CREDIT UNION
    99000       51.26       0.90 % 0000707901  
WYOMING STATE BANK
    99000       18.99       1.00 % 0000705801  
WESTERN CAPITAL BANK
    83000       19.1       0.60 % 0000696301  
KIRKWOOD BANK OF NEVADA
    99000       41.77       0.70 % 0000702501  
BANK OF VERNON
    90000       36.99       1.00 % 0000707501  
HERITAGE BANK OF FLORIDA
    52000       12.82       1.00 % 0000697101  
FWCJUA
    50000       27.12       0.90 %

 
 
53

--------------------------------------------------------------------------------

 
 

0000702301  
SANDIA AREA FEDERAL CREDIT UNI
    99000       42.72       1.05 % 0000692301  
TECH CREDIT UNION
    99000       86.79       1.00 % 0000709601  
WESTERN DIVISION FCU
    99000       25.63       1.35 % 0000696201  
KIRKWOOD BANK OF NEVADA
    99000       41.77       0.70 % 0000701201  
LAPEER COUNTY SCHOOL EMPLOYEES
    99000       50.72       1.10 % 0000697401  
CHEROKEE STRIP CREDIT UNION
    99000       53.7       0.90 % 0000698801  
FARMERS AND MINERS BANK
    99000       69.16       1.50 % 0000696701  
GRAND BANK
    99000       53.7       0.90 % 0000691101  
NILES TOWNSHIP SCHOOLS CREDIT
    99000       86.79       1.00 % 0000693701  
ELYSIAN BANK
    99000       2.71       1.00 % 0000706501  
PELICAN STATE CREDIT UNION
    99000       25.63       1.05 % 0000707101  
FIRST SERVICE CREDIT UNION
    99000       25.63       1.05 % 0000692101  
MACKINAC SAVINGS BANK FSB
    82000       71.89       1.00 % 0000704101  
COOPERATIVE CENTER FEDERAL CRE
    75000       30.82       1.00 % 0000698201  
THE COMMUNITY BANK OF EAST TN
    99000       50.72       1.10 % 0000692701  
PROFESSIONAL FEDERAL CREDIT UN
    50000       43.84       1.00 % 0000701401  
THE BANK
    99000       46.11       1.00 % 0000702101  
LOUISVILLE GAS & ELECTRIC CO C
    99000       45.57       1.05 % 0000698901  
FARMERS AND MINERS BANK
    99000       69.16       1.50 % 0000710901  
ENERGY CAPITAL CREDIT UNION
    52000       1.85       1.30 % 0000696601  
CENTRAL MINNESOTA FEDERAL CRED
    51000       27.67       0.90 % 0000695001  
DUNLOP EMPLOYEES FEDERAL CREDI
    99081.37       0       1.00 % 0000706601  
SHELL NEW ORLEANS FCU
    99000       24.41       1.00 % 0000708001  
WYOMING STATE BANK
    99000       18.99       1.00 % 0000703401  
BCM FEDERAL CREDIT UNION
    99000       42.72       1.05 % 0000692501  
PROFESSIONAL FEDERAL CREDIT UN
    99000       86.79       1.00 % 0000634401  
HUNTINGTON NATIONAL BANK
    100914.52       74.65       1.80 % 0000700501  
GILMER NATIONAL BANK
    99000       50.72       1.10 % 0000701301  
LAPEER COUNTY SCHOOL EMPLOYEES
    99000       50.72       1.10 % 0000709101  
CITIZENS NATIONAL BANK
    47000       9.01       1.00 % 0000693401  
STEARNS BANK N . A .
    99000       2.71       1.00 % 0000703301  
COMMUNITY FIRST BANK
    83000       34.11       1.00 % 0000710501  
WATERBURY FIREFIGHTERS FEDERAL
    99000       1.63       0.60 % 0000693501  
GREAT RIVER FCU
    99000       84.08       1.00 % 0000685401  
NC BANKERS ASSOCIATION CORPORATION RESERVE
    500000       783.56       0.65 % 0000693201  
STEARNS BANK HOLDINGFORD N . A .
    99000       2.71       1.00 % 0000710001  
AMERICA ' S CREDIT UNION
    99000       5.42       1.00 % 0000701801  
HEALTHCARE EMPLOYEES FCU
    51000       35.63       1.50 % 0000710801  
ENERGY CAPITAL CREDIT UNION
    99000       3.53       1.30 % 0000706201  
CINCINNATI POLICE FEDERAL CRED
    99000       37.97       1.00 % 0000703201  
COMMUNITY FIRST BANK
    83000       34.11       1.00 % 0000697701  
MESQUITE CREDIT UNION
    99000       51.26       0.90 % 0000634301  
HUNTINGTON NATIONAL BANK
    126143.15       93.31       1.80 % 0000693601  
GREAT RIVER FCU
    99000       84.08       1.00 % 0000707201  
FIRST SERVICE CREDIT UNION
    99000       25.63       1.05 % 0000707001  
SAVANNA - THOMSON STATE BANK
    52000       7.69       0.60 % 0000692001  
MACKINAC SAVINGS BANK FSB
    82000       2.25       1.00 % 0000697301  
CHEROKEE STRIP CREDIT UNION
    99000       53.7       0.90 % 0000695801  
WHATCOM EDUCATIONAL CREDIT UNI
    99000       53.7       0.90 % 0000710101  
AMERICA ' S CREDIT UNION
    51000       2.79       1.00 %

 
 
54

--------------------------------------------------------------------------------

 
 

0000704601  
FIRST GEORGIA BANKING COMPANY
    83000       20.47       0.60 % 0000710201  
GUARDIAN CREDIT UNION
    90000       4.93       1.00 % 0000710301  
GUARDIAN CREDIT UNION
    90000       4.93       1.00 % 0000707401  
HERITAGE BANK OF FLORIDA
    99000       24.41       1.00 % 0000694101  
GOLDEN VALLEY BANK
    51000       43.32       1.00 % 0000698401  
THE COMMUNITY BANK OF EAST TN
    50000       25.62       1.10 % 0000703101  
COMMUNITY FIRST BANK
    83000       34.11       1.00 % 0000702901  
AMERICAN PRIDE BANK
    99000       40.68       1.00 % 0000709001  
CITIZENS NATIONAL BANK
    99000       18.99       1.00 % 0000704301  
COOPERATIVE CENTER FEDERAL CRE
    50000       20.55       1.00 % 0000645901  
HOUSTON FEDERAL CREDIT UNION
    99984.49       120.8       0.98 % 0000708501  
FIRST ALLIANCE CREDIT UNION
    99000       19.94       1.05 % 0000701701  
THE BANK
    99000       46.11       1.00 % 0000704501  
FIRST GEORGIA BANKING COMPANY
    83000       20.47       0.60 % 0000709301  
BRAYS ISLAND PLANTATION COLONY
    99000       18.99       1.00 % 0000700901  
EAGLE LA FEDERAL CREDIT UNION
    99000       46.11       1.00 % 0000704901  
KANSAS CITY CREDIT UNION
    83000       31.84       1.00 % 0000695901  
WHATCOM EDUCATIONAL CREDIT UNI
    99000       53.7       0.90 % 0000700101  
MUTUAL SECURITY CREDIT UNION
    99000       46.11       1.00 % 0000702701  
BANK OF VERNON
    65000       26.71       1.00 % 0000703801  
GESA CREDIT UNION
    81665       35.24       1.05 % 0000707301  
HERITAGE BANK OF FLORIDA
    99000       24.41       1.00 % 0000669201  
HUNTINGTON NATIONAL BANK
    50000       20.42       2.13 % 0000701501  
HEALTHCARE EMPLOYEES FCU
    99000       69.16       1.50 % 0000702801  
AMERICAN PRIDE BANK
    99000       40.68       1.00 % 0000694901  
IOWA LEAGUE CORPORATE CENTRAL
    50000       0.69       0.50 % 0000708101  
WYOMING STATE BANK
    51000       9.78       1.00 % 0000693001  
STEARNS BANK UPSALA N . A .
    99086.79       0       1.00 % 0000705001  
KANSAS CITY CREDIT UNION
    83000       31.84       1.00 % 0000707801  
ARKANSAS EMPLOYEES FCU
    99000       18.99       1.00 % 0000704404  
FIRST GEORGIA BANKING COMPANY
    83000       20.47       0.60 % 0000668301  
GOLDENWEST FEDERAL CU
    99000       22.78       1.05 % 0000709901  
AMERICA ' S CREDIT UNION
    99000       5.42       1.00 % 0000694601  
LENNOX EMPLOYEES CREDIT UNION
    99000       2.71       1.00 % 0000668401  
PARTNERS 1ST FEDERAL CREDIT UN
    99000       22.81       1.05 % 0000692201  
MACKINAC SAVINGS BANK FSB
    82000       71.89       1.00 % 0000695501  
SAN DIEGO PRIVATE BANK
    99000       64.55       0.85 % 0000703601  
GESA CREDIT UNION
    81665       35.24       1.05 % 0000698301  
THE COMMUNITY BANK OF EAST TN
    99000       50.72       1.10 % 0000700801  
TUCSON OLD PUEBLO CU
    99000       69.16       1.50 % 0000708301  
UNIVERSITY OF NEBRASKA FCU
    99000       25.63       1.35 % 0000693101  
STEARNS BANK HOLDINGFORD N . A .
    99000       2.71       1.00 % 0000705401  
GOLDWATER BANK
    99000       39.87       1.05 % 0000691201  
GLENVIEW CREDIT UNION
    99000       86.79       1.00 % 0000706001  
VERMILION BANK & TRUST COMPANY
    99000       39.87       1.05 % 0000705501  
GOLDWATER BANK
    99000       39.87       1.05 % 190         17500806.56       8465.85        
 


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
55

--------------------------------------------------------------------------------

 

THE BANK OF ASHEVILLE

NON-DO BROKERED DEPOSITS


10/21/2010



Account Number
 
Account Title
 
Balance
              0000466701  
PRIMARY FINANCIAL CO
  $ 99,028.21   0000514801  
PRIMARY FINANCIAL CO
  $ 99,035.26   0000516101  
PRIMARY FINANCIAL CO
  $ 99,035.26   0000516301  
PRIMARY FINANCIAL CO
  $ 99,035.26   0000516601  
PRIMARY FINANCIAL CO
  $ 99,035.26   0000531101  
PRIMARY FINANCIAL CO
  $ 99,028.21   0000535501  
PRIMARY FINANCIAL CO
  $ 99,060.76   0000535701  
PRIMARY FINANCIAL CO
  $ 99,058.59   0000536401  
PRIMARY FINANCIAL CO
  $ 99,055.33   0000536601  
PRIMARY FINANCIAL CO
  $ 99,055.33   0000536801  
PRIMARY FINANCIAL CO
  $ 99,052.08   0000537001  
PRIMARY FINANCIAL CO
  $ 99,055.33   0000537101  
PRIMARY FINANCIAL CO
  $ 99,052.08   0000537201  
PRIMARY FINANCIAL CO
  $ 99,053.03   0000537301  
PRIMARY FINANCIAL CO
  $ 99,055.33   0000537701  
PRIMARY FINANCIAL CO
  $ 99,052.08   0000537901  
PRIMARY FINANCIAL CO
  $ 99,052.08   0000538201  
PRIMARY FINANCIAL CO
  $ 99,052.08   0000538801  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000539101  
PRIMARY FINANCIAL CO
  $ 99,053.03   0000539301  
PRIMARY FINANCIAL CO
  $ 99,050.72   0000547401  
PRIMARY FINANCIAL CO
  $ 99,022.92   0000547501  
PRIMARY FINANCIAL CO
  $ 99,022.92   0000547701  
PRIMARY FINANCIAL CO
  $ 99,022.92   0000547801  
PRIMARY FINANCIAL CO
  $ 99,022.92   0000548301  
PRIMARY FINANCIAL CO
  $ 99,021.16   0000548401  
PRIMARY FINANCIAL CO
  $ 99,021.16   0000548501  
PRIMARY FINANCIAL CO
  $ 99,021.16   0000549101  
PRIMARY FINANCIAL CO
  $ 99,019.39   0000549301  
PRIMARY FINANCIAL CO
  $ 99,017.63   0000549401  
PRIMARY FINANCIAL CO
  $ 99,017.63   0000562401  
PRIMARY FINANCIAL CO
  $ 99,062.38   0000562501  
PRIMARY FINANCIAL CO
  $ 99,062.38   0000562601  
PRIMARY FINANCIAL CO
  $ 99,062.38   0000562901  
PRIMARY FINANCIAL CO
  $ 99,062.38   0000624001  
PRIMARY FINANCIAL CO
  $ 99,003.53  

 
 
56

--------------------------------------------------------------------------------

 
 

0000624101  
PRIMARY FINANCIAL CO
  $ 99,003.53   0000624201  
PRIMARY FINANCIAL CO
  $ 99,003.53   0000624301  
PRIMARY FINANCIAL CO
  $ 99,003.53   0000624601  
PRIMARY FINANCIAL CO
  $ 99,010.17   0000624701  
PRIMARY FINANCIAL CO
  $ 99,012.21   0000624901  
PRIMARY FINANCIAL CO
  $ 99,012.21   0000625601  
PRIMARY FINANCIAL CO
  $ 99,061.03   0000625701  
PRIMARY FINANCIAL CO
  $ 99,065.10   0000625801  
PRIMARY FINANCIAL CO
  $ 99,056.42   0000631101  
PRIMARY FINANCIAL CO
  $ 99,053.03   0000631201  
PRIMARY FINANCIAL CO
  $ 99,053.03   0000632601  
PRIMARY FINANCIAL CO
  $ 99,048.42   0000634601  
PRIMARY FINANCIAL CO
  $ 99,034.58   0000634701  
PRIMARY FINANCIAL CO
  $ 99,034.58   0000634801  
PRIMARY FINANCIAL CO
  $ 99,032.28   0000634901  
PRIMARY FINANCIAL CO
  $ 99,034.58   0000635001  
PRIMARY FINANCIAL CO
  $ 99,034.58   0000635501  
PRIMARY FINANCIAL CO
  $ 99,021.70   0000635901  
PRIMARY FINANCIAL CO
  $ 99,019.53   0000638401  
PRIMARY FINANCIAL CO
  $ 99,052.08   0000638601  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000638701  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000638801  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000638901  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000639001  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000639101  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000639201  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000639301  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000639401  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000639701  
PRIMARY FINANCIAL CO
  $ 99,049.91   0000641101  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000641201  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000641301  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000641401  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000641501  
PRIMARY FINANCIAL CO
  $ 99,045.57   0000641601  
PRIMARY FINANCIAL CO
  $ 99,045.57   0000641701  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000641801  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000641901  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000642001  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000642101  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000642201  
PRIMARY FINANCIAL CO
  $ 99,043.94  

 
 
57

--------------------------------------------------------------------------------

 
 

0000642301  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000642501  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000642701  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000644401  
PRIMARY FINANCIAL CO
  $ 99,019.39   0000644501  
PRIMARY FINANCIAL CO
  $ 99,015.87   0000652601  
FIRST TENNESSEE BANK
  $ 144,911.21   0000658801  
PRIMARY FINANCIAL CO
  $ 99,041.50   0000658901  
PRIMARY FINANCIAL CO
  $ 99,041.50   0000659001  
PRIMARY FINANCIAL CO
  $ 99,041.50   0000659101  
PRIMARY FINANCIAL CO
  $ 99,041.50   0000659201  
PRIMARY FINANCIAL CO
  $ 99,041.50   0000659401  
PRIMARY FINANCIAL CO
  $ 99,041.50   0000659601  
PRIMARY FINANCIAL CO
  $ 99,041.50   0000659701  
PRIMARY FINANCIAL CO
  $ 99,041.50   0000659801  
PRIMARY FINANCIAL CO
  $ 99,041.50   0000666101  
FIRST TENNESSEE BANK
  $ 99,639.40   0000666501  
FIRST TENNESSEE BANK
  $ 83,010.25   0000666601  
FIRST TENNESSEE BANK
  $ 83,010.25   0000666701  
FIRST TENNESSEE BANK
  $ 83,010.25   0000667301  
PRIMARY FINANCIAL CO
  $ 99,030.38   0000667401  
PRIMARY FINANCIAL CO
  $ 99,030.38   0000667501  
PRIMARY FINANCIAL CO
  $ 50,015.34   0000670101  
PRIMARY FINANCIAL CO
  $ 99,009.76   0000671301  
PRIMARY FINANCIAL CO
  $ 99,094.93   0000671401  
PRIMARY FINANCIAL CO
  $ 99,094.93   0000672301  
PRIMARY FINANCIAL CO
  $ 99,091.13   0000672801  
PRIMARY FINANCIAL CO
  $ 99,091.13   0000674301  
PRIMARY FINANCIAL CO
  $ 99,060.76   0000674401  
PRIMARY FINANCIAL CO
  $ 99,060.76   0000675701  
PRIMARY FINANCIAL CO
  $ 99,037.97   0000675801  
PRIMARY FINANCIAL CO
  $ 99,037.97   0000675901  
PRIMARY FINANCIAL CO
  $ 99,037.97   0000680801  
PRIMARY FINANCIAL CO
  $ 99,053.03   0000680901  
PRIMARY FINANCIAL CO
  $ 99,053.03   0000681001  
PRIMARY FINANCIAL CO
  $ 99,053.03   0000681101  
PRIMARY FINANCIAL CO
  $ 99,053.03   0000681201  
PRIMARY FINANCIAL CO
  $ 99,050.72   0000681301  
PRIMARY FINANCIAL CO
  $ 99,050.72   0000681501  
PRIMARY FINANCIAL CO
  $ 99,048.42   0000681601  
PRIMARY FINANCIAL CO
  $ 99,048.42   0000681701  
PRIMARY FINANCIAL CO
  $ 99,048.42   0000681801  
PRIMARY FINANCIAL CO
  $ 99,048.42  

 
 
58

--------------------------------------------------------------------------------

 
 

0000681901  
PRIMARY FINANCIAL CO
  $ 99,048.42   0000682001  
PRIMARY FINANCIAL CO
  $ 99,039.19   0000682101  
PRIMARY FINANCIAL CO
  $ 99,039.19   0000682201  
PRIMARY FINANCIAL CO
  $ 99,039.19   0000682301  
PRIMARY FINANCIAL CO
  $ 99,039.19   0000682401  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000682501  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000682601  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000682701  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000682801  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000682901  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000683001  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000683101  
PRIMARY FINANCIAL CO
  $ 50,017.47   0000683501  
PRIMARY FINANCIAL CO
  $ 50,008.77   0000683601  
PRIMARY FINANCIAL CO
  $ 99,017.36   0000683701  
PRIMARY FINANCIAL CO
  $ 99,018.72   0000683801  
PRIMARY FINANCIAL CO
  $ 99,018.72   0000683901  
PRIMARY FINANCIAL CO
  $ 99,018.72   0000684001  
PRIMARY FINANCIAL CO
  $ 99,018.72   0000684301  
PRIMARY FINANCIAL CO
  $ 50,032.88   0000684401  
PRIMARY FINANCIAL CO
  $ 99,065.10   0000684601  
PRIMARY FINANCIAL CO
  $ 99,065.10   0000684801  
PRIMARY FINANCIAL CO
  $ 99,060.76   0000684901  
PRIMARY FINANCIAL CO
  $ 99,060.76   0000685001  
PRIMARY FINANCIAL CO
  $ 50,030.68   0000685901  
PRIMARY FINANCIAL CO
  $ 99,047.74   0000686001  
PRIMARY FINANCIAL CO
  $ 99,045.57   0000686101  
PRIMARY FINANCIAL CO
  $ 99,045.57   0000686201  
PRIMARY FINANCIAL CO
  $ 99,043.40   0000686401  
PRIMARY FINANCIAL CO
  $ 99,051.26   0000686501  
PRIMARY FINANCIAL CO
  $ 99,051.26   0000686601  
PRIMARY FINANCIAL CO
  $ 99,051.26   0000686701  
PRIMARY FINANCIAL CO
  $ 99,039.06   0000686801  
PRIMARY FINANCIAL CO
  $ 99,051.26   0000686901  
PRIMARY FINANCIAL CO
  $ 99,051.26   0000687001  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000687101  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000687201  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000687301  
PRIMARY FINANCIAL CO
  $ 99,036.89   0000687401  
FIRST TENNESSEE BANK
  $ 99,793.30   0000687501  
FIRST TENNESSEE BANK
  $ 99,793.30   0000687601  
FIRST TENNESSEE BANK
  $ 99,961.25  

 
 
59

--------------------------------------------------------------------------------

 
 

0000687701  
FIRST TENNESSEE BANK
  $ 99,789.48   0000687801  
PRIMARY FINANCIAL CO
  $ 98,020.94   0000687901  
FIRST TENNESSEE BANK
  $ 83,156.31   0000688001  
FIRST TENNESSEE BANK
  $ 83,156.31   0000688101  
FIRST TENNESSEE BANK
  $ 83,156.31   0000688201  
FIRST TENNESSEE BANK
  $ 99,787.57   0000688301  
FIRST TENNESSEE BANK
  $ 99,787.57   0000688401  
PRIMARY FINANCIAL CO
  $ 99,024.68   0000688801  
FIRST TENNESSEE BANK
  $ 99,785.66   0000688901  
PRIMARY FINANCIAL CO
  $ 99,019.39   0000689001  
PRIMARY FINANCIAL CO
  $ 99,019.39   0000694301  
WESTERN COMMERCE BANK
  $ 99,002.71   0000694401  
WESTERN COMMERCE BANK
  $ 99,002.71   0000694501  
WESTERN COMMERCE BANK
  $ 27,022.93   0000709201  
FIRST NATIONAL BANK OF OTTAWA
  $ 99,019.94  
Totals
 
 
  $ 17,168,227.82  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
60

--------------------------------------------------------------------------------

 

EXHIBIT 2.3A


FINAL LEGAL NOTICE

Claiming Requirements for Deposits

Under 12 U.S.C. 1822(e)


[Date]


[Name of Unclaimed Depositor]
[Address of Unclaimed Depositor]
[Anytown, USA]


Subject:
[XXXXX – Name of Bank

City, State] – In Receivership


Dear [Sir/Madam]:


As you may know, on [Date: Closing Date], the [Name of Bank (“The Bank”)] was
closed and the Federal Deposit Insurance Corporation (“FDIC”) transferred [The
Bank’s] accounts to [Name of Acquiring Institution].


According to federal law under 12 U.S.C., 1822(e), on [Date: eighteen months
from the Closing Date], [Name of Acquiring Institution] must transfer the funds
in your account(s) back to the FDIC if you have not claimed your account(s) with
[Name of Acquiring Institution].  Based on the records recently supplied to us
by [Name of Acquiring Institution], your account(s) currently fall into this
category.


This letter is your formal Legal Notice that you have until [Date: eighteen
months from the Closing Date], to claim or arrange to continue your account(s)
with [Name of Acquiring Institution].  There are several ways that you can claim
your account(s) at [Name of Acquiring Institution].  It is only necessary for
you to take any one of the following actions in order for your account(s) at
[Name of Acquiring Institution] to be deemed claimed.  In addition, if you have
more than one account, your claim to one account will automatically claim all
accounts:


1.
Write to [Name of Acquiring Institution] and notify them that you wish to keep
your account(s) active with them.  Please be sure to include the name of the
account(s), the account number(s), the signature of an authorized signer on the
account(s), name, and address.  [Name of Acquiring Institution] address is:



[123 Main Street
Anytown, USA]


2.
Execute a new signature card on your account(s), enter into a new deposit
agreement with [Name of Acquiring Institution], change the ownership on your
account(s), or renegotiate the terms of your certificate of deposit account(s)
(if any).



3.
Provide [Name of Acquiring Institution] with a change of address form.


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
61

--------------------------------------------------------------------------------

 

4.
Make a deposit to or withdrawal from your account(s).  This includes writing a
check on any account or having an automatic direct deposit credited to or an
automatic withdrawal debited from an account.



If you do not want to continue your account(s) with [Name of Acquiring
Institution] for any reason, you can withdraw your funds and close your
account(s).  Withdrawing funds from one or more of your account(s) satisfies the
federal law claiming requirement.  If you have time deposits, such as
certificates of deposit, [Name of Acquiring Institution] can advise you how to
withdraw them without being charged an interest penalty for early withdrawal.


If you do not claim ownership of your account(s) at [Name of Acquiring
Institution by Date: eighteen months from the Closing Date] federal law requires
[Name of Acquiring Institution] to return your deposits to the FDIC, which will
deliver them as unclaimed property to the State indicated in your address in the
Failed Institution’s records.  If your address is outside of the United States,
the FDIC will deliver the deposits to the State in which the Failed Institution
had its main office. 12 U.S.C. § 1822(e).  If the State accepts custody of your
deposits, you will have 10 years from the date of delivery to claim your
deposits from the State.  After 10 years you will be permanently barred from
claiming your deposits.  However, if the State refuses to take custody of your
deposits, you will be able to claim them from the FDIC until the receivership is
terminated.  If you have not claimed your insured deposits before the
receivership is terminated, and a receivership may be terminated at any time,
all of your rights in those deposits will be barred.


If you have any questions or concerns about these items, please contact [Bank
Employee] at [Name of Acquiring Institution] by phone at [(XXX) XXX-XXXX].



 
Sincerely,
         
[Name of Claims Specialist]
 
[Title]


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
62

--------------------------------------------------------------------------------

 

EXHIBIT 2.3B


AFFIDAVIT OF MAILING


AFFIDAVIT OF MAILING


State of


COUNTY OF


I am employed as a [Title of Office] by the [Name of Acquiring Institution].


This will attest that on [Date of mailing], I caused a true and correct copy of
the Final Legal Notice, attached hereto, to owners of unclaimed deposits of
[Name of Failed Bank], City, State, to be prepared for deposit in the mail of
the United States of America on behalf of the Federal Deposit Insurance
Corporation.  A list of depositors to whom the notice was mailed is
attached.  This notice was mailed to the depositor’s last address as reflected
on the books and records of the [Name of Failed Bank] as of the date of failure.



     
[Name]
 
[Title of Office]
 
[Name of Acquiring Institution]



Subscribed and sworn to before me this _______day of [Month, Year].


My commission expires:



         
[Name], Notary Public


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
63

--------------------------------------------------------------------------------

 

EXHIBIT 3.2(c)


VALUATION OF CERTAIN


QUALIFIED FINANCIAL CONTRACTS


A.            Scope


Interest Rate Contracts - All interest rate swaps, forward rate agreements,
interest rate futures, caps, collars and floors, whether purchased or written.


Option Contracts - All put and call option contracts, whether purchased or
written, on marketable securities, financial futures, foreign currencies,
foreign exchange or foreign exchange futures contracts.


Foreign Exchange Contracts - All contracts for future purchase or sale of
foreign currencies, foreign currency or cross currency swap contracts, or
foreign exchange futures contracts.


B.            Exclusions


All financial contracts used to hedge assets and liabilities that are acquired
by the Assuming Institution but are not subject to adjustment from Book Value.


C.
Adjustment



The difference between the Book Value and market value as of the Bank Closing
Date.


D.            Methodology


 
1.
The price at which the Assuming Institution sells or disposes of Qualified
Financial Contracts will be deemed to be the fair market value of such
contracts, if such sale or disposition occurs at prevailing market rates within
a predefined timetable as agreed upon by the Assuming Institution and the
Receiver.



 
2.
In valuing all other Qualified Financial Contracts, the following principles
will apply:



 
(i)
All known cash flows under swaps or forward exchange contracts shall be present
valued to the swap zero coupon interest rate curve.



 
(ii)
All valuations shall employ prices and interest rates based on the actual
frequency of rate reset or payment.



 
(iii)
Each tranche of amortizing contracts shall be separately valued. The total value
of such amortizing contract shall be the sum of the values of its component
tranches.


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
64

--------------------------------------------------------------------------------

 

 
(iv)
For regularly traded contracts, valuations shall be at the midpoint of the bid
and ask prices quoted by customary sources (e.g., The Wall Street Journal,
Telerate, Reuters or other similar source) or regularly traded exchanges.



 
(v)
For all other Qualified Financial Contracts where published market quotes are
unavailable, the adjusted price shall be the average of the bid and ask price
quotes from three (3) securities dealers acceptable to the Receiver and Assuming
Institution as of the Bank Closing Date. If quotes from securities dealers
cannot be obtained, an appraiser acceptable to the Receiver and the Assuming
Institution will perform a valuation based on modeling, correlation analysis,
interpolation or other techniques, as appropriate.


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
65

--------------------------------------------------------------------------------

 

EXHIBIT 4.13


INTERIM ASSET SERVICING ARRANGEMENT


This Interim Asset Servicing Arrangement is made pursuant to and as of the date
of that certain Purchase and Assumption Agreement (the “Purchase and Assumption
Agreement”) among the Receiver, the Assuming Institution and the Corporation, to
which this Arrangement is attached.  Capitalized terms used and not otherwise
defined in this Exhibit 4.13 shall have the meanings assigned to such terms in
the Agreement.


(a)           With respect to each asset or liability designated from time to
time by the Receiver to be serviced by the Assuming Institution pursuant to this
Interim Asset Servicing Arrangement (the “Arrangement”), including any assets or
liabilities sold or conveyed by the Receiver to any party other than the
Assuming Institution (any such party, a “Successor Owner”) but with respect to
which the Receiver has an obligation to service or provide servicing support
(such assets and liabilities, the “Pool Assets”), during the term of this
Arrangement the Assuming Institution shall, with respect to the Pool Assets:


(i)            promptly post and apply payments received to the applicable
system of record;


(ii)           reverse and return insufficient funds checks;


(iii)          pay (A) participation payments to participants in Loans, as and
when received; (B) tax and insurance bills, as they come due, out of any escrow
funds maintained for such purposes; and (C) unfunded commitments and protective
advances out of any escrow funds created for such purposes;


(iv)          process funding draws under Loans and protective advances in
connection with collateral and acquired property, in each case, as and to the
extent authorized and funded by the Receiver;


(v)           maintain in use all data processing equipment and systems and
other systems of record on which any activity with respect to any Pool Assets
are, or prior to the Bank Closing Date, were, recorded, and maintain all
historical data on any such systems as of the Bank Closing Date and not, without
the express consent of the Receiver (which consent must be sought at least sixty
(60) days prior to taking any action), deconvert, remove, transfer or otherwise
discontinue use of any of the Failed Bank’s systems of record with respect to
any Pool Asset;


(vi)          maintain accurate records reflecting (A) payments received by the
Assuming Institution, (B) information received by the Assuming Institution
concerning changes in the address or identity of any Obligor and (C) other
servicing actions taken by the Assuming Institution, including checks returned
for insufficient funds;


(vii)         send (A) billing statements to Obligors on Pool Assets (to the
extent that such statements were sent by the Failed Bank or as are requested by
the Receiver) and (B)

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
66

--------------------------------------------------------------------------------

 

notices to Obligors who are in default on Loans (in the same manner as the
Failed Bank or as are requested by the Receiver);


(viii)        employ a sufficient number of qualified employees to provide the
services required to be provided by the Assuming Institution pursuant to this
Arrangement (with the number and qualifications of such employees to be not less
than the number and qualifications of employees employed by the Failed Bank to
perform such functions as of the Bank Closing Date);


(ix)           hold in trust any Credit Files and any servicing files in the
possession or on the premises of the Assuming Institution for the Receiver or
the Successor Owner (as applicable) and segregate from the other books and
records of the Assuming Institution and appropriately mark such Credit Files and
servicing files to clearly reflect the ownership interest of the Receiver or the
successor owner (as applicable);


(x)            send to the Receiver (indicating closed bank name and number),
Attn: Interim Servicing Manager, at the email address provided in Section 13.6
of the Purchase and Assumption Agreement, or to such other person at such
address as the Receiver may designate, via overnight delivery: (A) on a weekly
basis, weekly reports, including, without limitation, reports reflecting
collections and trial balances,  and (B) any other reports, copies or
information as may be requested from time to time by the Receiver, including, if
requested, copies of (1) checks or other remittances received, (2) insufficient
funds checks returned, (3) checks or other remittances for payment to
participants or for taxes, insurance, funding advances and protective advances,
(4) pay-off requests, and (5) notices to defaulted Obligors;


(xi)           remit on a weekly basis to the Receiver (indicating closed bank
name and number), Attn: DRR Cashier Unit, Business Operations Support Branch, in
the same manner as provided in paragraph (a)(x), via wire transfer to the
account designated by the Receiver, or to such other person at such other
address and/or account as the Receiver may designate, all payments received;


(xii)          prepare and timely file all information reports with appropriate
tax authorities, and, if requested by the Receiver, prepare and file tax returns
and remit taxes due on or before the due date;


(xiii)         provide and furnish such other services, operations or functions,
including, without limitation, with regard to any business, enterprise or
agreement which is a Pool Asset, as may be requested by the Receiver;


(xiv)        establish a custodial account for the Receiver and for each
successor owner at the Assuming Institution, each of which shall be interest
bearing, titled in the name of Assuming Institution, in trust for the Receiver
or the successor owner (as applicable), in each case as the owner, and segregate
and hold all funds collected and received with respect to the Pool Assets
separate and apart from any of the Assuming Institution’s own funds and general
assets; and


(xv)         no later than the end of the second Business Day following receipt
thereof, deposit into the applicable custodial account and retain therein all
funds collected and received with respect to the Pool Assets.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
67

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in this Exhibit, the Assuming
Institution shall not be required to initiate litigation or other collection
proceedings against any Obligor or any collateral with respect to any defaulted
Loan.  The Assuming Institution shall promptly notify the Receiver, at the
address referred to above in paragraph (a)(x), of any claims or legal actions
regarding any Pool Asset.


(b)           In consideration for the provision of the services provided
pursuant to this Arrangement, the Receiver agrees to reimburse the Assuming
Institution for actual, reasonable and necessary expenses incurred in connection
with the performance of its duties pursuant to this Arrangement, including
expenses of photocopying, postage and express mail, data processing and amounts
paid for employee services (based upon the number of hours spent performing
servicing duties).


(c)           The Assuming Institution shall provide the services described
herein for a term of up to three hundred sixty-five (365) days after the Bank
Closing Date.  The Receiver may terminate the Arrangement at any time upon not
less than sixty (60) days notice to the Assuming Institution without any
liability or cost to the Receiver other than the fees and expenses due to the
Assuming Institution as of the termination date pursuant to paragraph (b) above.


(d)           At any time during the term of this Arrangement, the Receiver may,
upon not less than thirty (30) days prior written notice to the Assuming
Institution, remove one or more Pool Assets, and at the time of such removal the
Assuming Institution’s responsibility with respect thereto shall terminate.


(e)           At the expiration of this Arrangement or upon the termination of
the Assuming Institution’s responsibility with respect to any Pool Asset
pursuant to paragraph (d) hereof, the Assuming Institution shall:


(i)            deliver to the Receiver (or its designee) all of the Credit
Documents and records relating to the Pool Assets; and


(ii)           cooperate with the Receiver to facilitate the orderly transition
of managing the Pool Assets to the Receiver or its designees (including, without
limitation, its contractors and persons to which any Pool Assets are conveyed).


(f)           At the request of the Receiver, the Assuming Institution shall
perform such transitional services with regard to the Pool Assets as the
Receiver may request.  Transitional services may include, without limitation,
assisting in any due diligence process deemed necessary by the Receiver and
providing to the Receiver and its designees (including, without limitation, its
contractors and any actual or potential successor owners) (i) information and
data regarding the Pool Assets, including, without limitation, system reports
and data downloads sufficient to transfer the Pool Assets to another system or
systems and to facilitate due diligence by actual and potential successor
owners, and (ii) access to employees of the Assuming Institution involved in the
management of, or otherwise familiar with, the Pool Assets.


(g)           Until such time as the Arrangement expires or is terminated,
without limitation of its obligations set forth above or in the Purchase and
Assumption Agreement and without any

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
68

--------------------------------------------------------------------------------

 

additional consideration (other than that set forth in paragraph (b) above), the
Assuming Institution shall provide the Receiver and its designees (including,
without limitation, its contractors and actual and potential successor owners)
with the following, as the same may be requested:


(i)            access to and the ability to obtain assistance and information
from personnel of the Assuming Institution, including former personnel of the
Failed Bank and personnel of third party consultants;


(ii)           access to and the ability to use and download information from
data processing systems and other systems of record on which information
regarding Pool Assets or any assets transferred to or liabilities assumed by the
Assuming Institution is stored or maintained (regardless of whether information
with respect to other assets or liabilities is also stored or maintained
thereon); and


(iii)           access to and the ability to use and occupy office space
(including parking facilities and vault space), facilities, utilities (including
local telephone service and facsimile machines), furniture, equipment (including
photocopying and facsimile machines), and technology and connectivity (including
email accounts, network access and technology resources such as shared drives)
in the Bank Premises occupied by the Assuming Institution.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
69

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 4.15A


SINGLE FAMILY SHARED-LOSS AGREEMENT
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4.15A


SINGLE FAMILY SHARED-LOSS AGREEMENT


TABLE OF CONTENTS


ARTICLE 1. GENERAL
1
 
ARTICLE 6. MISCELLANEOUS
 
16
                   
1.1
 
Purpose
1
 
6.1
 
Expenses
 
16
1.2
 
Relationship with Purchase and Assumption Agreement
1
 
6.2
 
Successors and Assigns
 
16
1.3
 
Defined Terms
1
 
6.3
 
Waiver of Jury Trial
 
17
         
6.4
 
No Third Party Beneficiary
 
17
ARTICLE 2. SHARED-LOSS ARRANGEMENT
1
 
6.5
 
Consent, Determination or Discretion
 
17
         
6.6
 
Rights Cumulative
 
17
2.1
 
Accounting for and Management of Shared-Loss Loans
1
 
6.7
 
References
 
17
2.2
 
Payments with Respect to Shared-Loss Loans
2
 
6.8
 
Notice
 
18
2.3
 
Payments Applicable to Shared-Loss Months
2
           
2.4
 
Loss Mitigation and Loan Modification
2
 
ARTICLE 7. DISPUTE RESOLUTION
 
18
2.5
 
True-Up Payment and Calculation
4
           
2.6
 
Limitation on Payments
5
 
7.1
 
Methods of Resolution
 
18
2.7
 
Treatment as a Shared-Loss Loan
6
 
7.2
 
Informal Resolution
 
18
         
7.3
 
Resolution by Non-Binding Dispute Resolution Proceeding
 
19
ARTICLE 3. ADMINISTRATION OF SHARED-LOSS LOANS
7
 
7.4
 
Confidentiality of Compromise Negotiations
 
19
         
7.5
 
Payment Resulting from Compromise Negotiations
 
19
3.1
 
Management Standards Regarding Administration
7
 
7.6
 
Formal Resolution
 
19
3.2
 
Assuming Institution’s Responsibilities and Duties
7
 
7.7
 
Limitation on FDIC Party
 
20
3.3
 
Third Party Servicers and Affiliates
9
 
7.8
 
Effectiveness of Agreement Pending Dispute
 
20
3.4
 
Utilization by Assuming Institution of Special Receivership Powers
10
 
7.9
 
Governing Rules and Law
 
20
3.5
 
Tax Ruling
10
 
7.10
 
Review Board Proceedings
 
20
         
7.11
 
Impartiality
 
22
ARTICLE 4. SALE OF CERTAIN SHARED-LOSS LOANS AND ORE
10
 
7.12
 
Schedule
 
22
         
7.13
 
Written Award
 
22
4.1
 
Sales of Shared-Loss Loans
10
 
7.14
 
Interest Rate on Award
 
23
4.2
 
Calculation of Gain or Loss on Sale
11
 
7.15
 
Payments
 
23
4.3
 
Sale of ORE
11
 
7.16
 
Fees, Costs and Expenses
 
23
         
7.17
 
Binding and Conclusive Nature
 
23
ARTICLE 5. CERTIFICATES, REPORTS AND RECORDS
11
 
7.18
 
No Precedent
 
23
         
7.19
 
Confidentiality; Proceedings, Information and Documents
 
23
5.1
 
Reporting Obligations of the Assuming Institution
11
 
7.20
 
Confidentiality of Arbitration Award
 
24
5.2
 
Monthly Certificates
12
 
7.21
 
Extension of Time Periods
 
24
5.3
 
Monthly Data
13
 
7.22
 
Venue
 
24
5.4
 
Notification of Related Loans
13
           
5.5
 
Auditor’s Report; Right to Audit
14
 
ARTICLE 8. DEFINITIONS
 
24
5.6
 
Accounting Principles
15
           
5.7
 
Records and Reports
15
           


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
i

--------------------------------------------------------------------------------

 

EXHIBITS


       
Page
Monthly Certificate
 
Exhibit 1
 
31
         
Calculation of Restructuring Loss
       
HAMP or FDIC Loan Modification (Loan Written Down)
 
Exhibit 2a(1)
 
34
HAMP or FDIC Loan Modification (No Preceding Loan Restructure)
 
Exhibit 2a(2)
 
36
2nd FDIC Modification
 
Exhibit 2a(3)
 
38
         
Calculation of Short-Sale Loss
       
Written Down to Book Value
 
Exhibit 2b(1)
 
42
No Preceding Loan Modification Under Loss Share
 
Exhibit 2b(2)
 
44
After a Covered Loan Modification
 
Exhibit 2b(3)
 
46
         
Calculation of Foreclosure Loss
       
ORE or Foreclosure Occurred Prior to Loss Share Agreement
 
Exhibit 2c(1)
 
50
During the Term of the Agreement, No Preceding Loan Modification Under Loss
Share
 
Exhibit 2c(2)
 
52
Foreclosure After Covered Loan Modification
 
Exhibit 2c(3)
 
54
         
Calculation of Home Equity Loan Loss
 
Exhibit 2d(1)
 
58
Calculation of Recovery When a Restructuring Loss Has Been Paid
 
Exhibit 2d(2)
 
60
         
Calculation of Loan Sale Loss
       
Loan Written Down to Book Value Prior to Loss Share
 
Exhibit 2e(1)
 
63
No Preceding Loan Modification under Loss Share
 
Exhibit 2e(2)
 
64
Loan Sale after a Covered Loan Modification
 
Exhibit 2e(3)
 
65
         
True-Up
 
Exhibit 2.5
 
67
Portfolio Performance and Summary Schedule
 
Exhibit 3
 
68
Wire Transfer Instructions
 
Exhibit 4
 
70
FDIC Mortgage Loan Modification Program
 
Exhibit 5
 
71
Single Family Shared-Loss Loans
 
Exhibit 5.3(a)
 
74
         
SCHEDULE
                 
Page
Loans Subject to Loss Sharing under the Single Family Shared-Loss Agreement
 
Schedule 4.15A
 
79


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
ii

--------------------------------------------------------------------------------

 

EXHIBIT 4.15A


SINGLE FAMILY SHARED-LOSS AGREEMENT


A.           This Single Family Shared-Loss Agreement and the Exhibits attached
hereto and incorporated herein by this reference (collectively, the “Agreement”)
is made pursuant to and as of the date of that certain Purchase and Assumption
Agreement (the “Purchase and Assumption Agreement”) among the Receiver, the
Assuming Institution and the Corporation, to which this Agreement is attached.


B.           This Agreement shall apply only if the Assuming Institution has
purchased Shared-Loss Loans (as defined herein) pursuant to the Purchase and
Assumption Agreement.  Subject to the provisions of this Agreement, it is the
intention of the parties that the Receiver and the Assuming Institution shall
share certain losses and gains in respect of such Shared-Loss Loans.


AGREEMENT


ARTICLE 1.         GENERAL.


1.1.         Purpose.   The purpose of this Agreement is to set forth
requirements regarding, among other things, management of Shared-Loss Loans by
the Assuming Institution and procedures for notices, consents, reporting and
payments. In administering the Shared-Loss Loans, the Assuming Institution shall
at all times comply with the Management Standards set forth in Article 3.


1.2.         Relationship with Purchase and Assumption Agreement.  To the extent
that any inconsistencies may arise between the terms of the Purchase and
Assumption Agreement and this Agreement with respect to the subject matter of
this Agreement, the terms of this Agreement shall control.


1.3.         Defined Terms.  The capitalized terms used in this Agreement have
the meanings defined or referenced in Article 8.


ARTICLE 2.         SHARED-LOSS ARRANGEMENT.


2.1.         Accounting for and Management of Shared-Loss Loans.


(a)           Initial Values.  The Assuming Institution shall record the
Shared-Loss Loans on its Accounting Records at their respective Book Values as
of the Commencement Date.


(b)           Adjustments.  After the Commencement Date, the Assuming
Institution shall adjust the Book Values of the Shared-Loss Loans in accordance
with this Agreement, the Examination Criteria and Article VIII of the Purchase
and Assumption Agreement.


(c)           Management.  Thereafter, the Assuming Institution shall manage and
account for the Shared-Loss Loans in accordance with this Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
1

--------------------------------------------------------------------------------

 

2.2.         Payments with Respect to Shared-Loss Loans.


(a)           Calculation and Method of Payments.  Subject to the conditions of
this Agreement, the parties shall make the payments set forth in this Article
2.  All payments made by a party under this Agreement shall be made by wire
transfer.


(b)           Timing of Payments.


(i)            Payments by the Receiver under this Article 2 shall be made
within thirty (30) days following the date on which the Receiver receives each
Monthly Certificate, provided that the Monthly Certificate is complete,
accurate, timely and in compliance with the requirements of this Agreement.


(ii)           Payments by the Assuming Institution under this Article 2 shall
be made on or before the due date for each Monthly Certificate.


(c)           Source of Receiver’s Funds.  Payment obligations of the Receiver
with respect to this Agreement shall be treated as administrative expenses of
the Receiver pursuant to 12 U.S.C §1821(d)(11).  To the extent that the Receiver
requires funds to make payments relating to Shared-Loss Loans pursuant to this
Agreement, the Receiver shall request funds under the Master Loan and Security
Agreement between the FDIC in its corporate capacity and the FDIC in its
receivership capacity, with respect to any receivership, dated as of May 21,
2009, as amended.


2.3.         Payments Applicable to Shared-Loss Months.   For each Shared-Loss
Month, pursuant to the applicable Monthly Certificate, one of the payments
described at (a) or (b) below shall be made, as appropriate, with respect to
Shared-Loss Loans.


(a)           Covered Loss Payments by the Receiver.  The Receiver shall pay to
the Assuming Institution the “Covered Loss” for the period, which is an amount
equal to:


(i)            the Applicable Percentage of the sum of:


(A)           the total Monthly Loss Amount for all Shared-Loss Loans; less


(B)           the total monthly Recovery Amount for all Shared-Loss Loans; less


(C)           the total monthly Collections on Fully Charged-Off Assets.


(b)           Covered Gain Payments by the Assuming Institution.  If the result
of the calculation in Section 2.3(a) is a negative amount (the “Covered Gain”),
the Assuming Institution shall pay such amount to the Receiver.


2.4.         Loss Mitigation, Loan Modification and Loss Calculations.


(a)           Loss Mitigation Programs.  The Assuming Institution shall
administer and undertake reasonable and customary loss mitigation efforts and
act in accordance with usual and

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
2

--------------------------------------------------------------------------------

 

prudent banking practices and the provisions of this Agreement with respect to
Shared-Loss Loans.


(b)           Single Family Shared-Loss Loans.  For each Single Family
Shared-Loss Loan in default or for which a default is reasonably foreseeable,
the Assuming Institution shall undertake loss mitigation efforts in accordance
with one of the following programs, as amended from time to time, selected by
the Assuming Institution in its discretion:


(i)            FDIC Mortgage Loan Modification Program as set forth in Exhibit
5;


(ii)           the United States Treasury’s Home Affordable Modification Program
Guidelines; or


(iii)          any other modification program approved by the United States
Treasury Department, the Corporation, the Board of Governors of the Federal
Reserve System or any other Federal governmental agency.


(c)           Other Shared-Loss Loans.  For each Shared-Loss Loan which is not a
Single Family Shared-Loss Loan and which is in default, or for which a default
is reasonably foreseeable, the Assuming Institution shall adopt loss mitigation
procedures in accordance with its own Examination Criteria and all applicable
laws and regulations and shall undertake loss mitigation efforts substantially
similar to loss mitigation efforts with respect to, and without favoring, any
assets held by the Assuming Institution or any of its Affiliates that are not
Shared-Loss Loans.


(d)           Loan Modification Guidelines.  In undertaking loss mitigation
efforts for each Shared-Loss Loan (the method adopted for each Shared-Loss Loan
as required by Sections 2.4(b) and 2.4(c) being referred to as the “Modification
Guidelines”), the Assuming Institution:


(i)            shall implement the Modification Guidelines within ninety (90)
days following Bank Closing;


(ii)           may submit claims during the period described in paragraph (i)
for payments relating to Shared-Loss Loans under any guidelines which may have
been in place at the Failed Bank.  If no such guidelines were in place at the
Failed Bank, the Assuming Institution may use its own guidelines for submission
of such claims;


(iii)          shall, in implementing the Modification Guidelines, (A) consider
and document its consideration of foreclosure, loan restructuring, short-sale
and any other appropriate methods of loss mitigation and (B) select the method
that the Assuming Institution determines will result in the least Loss, based on
its estimated calculations.  If unemployment or underemployment of the Obligor
with respect to a Shared-Loss Loan is the primary cause of default, or of a
reasonably foreseeable default, the Assuming Institution may consider entering
into a temporary forbearance plan with the Obligor to reduce loan payments to an
affordable level for at least six (6) months; and


(iv)          shall not be required to modify or restructure any Shared-Loss
Loan on more than one occasion or to consider any alternatives with respect to
any

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
3

--------------------------------------------------------------------------------

 

Shared-Loss Loan that was in the process of foreclosure as of the Bank Closing
Date if the Assuming Institution considers, and so documents, that a loan
modification is not cost-effective pursuant to the standards set forth in
Exhibit 5.  In such circumstances, the Assuming Institution may continue such
foreclosure measures in compliance with all applicable laws and regulations, and
recover any Foreclosure Loss as provided in this Agreement.


(e)           Loss Calculations.  Losses on Shared-Loss Loans shall be
calculated in the form, and determined in accordance with, the methodologies set
forth in the respective Exhibits attached to this Agreement as follows:


(i)            Restructuring Losses shall be determined in accordance with
Exhibits 2a(1)-(3);


(ii)           Deficiency Losses shall be reported as Restructuring Losses and,
if applicable, the net present value of a modified Shared-Loss Loan shall be
determined in accordance with Exhibits 2a(1)-(3), as applicable;


(iii)          Modification Default Losses shall be determined in accordance
with Exhibits 2a(1)-(3), as applicable;


(iv)          Short-Sale Losses shall be determined in accordance with Exhibits
2b(1)-(3);


(v)           Foreclosure Losses shall be determined in accordance with Exhibits
2c(1)-(3);


(vi)          Home Equity Loan Losses shall be determined in accordance with the
charge-off policies of the loan classification criteria employed by the Assuming
Institution’s Chartering Authority as set forth in Exhibit 2d(1);


(vii)         Losses, if applicable, on Restructured Loans shall be determined
in accordance with Exhibit 2d(2);


(viii)        Loan Sale Losses shall be determined in accordance with Exhibits
2e(1)-(3);


(ix)           Losses on Investor-Owned Residential Loans shall be determined in
the same manner as Restructuring Losses.  With the consent of the Receiver,
Investor-Owned Residential Loans may be restructured under terms different from
the standards set forth in Exhibit 5.


2.5.          True-Up Payment and Calculation.


(a)           Payment Obligation of the Assuming Institution.  If the Assuming
Institution’s Bid Amount, as set forth in Article VII of the Purchase and
Assumption Agreement, includes an “Asset discount bid” which represents five
percent (5%) or more of the purchase price of the Assets determined in
accordance with Article III of the Purchase and Assumption Agreement, the
Assuming Institution shall pay to the Receiver on the True-Up Date any positive
amount resulting from the calculation set forth in Exhibit 2.5.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
4

--------------------------------------------------------------------------------

 

(b)           Reporting of Calculation.  On or before the True-Up Date the
Assuming Institution shall deliver to the Receiver a schedule, signed by the
chief executive officer or the chief financial officer of the Assuming
Institution, setting forth in reasonable detail the calculation described in
Exhibit 2.5, including the calculation of the Net Loss Amount.


2.6.         Limitation on Payments.


(a)           Failure to Administer.  If the Assuming Institution fails to
administer any Shared-Loss Loan in accordance with the provisions of Article 3,
the Receiver may determine that such asset will not be treated as a Shared-Loss
Loan pursuant to this Agreement.


(b)           Receiver’s Right to Withhold Payment.  Notwithstanding any other
provision of this Article 2, the Receiver may withhold all or any portion of a
payment to the Assuming Institution of the amount requested in a Monthly
Certificate if the Receiver or the Corporation determines that:


(i)            a Monthly Certificate is incomplete, inaccurate or untimely;


(ii)           based upon the criteria set forth in this Agreement, including,
without limitation, the requirements set forth in Section 2.4, or Customary
Servicing Procedures, a Loss should not have been effected by the Assuming
Institution;


(iii)          based upon the Examination Criteria, a Charge-Off of a
Shared-Loss Loan should not have been effected by the Assuming Institution;


(iv)          there is a reasonable basis under the terms of this Agreement for
denying the eligibility of amounts included in a Monthly Certificate for which
reimbursement or payment is sought;


(v)           with respect to a particular Shared-Loss Loan, the Assuming
Institution has not complied, or is not complying, with the Management
Standards;


(vi)          the Assuming Institution has failed to comply with the
requirements set forth in Section 5.5 including, but not limited to, permitting
the Receiver, its agents, contractors and/or employees to determine compliance
with this Agreement pursuant to Section 5.5(c); or


(vii)         a retroactive accounting adjustment is to be made by the Receiver
pursuant to Section 5.5(c).


(c)           Opportunity to Cure; Payment.


(i)            In the event that a determination is made to withhold an amount
pursuant to Section 2.6(b), the Receiver shall provide the Assuming Institution
with notice detailing the grounds for withholding such amount and the Assuming
Institution shall cure any deficiency within a reasonable period of time.


(ii)           If the Assuming Institution demonstrates to the satisfaction of
the Receiver that the grounds for withholding a payment, or any part thereof, no
longer exist or have been cured, the Receiver shall pay the Assuming Institution
the amount which the

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
5

--------------------------------------------------------------------------------

 

Receiver determines is eligible for payment within thirty (30) days following
the date of such determination.


(iii)          If the Assuming Institution does not cure any such deficiency
within a reasonable period of time, the Receiver may withhold payment as
described in Section 2.6(b) with respect to the affected Shared-Loss Loan(s),
but such withholding will not affect the Receiver’s obligation to make any other
payment properly due pursuant to this Agreement.


(d)           Adjustments.  In the event that the Receiver withholds payment
with respect to Losses claimed or determines pursuant to Section 2.6(b) that a
payment was improperly made, the Assuming Institution and the Receiver shall,
upon final resolution of such issue, make such accounting adjustments and
payments as may be necessary to give retroactive effect to such actions,
including making the necessary adjustments to the Covered Loss or Covered Gain
for the affected Monthly Certificate(s).


(e)           Interest on Payments.  Any payment by the Receiver pursuant to
Section 2.6(c)(ii) shall be made together with interest on the amount thereof
that accrues with effect from five (5) Business Days after the date on which
payment was agreed or determined to be due until such amount is paid.  The
annual interest rate shall be determined by the Receiver based on the coupon
equivalent of the three (3)-month U.S. Treasury Bill Rate in effect as of the
first Business Day of each three-month period during which such interest accrues
as reported in the Federal Reserve Board Statistical Release for Selected
Interest Rates H.15 opposite the caption “Treasury bills (secondary market),
3-month” or, if not so reported for such day, for the next preceding Business
Day for which such rate was so reported.


(f)           Determination of Disputes.  Any dispute arising under this Section
2.6 shall be resolved pursuant to the dispute resolution procedures of Article
7.


2.7.         Treatment as a Shared-Loss Loan.


(a)           Payment of Foreclosure Loss or Short-Sale Loss.  The Receiver
shall be relieved of its obligations with respect to a Shared-Loss Loan upon
payment to the Assuming Institution of amounts in respect of a Foreclosure Loss
or a Short-Sale Loss on that Shared-Loss Loan.


(b)           Loss of Right to Receive Shared-Loss Loan Payments.  The Assuming
Institution shall not be entitled to payments relating to a Shared-Loss Loan
pursuant to Section 2.3 if the Assuming Institution or any Affiliate of the
Assuming Institution:


(i)            sells or otherwise transfers that Shared-Loss Loan or any
interest therein (whether with or without recourse) to any Person, other than in
compliance with this Agreement;


(ii)           makes any additional advance, commitment or increase in the
amount of a Commitment with respect to that Shared-Loss Loan;


(iii)          makes any amendment, modification, renewal or extension of a
Shared-Loss Loan, other than in compliance with this Agreement;

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
6

--------------------------------------------------------------------------------

 

(iv)          manages, administers or collects any Related Loan in a manner
which would increase the amount of any collections with respect to that Related
Loan to the detriment of the Shared-Loss Loan to which such loan is related; or


(v)           fails to administer that Shared-Loss Loan pursuant to the
Management Standards, including, without limitation, consistent failure to
provide complete, accurate and timely certificates and reports pursuant to
Article 5.


(c)           Effective Date of Loss of Shared-Loss Loan Treatment.  If any of
the actions described in Section 2.7(b) occur with respect to a Shared-Loss
Loan, the Receiver shall not be obligated to make any payments to the Assuming
Institution with respect to any affected Shared-Loss Loan after the date of
occurrence of such action.


ARTICLE 3.           ADMINISTRATION OF SHARED-LOSS LOANS.


3.1.         Management Standards Regarding Administration.  During the term of
this Agreement the Assuming Institution shall manage, administer and collect all
Shared-Loss Loans while owned by it or any of its Affiliates in accordance with
the rules, requirements and standards regarding management, administration and
collection of Shared-Loss Loans set forth in this Article 3 (the “Management
Standards”).  Failure to comply with the Management Standards shall constitute a
material breach of this Agreement.  If the Receiver determines, in its sole and
absolute discretion, that the Assuming Institution is not in compliance with the
Management Standards, it may notify the Assuming Institution of the breach and
may take action pursuant to this Agreement including, without limitation,
withholding all or any portion of a payment, as provided in Section 2.6(b).


3.2.         Assuming Institution’s Responsibilities and Duties.


(a)           Covenants of the Assuming Institution.  The Assuming Institution
shall:

 
(i)            be responsible to the Receiver and the Corporation in the
performance of this Agreement, whether performed by the Assuming Institution, an
Affiliate or a Third Party Servicer;


(ii)           provide to the Receiver and the Corporation such certificates,
notifications and reports as the Receiver or the Corporation reasonably deems
advisable, including but not limited to the certificates, notifications and
reports required by Article 5; and


(iii)          permit the Receiver and the Corporation to monitor the Assuming
Institution’s performance of its duties hereunder at all times.


(b)           Duties of the Assuming Institution with Respect to Shared-Loss
Loans.  In the performance of duties in accordance with the Management
Standards, the Assuming Institution shall at all times exercise its best
business judgment and shall:


(i)           manage, administer and collect amounts owed on each Shared-Loss
Loan in a manner consistent with the following:

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
7

--------------------------------------------------------------------------------

 

(A)           usual and prudent business and banking practices and Customary
Servicing Procedures; and


(B)           the Assuming Institution’s (or, if applicable, a Third Party
Servicer’s) practices and procedures including, without limitation, all
applicable laws and regulations, the written internal credit policy guidelines
of the Assuming Institution (or, if applicable, of a Third Party Servicer) in
effect from time to time, with respect to the management, administration and
collection of loans, ORE and repossessed collateral that do not constitute
Shared-Loss Loans;


(ii)           use its best efforts to maximize collections with respect to, and
manage and administer, Shared-Loss Loans without favored treatment for any
assets owned by the Assuming Institution or any of its Affiliates that are not
Shared-Loss Loans;


(iii)           adopt and implement accounting, reporting, record-keeping and
similar systems with respect to the Shared-Loss Loans, as provided in Sections
5.6 and 5.7;


(iv)          retain sufficient staff to perform its duties hereunder;


(v)           not manage, administer or collect a Related Loan in a manner which
would have the effect of increasing the amount of any collections with respect
to the Related Loan to the detriment of the Shared-Loss Loan to which such loan
is related;


(vi)          cause any of its Affiliates to which it transfers any Shared-Loss
Loans and any Third Party Servicer to act in accordance with the Management
Standards; and


(vii)         other than as provided in Section 2.4, comply with the
Modification Guidelines for any Single Family Shared-Loss Loans meeting the
requirements set forth in such guidelines and may propose exceptions to Exhibit
5 (FDIC Loan Modification Program) for a group of Shared-Loss Loans with similar
characteristics, with the objectives of (A) minimizing the loss to the Assuming
Institution and the Receiver and (B) maximizing the opportunity for qualified
homeowners to remain in their homes with affordable mortgage payments.


(viii)        in connection with the review of loss mitigation options such as
loan modifications on shared-loss loans, have sufficient  designated loss
mitigation staff so that (A) borrowers are apprised of loss mitigation options,
(B) each borrower who is being considered  for a loan modification or other loss
mitigation options will have a single point of contact with the AI to respond to
borrower inquiries and questions regarding the process, and (C) foreclosure
actions are not taken while a borrower’s request for a loan modification or
other loss mitigation  option is pending, or if the borrower is current on a
trial or permanent modification.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
8

--------------------------------------------------------------------------------

 

3.3.         Third Party Servicers and Affiliates.


(a)           Appointment of Third Party Servicers.


(i)            With the prior consent of the Receiver, the Assuming Institution
may perform any of its obligations and/or exercise any of its rights under this
Agreement through one or more Third Party Servicers.  The Assuming Institution
shall notify the Receiver at least forty (40) days prior to the proposed
appointment of a Third Party Servicer.  Such notice will include information
regarding the Third Party Servicer’s relevant experience, qualifications,
financial strength and any pending litigation in relation to its servicing
activities.  In the case of a Third Party Servicer that is an Affiliate of the
Assuming Institution, the notice shall include an express statement that the
Third Party Servicer is an Affiliate.  The Receiver may object to the proposed
appointment of a Third Party Servicer by giving the Assuming Institution notice
that it so objects within thirty (30) days following the Receiver’s receipt of
the notice of the proposed appointment.  The appointment of a Third Party
Servicer by the Assuming Institution shall not release the Assuming Institution
from any obligation or liability hereunder.


(ii)           The Assuming Institution shall provide to the Receiver written
notification immediately following the execution of any contract pursuant to
which a Third Party Servicer or any third party (other than an Affiliate of the
Assuming Institution) will manage, administer or collect any of the Shared-Loss
Loans.


(b)           Actions of and Expenses Incurred by Third Party Servicers.  The
Assuming Institution shall ensure that the practices, procedures and guidelines
of any Third Party Servicer comply with the obligations of the Assuming
Institution under this Agreement.  The Assuming Institution shall provide to the
Receiver a copy of the Assuming Institution’s written agreement with each Third
Party Servicer and shall ensure compliance by each Third Party Servicer with the
Assuming Institution’s obligations under this Agreement, including, without
limitation, amending such agreement with each Third Party Servicer to the extent
necessary.  Subject to the foregoing and to the other provisions of this
Agreement, a Third Party Servicer may take actions and incur expenditures in the
same manner as the Assuming Institution, and out-of-pocket expenses incurred by
a Third Party Servicer on behalf of the Assuming Institution shall be treated as
if incurred by the Assuming Institution.


(c)           Duties with Respect to Affiliates.  The Assuming Institution may
transfer any Shared-Loss Loan to an Affiliate of the Assuming Institution for
administrative convenience, provided that such transfer is for no
consideration.  The Assuming Institution shall provide to the Receiver prior
written notification of any transaction with or by any Affiliate of the Assuming
Institution with respect to any Shared-Loss Loan including, without limitation,
the execution of any contract pursuant to which an Affiliate of the Assuming
Institution will own, manage, administer or collect amounts owing with respect
to a Shared-Loss Loan.  The Assuming Institution shall notify the Receiver at
least forty (40) days prior to a proposed transaction with an Affiliate which is
not on an arm’s length basis or commercially reasonable terms.  Such notice will
include information regarding the Affiliate’s relevant experience,
qualifications and financial strength.  The Receiver may object to the proposed
transaction with an Affiliate in such circumstances by giving the Assuming
Institution notice that it so objects within thirty (30) days following the
Receiver’s receipt of the notice of the proposed transaction.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
9

--------------------------------------------------------------------------------

 

3.4.         Utilization by the Assuming Institution of Special Receivership
Powers.


(a)           Notice and Request to Receiver.  Upon timely notice to and with
the prior consent of the Receiver, which may be granted or withheld in its sole
discretion, to the extent permitted by applicable law, the Assuming Institution
may utilize in a legal action any special legal power or right which the
Assuming Institution derives as a result of having acquired a Shared-Loss Loan
from the Receiver.


(b)           Use of Special Legal Powers.  The Receiver may direct usage by the
Assuming Institution of any special legal powers of the Receiver or the
Corporation. The Assuming Institution shall:


(i)            comply in all respects with any direction from the Receiver or
the Corporation and with any protocols, directives or interpretive memoranda
issued from time to time by the Receiver or the Corporation;


(ii)           upon request of the Receiver, notify the Receiver of the status
of any legal action in which any special legal power or right is utilized; and


(iii)          immediately notify the Receiver of any judgment or significant
order in any legal action involving any of such special powers or rights.


3.5.         Tax Ruling.  The Assuming Institution shall not at any time,
without the Corporation’s prior consent, seek a private letter ruling or other
determination from the Internal Revenue Service or otherwise seek to qualify for
any special tax treatment or benefits associated with any payments made by the
Receiver pursuant to this Agreement.


ARTICLE 4.           SALE OF CERTAIN SHARED-LOSS LOANS AND ORE.


4.1.         Sales of Shared-Loss Loans.  All sales of Shared-Loss Loans are
subject to the prior written approval of the Receiver, except as provided in
Section 4.3:


(a)           Sales with the Receiver’s Consent.  At any time following the
Commencement Date and with the prior consent of the Receiver, the Assuming
Institution may conduct sales to liquidate for cash consideration, in one or
more transactions, all or a portion of the Shared-Loss Loans (individually or in
portfolio transactions) then held by the Assuming Institution.  The Assuming
Institution shall provide the Receiver with at least sixty (60) days notice
prior to any such proposed sale and the notice shall set forth the sale details
and the proposed sale schedule.  Restructured Loans shall be sold in a separate
pool or transaction (as applicable) from Shared-Loss Loans that have not been
restructured.  Proposals by the Assuming Institution for the sale of any
Shared-Loss Loans other than as provided in this Section 4.1(a) may be
considered by the Receiver on a case-by-case basis.


(b)           Sales Required by the Receiver.  During the twelve (12) month
period immediately prior to the Termination Date the Receiver may, in its sole
and absolute discretion, require the Assuming Institution to liquidate for cash
consideration, in one or more transactions, all Shared-Loss Loans then held by
the Assuming Institution.  If the Receiver exercises such right, it shall give
notice to the Assuming Institution setting forth the time period within which
the Assuming Institution shall be required to offer to sell the Shared-Loss
Loans and the Assuming Institution shall make a good faith effort to sell the
Shared-Loss Loans and to otherwise comply with the provisions of the Receiver’s
notice.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
10

--------------------------------------------------------------------------------

 

(c)           Conduct of Sales.  Any sale pursuant to this Section 4.1 shall be
conducted by means of sealed bid, to third parties, which may not include any
Affiliates of the Assuming Institution, any contractors of the Assuming
Institution or any Affiliates of contractors of the Assuming Institution.  The
Assuming Institution shall notify the Receiver prior to the proposed appointment
of any financial advisor or other third party broker or sales agent for the
liquidation of the remaining Shared-Loss Loans pursuant to Section 4.1(b).  The
Receiver may object to such proposed appointment by giving the Assuming
Institution notice that it so objects within thirty (30) days following the
Receiver’s receipt of the notice of the proposed appointment.


4.2.         Calculation of Gain or Loss on Sale.


(a)           Shared-Loss Loans. For Shared-Loss Loans that are not Restructured
Loans, any gain or loss on sales conducted in accordance with the provisions of
Section 4.1 will be calculated based on the gross sale price received by the
Assuming Institution minus the aggregate unpaid principal balance of the
Shared-Loss Loans which are sold, using the methodologies set forth in Exhibits
2e(1)-(3).


(b)           Restructured Loans. For any Restructured Loan included in a sale
under Section 4.1, a gain or loss will be calculated as follows:


(i)            the sale price received by the Assuming Institution; minus


(ii)           the net present value of estimated cash flows on the Restructured
Loan that was used in the calculation of the related Restructuring Loss; plus


(iii)          loan principal payments collected by the Assuming Institution
from the effective date on which the Loan was restructured to the date of sale,
in accordance with the methodologies set forth in Exhibits 2e(1)-(3).


4.3.         Sale of ORE.  Notwithstanding the provisions of Section 4.1, the
Assuming Institution may sell or otherwise dispose of ORE at any time to a
person other than an Affiliate, a contractor of the Assuming Institution or any
Affiliate of a contractor of the Assuming Institution, provided that such sale
is conducted in an arm’s length, commercially reasonable and prudent manner.


ARTICLE 5.           CERTIFICATES, REPORTS AND RECORDS.


5.1.         Reporting Obligations of the Assuming Institution.


(a)           Records, Notifications and Reports.  The Assuming Institution
shall maintain such records, provide such notifications and deliver such reports
as are required pursuant to this Agreement, including, without limitation, the
records, notifications and reports as provided in the following provisions of
this Article 5.  Nothing contained in this Agreement shall be deemed to modify
any laws, regulations or orders that are otherwise applicable to the Assuming
Institution.



THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
11

--------------------------------------------------------------------------------

 

(b)           Certification of Accuracy and Completeness.  Every submission by
the Assuming Institution to the Receiver of a Monthly Certificate and any other
document or information shall constitute a certification from the Assuming
Institution that the information provided in such submission is correct,
complete and in compliance with this Agreement.


5.2.         Monthly Certificates.  Within fifteen (15) days following the end
of each Shared-Loss Month, the Assuming Institution shall deliver to the
Receiver a Monthly Certificate setting forth in such form and detail as the
Receiver may reasonably specify from time to time:


(a)           Shared-Loss Loans.  For each Shared-Loss Loan, a completed
schedule, substantially in the form of Exhibit 1, which provides for the
following items, among others:


(i)            the Applicable Percentage of the sum of:


(A)           the total Monthly Loss Amount for all Shared-Loss Loans; and


(B)           the total monthly Recovery Amount for all Shared-Loss Loans;


(ii)           the total monthly Collections on Fully Charged-Off Assets;


(iii)          the total Covered Loss or Covered Gain;


(iv)          the Cumulative Loss Amount as of the beginning and as of the end
of the Shared-Loss Month;


(v)           a summary of Shared-Loss Loans for which Loss Amounts (calculated
in accordance with the applicable Exhibit) are claimed, of the related Loss
Amount for each Shared-Loss Loan and of the total Monthly Loss Amount for all
Shared-Loss Loans; and


(vi)          a summary of Shared-Loss Loans for which Recovery Amounts were
received by the Assuming Institution, of the Recovery Amount for each
Shared-Loss Loan and of the total Recovery Amount for all Shared-Loss Loans.
 
(b)           Calculation of Loss Amount.  For each of the Shared-Loss Loans for
which a Loss is claimed for a Shared-Loss Month, a schedule showing the
calculation of the Loss Amount in the form and in accordance with the
methodology set forth in Exhibits 2a(1)-(3), Exhibits 2b(1)-(3), Exhibits
2c(1)-(3) or Exhibit 2d(1) as applicable.


(c)           Home Equity Loans.  For each of the Restructured Loans where a
gain or loss is realized in a sale under Sections 4.1 or 4.2, a schedule showing
the calculation in the form and in accordance with the methodology set forth in
Exhibit 2d(1).


(d)           Restructured Loans.  For each of the Restructured Loans where a
gain or loss is realized in a sale under Sections 4.1 or 4.2, a schedule showing
the calculation in the form and in accordance with the methodology set forth in
Exhibit 2d(2).
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
12

--------------------------------------------------------------------------------

 

(e)           Portfolio Performance and Summary Schedule. A portfolio
performance and summary schedule substantially in the form shown in Exhibit 3.


5.3.         Monthly Data.


(a)           Monthly Data Download.  Within fifteen (15) days following the end
of each Shared-Loss Month, the Assuming Institution shall provide to the
Receiver:


(i)           the servicing file in machine-readable format including but not
limited to the fields shown on Exhibit 5.3(a)  for each outstanding Shared-Loss
Loan, as applicable; and


(ii)           an Excel file for ORE held as a result of foreclosure on a
Shared-Loss Loan listing for each item of ORE:


(A)           the foreclosure date;


(B)           the unpaid loan principal balance;


(C)           the broker price opinion value or, if required by the Receiver in
its discretion, the appraised value; and


(D)           the projected liquidation date.


(b)           Completeness of Information.  The Assuming Institution shall,
consistent with Customary Servicing Procedures, provide to the Receiver complete
and accurate information, except to the extent that it is unable to do so as a
result of the failure of the Failed Bank or the Receiver to provide information
required to produce any of the items listed at Section 5.3(a)(ii).


(c)           Limitations.  The Assuming Institution may claim each item of
expenditure, income, gain or loss only on the Monthly Certificate for the period
in which such expenditure, income, gain or loss was incurred.  The inclusion of
information regarding any expenses in a Monthly Certificate or other
documentation does not create any reimbursement obligation of the Receiver if
the Assuming Institution is not otherwise in compliance with this Agreement.


(d)           True-Up Date.  The Assuming Institution shall deliver the schedule
required pursuant to Section 2.5(b) on or before the True-Up Date.


5.4.         Notification of Related Loans.  In addition to maintaining records
of all Related Loans, the Assuming Institution shall prepare and deliver to the
Receiver a schedule of all Related Loans on a semi-annual basis, together with
the Monthly Certificates for the months ending June 30 and December 31, which
specify all Related Loans on the Loan Records of the Assuming Institution as of
the end of each such semi-annual period.



THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
13

--------------------------------------------------------------------------------

 

5.5.           Auditor’s Report; Right to Audit.


(a)           Independent Auditor’s Report.


(i)           Within the time period permitted for the examination audit
pursuant to 12 C.F.R. §363 following the end of each fiscal year, from and
including the fiscal year during which the Bank Closing Date occurs, up to and
including the calendar year during which the Termination Date occurs, the
Assuming Institution shall deliver to the Receiver and the Corporation a report
signed by its independent public accountants stating that such accountants have
reviewed this Agreement and that, in the course of their annual audit of the
Assuming Institution’s books and records, nothing has come to their attention
suggesting that any computations required to be made by the Assuming Institution
during each such year were not made in accordance with this Agreement.


(ii)           In the event that the Assuming Institution cannot comply with the
provisions of Section 5.5(a)(i), within seven (7) days following the end of the
time period permitted for the examination audit pursuant to 12 C.F.R. §363, the
Assuming Institution shall submit to the Receiver corrected computations
together with a report signed by its independent public accountants stating
that, after giving effect to such corrected computations, nothing has come to
the attention of such accountants suggesting that any computations required to
be made by the Assuming Institution during such year were not made by the
Assuming Institution in accordance with this Agreement. In such event, the
Assuming Institution and the Receiver shall make all such accounting adjustments
and payments as may be necessary to give effect to each correction reflected in
such corrected computations, retroactive to the date on which the corresponding
incorrect computation was made.  It is the intention of this provision to align
the timing of the audit required under this Agreement with the examination audit
required pursuant to 12 C.F.R. §363.


(b)           Assuming Institution’s Internal Audit.  The Assuming Institution
shall perform on an annual basis an internal audit of its compliance with this
Agreement and shall provide the Receiver and the Corporation with:


(i)            copies of all internal audit reports and access to all related
internal audit work papers; and


(ii)           a certificate signed by the chief executive officer or chief
financial officer of the Assuming Institution certifying that the Assuming
Institution is in compliance with this Agreement or identifying any areas of
non-compliance.


(c)           Right of Receiver or Corporation to Audit.  The Receiver or the
Corporation, their respective agents, contractors and employees, may (but are
not required to) perform an audit to determine the Assuming Institution’s
compliance with this Agreement at any time, by providing not less than ten (10)
Business Days prior notice. The scope, duration and location of any such audit
shall be at the discretion of the Receiver or the Corporation, as the case may
be, and may be conducted at the Assuming Institution’s place or places of
business or otherwise.  The Receiver or the Corporation, as the case may be,
shall bear the expense of any such audit. In the event that any corrections are
necessary as a result of such an audit, the

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
14

--------------------------------------------------------------------------------

 

Assuming Institution and the Receiver shall make such accounting adjustments,
payments and withholdings as may be necessary to give retroactive effect to such
corrections.


(d)           Authority to Advisors and Representatives.  The Assuming
Institution shall, and shall cause its Affiliates, contractors and Third Party
Servicers to, allow its advisors and representatives to discuss its (and any
Affiliates’, contractors’ or Third Party Servicers’) affairs, finances and
accounts as they relate to Shared-Loss Loans, or any other matters relating to
this Agreement or the rights and obligations hereunder, with the Receiver and
authorizes such advisors and representatives to so discuss such affairs,
finances and accounts with the Receiver.


5.6.         Accounting Principles.


(a)           Maintenance of Books and Records.  The Assuming Institution shall
at all times during the term of this Agreement keep books and records which
fairly present all dealings and transactions carried out in connection with its
business and affairs.


(b)           Accounting Principles.  Except as otherwise provided for in the
Purchase and Assumption Agreement or this Agreement, the Assuming Institution
shall keep all financial books and records in accordance with generally accepted
accounting principles, which shall be consistently applied for the periods
involved.


(c)           Change in Accounting Principles.  The Assuming Institution shall
not make any change in its accounting principles which adversely affects the
value of the Shared-Loss Loans, unless it obtains the prior written approval of
the Corporation or if required by a change in generally accepted accounting
principles.  The Assuming Institution shall notify the Corporation of any change
in its accounting principles that is required by a change in generally accepted
accounting principles which would affect any Shared-Loss Loan, the accounting
for any Shared-Loss Loan or the amount of any loss, gain, expense, cost or other
item of reimbursement that may be due to or from the Assuming Institution.


5.7.         Records and Reports.


(a)           Content of Records.  The Assuming Institution shall establish and
maintain records on a separate general ledger, and on such subsidiary ledgers as
may be appropriate, in such form and detail as the Receiver or the Corporation
may specify, to account for the Shared-Loss Loans and to enable the Assuming
Institution to prepare and deliver such reports as the Receiver or the
Corporation may from time to time request pursuant to this Article 5.  Without
limitation, such books and records shall be kept in such a manner that
information will be readily obtainable to determine and document compliance with
this Agreement and the Purchase and Assumption Agreement, including but not
limited to documentation which shows or supports the following:


(i)            alternatives considered by the Assuming Institution with respect
to defaulted Loans or Loans for which default is reasonably foreseeable;


(ii)           the calculation of Loss for claims submitted to the Receiver;


(iii)          each line item on the Loss claim forms; and

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
15

--------------------------------------------------------------------------------

 

(iv)          the Recovery Amount on Loans for which the Receiver has made a
payment pursuant to this Agreement.


(b)           Retention of Calculations.  The Assuming Institution shall provide
its loss calculations for Shared-Loss Loans to the Receiver upon request.


(c)           Additional Information.  The Assuming Institution shall promptly
provide to the Receiver or the Corporation such information as the requesting
party may request from time to time, including financial statements,
computations and information as the Receiver or the Corporation deems necessary
or appropriate in connection with monitoring compliance with this Agreement,
certified as correct by the chief executive officer or chief financial officer
of the Assuming Institution if so requested.  The Assuming Institution shall
provide to the Receiver all such loan-level data and cumulative information
regarding the Shared-Loss Loans as the Receiver may request from time to time.


ARTICLE 6.           MISCELLANEOUS.


6.1.         Expenses.  All costs and expenses incurred by a party in connection
with this Agreement (including the performance of any obligations or the
exercise of any rights hereunder) shall be borne by such party unless expressly
otherwise provided, whether or not the transactions contemplated herein are
consummated.


6.2.         Successors and Assigns.


(a)           Binding on Successors and Assigns; Assignment.  This Agreement,
and all of the terms and provisions hereof shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns only.  The Receiver may assign or otherwise transfer this Agreement
and the rights and obligations of the Receiver hereunder (in whole or in part)
to the Corporation in its corporate capacity without the consent of Assuming
Institution.  Notwithstanding anything to the contrary contained in this
Agreement, the Assuming Institution may not assign or otherwise transfer this
Agreement or any of the Assuming Institution’s rights or obligations hereunder
(in whole or in part) or sell or transfer any subsidiary of the Assuming
Institution holding title to Shared-Loss Loans without the prior written consent
of the Receiver, which consent may be granted or withheld by the Receiver in its
sole and absolute discretion.  An assignment or transfer of this Agreement
includes:


(i)            a merger or consolidation of the Assuming Institution with or
into another Person, if the shareholders of the Assuming Institution will own
less than sixty-six and two/thirds percent (66.66%) of the equity of the
consolidated entity;


(ii)           a merger or consolidation of the Assuming Institution’s Holding
Company with or into another Person, if the shareholders of the Holding Company
will own less than sixty-six and two/thirds percent (66.66%) of the equity of
the consolidated entity;


(iii)          the sale of all or substantially all of the assets of the
Assuming Institution to another Person; or
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
16

--------------------------------------------------------------------------------

 

(iv)          a sale of Shares by any one or more shareholders that will effect
a change in control of the Assuming Institution, as determined by the Receiver
with reference to the standards set forth in the Change in Bank Control Act, 12
U.S.C. 1817(j).


Any transaction under this Section 6.2 that requires the Receiver’s consent that
is made without such consent will relieve the Receiver of its obligations under
this Agreement.


(b)           No Recognition of Loss.  No loss shall be recognized under this
Agreement as a result of any accounting adjustments that are made due to or as a
result of any assignment or transfer of this Agreement or any merger,
consolidation, sale or other transaction to which the Assuming Institution, its
Holding Company or any Affiliate is a party, regardless of whether the Receiver
consents to such assignment or transfer in connection with such transaction
pursuant to this Section 6.2.


6.3.         WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN, OR TO HAVE A JURY PARTICIPATE IN RESOLVING, ANY
DISPUTE, ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, ARISING OUT OF OR RELATING TO OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


6.4.         No Third Party Beneficiary.  This Agreement is for the sole and
exclusive benefit of the parties and their respective permitted successors and
permitted assigns and there shall be no other third party
beneficiaries.  Nothing in this Agreement shall be construed to grant to any
other Person any right, remedy or claim under or in respect of this Agreement or
any provision hereof.


6.5.         Consent; Determination or Discretion.  When the consent or approval
of a party is required under this Agreement, such consent or approval shall be
obtained in writing and unless expressly otherwise provided, shall not be
unreasonably withheld or delayed.  When a determination or decision is to be
made by a party under this Agreement, that party shall make such determination
or decision in its reasonable discretion unless expressly otherwise provided.


6.6.         Rights Cumulative.  Except as expressly otherwise provided herein,
the rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under the Purchase and Assumption Agreement, any of the
agreements related thereto or under applicable law.  Any failure to exercise or
any delay in exercising any of such rights, or any partial or defective exercise
of such rights, shall not operate as a waiver or variation of that or any other
such right, unless expressly otherwise provided.


6.7.         References.  References in this Agreement to Recitals, Articles,
Sections and Exhibits are to Recitals, Articles, Sections and Exhibits of this
Agreement, respectively, unless the context indicates that the Purchase and
Assumption Agreement is intended. References to parties are to the parties to
this Agreement.  Unless expressly otherwise provided, references to days and
months are to calendar days and months respectively.  Article and Section
headings are

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
17

--------------------------------------------------------------------------------

 

for convenient reference and shall not affect the meaning of this
Agreement.  References to the singular shall include the plural, as the context
may require, and vice versa.


6.8.         Notice.


(a)           Form of Notices.  All notices shall be given in writing to the
parties at the addresses set forth in Sections 6.8(b) and 6.8(c) and sent in
accordance with the provisions of Section 13.6 of the Purchase and Assumption
Agreement, unless expressly otherwise provided.


(b)           Notice to FDIC (Division of Resolutions and Receiverships). With
respect to a notice under this Agreement, other than pursuant to Section 3.4(a):


Federal Deposit Insurance Corporation
Division of Resolutions and Receiverships
550 17th Street, N.W.
Washington, D.C.  20429
Attention: Assistant Director, Franchise and Asset Marketing


(c)           Notice to FDIC (Legal Division). With respect to a notice under
Section 3.4(a):


Federal Deposit Insurance Corporation Legal Division
1601 Bryan Street
Dallas, Texas 75201
Attention: Regional Counsel


with a copy to:


Federal Deposit Insurance Corporation Legal Division
Virginia Square, L. William Seidman Center
3501 Fairfax Drive, VS-E-7056
Arlington, Virginia  22226
Attention: Senior Counsel (Special Issues Group)


ARTICLE 7.           DISPUTE RESOLUTION.


7.1.         Methods of Resolution.  The methods of resolving a dispute arising
pursuant to this Agreement shall be as follows:


(a)           Charge-Offs.  Any dispute as to whether a Charge-Off of a
Shared-Loss Asset was made in accordance with the Examination Criteria shall be
finally resolved by the Assuming Institution’s Chartering Authority.


(b)           Other Disputes.  Any other dispute (a “Dispute Item”) shall be
resolved in accordance with the following provisions of this Article 7.


7.2.         Informal Resolution.  The Receiver or the Corporation, as
appropriate, (the “FDIC Party”) and the Assuming Institution shall negotiate in
good faith to resolve any Dispute Item within thirty (30) Business Days
following receipt of information concerning the Dispute Item.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
18

--------------------------------------------------------------------------------

 

7.3.         Resolution by Non-Binding Dispute Resolution Proceeding.  If
informal resolution of the Dispute Item pursuant to Section 7.2 is unsuccessful,
the FDIC Party, on the one hand, and the Assuming Institution, on the other
hand, may submit to the other party written notification of a Dispute Item (a
“Notice of Dispute”).  The Notice of Dispute shall contain a description of the
dispute, an estimate of the amount in issue and any other information required
pursuant to this Article 7.  The parties shall make good faith efforts to
resolve the dispute by mutual agreement within thirty-five (35) Business Days
following receipt of the Notice of Dispute.  In furtherance of these efforts,
the parties should consider the mutually agreed upon use of less formal dispute
resolution techniques, which may include, but are not limited to, mediation,
settlement conference, early neutral evaluation and any other dispute resolution
proceedings (as defined in § 571(6) of the Administrative Dispute Resolution Act
(“ADRA”), 5 U.S.C. § 571 et seq.), as amended).


7.4.         Confidentiality of Compromise Negotiations.  All good faith
attempts to resolve or compromise a dispute pursuant to Sections 7.2 or 7.3 will
be confidential.  All such compromise negotiations, including any statements
made or documents prepared by any party, attorney or other participant, are
inadmissible as evidence in other proceedings and may not be construed for any
purpose as admissions against interest.


7.5.         Payment Resulting from Compromise Negotiations.  If the FDIC Party
and the Assuming Institution resolve a Dispute Item to their mutual satisfaction
pursuant to Sections 7.2 or 7.3, including any dispute pursuant to Section 2.6,
then within thirty (30) days following such resolution, the appropriate party
shall make payment or take action as agreed by the parties.


7.6.         Formal Resolution.


(a)           Arbitration Matters.  Any Dispute Item which has an estimated
amount in issue not exceeding $500,000 per Asset may be proposed by the party
seeking relief (the “Claimant Party”) for arbitration pursuant to the provisions
of this Section 7.6.  No more than three Dispute Items may be submitted for any
single arbitration, provided that, by mutual agreement pursuant to Section
7.6(c), the parties may agree to submit any Dispute Item(s) to arbitration.


(b)           Proposal to Arbitrate.  If the FDIC Party and the Assuming
Institution do not resolve a Dispute Item pursuant to Sections 7.2 and 7.3, then
within ten (10) Business Days following the expiration of the period provided in
Section 7.3, the Claimant Party may propose to submit the unresolved Dispute
Item to arbitration by notifying the other party (the “Respondent Party”) in
writing.


(c)           Submission to Arbitration.  The Respondent Party may agree to the
Claimant Party’s proposal of arbitration by responding in writing within ten
(10) Business Days following receipt of such proposal.  Within five (5) Business
Days following receipt of the Respondent Party’s agreement to arbitrate, the
Claimant Party may submit the Dispute Item to the American Arbitration
Association (“AAA”) for arbitration.  No Dispute Item may be submitted for
arbitration without the consent of both parties.


(d)           Waiver of Arbitration.  If the Claimant Party does not (i) propose
to submit the Dispute Item to arbitration within the period set forth in Section
7.6(b) or (ii) submit

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
19

--------------------------------------------------------------------------------

 

the Dispute Item to AAA within the period set forth in Section 7.6(c), then the
Claimant Party shall be deemed to have waived submission of the Dispute Item to
arbitration.


(e)           Litigation Matters.  If the FDIC Party and the Assuming
Institution do not agree to submit the Dispute Item to arbitration, the Dispute
Item may be resolved by litigation in accordance with Federal or state law, as
provided in Section 13.10 of the Purchase and Assumption Agreement.  Any
litigation shall be filed in a United States District Court in the proper
district.


(f)           Arbitration Administrator.  The FDIC Party may, in its discretion,
appoint an organization other than AAA for administration of arbitration
pursuant to this Section 7.6, in which case this Article 7 and the rules and
procedures set forth herein, including the Commercial Arbitration Rules as
referred to in Section 7.9, shall govern the arbitration.  AAA or such other
organization appointed pursuant to this Section 7.6(f) shall be referred to in
this Agreement as the “Arbitration Administrator.”


7.7.         Limitation on FDIC Party.  Nothing in this Article 7 shall be
interpreted as obligating the FDIC Party to submit to a dispute resolution
proceeding (as defined in ADRA at § 571(6)) any Dispute Item described in (i)
ADRA, § 572(b) or (ii) the FDIC’s Statement of Policy Regarding Binding
Arbitration, 66 Fed. Reg.18632 (April 10, 2001), as amended, as a dispute for
which an agency shall consider not using a dispute resolution proceeding.


7.8.         Effectiveness of Agreement Pending Dispute.  Notwithstanding
anything in this Agreement to the contrary, in the event that a Notice of
Dispute is provided to a party under this Article 7 prior to the Termination
Date, the terms of this Agreement shall remain in effect with respect to the
items set forth in such notice until the dispute with respect to such items has
been finally resolved, and such dispute shall be resolved in accordance with the
provisions of this Agreement even if that resolution occurs after the
Termination Date.


7.9.         Governing Rules and Law for Arbitration.  Any arbitration shall be
substantively governed by the Federal law of the United States of America, and
in the absence of controlling Federal law, in accordance with the laws of the
state in which the main office of the Failed Bank is located.  The arbitration
shall be procedurally governed by the Commercial Arbitration Rules (the
“Commercial Arbitration Rules”) established by AAA to the extent that such rules
are not inconsistent with this Article 7, the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq. (“Federal Arbitration Act”), and ADRA., as each may be in effect at
the time that the arbitration is initiated, except that the Commercial
Arbitration Rules’ Expedited Procedures shall not apply unless the FDIC Party
and Claimant Party otherwise agree in writing.  The Review Board (as defined
below) may modify the procedures set forth in such rules from time to time with
the prior written approval of the Claimant Party and the Respondent Party.


7.10.       Review Board Proceedings.  The arbitration of a dispute shall be
conducted by a review board (a “Review Board”) which shall consist of either one
(1) or three (3) members (each, a “Member”) with such expertise as the Claimant
Party and Respondent Party agree is relevant.  The Claimant Party shall specify,
in its Notice of Dispute, the number of Members which it proposes for the Review
Board.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
20

--------------------------------------------------------------------------------

 

(a)           Selection of Members.


(i)            Claimant Party Proposes One Member.  If the Dispute Item(s) are
less than $250,000 in total, the Claimant Party may propose that the Review
Board shall consist of one Member, and shall state, in its Notice of Dispute,
the name and address of the Member that it proposes for the Review Board.  If
the Respondent Party agrees, in its response to the Notice of Dispute, the
Member suggested by the Claimant Party shall comprise the Review Board.  If the
Respondent Party agrees, in its response to the Notice of Dispute, that the
Review Board shall consist of one Member, but states the name and address of a
different proposed Member for the Review Board, then that Member shall be deemed
acceptable to the Claimant Party if it submits the Notice of Dispute to the
Arbitration Administrator, provided that, before the Respondent Party responds
to the Notice of Dispute with a different proposed Member, the parties may also
mutually agree upon one Member.  If the Respondent Party proposes that the
Review Board shall consist of three Members, then the Members shall be selected
in accordance with Section 7.10(a)(iv).


(ii)           Claimant Party Proposes Three Members.  If the Dispute Items
exceed $250,000 in total, or if the Respondent Party proposes that the Review
Board shall consist of three Members, then the Claimant Party shall state the
name and address of the first of three Members in its Notice of Dispute.  If the
Respondent Party agrees that the Review Board shall consist of three Members,
the Respondent Party shall state the name and address of the second Member in
its response to the Notice of Dispute.  Each such Member shall be considered a
“Party-Appointed Arbitrator” (“Party-Appointed Arbitrator”), consistent with
Commercial Arbitration Rule R-12.  If the Claimant Party subsequently submits
the Notice of Dispute to the Arbitration Administrator as provided in Section
7.6(c), then within ten (10) Business Days of such submission, the
Party-Appointed Arbitrators shall select a neutral third Member (the “Neutral
Member”) in accordance with Commercial Arbitration Rules R-11 and R-13, except
that the Neutral Member need not be from the National Roster of Commercial
Arbitrators.  If the Respondent Party proposes that the Review Board shall
consist of one Member, then the Member shall be selected in accordance with
Section 7.10(a)(iii).


(iii)          Respondent Party Proposes One Member.  If the Claimant Party
proposes that the Review Board shall consist of three Members, but the
Respondent Party proposes that the Review Board shall consist of one Member in
its response to the Notice of Dispute, then the Member proposed by the Claimant
Party in the Notice of Dispute shall comprise the Review Board unless the
Respondent Party states the name and address of a different proposed Member in
its response to the Notice of Dispute.  If the Respondent Party proposes a
different Member in its response to the Notice of Dispute, then that Member
shall be deemed acceptable to the Claimant Party if it submits the Notice of
Dispute to the Arbitration Administrator.


(iv)          Respondent Party Proposes Three Members.  If the Claimant Party
proposes that the Review Board shall consist of one Member, but the Respondent
Party proposes, in its response to the Notice of Dispute, that the Review Board
shall consist of three Members, then the Member proposed by the Claimant Party
in the Notice of Dispute shall comprise the first Member of the Review
Board.  The Respondent Party

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
21

--------------------------------------------------------------------------------

 

shall state the name and address of the second Member in its response to the
Notice of Dispute.  Each such Member shall be considered a Party-Appointed
Arbitrator.  If the Claimant Party subsequently submits the Notice of Dispute to
the Arbitration Administrator, a Neutral Member shall be selected in accordance
with the procedure set forth in Section 7.10(a)(ii).


(b)           Removal of Members.  A Party-Appointed Arbitrator may be removed
at any time by the party who appointed that Member upon five (5) Business Days
notice to the other party of the selection of a replacement Member.  The Neutral
Member may be removed by unanimous action of the Party-Appointed Arbitrators or
unanimous action of the parties after five (5) Business Days notice to the
Claimant Party and the Respondent Party and the Arbitration Administrator of the
selection of a replacement Neutral Member.


(c)           Vacancies.  Any vacancy on the Review Board prior to or after the
commencement of the hearing of evidence and argument (the “Arbitration Hearing”)
shall be handled in accordance with Commercial Arbitration Rule R-19, except
that if a vacancy arises after the Arbitration Hearing has commenced, a
substitute Member shall be selected in accordance with the rules under which the
original Member was selected.


7.11.       Impartiality.  As a condition of serving on the Review Board, within
five (5) Business Days after being selected, each Member shall provide a written
oath, under penalty of perjury, containing a statement that the Member does not
have any conflicts of interest (whether official, financial, personal or
otherwise) with respect to the issues or parties in controversy, and that each
Member agrees to be bound by the provisions of this Article 7 as applicable to
the Members.  If a Member has any potential conflict of interest, the Member
shall fully disclose such interest in writing to the Claimant Party and the
Respondent Party and the Member shall not serve on the Review Board, unless the
Claimant Party and the Respondent Party agree otherwise.  The Conflicts
Committee of the Legal Division of the Corporation shall review any potential
conflicts of interest for potential waiver.  None of the Members may serve as
counsel, advisor, witness or representative to any party to the arbitration.


7.12.       Schedule.  The Review Board shall assume control of the arbitration
process and shall schedule all events as expeditiously as possible.  The
Arbitration Hearing shall commence within ninety (90) Business Days after
receipt of the Notice of Dispute by the Arbitration Administrator.


7.13.       Written Award.  Within twenty (20) Business Days following closing
of the Arbitration Hearing, as determined by Commercial Arbitration Rule R-35,
the Review Board shall determine the prevailing party and award the prevailing
party its proposed award or award any remedy or relief that the arbitrator deems
just and equitable and within the scope of this Article 7, but in no event may
an award of the Review Board (inclusive of all claims and counterclaims) exceed
the maximum amount set forth in Section 7.6(a).  If the Review Board consists of
three (3) Members, the determination of any two (2) Members shall constitute the
Review Board’s determination.  The Review Board shall present to the Claimant
Party and the Respondent Party a written award regarding the dispute. The
written award shall contain a brief, informal discussion of the factual and
legal basis for the award and need not contain formal findings of facts and law.
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
22

--------------------------------------------------------------------------------

 

7.14.       Interest Rate on Award.  Any award amounts ultimately determined to
be payable pursuant to the Review Board’s written award shall bear interest at
the Settlement Interest Rate from a beginning date specified by the Review Board
in its written award and until the date on which payment is made.


7.15.       Payments.  All payments required to be made under this Article 7
shall be made by wire transfer and within fifteen (15) Business Days following
the date on which the award becomes final, as provided by ADRA at § 580(b).  The
Review Board will have no authority to award any punitive, consequential,
special or exemplary damages.


7.16.       Fees, Costs and Expenses.  The Review Board will have no authority
to award attorneys’ fees or costs incurred by either party to the
arbitration.  Each party will bear the fees, costs, and expenses which it incurs
in connection with the submission of any dispute to a Review Board, including
the fees and expenses of the Member which it selected in accordance with the
Arbitration Administrator’s fee schedule.  The Claimant Party and the Respondent
Party will share equally the fees and expenses of the Neutral Member and any
administrative fees of the arbitration (which shall not include the fees and
expenses of the Members).  No fees, costs or expenses incurred by or on behalf
of the Assuming Institution shall be subject to reimbursement by the Receiver
under this Article 7 or otherwise.


7.17.       Binding and Conclusive Nature.  Arbitration of a dispute pursuant to
this Article 7 shall be final, conclusive and binding on the parties and not
subject to further dispute or review, and judgment upon the award made by the
Review Board may be entered in accordance with applicable law in any court
having jurisdiction thereof.  Other than as provided by the Federal Arbitration
Act and ADRA, no review, appeal or reconsideration of the Review Board’s
determination shall be permitted, including review, appeal or reconsideration by
the Review Board or any other arbitrators.  The parties agree to faithfully
observe the provisions of this Article 7 and the Commercial Arbitration Rules,
and the parties agree to abide by and perform any award rendered by the Review
Board.


7.18.       No Precedent.  No decision, interpretation, determination, analysis,
statement, award or other pronouncement of a Review Board shall constitute
precedent in regard to any subsequent proceeding (whether or not such proceeding
involves dispute resolution under this Agreement), nor shall any Review Board be
bound to follow any decision, interpretation, determination, analysis,
statement, award or other pronouncement rendered by any previous Review Board or
any other previous dispute resolution panel that may have convened in connection
with a transaction involving other failed financial institutions or Federal
assistance transactions.


7.19.       Confidentiality; Proceedings, Information and Documents.  No
arbitration held pursuant to this Article 7 shall be public or accessible to any
person other than the parties and their representatives, the Review Board and
witnesses participating in the arbitration (and then, only to the extent of
their participation).  Each party and each Member shall strictly maintain the
confidentiality of all issues, disputes, arguments, positions and
interpretations of any such proceeding, as well as all testimony, pleadings,
filings, discovery, information, attachments, enclosures, exhibits, summaries,
compilations, studies, analyses, notes, documents, statements, schedules and
other similar items associated therewith (“Confidential Information”), in
accordance with the provisions of ADRA.  In the event that disclosure of

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
23

--------------------------------------------------------------------------------

 

Confidential Information is required pursuant to law, rule or regulation, or in
the event that disclosure is required pursuant to statute or court determination
as provided by ADRA, then to the extent reasonably practicable, the person
required to make the disclosure shall provide the other party or parties with
written notice of such disclosure within one (1) Business Day following the
request that it make such disclosure, and in any event prior to making such
disclosure, so that the other party or parties may seek a protective order.


7.20.       Confidentiality of Arbitration Award.  Notwithstanding the
provisions of Section 7.19, no party has any duty of confidentiality with
respect to any arbitration award made pursuant to this Article 7.


7.21.       Extension of Time Periods.  The parties may extend any period of
time provided in this Article 7 by mutual agreement.


7.22.       Venue.  The arbitration shall take place at such location as the
parties thereto may mutually agree, but if they cannot agree, then it will take
place at the offices of the Corporation in Washington, D.C., or Arlington,
Virginia.


ARTICLE 8.           DEFINITIONS. The capitalized terms used in this Agreement
shall have the meanings defined or referenced in this Article 8.


“AAA” has the meaning set forth in Section 7.6(c).


“Accounting Records” means Records including, but not limited to, corporate
minutes, general ledger and subsidiary ledgers and schedules which support
general ledger balances.


“Accrued Interest” means, for any Shared-Loss Loan, the amount of accrued earned
and unpaid interest, taxes, credit life and/or disability insurance premiums (if
any) payable by the Obligor, all as reflected on the Accounting Records of the
Failed Bank or the Assuming Institution (as applicable) at the note rate
specified in the applicable loan documents, for no more than a maximum of ninety
(90) days.


“ADRA” has the meaning set forth in Section 7.3.


“Affiliate” has the meaning set forth in the Purchase and Assumption Agreement;
provided that, for purposes of this Agreement, no Third Party Servicer appointed
by an Affiliate shall be deemed to be an Affiliate of the Assuming Institution
solely by virtue of that appointment.


“Agreement” has the meaning set forth in Recital A.


“Applicable Percentage” is eighty percent 80% for the Tranche 1 Amount and
eighty percent 80% for the Tranche 2 Amount.


“Arbitration Administrator” has the meaning set forth in Section 7.6(f).


“Arbitration Hearing” has the meaning set forth in Section 7.10(c).


“Assets” has the meaning set forth in the Purchase and Assumption Agreement.


“Assuming Institution” has the meaning set forth in the Purchase and Assumption

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
24

--------------------------------------------------------------------------------

 

Agreement.


“Bank Closing Date” has the meaning set forth in the Purchase and Assumption
Agreement.


“Bank Premises” has the meaning set forth in the Purchase and Assumption
Agreement.


“Book Value” has the meaning set forth in the Purchase and Assumption Agreement.


“Business Day” has the meaning set forth in the Purchase and Assumption
Agreement.


“Charge-Off” means, for any period with respect to a particular Shared-Loss
Loan, the amount of a loan or portion of a loan classified as “Loss” under the
Examination Criteria as effected by the Assuming Institution and reflected on
its Accounting Records for such period, consisting solely of a charge-off of the
following:


(a)           the principal amount of such Shared-Loss Loan net of unearned
interest;


(b)           a write-down associated with Shared-Loss Loans, ORE or loan
modification(s);


(c)           Accrued Interest for no more than a maximum of ninety (90) days;
plus


(d)           capitalized expenditures.


Losses incurred on the sale or other disposition of Shared-Loss Loans to any
Person shall not constitute Charge-Offs except for: (i) sales duly conducted in
accordance with the provisions of Sections 4.1(a) and 4.1(b), (ii) the sale or
other disposition of ORE to a Person other than an Affiliate of the Assuming
Institution which was conducted in a commercially reasonable and prudent manner
and (iii) other sales or dispositions, if any, with respect to which the
Receiver granted prior consent.


“Chartering Authority” has the meaning set forth in the Purchase and Assumption
Agreement.


“Claimant Party” has the meaning set forth in Section 7.6(a).


“Collections on Fully Charged-Off Assets” means fifty per cent (50%) of
collections on Fully Charged-Off Assets less fifty per cent (50%) of any
expenses attributable to Fully Charged-Off Assets.


“Commencement Date” means the first day following the Bank Closing Date.


“Commercial Agreement” means, if any, the Commercial Shared-Loss Agreement and
the Exhibits thereto attached to the Purchase and Assumption Agreement as
Exhibit 4.15B and entered into of even date with this Agreement between among
Receiver, Corporation and the Assuming Institution.


“Commercial Arbitration Rules” has the meaning set forth in Section 7.9.


“Commitment” has the meaning set forth in the Purchase and Assumption Agreement.
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
25

--------------------------------------------------------------------------------

 

“Confidential Information” has the meaning set forth in Section 7.19.


“Corporation” has the meaning set forth in the Purchase and Assumption
Agreement.


“Covered Gain” has the meaning set forth in Section 2.3(b).


“Covered Loss” has the meaning set forth in Section 2.3(a).


“Cumulative Loss Amount” means the sum of all Monthly Loss Amounts minus the sum
of (a) all Recovery Amounts plus (b) all Collections on Fully Charged-Off
Assets.


“Customary Servicing Procedures” means procedures (including collection
procedures) that the Assuming Institution (or, to the extent that a Third Party
Servicer is appointed in accordance with Section 3.3, the Third Party Servicer)
customarily employs and exercises in servicing and administering mortgage loans
for its own accounts and the servicing procedures established by the Federal
National Mortgage Association or Federal Home Loan Mortgage Corporation (as in
effect from time to time), which are in accordance with accepted mortgage
servicing practices of prudent lending institutions and all applicable laws and
regulations.


“Deficiency Loss” means, pursuant to the final determination by a court in a
bankruptcy proceeding that the value of the collateral is less than the amount
of the related Shared-Loss Loan, the difference between the then unpaid
principal balance on the Shared-Loss Loan (or the net present value of a
modified Shared-Loss Loan that defaults) and the value of the collateral so
established.


“Dispute Item” has the meaning set forth in Section 7.1(b).


“Examination Criteria” means the loan classification criteria employed by, and
any applicable regulations of, the Assuming Institution’s Chartering Authority
at the time an action is taken, as such criteria may be amended from time to
time.


“Failed Bank” has the meaning set forth in the Purchase and Assumption
Agreement.


“Failed Bank Charge-Offs” means, with respect to any Asset, an amount equal to
the aggregate reversals or charge-offs of Accrued Interest and charge-offs and
write-downs of principal effected by the Failed Bank with respect to that Asset
as reflected on the Accounting Records of the Failed Bank.


“Federal Arbitration Act” has the meaning set forth in Section 7.9.


“FDIC” means the Federal Deposit Insurance Corporation, in any capacity, as
appropriate.


“FDIC Party” has the meaning set forth in Section 7.2.


“Final Shared-Loss Month” means the calendar month in which the Termination Date
occurs.


“Fixtures” has the meaning set forth in the Purchase and Assumption Agreement.
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
26

--------------------------------------------------------------------------------

 

“Foreclosure Loss” means the loss realized when the Assuming Institution has
completed the foreclosure on a Shared-Loss Loan and has realized final recovery
on the collateral through liquidation and recovery of all insurance
proceeds.  Each Foreclosure Loss shall be calculated in the form and determined
in accordance with the methodologies set forth in Exhibits 2c(1)-(3).


“Fully Charged-Off Assets” means Assets subject to Failed Bank Charge-Offs that
were completely charged-off by the Failed Bank and had a Book Value of zero on
the Bank Closing Date.


“Holding Company” means any company owning Shares of the Assuming Institution
that is a holding company pursuant to the Bank Holding Company Act of 1956, 12
U.S.C. 1841 et seq. or the Home Owners’ Loan Act, 12 U.S.C. 1461 et seq.


“Home Equity Loan” means a Loan or the funded or unfunded portions of a line of
credit secured by a mortgage on a one-to-four-family residence or stock of a
cooperative housing association in respect of which the Failed Bank did not have
a first lien on the same property as collateral.


“Home Equity Loan Loss” means the loss on a Home Equity Loan calculated in the
form and determined in accordance with the charge-off policies of and the loan
classification criteria employed by the Assuming Institution’s Chartering
Authority as set forth in Exhibit 2d(1).


“Investor-Owned Residential Loan” means a Loan, excluding advances made pursuant
to a Home Equity Loan, that is secured by a mortgage on a one-to-four family
residence or stock of a cooperative housing association that is not
owner-occupied or the borrower’s primary residence.


“Intrinsic Loss Estimate” is nine million dollars ($9,000,000).


“Loan” has the meaning set forth in the Purchase and Assumption Agreement.


“Loan Records” means the subsidiary systems of record on which the loan history
and balance of each Shared-Loss Loan is maintained; individual loan files
containing either an original or copies of documents that are customary and
reasonable with respect to loan servicing, including management and disposition
of ORE; the records documenting alternatives considered with respect to loans in
default or for which a default is reasonably foreseeable; records of loss
calculations and supporting documentation with respect to line items on the loss
calculations; and monthly delinquency reports and other performance reports
customarily utilized by the Assuming Institution in management of loan
portfolios.


“Loan Sale Loss” means the loss realized on a sale of a Shared-Loss Loan in
pursuant to Section 4.1(a).


 “Loss” means a Foreclosure Loss, Restructuring Loss, Short-Sale Loss, Loan Sale
Loss, Modification Default Loss, Deficiency Loss or Home Equity Loan Loss.
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
27

--------------------------------------------------------------------------------

 

“Loss Amount” means the dollar amount of any Loss incurred and reported on the
Monthly Certificate for a Shared-Loss Loan.


“Management Standards” has the meaning set forth in Section 3.1.


“Member” has the meaning set forth in Section 7.10.


“Modification Default Loss” means the loss calculated in the form and determined
accordance with the methodologies set forth in Exhibits 2a(1)-(3) for Single
Family Shared-Loss Loans previously modified pursuant to this Agreement that
subsequently default and result in a Foreclosure Loss, a Short Sale Loss or a
Deficiency Loss.


“Modification Guidelines” has the meaning set forth in Section 2.4(c).


“Monthly Certificate” means a certificate or certificates, signed by an officer
of the Assuming Institution involved in, or responsible for, the administration
and servicing of the Shared-Loss Loans, whose name appears on a list provided to
the Receiver (as updated by the Assuming Institution as needed from time to
time) of servicing officers and the related supporting documentation, setting
forth in such form and detail as the Receiver may specify from time to time the
items set forth in Section 5.2.


“Monthly Loss Amount” means the sum of all Restructuring Losses, Deficiency
Losses, Modification Default losses, Short-Sale Losses, Foreclosure Losses, Home
Equity Loan Losses, Loan Sale Losses and losses on Investor-Owned Residential
Loans realized by the Assuming Institution for any Shared-Loss Month.


“Net Loss Amount” means the sum of all Cumulative Loss Amounts pursuant to this
Agreement plus total Covered Losses minus total Covered Gains pursuant to the
Commercial Agreement.


“Neutral Member” has the meaning set forth in Section 7.10(a)(ii).


“Notice of Dispute” has the meaning set forth in Section 7.3.


“Obligor” has the meaning set forth in the Purchase and Assumption Agreement.


“ORE” means the following Assets that (a) are owned by the Failed Bank as of the
Bank Closing Date and purchased pursuant to the Purchase and Assumption
Agreement or (b) have been acquired subsequent to the Bank Closing Date from the
collection or settlement by the Assuming Institution of a Shared-Loss Loan,
including, without limitation, any assets which have been fully or partially
charged-off on the books and records of the Failed Bank or the Assuming
Institution:


(i)            interests in real estate (other than Bank Premises and Fixtures),
including but not limited to mineral rights, leasehold rights, condominium and
cooperative interests, air rights and development rights; and


(ii)           other assets (whether real property, furniture, fixtures or
equipment and, at the option of the Receiver, other personal property) acquired
by foreclosure of ORE or in full or partial satisfaction of judgments or
indebtedness.
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
28

--------------------------------------------------------------------------------

 

“Party-Appointed Arbitrator” has the meaning set forth in Section 7.10(a)(ii).


“Person” has the meaning set forth in the Purchase and Assumption Agreement.


“Receiver” has the meaning set forth in the Purchase and Assumption Agreement.


“Record” has the meaning set forth in the Purchase and Assumption Agreement.


“Recovery Amount” means, with respect to any period prior to the Termination
Date, the amount of funds received by the Assuming Institution that are (i)
gains on a Foreclosure Loss or Short-Sale Loss calculated in accordance with the
methodology set forth in Exhibits 2c(1)-(3) or Exhibits 2b(1)-(3) respectively,
(ii) gains realized from a sale of Shared-Loss Loans pursuant to Sections 4.1(a)
and 4.1(b) for which the Assuming Institution has previously received a
Restructuring Loss payment from the Receiver or (iii) incentive payments from
national programs paid to an investor or borrower on loans that have been
modified or otherwise treated in accordance with Exhibit 5.


“Related Loan” means a loan or extension of credit held by the Assuming
Institution at any time on or prior to the end of the Final Shared-Loss Month
that is:


(a)           made to an Obligor of a Shared-Loss Loan; or


(b)           attributable to the same primary Obligor with respect to any Loan
described at paragraph (a) under the applicable rules of the Assuming
Institution’s Chartering Authority concerning the legal lending limits of
financial institutions organized under its jurisdiction as in effect on the
Commencement Date.


“Respondent Party” has the meaning set forth in Section 7.6(b).


“Restructured Loan” means a Shared-Loss Loan for which the Assuming Institution
has received a Restructuring Loss payment from the Receiver, and may apply to
owner-occupied and investor-owned residences.


“Restructuring Loss” means the loss on a modified Loan or a Restructured Loan
represented by the difference between (a) the principal, Accrued Interest, tax
and insurance advances, third party or other fees due on such loan prior to the
modification or restructuring and (b) the net present value of estimated cash
flows on the modified or restructured loan, discounted at the Then-Current
Interest Rate. Each Restructuring Loss shall be calculated in the form and
determined in accordance with the methodologies set forth in Exhibits 2a(1)-(3),
as applicable.


“Review Board” has the meaning set forth in Section 7.10.


“Settlement Interest Rate” has the meaning set forth in the Purchase and
Assumption Agreement.


“Shared-Loss Loan” means any or all of a Single Family Shared-Loss Loan,
Investor-Owned Residential Loan, Restructured Loan or Home Equity Loan and any
Commitment with respect to those loans or any ORE resulting from foreclosure on
such loans, as applicable.


“Shared-Loss Month” means each calendar month commencing on the first day of
each

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
29

--------------------------------------------------------------------------------

 

month following the Commencement Date and ending on the Termination Date, except
that the first Shared-Loss Month shall begin on the Commencement Date and end on
the last day of that month.


“Shares” means common stock and any instrument which is, or may become,
convertible into common stock.


“Short-Sale Loss” means the loss resulting from the Assuming Institution’s
acceptance from a mortgagor of a payoff in an amount less than the balance due
on a Loan (including the costs of any cash incentives to the borrower to agree
to such sale or to maintain the property pending such sale), provided that each
Short-Sale Loss shall be calculated in the form and determined in accordance
with the methodologies set forth in Exhibits 2b(1)-(3).


“Single Family Shared-Loss Loan” means a single family one-to-four
owner-occupied residential mortgage loan, excluding a Home Equity Loan, that is
secured by a mortgage on a one-to four family residence or stock of a
cooperative housing association.


“Termination Date” means the last day of the month in which the tenth (10th)
anniversary of the Commencement Date occurs.


“Then-Current Interest Rate” means the most recently published Primary Mortgage
Market Survey® (PMMS) for 30-year fixed-rate loans, or such other interest rate
approved by the Receiver.


“Third Party Servicer” means any servicer appointed from time to time by the
Assuming Institution, which may include an Affiliate of the Assuming
Institution, to service the Shared-Loss Loans on behalf of the Assuming
Institution.


“Tranche 1 Amount” means a Cumulative Loss Amount up to and including nine
million dollars ($9,000,000.00).


“Tranche 2 Amount” means a Cumulative Loss Amount in excess of the Tranche 1
Amount.


“Tranche 3 Amount” means a Cumulative Loss Amount in excess of the Tranche 2
Amount.


“True-Up Date” means the date which is forty-five (45) days after the latest to
occur of the Termination Date of this Agreement, the Termination Date of the
Commercial Agreement or disposition of all Assets pursuant to this Agreement or
the Commercial Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
30

--------------------------------------------------------------------------------

 

EXHIBIT 1


MONTHLY CERTIFICATE


Note:  This is an example only and not representative of any transaction.


[graph3.jpg]
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
31

--------------------------------------------------------------------------------

 
 
[graph5.jpg]
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
32

--------------------------------------------------------------------------------

 
 
[graph4.jpg]

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
33

--------------------------------------------------------------------------------

 

EXHIBIT 2a(1)


CALCULATION OF RESTRUCTURING LOSS


HAMP OR FDIC LOAN MODIFICATION


(Loan Written Down to Book Value Prior to Loss Share)


Note:  This is an example only and not representative of any transaction.



  1  
Shared-Loss Month
    20100831     2  
Loan no:
    123456     3  
Modification Program:
 
HAMP
                       
Loan before Restructuring
          4  
Unpaid principal balance
    450000     50  
Net Book Value per Schedule 4.15A
    375000     51  
Less: Post closing principal payments
    2500     5  
Remaining term
    298     6  
Interest rate
    0.06500     7  
Next ARM reset rate (if within next 4 months)
    0.00000     8  
Interest Paid-To-Date
    20091230     9  
Delinquency Status
    F     10  
Monthly payment - P&I
    2539     11  
Monthly payment - T&I
    200        
Total monthly payment
    2739     12  
Household current annual income
    55000     13  
Valuation Date
    20100901     14  
Valuation Amount
    350000     15  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
AVM
                       
Terms of Modified/Restructured Loan
          16  
1st Trial Payment Due Date
    20090119     17  
Modification Effective Date
    20090419     18  
Net Unpaid Principal Balance (net of forbearance & principal reduction)
    403147     19  
Principal forbearance
    60040     20  
Principal reduction
    0     21  
Product (fixed or step)
 
step
    22  
Remaining amortization term
    480     23  
Maturity date
    20490119     24  
Interest rate
    0.02000     25  
Next Payment due date
    20090601     26  
Monthly payment - P&I
    1221     27  
Monthly payment - T&I
    200        
Total monthly payment
    1421     28  
Next reset date
    20140501     29  
Interest rate change per adjustment
    0.01000     30  
Lifetime interest rate cap
    0.05530     31  
Back end DTI
    0.45000  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
34

--------------------------------------------------------------------------------

 



   
Restructuring Loss Calculation
        50-51  
Net Book Value Less Principal Payments
    372500     35  
Attorneys’ fees
    0     36  
Foreclosure costs, including title search, filing fees, advertising, etc.
    500     37  
Property protection costs, maint. and repairs
    0     38  
Tax and insurance advances
    2500        
Other Advances
          39  
Appraisal/Broker's Price Opinion fees
    100     40  
Inspections
    0     41  
Other
    0        
Gross balance recoverable by Assuming Institution
    375600                        
Cash Recoveries:
          52  
MI Claim Date
    20090119     53  
MI Claim Amount
    252000     54  
MI Response Date
    20090519     42  
MI Contribution
    0     43  
Other credits
    0     44  
T & I escrow account balances, if positive
    0        
Total Cash Recovery
    0                        
Assumptions for Calculating Loss Share Amount, Restructured Loan:
    45  
Discount rate for projected cash flows
    0.05530     46  
Loan prepayment in full
    120     47  
NPV of projected cash flows (see amort schd1)
    364556                     48  
Loss Amount
    11044                  
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
       


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
35

--------------------------------------------------------------------------------

 

EXHIBIT 2a(2)


CALCULATION OF RESTRUCTURING LOSS


HAMP OR FDIC LOAN MODIFICATION


(No Preceding Loan Restructure Under Loss Share)


Note:  This is an example only and not representative of any transaction.



  1  
Shared-Loss Month
    20090531     2  
Loan no:
    123456     3  
Modification Program:
 
HAMP
                       
Loan before Restructuring
          4  
Unpaid principal balance
    450000     5  
Remaining term
    298     6  
Interest rate
    0.06500     7  
Next ARM reset rate (if within next 4 months)
    0.00000     8  
Interest Paid-To-Date
    20091230     9  
Delinquency Status
    F     10  
Monthly payment - P&I
    3047     11  
Monthly payment - T&I
    200        
Total monthly payment
    3247     12  
Household current annual income
    55000     13  
Valuation Date
    20100901     14  
Valuation Amount
    350000     15  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
AVM
                       
Terms of Modified/Restructured Loan
          16  
1st Trial Payment Due Date
    20090119     17  
Modification Effective Date
    20090419     18  
Net Unpaid Principal Balance (net of forbearance & principal reduction)
    403147     19  
Principal forbearance
    60040     20  
Principal reduction
    0     21  
Product (fixed or step)
 
step
    22  
Remaining amortization term
    480     23  
Maturity date
    20490119     24  
Interest rate
    0.02000     25  
Next Payment due date
    20090601     26  
Monthly payment - P&I
    1221     27  
Monthly payment - T&I
    200        
Total monthly payment
    1421     28  
Next reset date
    20140501     29  
Interest rate change per adjustment
    0.01000     30  
Lifetime interest rate cap
    0.05530     31  
Back end DTI
    0.45000                        
Restructuring Loss Calculation
       


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
36

--------------------------------------------------------------------------------

 


same as 4 above
 
Unpaid Principal Balance before restructuring/modification
    450000     34  
Accrued interest, limited to 90 days
    7313     35  
Attorneys’ fees
    0     36  
Foreclosure costs, including title search, filing fees, advertising, etc.
    500     37  
Property protection costs, maint. and repairs
    0     38  
Tax and insurance advances
    2500        
Other Advances
          39  
Appraisal/Broker's Price Opinion fees
    100     40  
Inspections
    0     41  
Other
    0        
Gross balance recoverable by Assuming Institution
    460413                        
Cash Recoveries:
          52  
MI Claim Date
    20090119     53  
MI Claim Amount
    370000     54  
MI Response Date
    20090519     42  
MI Contribution
    0     43  
Other credits
    0     44  
T & I escrow account balances, if positive
    0        
Total Cash Recovery
    0                        
Assumptions for Calculating Loss Share Amount, Restructured Loan:
    45  
Discount rate for projected cash flows
    0.05530     46  
Loan prepayment in full
    120     47  
NPV of projected cash flows (see amort schd2)
    364556                     48  
Loss Amount
    95856                  
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
       


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
37

--------------------------------------------------------------------------------

 

EXHIBIT 2a(3)


CALCULATION OF RESTRUCTURING LOSS


2ND FDIC RESTRUCTURING


Note:  This is an example only and not representative of any transaction.


Restructure after Covered Loan Restructuring
                1  
Shared-Loss Month
    20090531     2  
Loan no:
    123456     3  
Modification Program:
 
FDIC
                       
Loan before Restructuring
          4  
Unpaid principal balance
    450000     5  
Remaining term
    298     6  
Interest rate
    0.06500     7  
Next ARM reset rate (if within next 4 months)
    0.00000     8  
Interest Paid-To-Date
    20091230     9  
Delinquency Status
    F     10  
Monthly payment - P&I
    3047     11  
Monthly payment - T&I
    200        
Total monthly payment
    3247     12  
Household current annual income
    55000     13  
Valuation Date
    20100901     14  
Valuation Amount
    350000     15  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
AVM
                       
Terms of Modified/Restructured Loan
          16  
1st Trial Payment Due Date
    20090201     17  
Modification Effective Date
    20090501     18  
Net Principal balance (net of forbearance & principal reduction)
    403147     19  
Principal forbearance
    60040     20  
Principal reduction
    0     21  
Product (fixed or step)
 
step
    22  
Remaining amortization term
    480     23  
Maturity date
    20490501     24  
Interest rate
    0.02000     25  
Next Payment due date
    20090601     26  
Monthly payment - P&I
    1221     27  
Monthly payment - T&I
    200        
Total monthly payment
    1421     28  
Next reset date
    20140501     29  
Interest rate change per adjustment
    0.01000     30  
Lifetime interest rate cap
    0.05530     31  
Back end DTI
    0.45000                        
Restructuring Loss Calculation
          32  
Previous NPV of loan modification
    458740  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
38

--------------------------------------------------------------------------------

 



  33  
Less: Post modification principal payments
    2500        
Plus:
          35  
Attorneys’ fees
    0     36  
Foreclosure costs, including title search, filing fees, advertising, etc.
    500     37  
Property protection costs, maint. and repairs
    0     38  
Tax and insurance advances
    2500        
Other Advances
          39  
Appraisal/Broker's Price Opinion fees
    100     40  
Inspections
    0     41  
Other
    0        
Gross balance recoverable by Assuming Institution
    459340                        
Cash Recoveries:
          52  
MI Claim Date
    20090119     53  
MI Claim Amount
    0     54  
MI Response Date
    20090519     42  
MI contribution
    0     43  
Other credits
    0     44  
T & I escrow account balances, if positive
    0        
Total Cash Recovery
    0                        
Assumptions for Calculating Loss Share Amount, Restructured Loan:
    45  
Discount rate for projected cash flows
    0.05530     46  
Loan prepayment in full
    120     47  
NPV of projected cash flows (see amort schd3)
    364556                     48  
Loss Amount
    94784                  
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
       


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
39

--------------------------------------------------------------------------------

 

Notes to Exhibits 2a (Restructuring)


1.
The data shown are for illustrative purposes.



2.
The Covered Loss is the difference between the gross balance recoverable by the
Assuming Institution and the total cash recovery.  There are three methods of
calculation for Restructuring Loss:



 
a.
Use Exhibit 2a(1) for loans written down to book value prior to the Bank Closing
Date (based on the loan balance specified on Schedule 4.15A) less any post
closing principal payments.



 
b.
If a Restructuring Loss has already been processed for the loan, use Exhibit
2a(3). This version uses the Net Present Value (NPV) of the modified loan as the
starting point for the Covered Loss.



 
c.
Otherwise, use Exhibit 2a(2).  The unpaid balance of the loan as of the last
payment date is the starting point for this Restructuring Loss calculation.



3.
The gross balance recoverable by the Assuming Institution (shown after line 41)
is calculated as: the sum of lines 50-51, and 35-41 for Exhibit 2a(1), the sum
of lines 4, and 34-41 for Exhibit 2a(2), line 32 minus line 33 plus lines 35-41
for Exhibit 2a(3). Costs specified in lines 35-41 must be related to the second
restructuring.



4.
For all Exhibits 2a, the Assuming Institution’s (or Third Party Servicer’s)
reasonable and customary out-of-pocket costs paid to either a third party or an
Affiliate for foreclosure, property protection and maintenance costs, repairs,
assessments, taxes, insurance and similar items are treated as part of the gross
recoverable balance, to the extent they are not paid from funds in the
borrower’s escrow account, and are limited to amounts specified in Federal
National Mortgage Association or Federal Home Loan Mortgage Corporation
guidelines (as in effect from time to time).



5.
For all Exhibits 2a, the total cash recovery is calculated as the sum of the
lines 52-54 and 42-44.



6.
For purposes of loss sharing, Losses on Restructured Loans are calculated as the
difference between the gross balance recoverable by the Assuming Institution and
the Net Present Value (NPV) of the estimated cash flows (line 47).  The cash
flows should assume no default or prepayment for ten years, followed by
prepayment in full at the end of ten (10) years (one hundred twenty (120)
months).



7.
Reasonable and customary third party attorneys’ fees and expenses incurred by or
on behalf of the Assuming Institution in connection with any enforcement
procedures, or otherwise with respect to such loan, are reported under
attorneys’ fees.



8.
For owner-occupied residential loans, the NPV is calculated using then current
Primary Mortgage Market Survey® (PMMS) for 30-year fixed-rate loans as of the
restructuring date.

 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
40

--------------------------------------------------------------------------------

 

9.
For Investor-Owned Residential Loans or non-owned occupied residential loans,
the Assuming Institution may propose a commercially reasonable discount rate for
the NPV calculation.



10.
If the new loan is an adjustable-rate loan, interest rate resets and related
cash flows should be projected based on the index rate in effect at the date of
the loan restructuring.  If the restructured loan otherwise provides for
specific changes in monthly principal and interest (“P&I”) payments over the
term of the loan, those changes should be reflected in the NPV.  The Assuming
Institution must retain the supporting schedules of NPV as required by Section
5.2 of the Single Family Shared-Loss Agreement and provide it to the FDIC if
requested for a sample audit.



11.
Do not include late fees, prepayment penalties, or any similar lender fees or
charges by the Failed Bank or Assuming Institution to the loan account, any
allocation of the Assuming Institution’s servicing costs, or any allocations of
the Assuming Institution’s general and administrative (G&A) or other operating
costs.



12.
If Exhibit 2a(1) or 2a(3) is used, then no Accrued Interest may be included as a
Covered Loss.  Otherwise, the amount of Accrued Interest that may be added to
the balance of the loan is limited to the minimum of:



 
a.
ninety (90) days;



 
b.
the number of days that the loan is delinquent at the time of restructuring; or



 
c.
the number of days between the resolution date and the restructuring.



To calculate Accrued Interest, apply the note interest rate that would have been
in effect if the loan were performing to the principal balance after application
of the last payment made by the borrower.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
41

--------------------------------------------------------------------------------

 

EXHIBIT 2b(1)
 
CALCULATION OF SHORT-SALE LOSS
 
(WRITTEN DOWN TO BOOK VALUE)


Note:  This is an example only and not representative of any transaction.


Exhibit 2b(1)
 
CALCULATION OF LOSS FOR SHORT SALE LOANS
 
Loan written down to book value prior to Loss Share
                1  
Shared-Loss Month:
    20090531     2  
Loan #
    62201                     3  
Interest Paid-to-Date
    20071130     4  
Short Payoff Date
    20090522     5  
Note Interest rate
    0.08500     6  
Occupancy
 
Owner
       
If owner occupied:
          7  
Household current annual income
    45000     8  
Estimated NPV of loan mod
    220000     9  
Valuation Date
    20090121     10  
Valuation Amount
    300000     11  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
EXT
                       
Short-Sale Loss calculation
          13  
Net Book Value per Schedule 4.15A
    300000     14  
Less: Post closing principal payments
    0     17  
Accrued interest, limited to 90 days
    6375     18  
Attorneys’ fees
    75     19  
Foreclosure costs, including title search, filing fees, advertising, etc.
    0     20  
Property protection costs, maint., repairs and any costs or expenses relating to
environmental conditions
    0     21  
Tax and insurance advances
    0        
Other Advances
          22  
Appraisal/Broker’s Price Opinion fees
    250     23  
Inspections
    600     24  
Other
    0     25  
Incentive to borrower
    5000                        
Gross balance recoverable by Assuming Institution
    312300                        
Cash Recoveries:
          26  
Amount accepted in Short-Sale (proceeds gross of claimed amounts)
    275000     27  
Hazard Insurance
    0     33  
MI Claim Date
    20090119     34  
MI Claim Amount
    0     35  
MI Response Date
    20090519     28  
Mortgage Insurance
    0     29  
T & I escrow account balance, if positive
    0  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
42

--------------------------------------------------------------------------------

 



  30  
Other credits, if any (itemize)
    0        
Total Cash Recovery
    275000                     31  
Loss Amount
    37300                  
1 Costs with respect to environmental remediation activities are limited to
$200,000 unless prior consent of the FDIC
 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
     


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
43

--------------------------------------------------------------------------------

 

EXHIBIT 2b(2)


CALCULATION OF LOSS FOR SHORT-SALE LOANS


(NO PRECEDING LOAN MODIFICATION UNDER LOSS SHARE)


Note:  This is an example only and not representative of any transaction.


Exhibit 2b(2)
 
CALCULATION OF LOSS FOR SHORT SALE LOANS
 
No Preceding Loan Restructure under Loss Share
                1  
Shared-Loss Month:
    20090531     2  
Loan #
    58776                     3  
Interest Paid-to-Date
    20080731     4  
Short Payoff Date
    20090417     5  
Note Interest rate
    0.07750     6  
Occupancy
 
Owner
       
If owner occupied:
          7  
Household current annual income
    38500     8  
Estimated NPV of loan mod
    200000     9  
Valuation Date
    20090121     10  
Valuation Amount
    300000     11  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
EXT
                       
Short-Sale Loss calculation
          12  
Loan UPB
    375000     17  
Accrued interest, limited to 90 days
    7266     18  
Attorneys’ fees
    0     19  
Foreclosure costs, including title search, filing fees, advertising, etc.
    400     20  
Property protection costs, maint., repairs and any costs or expenses relating to
environmental conditions
    1450     21  
Tax and insurance advances
    0        
Other Advances
          22  
Appraisal/Broker’s Price Opinion fees
    350     23  
Inspections
    600     24  
Other
    0     25  
Incentive to borrower
    2000                        
Gross balance recoverable by Assuming Institution
    387066                        
Cash Recoveries:
          26  
Amount accepted in Short-Sale (proceeds gross of claimed amounts)
    275000     27  
Hazard Insurance
    0     33  
MI Claim Date
    20090119     34  
MI Claim Amount
    0     35  
MI Response Date
    20090519     28  
Mortgage Insurance
    0     29  
T & I escrow account balance, if positive
    0  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
44

--------------------------------------------------------------------------------

 



  30  
Other credits, if any (itemize)
    0        
Total Cash Recovery
    275000                     31  
Loss Amount
    112066                  
1 Costs with respect to environmental remediation activities are limited to
$200,000 unless prior consent of the FDIC
 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
     




THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
45

--------------------------------------------------------------------------------

 

EXHIBIT 2b(3)


CALCULATION OF LOSS FOR SHORT-SALE LOANS


(AFTER A COVERED LOAN MODIFICATION)


Note:  This is an example only and not representative of any transaction.
 
Exhibit 2b(3)
 
CALCULATION OF LOSS FOR SHORT SALE LOANS
 
Short-Sale after Covered Loan Restructuring
                1  
Shared-Loss Month:
    20090531     2  
Loan #
    20076                     3  
Interest paid-to-date
    20080930     4  
Short Payoff Date
    20090402     5  
Note Interest rate
    0.07500     9  
Valuation Date
    20090121     10  
Valuation Amount
    230000     11  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
EXT
                       
Short-Sale Loss calculation
          15  
NPV of projected cash flows at first loan mod
    311000     16  
Less: Post modification principal payments
    1000        
Plus:
          18  
Attorneys’ fees
    0     19  
Foreclosure costs, including title search, filing fees, advertising, etc.
    0     20  
Property protection costs, maint., repairs and any costs or expenses relating to
environmental conditions
    0     21  
Tax and insurance advances
    0        
Other advances
          22  
Appraisal/Broker’s Price Opinion fees
    350     23  
Inspections
    600     24  
Other
    0     25  
Incentive to borrower
    3500                        
Gross balance recoverable by Assuming Institution
    314450                        
Cash Recoveries:
          26  
Amount accepted in Short-Sale (proceeds gross of claimed amounts)
    210000     27  
Hazard Insurance
    0     33  
MI Claim Date
    19000100     34  
MI Claim Amount
    0     35  
MI Response Date
    19000100     28  
Mortgage Insurance
    0     29  
T & I escrow account balance, if positive
    400     30  
Other credits, if any (itemize)
    0        
Total Cash Recovery
    210400  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
46

--------------------------------------------------------------------------------

 



  31  
Loss Amount
    104050                  
1 Costs with respect to environmental remediation activities are limited to
$200,000 unless prior consent of the FDIC
 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
     


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
47

--------------------------------------------------------------------------------

 

Notes to Exhibits 2b (Short-Sale)


1.
The data shown are for illustrative purposes.



2.
The Covered Loss is the difference between the gross balance recoverable by
Assuming Institution and the total cash recovery.  There are three methods of
calculation for Short-Sale Loss, depending upon the circumstances:



 
a.
Use Exhibit 2b(1) for loans written down to book value prior to bank failure
(based on the loan balance specified on Schedule 4.15A) less any post closing
principal payments.



 
b.
If a Restructuring Loss was submitted prior to the short sale, use Exhibit
2b(3).  This version uses the Net Present Value (NPV) of the modified loan as
the starting point for the Covered Loss less post-modification principal
payments.



 
c.
Otherwise, use Exhibit 2b(2).  The unpaid balance of the loan as of the last
payment date is the starting point for this Short-Sale Loss calculation.



3.
The gross balance recoverable by the Assuming Institution (shown after line 25)
is calculated as:  line 13 minus line 14 plus lines 18-25 for Exhibit 2b(1), the
sum of lines 12, 17-25 for Exhibit 2b(2), line 15 minus line 16 plus lines 18-25
for Exhibit 2b(3).



4.
For all Exhibits 2b, the Assuming Institution’s (or Third Party Servicer’s)
reasonable and customary out-of-pocket costs paid to either a third party or an
Affiliate for foreclosure, property protection and maintenance costs, repairs,
assessments, taxes, insurance and similar items are treated as part of the gross
recoverable balance, to the extent they are not paid from funds in the
borrower’s escrow account, and are limited to amounts specified in Federal
National Mortgage Association or Federal Home Loan Mortgage Corporation
guidelines (as in effect from time to time).



5.
The total cash recovery is calculated as the sum of lines 26-30 for all Exhibits
2b and is shown after line 30.



6.
Reasonable and customary third party attorneys’ fees and expenses incurred by on
or behalf of the Assuming Institution in connection with any enforcement
procedures, or otherwise with respect to such loan, are reported under
attorneys’ fees.



7.
Do not include late fees, prepayment penalties or any similar  lender fees or
charges by the Failed Bank or the Assuming Institution to the loan account, any
allocation of the Assuming Institution’s servicing costs, or any allocations of
the Assuming Institution’s general and administrative (G&A) or other operating
costs.



8.
Net liquidation proceeds are gross of any claimed amounts and Accrued Interest
amounts.



9.
If Exhibit 2b(1) or 2b(3) is used, then no Accrued Interest may be included as a
Covered Loss.  Otherwise, the amount of Accrued Interest that may be included as
a Covered Loss is limited to the minimum of:



 
a.
ninety (90) days;


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
48

--------------------------------------------------------------------------------

 

b.            the number of days that the loan is delinquent when the property
was sold; or


 
c.
the number of days between the resolution date and the date when the property
was sold.



To calculate Accrued Interest, apply the note interest rate that would have been
in effect if the loan were performing to the principal balance after application
of the last payment made by the borrower.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
49

--------------------------------------------------------------------------------

 

EXHIBIT 2c(1)


CALCULATION OF FORECLOSURE LOSS


(ORE OR FORECLOSURE OCCURRED PRIOR TO LOSS SHARE AGREEMENT)


Note:  This is an example only and not representative of any transaction.


Exhibit 2c(1)
 
CALCULATION OF FORECLOSURE LOSS
 
Loan written down to book value prior to Loss Share
                1  
Shared-Loss Month
    20090630     2  
Loan no:
    364574                     3  
Interest Paid-To-Date
    20071001     4  
Foreclosure sale date
    20080202     5  
Liquidation date
    20090412     6  
Note Interest rate
    0.08100     10  
Valuation Date
    20090121     11  
Valuation Amount
    228000     12  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
INT
                       
Foreclosure Loss calculation
          13  
Net Book Value per Schedule 4.15A
    244900     14  
Less: Post closing principal payments
    0        
Costs incurred after Loss Share agreement in place:
          19  
Attorneys’ fees
    0     20  
Foreclosure costs, including title search, filing fees, advertising, etc.
    0     21  
Property protection costs, maint. and repairs
    6500     22  
Tax and insurance advances
    0        
Other Advances
          23  
Appraisal/Broker's Price Opinion fees
    0     24  
Inspections
    0     25  
Other
    0                        
Gross balance recoverable by Assuming Institution
    251400                        
Cash Recoveries:
          26  
Net liquidation proceeds (from HUD-1 settl stmt)
    219400     27  
Hazard Insurance proceeds
    0     33  
MI Claim Date
    19000100     34  
MI Claim Amount
    0     35  
MI Response Date
    19000100     28  
Mortgage Insurance proceeds
    0     29  
T & I escrow account balances, if positive
    0     30  
Other credits, if any (itemize)
    0        
Total Cash Recovery
    219400  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
50

--------------------------------------------------------------------------------

 



  31  
Loss Amount
    32000                  
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
     


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
51

--------------------------------------------------------------------------------

 

EXHIBIT 2c(2)


CALCULATION OF FORECLOSURE LOSS


(DURING THE TERM OF THE AGREEMENT,


NO PRECEDING LOAN MODIFICATION UNDER LOSS SHARE)


Note:  This is an example only and not representative of any transaction.


Exhibit 2c(2)
 
CALCULATION OF FORECLOSURE LOSS
 
No Preceding Loan Restructuring under Loss Share
                1  
Shared-Loss Month
    20090531     2  
Loan no:
    292334                     3  
Interest Paid-to-Date
    20080430     4  
Foreclosure sale date
    20090115     5  
Liquidation date
    20090412     6  
Note Interest rate
    0.08000     7  
Occupancy
 
Owner
       
If owner occupied:
          8  
Household current annual income
    42000     9  
Estimated NPV of loan mod
    195000     10  
Valuation Date
    20090121     11  
Valuation Amount
    235000     12  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
EXT BPO
                       
Foreclosure Loss calculation
          15  
Loan Principal balance at property reversion
    300000        
Plus:
          18  
Accrued interest, limited to 90 days
    6000     19  
Attorneys’ fees
    0     20  
Foreclosure costs, including title search, filing fees, advertising, etc.
    500     21  
Property protection costs, maint. and repairs
    5500     22  
Tax and insurance advances
    1500        
Other Advances
          23  
Appraisal/Broker's Price Opinion fees
    0     24  
Inspections
    50     25  
Other
    0                        
Gross balance recoverable by Assuming Institution
    313550                        
Cash Recoveries:
          26  
Net liquidation proceeds (from HUD-1 settl stmt)
    205000     27  
Hazard Insurance proceeds
    0     33  
MI Claim Date
    19000100     34  
MI Claim Amount
    0     35  
MI Response Date
    19000100     28  
Mortgage Insurance proceeds
    0  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
52

--------------------------------------------------------------------------------

 



  29  
T & I escrow account balances, if positive
    0     30  
Other credits, if any (itemize)
    0        
Total Cash Recovery
    205000                     31  
Loss Amount
    108550                  
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
     


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
53

--------------------------------------------------------------------------------

 

EXHIBIT 2c(3)


CALCULATION OF FORECLOSURE LOANS


(FORECLOSURE AFTER COVERED LOAN MODIFICATION)


Note:  This is an example only and not representative of any transaction.


Exhibit 2c(3)
 
CALCULATION OF FORECLOSURE LOSS
 
Foreclosure after a Covered Loan Restructuring
                1  
Shared-Loss Month
    20090531     2  
Loan no:
    138554                     3  
Interest Paid-to-Date
    20080430     4  
Foreclosure sale date
    20090115     5  
Liquidation date
    20090412     6  
Note Interest rate
    0.04000     10  
Valuation Date
    20081215     11  
Valuation Amount
    210000     12  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
EXT
                       
Foreclosure Loss calculation
          16  
NPV of projected cash flows at loan mod
    285000     17  
Less: Post modification principal payments
    2500        
Plus:
          19  
Attorneys’ fees
    0     20  
Foreclosure costs, including title search, filing fees, advertising, etc.
    500     21  
Property protection costs, maint. and repairs
    7000     22  
Tax and insurance advances
    2000        
Other Advances
          23  
Appraisal/Broker's Price Opinion fees
    0     24  
Inspections
    0     25  
Other
    0                        
Gross balance recoverable by Assuming Institution
    292000                        
Cash Recoveries:
          26  
Net liquidation proceeds (from HUD-1 settl stmt)
    201000     27  
Hazard Insurance proceeds
    0     33  
MI Claim Date
    19000100     34  
MI Claim Amount
    0     35  
MI Response Date
    19000100     28  
Mortgage Insurance proceeds
    0     29  
T & I escrow account balances, if positive
    0     30  
Other credits, if any (itemize)
    0        
Total Cash Recovery
    201000  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
54

--------------------------------------------------------------------------------

 




  31  
Loss Amount
    91000                  
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
     


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
55

--------------------------------------------------------------------------------

 

Notes to Exhibits 2c (Foreclosure)


1.
The data shown are for illustrative purposes.



2.
The Covered Loss is the difference between the gross balance recoverable by
Assuming Institution and the total cash recovery.  There are three methods of
calculation for Foreclosure Loss, depending upon the circumstance:



 
a.
Use Exhibit 2c(1) for loans written down to book value prior to bank failure
(based on the loan balance specified on Schedule 4.15A) less any post closing
principal payments.



 
b.
If a Restructuring Loss was submitted prior to the foreclosure liquidation, use
Exhibit 2c(3).  This version uses the Net Present Value (NPV) of the modified
loan as the starting point for the Covered Loss less post modification principal
payments.



 
c.
Otherwise, use Exhibit 2c(2).  The unpaid balance of the loan as of the last
payment date is the starting point for this Foreclosure Loss calculation.



3.
The gross balance recoverable by the Assuming Institution (shown after line 25)
is calculated as:  line 13 minus line 14 plus lines 19-25 for Exhibit 2c(1), the
sum of lines 15, 18-25 for Exhibit 2c(2), line 13 minus line 14 plus lines 19-25
for Exhibit 2c(3).



4.
For all Exhibits 2c, the Assuming Institution’s (or Third Party Servicer’s)
reasonable and customary out-of-pocket costs paid to either a third party or an
Affiliate for foreclosure, property protection and maintenance costs, repairs,
assessments, taxes, insurance and similar items are treated as part of the gross
recoverable balance, to the extent they are not paid from funds in the
borrower’s escrow account, and are limited to amounts specified in Federal
National Mortgage Association or Federal Home Loan Mortgage Corporation
guidelines (as in effect from time to time).



5.
The total cash recovery is calculated as the sum of lines 26-30, 33-35 for all
Exhibits 2c and is shown after line 30.



6.
Reasonable and customary third party attorneys’ fees and expenses incurred by or
on behalf of the Assuming Institution in connection with any enforcement
procedures, or otherwise with respect to such loan, are reported under
attorneys’ fees.



7.
Do not include late fees, prepayment penalties or any similar lender fees or
charges by the Failed Bank or the Assuming Institution to the loan account, any
allocation of the Assuming Institution’s servicing costs, or any allocations of
the Assuming Institution’s general and administrative (G&A) or other operating
costs.



8.
Net liquidation proceeds are gross of any claimed amounts and Accrued Interest
amounts.

 
 
56

--------------------------------------------------------------------------------

 
 
9.
If Exhibit 2c(1) or 2c(3) is used, then no Accrued Interest may be included as a
Covered Loss.  Otherwise, the amount of Accrued Interest that may be included as
a Covered Loss is limited to the minimum of:



 
a.
ninety (90) days;



 
b.
the number of days that the loan is delinquent when the property was sold; or



 
c.
the number of days between the resolution date and the date when the property
was sold.



To calculate Accrued Interest, apply the note interest rate that would have been
in effect if the loan were performing to the principal balance after application
of the last payment made by the borrower.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
57

--------------------------------------------------------------------------------

 

EXHIBIT 2d(1)


CALCULATION OF HOME EQUITY LOAN LOSS


Note:  This is an example only and not representative of any transaction.



  1  
Shared-Loss Month:
    20090531     2  
Loan #
    58776                     3  
Interest paid-to-date
    20081201     4  
Charge-Off Date
    20090531     5  
Note Interest rate
    0.03500     6  
Occupancy
 
Owner
       
If owner occupied:
          7  
Household current annual income
    0     8  
Valuation Date
    20090402     9  
Valuation Amount
    230000     10  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
BPO
    11  
Balance of superior liens
    300000                        
Charge-Off Loss calculation
          12  
Loan Principal balance
    55000     13  
Charge-off amount (principal only)
    55000        
Plus:
          14  
Accrued interest, limited to 90 days
    481     15  
Attorneys’ fees
    0     16  
Foreclosure costs, including title search, filing fees, advertising, etc.
    250        
Property protection costs, maint., repairs and any costs or
          17  
expenses relating to environmental conditions
    0     18  
Tax and insurance advances
    0        
Other Advances
          19  
Appraisal/Broker’s Price Opinion fees
    75     20  
Inspections
    0     21  
Other
    0                        
Gross balance recoverable by Assuming Institution
    55806                     22  
Foreclosure sale proceeds
    0     23  
Hazard Insurance proceeds
    0     31  
MI Claim Date
    19000100     32  
MI Claim Amount
    0     33  
MI Response Date
    19000100     24  
Mortgage Insurance proceeds
    0     25  
Tax overage
    0     26  
First lien payoff
    1500     27  
Other credits, if any (itemize)
    0  


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
58

--------------------------------------------------------------------------------

 



   
Total Cash Recovery
    1500                   28  
Loss Amount
    54306                        
1 Costs with respect to environmental remediation activities are limited to
$200,000 unless prior consent of the FDIC
           

Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.



THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
59

--------------------------------------------------------------------------------

 

EXHIBIT 2d(2)


CALCULATION OF RECOVERY


WHEN A RESTRUCTURING LOSS HAS BEEN PAID


Note:  This is an example only and not representative of any transaction.


Shared-Loss Month:
   
[input month]
     
Loan No.:
   
[input loan no.)
                   
NOTE
           
The calculation of recovery on a loan for which a Restructuring Loss has been
paid will only apply if the loan is sold.
               
EXAMPLE CALCULATION
           
Restructuring Loss Information
           
Loan principal balance before restructuring
    $ 200,000   A  
NPV, restructured loan
      165,000   B  
Loss on restructured loan
    $ 35,000   A – B  
Times FDIC applicable loss share % (80%)
      80 %    
Loss share payment to Assuming
    $ 28,000   C  
Institution
             
Calculation – Recovery amount due to Receiver
             
Loan sales price
    $ 190,000      
NPV of restructured loan at mod date
      165,000      
Gain - step 1
      25,000   D  
PLUS
             
Loan UPB after restructuring
(1)     200,000      
Loan UPB at liquidation date
      192,000      
Gain - step 2 (principal collections after restructuring)
      8,000   E  
Recovery amount
      33,000   D+ E  
Times FDIC loss share %
      80 %    
Recovery due to FDIC
    $ 26,400   F                  
Net loss share paid to Assuming Institution
    $ 1,600       (C – F)                              
Proof Calculation
(2)            
Loan principal balance
    $ 200,000   G                  
Principal collections on loan
      8,000      
Sales price for loan
      190,000      
Total collections on loan
      198,000   H  
Net loss on loan
    $ 2,000   G – H  
Times FDIC applicable loss share % (80%)
      80 %    
Loss share payment to Assuming
    $ 1,600      
Institution
             


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
60

--------------------------------------------------------------------------------

 

(1)
This example assumes that the FDIC loan modification program as shown in Exhibit
5 is applied and the loan restructuring does not result in a reduction in the
loan principal balance due from the borrower.

(2)
This proof calculation is provided to illustrate the concept and the Assuming
Institution is not required to provide this with its Recovery calculations.


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
61

--------------------------------------------------------------------------------

 

Notes to Exhibits 2d (Charge-Off)


1.
The data shown are for illustrative purposes.



2.
The Covered Loss is the difference between the gross loss recoverable by
Assuming Institution and the total cash recovery.  The gross balance recoverable
by the Assuming Institution is calculated as the charge-off amount plus
permissible third party fees (sum of lines 13-21).  If a charge-off occurred
prior to bank failure, the charge-off amount is limited to the loan balance
specified on Schedule 4.15A less post closing principal payments.  Otherwise the
charge-off amount is limited to the outstanding principal balance at the time of
the last payment made.



3.
For all Exhibits 2d, the Assuming Institution’s (or Third Party Servicer’s)
reasonable and customary out-of-pocket costs paid to either a third party or an
Affiliate for foreclosure, property protection and maintenance costs, repairs,
assessments, taxes, insurance and similar items are treated as part of the gross
recoverable balance, to the extent they are not paid from funds in the
borrower’s escrow account, and are limited to amounts specified in Federal
National Mortgage Association or Federal Home Loan Mortgage Corporation
guidelines (as in effect from time to time).



4.
The total cash recovery is calculated as the sum of lines 23-27, and is shown
after line 27.



5.
Reasonable and customary attorneys’ fees and expenses incurred by or on behalf
of the Assuming Institution in connection with any enforcement procedures, or
otherwise with respect to such loan, are reported under attorneys’ fees.



6.
Do not include late fees, prepayment penalties, or any similar lender fees or
charges by the Failed Bank or the Assuming Institution to the loan account, any
allocation of the Assuming Institution’s servicing costs or any allocations of
the Assuming Institution’s general and administrative (G&A) or other operating
costs.



7.
If a Charge-Off occurred prior to bank failure, no Accrued Interest may be
claimed.  Otherwise, the amount of Accrued Interest that may be included as a
Covered Loss is limited to the minimum of:



 
a.
ninety (90) days;



 
b.
the number of days that the loan is delinquent when the Charge-Off occurred; or



 
c.
the number of days between the resolution date and the Charge-Off date.



To calculate Accrued Interest, apply the note interest rate that would have been
in effect if the loan were performing to the principal balance after application
of the last payment made by the borrower.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
62

--------------------------------------------------------------------------------

 

EXHIBIT 2e(1)


CALCULATION OF LOAN SALE LOSS


(LOAN WRITTEN DOWN TO BOOK VALUE PRIOR TO LOSS SHARE)


Note:  This is an example only and not representative of any transaction.


Exhibit 2e(1)


CALCULATION OF LOAN SALE LOSS


Loan written down to book value prior to Loss Share



  1  
Shared-Loss Month
    20100930     22  
FDIC Asset ID:
    4587999     2  
Loan No:
                          7  
Valuation Date
    20100330     8  
Valuation Amount
    250000     9  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
INT
    10  
Delinquency Status
    F                        
Loan Sale Loss calculation
          11  
Net Book Value per Schedule 4.15A
    250000     12  
Less: Post closing principal payments
    1000        
Gross balance recoverable by Assuming Institution
    249000                        
Cash Recoveries:
          3  
Sale Date
    20100920     4  
Gross Sale Proceeds
    220000     16  
Other credits, if any (itemize)
    0        
Total Cash Recovery
    220000                     5  
Loss Amount
    29000  

 

Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.



THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
63

--------------------------------------------------------------------------------

 

EXHIBIT 2e(2)


CALCULATION OF LOAN SALE LOSS


(NO PRECEDING LOAN MODIFICATION UNDER LOSS SHARE)


Note:  This is an example only and not representative of any transaction.


Exhibit 2e(2)


CALCULATION OF LOAN SALE LOSS


No Preceding Loan restructuring under Loss Share



  1  
Shared-Loss Month
    20100930     21  
FDIC Loan ID:
    8877050     2  
Loan No:
                          7  
Valuation Date
    20100330     8  
Valuation Amount
    210000     9  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
INT
    10  
Delinquency Status
    F                        
Loan Sale Loss calculation
          13  
UPB
    285000        
Gross balance recoverable by Assuming Institution
    285000                        
Cash Recoveries:
          3  
Sale Date
    20100920     4  
Gross Sale Proceeds
    200000     16  
Other credits, if any (itemize)
    0        
Total Cash Recovery
    200000                     5  
Loss Amount
    85000  




Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.

 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
64

--------------------------------------------------------------------------------

 

EXHIBIT 2e(3)


CALCULATION OF LOAN SALE LOSS


(LOAN SALE AFTER A COVERED LOAN MODIFICATION)


Note:  This is an example only and not representative of any transaction.


Exhibit 2e(3)


CALCULATION OF LOAN SALE LOSS


Loan Sale after a Covered Loan Restructuring



  1  
Shared-Loss Month
    20100930     21  
FDIC Loan ID:
    222512     2  
Loan No:
                          7  
Valuation Date
    20100330     8  
Valuation Amount
    230000     9  
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
INT
    10  
Delinquency Status
    F                        
Loan Sale Loss calculation
          14  
NPV of projected cash flows at loan mod
    265000     15  
Less: Post modification principal payments
    2500        
Gross balance recoverable by Assuming Institution
    262500                        
Cash Recoveries:
          3  
Sale Date
    20100920     4  
Gross Sale Proceeds
    205000     16  
Other credits, if any (itemize)
    0        
Total Cash Recovery
    205000                     5  
Loss Amount
    57500  




Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.

 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
65

--------------------------------------------------------------------------------

 

Notes to Exhibits 2e (Loan Sale)


1.
The data shown are for illustrative purposes.



2.
The Covered Loss is the difference between the outstanding loan balance and the
gross sales proceeds.  There are three methods of calculation for Loan Sale
Loss, depending upon the circumstances:



 
a.
Use Exhibit 2e(1) for loans written down to book value prior to bank failure
(based on the loan balance specified on Schedule 4.15A) less any post-closing
principal payments.



 
b.
If a Restructuring Loss was submitted prior to the loan sale, use Exhibit
2e(3).  This version uses the Net Present Value (NPV) of the modified loan as
the starting point for the Covered Loss less post modification principal
payments.



 
c.
Otherwise, use Exhibit 2e(2).  The unpaid balance of the loan as of the last
payment date is the starting point for this Loan Sale Loss calculation.



3.
All loan sales require FDIC approval.


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
66

--------------------------------------------------------------------------------

 

EXHIBIT 2.5


TRUE-UP


Pursuant to Section 2.5(a) of this Agreement, the following calculation applies
to determine any payment due by the Assuming Institution to the Receiver on the
True-Up Date.  All capitalized terms used in this Exhibit 2.5 have the meanings
defined or referenced in Article 8 of this Agreement.


X = A-(B+C+D)
2


Where:


X = the amount payable to the Receiver pursuant to Section 2.5(a)


A = 20% of the Intrinsic Loss Estimate


B = 20% of the Net Loss Amount


C = 25% of the Asset discount bid, expressed in dollars, of total Shared-Loss
Loans on Schedules 4.15A and 4.15B as of the Bank Closing Date


D = 3.5% of total Shared-Loss Loans on Schedules 4.15A and 4.15B as of the Bank
Closing Date

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
67

--------------------------------------------------------------------------------

 

EXHIBIT 3


PORTFOLIO PERFORMANCE AND SUMMARY SCHEDULE


SHARED-LOSS LOANS
PORTFOLIO PERFORMANCE AND SUMMARY SCHEDULE
MONTH ENDED:
[input report month]
                   
POOL SUMMARY
         
#
$
   
Loans at Sale Date
xx
xx
             
Loans as of this month-end
xx
xx
                     
Percent of Total
PORTFOLIO PERFORMANCE STATUS
#
$
 
#
Current
       
30 – 59 days past due
       
60 – 89 days past due
       
90 – 119 days past due
       
120 and over days past due
       
In foreclosure
       
ORE
       
Total
                 
Memo Item:
       
Loans in process of restructuring – total
       
Loans in bankruptcy
                 
Loans in process of restructuring by delinquency status
       
Current
       
30 - 59 days past due
       
60 - 89 days past due
       
90 - 119 days past due
       
120 and over days past due In foreclosure
       
Total
       


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
68

--------------------------------------------------------------------------------

 
 
List of Loans Paid Off During Month
       
Loan #
Principal
Balance
               
List of Loans Sold During Month
                 
Loan #
Principal
Balance
     


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
69

--------------------------------------------------------------------------------

 

EXHIBIT 4


WIRE TRANSFER INSTRUCTIONS


BANK RECEIVING WIRE
     
9 DIGIT ABA ROUTING NUMBER
     
ACCOUNT NUMBER
     
NAME OF ACCOUNT
     
ATTENTION TO WHOM
     
PURPOSE OF WIRE
     
FDIC RECEIVER WIRING INSTRUCTIONS
   
BANK RECEIVING WIRE
     
SHORT NAME
     
ADDRESS OF BANK RECEIVING WIRE
     
9 DIGIT ABA ROUTING NUMBER
     
ACCOUNT NUMBER
     
NAME OF ACCOUNT
     
ATTENTION TO WHOM
     
PURPOSE OF WIRE
 


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
70

--------------------------------------------------------------------------------

 

EXHIBIT 5


FDIC MORTGAGE LOAN MODIFICATION PROGRAM


Objective


The objective of this FDIC Mortgage Loan Modification Program (“Program”) is to
modify the terms of certain residential mortgage loans so as to improve
affordability, increase the probability of performance, allow borrowers to
remain in their homes and increase the value of the loans to the FDIC and
assignees. The Program provides for the modification of Qualifying Loans (as
defined below) by reducing the borrower’s monthly housing debt to income ratio
(“DTI Ratio”) to no more than 31% at the time of the modification and
eliminating adjustable interest rate and negative amortization features.


Qualifying Loans


In order for a mortgage loan to be a Qualifying Loan it must meet all of the
following criteria, which must be confirmed by the lender:


 
·
The collateral securing the mortgage loan is owner-occupied and the owner’s
primary residence; and

 
·
The mortgagee has a first priority lien on the collateral; and

 
·
Either the borrower is at least 60 days delinquent or a default is reasonably
foreseeable.



Modification Process


The lender shall undertake a review of its mortgage loan portfolio to identify
Qualifying Loans. For each Qualifying Loan, the lender shall determine the net
present value (“NPV”) of the modified loan and shall provide the methodology
employed to determine the NPV, and a certification that the lender’s model
assumptions are documented and validated through periodic independent
reviews.  A sound model validation process includes the lender’s modeling
assumptions, consideration of industry standards and results and the lender’s
own portfolio experiences, other available models or predictors, and any model
validation requirements of the lender’s chartering authority.


If the NPV of a Qualifying Loan will exceed the value of the foreclosed
collateral upon disposition, then the Qualifying Loan shall be modified so as to
reduce the borrower’s monthly DTI Ratio to 31% at the time of the modification.
To achieve this, the lender shall use a combination of interest rate reduction,
term extension and principal forbearance, as necessary.


The borrower’s monthly DTI Ratio shall be a percentage calculated by dividing
borrower’s gross monthly housing payment (including principal, interest, taxes
and insurance, any homeowners’ association dues, i.e., PITIA) by the borrower’s
monthly income.  For the purpose of the foregoing calculation:


(1) the borrower’s monthly income shall be defined as the borrower’s (along with
any co-borrowers’) income amount before any payroll deductions and includes
wages and salaries, overtime pay, commissions, fees, tips, bonuses, housing
allowances, other compensation for

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
71

--------------------------------------------------------------------------------

 

personal services, Social Security payments, including Social Security received
by adults on behalf of minors or by minors intended for their own support, and
monthly income from annuities, insurance policies, retirement funds, pensions,
disability or death benefits, unemployment benefits, rental income and other
income.  All income information must be documented and verified.  If the
borrower receives public assistance or collects unemployment, the Assuming
Institution must determine whether the public assistance or unemployment income
will continue for at least nine (9) months.


(2) the borrower’s monthly housing payment shall be the amount required to pay
monthly principal and interest plus one-twelfth of the then current annual
amount required to pay real property taxes and homeowner’s insurance with
respect to the collateral.


In order to calculate the monthly principal payment, the lender shall capitalize
to the outstanding principal balance of the Qualifying Loan the amount of all
delinquent interest, delinquent taxes, past due insurance premiums, third party
fees and (without duplication) escrow advances (such amount, the “Capitalized
Balance”).


In order to achieve the goal of reducing the DTI Ratio to 31%, the lender shall
take the following steps in the following order of priority with respect to each
Qualifying Loan:


 
1.
Reduce the interest rate to the then current Primary Mortgage Market Survey®
(PMMS) for 30-year fixed-rate loans, and adjust the term to 30 years.



 
2.
If the DTI Ratio is still in excess of 31%, reduce the interest rate further,
but no lower than 3%, until the DTI ratio of 31% is achieved, for a period of
five (5) years.



 
3.
If the DTI Ratio is still in excess of 31% after adjusting the interest rate to
3%, extend the remaining term of the loan by 10 years.



 
4.
If the DTI Ratio is still in excess of 31%, calculate a new monthly payment (the
“Adjusted Payment Amount”) that will result in the borrower’s monthly DTI Ratio
not exceeding 31%. After calculating the Adjusted Payment Amount, the lender
shall bifurcate the Capitalized Balance into two portions – the amortizing
portion and the non-amortizing portion. The amortizing portion of the
Capitalized Balance shall be the mortgage amount that will fully amortize over a
40-year term at an annual interest rate of 3% and monthly payments equal to the
Adjusted Payment Amount. The non-amortizing portion of the Capitalized Balance
shall be the difference between the Capitalized Balance and the amortizing
portion of the Capitalized Balance. If the amortizing portion of the Capitalized
Balance is less than 75% of the current estimated value of the collateral, then
the lender may choose not to restructure the loan.  If the lender chooses to
restructure the loan, then the lender shall forbear on collecting the
non-amortizing portion of the Capitalized Balance, and such amount shall be due
and payable only upon the earlier of (i) maturity of the modified loan, (ii) a
sale of the property or (iii) a pay-off or refinancing of the loan. No interest
shall be charged on the non-amortizing portion of the Capitalized Balance, but
repayment shall be secured by a first lien on the collateral.


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
72

--------------------------------------------------------------------------------

 

At the end of the five (5) year period in paragraph 2, above, the interest rate
on the modified loan shall adjust to the Primary Mortgage Market Survey® (PMMS)
for 30-year fixed-rate loans as of the date of the loan modification, but
subject to an annual adjustment cap of one percent (1%) per year.  At that time,
the monthly amount due by the borrower will also adjust to amortize fully the
remaining Capitalized Balance (or, in any case in which the Capitalized Balance
was bifurcated, the amortizing portion thereof) over the remaining term of the
modified loan.


Special Note:


The NPV calculation used to determine whether a loan should be modified based on
the modification process above is distinct and different from the net present
value calculation used to determine the Covered Loss if the loan is
modified.  Please refer only to the net present value calculation described in
this exhibit for the modification process, with its separate assumptions, when
determining whether to provide a modification to a borrower.  Separate
assumptions may include, without limitation, the Assuming Institution’s
determination of a probability of default without modification, a probability of
default with modification, home price forecasts, prepayment speeds, and event
timing.  These assumptions are applied to different projected cash flows over
the term of the loan, such as the projected cash flow of the loan performing or
defaulting without modification and the projected cash flow of the loan
performing or defaulting with modification.


By contrast, the net present value for determining the Covered Loss is based on
a 10 year period.  While the assumptions in the net present value calculation
used in the modification process may change, the net present value calculation
for determining the Covered Loss remains constant.


Related Junior Lien Mortgage Loans


In cases where the lender holds a junior lien mortgage loan that is
collateralized by the same property that collateralizes a Qualifying Loan that
is modified as described above, the junior lien mortgage loan shall also be
modified to enhance overall affordability to the borrower.  At a minimum, the
lender shall reduce the interest rate on the junior lien mortgage loan to no
more than 2% per annum.  Further modifications may be made at the lender’s
discretion as needed to support affordability and performance of the modified
first lien Qualifying Loan.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
73

--------------------------------------------------------------------------------

 

EXHIBIT 5.3(a)


SINGLE FAMILY SHARED-LOSS LOANS


Single Family Active Loan Listing


1.
Property type
2.
Lien Status
3.
Original loan amount
4.
Documentation
5.
Original Credit Score
6.
Original LTV
7.
Original combined LTV
8.
Original front-end DTI
9.
Original back-end DTI
10.
Negative Amortization cap
11.
Property city
12.
Property state
13.
Property street address
14.
Property zip
15.
Maturity date
16.
MI Coverage
17.
Occupancy
18.
Interest rate type
19.
Product Type
20.
Loan amortization type
21.
Lookback
22.
Interest Rate Spread
23.
Interest rate index
24.
Lifetime Interest Rate Cap
25.
Interest rate floor
26.
First interest cap
27.
Periodic interest rate cap
28.
Periodic interest floor
29.
Payment Adjustment Cap
30.
Outstanding Unpaid Principal Balance
31.
Interest rate
32.
Interest Paid to Date
33.
Next payment due date
34.
Scheduled Principal and Interest Amount
35.
Escrow Taxes and Insurance Payment
36.
Escrow balance
37.
Next interest rate reset date
38.
Next payment reset date
39.
Rate reset period
40.
Payment reset period
41.
Payment History


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
74

--------------------------------------------------------------------------------

 
 
42.
Exceptional Loan Status
43.
Valuation date
44.
Valuation amount
45.
Valuation Type
46.
Household income
47.
Current Credit Score
48.
HELOC Maximum Draw Amount
49.
HELOC Draw Period End Date
50.
Superior Lien Balance
51.
FDIC Asset ID
52.
Origination Date
53.
Last Renewal Date
54.
Number of Renewals
55.
Guarantor
56.
Nonaccrual
57.
Last Payment Date
58.
LSBO
59.
Undisbursed Commitment availability
60.
Credit Line Status
61.
HELOC Amount Advanced



Non-Single Family Active Loan Listing


1.
Borrower ID
2.
Short Name
3.
Long Name
4.
Address line 1
5.
Address line 2
6.
Address line 3
7.
City
8.
State
9.
Zip Code
10.
Taxpayer ID
11.
Business Type
12.
Relationship Name
13.
Relationship ID
14.
Credit Score
15.
Stock symbol
16.
Out of Territory
17.
Insiders and Employees
18.
Lending Division
19.
Lending Officer
20.
Branch ID


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
75

--------------------------------------------------------------------------------

 
 
21.
Note number
22.
Balance outstanding
23.
Undisbursed Commitment availability
24.
Original Amount
25.
Origination Date
26.
Last renewal date
27.
Maturity Date
28.
Last extension date
29.
Number of renewals
30.
Number of extensions
31.
Note purpose
32.
Collateral Code
33.
Interest Rate
34.
Interest Rate Index
35.
Interest Rate Spread
36.
Interest earned not collected
37.
Borrower's internal rating
38.
Borrower's rating date
39.
Note risk rating
40.
Note balance rated pass
41.
Note balance rated special mention
42.
Note balance rated substandard
43.
Note balance rated doubtful
44.
Charge off amount
45.
Specific Reserve
46.
Shared National Credit
47.
Guarantor
48.
Days Past Due
49.
Interest paid-to date
50.
Nonaccrual
51.
Times Past Due 30 59
52.
Times Past Due 60 89
53.
Times Past Due 90+
54.
Loan Type
55.
FFIEC Code
56.
Participation indicator
57.
Amount Sold
58.
Participation Sold Original Amount
59.
Collateral description
60.
Loan for sale
61.
Next due date


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
76

--------------------------------------------------------------------------------

 
 
62.
Payment frequency
63.
Variable Rate
64.
Periodic Interest Rate Cap
65.
Interest Rate Reset Interval
66.
Lifetime Interest Rate Cap
67.
Troubled Debt Restructured
68.
Amortizing/Non-amortizing status
69.
Payment amount
70.
Last Payment Date
71.
Capitalized Interest
72.
Number of payments in contract
73.
Collateral Value
74.
Collateral Valuation/Appraisal Date
75.
Lien Status
76.
Block Numbering Area or Census Tract
77.
MSA Code
78.
Dealer Code
79.
Dealer Reserve Balance
80.
Escrow Balance
81.
Co-maker/Joint-maker
82.
Late Charges
83.
FDIC Asset ID
84.
FDIC Asset Type
85.
Share-Loss Quarter
86.
Collateral Property street address
87.
Collateral Property city
88.
Collateral Property state
89.
Collateral Property zip
90.
Payment reset period
91.
First payment date
92.
Interest rate floor
93.
First interest cap
94.
Original LTV
95.
Original combined LTV
96.
Next interest rate reset date
97.
Exceptional Loan Status
98.
Valuation Type
99.
Superior Loan Balance
100.
Modification
101.
Other Adjustments
102.
Assumed Commitment Advances


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
77

--------------------------------------------------------------------------------

 
 
103.
Permitted Advances
104.
Capital Expenditures
105.
Interest Reserve
106.
Net Operating Income


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
78

--------------------------------------------------------------------------------

 

SCHEDULE 4.15A


LOANS SUBJECT TO LOSS SHARING UNDER THE
SINGLE FAMILY SHARED-LOSS AGREEMENT

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
79

--------------------------------------------------------------------------------

 
 

 

  
EXHIBIT 4.15B


COMMERCIAL SHARED-LOSS AGREEMENT

 


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4.15B
COMMERCIAL SHARED-LOSS AGREEMENT


TABLE OF CONTENTS


ARTICLE 1.            GENERAL
50
     
1.1
Purpose
50
1.2
Relationship with Purchase and Assumption Agreement
50
1.3
Defined Terms
50
     
ARTICLE 2.            SHARED-LOSS ARRANGEMENT
50
     
2.1
Accounting for and Management of Shared-Loss Assets
50
2.2
Payments with Respect to Shared-Loss Assets
50
2.3
Payments Applicable to Shared-Loss Quarters
50
2.4
Payments Applicable to Recovery Quarters
50
2.5
True-Up Payment and Calculation
50
2.6
Limitation on Payments
50
2.7
Expenses
50
2.8
Permitted Advances and Amendments
50
2.9
Recovery
50
2.10
Treatment as a Shared-Loss Asset
50
2.11
Receiver’s Option to Purchase
50
     
ARTICLE 3.            ADMINISTRATION OF SHARED-LOSS ASSETS
50
     
3.1
Management Standards Regarding Administration
50
3.2
Assuming Institution’s Responsibilities and Duties
50
3.3
Third Party Servicers and Affiliates
50
3.4
Utilization by the Assuming Institution of Special Receivership Powers
50
3.5
Tax Ruling
50
     
ARTICLE 4            SALE OF CERTAIN SHARED-LOSS ASSETS
50
     
4.1
Sales of Shared-Loss Assets
50
4.2
Calculation of Gain or Loss on Sale
50
4.3
Sale of ORE, Additional ORE or Subsidiary ORE
50
     
ARTICLE 5.            CERTIFICATES, REPORTS AND RECORDS.
50
     
5.1
Reporting Obligations of the Assuming Institution
50
5.2
Quarterly Certificates
50
5.3
Notification of Certain Transactions
50
5.4
Notification of Related Loans
50
5.5
Auditor’s Report; Right to Audit
50
5.6
Accounting Principles
50
5.7
Records and Reports
50
     
ARTICLE 6.            MISCELLANEOUS
50
     
6.1
Expenses
50
6.2
Successors and Assigns
50
6.3
Waiver of Jury Trial
50
6.4
No Third Party Beneficiary
50
6.5
Consent; Determination of Discretion
50
6.6
Rights Cumulative
50
6.7
References
50
6.8
Notice
50
     
ARTICLE 7.            DISPUTE RESOLUTION
50
     
7.1
Methods of Resolution
50
7.2
Informal Resolution
50
7.3
Resolution by Non-Binding Dispute Resolution Proceeding
50
7.4
Confidentiality of Compromise Negotiations
50
7.5
Payment Resulting from Compromise Negotiations
50
7.6
Formal Resolution
50
7.7
Limitation on FDIC Party
50
7.8
Effectiveness of Agreement Pending Dispute
50
7.9
Governing Rules and Law
50
7.10
Review Board Proceedings
50
7.11
Impartiality
50
7.12
Schedule
50
7.13
Written Award
50
7.14
Interest Rate on Award
50
7.15
Payments
50
7.16
Fees, Costs and Expenses
50
7.17
Binding and Conclusive Nature
50
7.18
No Precedent
50
7.19
Confidentiality; Proceedings, Information and Documents
50
7.20
Confidentiality of Arbitration Award
50
7.21
Extension of Time Periods
50
7.22
Venue
50
     
ARTICLE 8.            DEFINITIONS
50


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
i

--------------------------------------------------------------------------------

 

EXHIBITS



   
Page
True-Up
Exhibit 2.5
50
Exclusion from Reimbursable Expenses
Exhibit 2.7
50
Interest Income as a Recovery
Exhibit 2.9
50
Form of Quarterly Certificates
Exhibit 5.2
50



SCHEDULES



   
Page
Loans Subject to Loss-Sharing under the Commercial Shared-Loss Agreement
Schedule 4.15B
50
Shared-Loss Subsidiaries
Schedule 4.15C
50


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
ii

--------------------------------------------------------------------------------

 

EXHIBIT 4.15B


COMMERCIAL SHARED-LOSS AGREEMENT


A.            This Commercial Shared-Loss Agreement and the Exhibits attached
hereto and incorporated herein by this reference (collectively, the “Agreement”)
is made pursuant to and as of the date of that certain Purchase and Assumption
Agreement (the “Purchase and Assumption Agreement”) among the Receiver, the
Assuming Institution and the Corporation, to which this Agreement is attached.


B.             This Agreement shall apply only if the Assuming Institution has
purchased Shared-Loss Assets (as defined herein) pursuant to the Purchase and
Assumption Agreement.  Subject to the provisions of this Agreement, it is the
intention of the parties that the Receiver and the Assuming Institution shall
share certain losses, expenses and Recoveries (as defined herein).


AGREEMENT


ARTICLE 1.          GENERAL.


1.1.          Purpose.  The purpose of this Agreement is to set forth
requirements regarding, among other things, management of Shared-Loss Assets by
the Assuming Institution and procedures for notices, consents, reporting and
payments. In administering the Shared-Loss Assets, the Assuming Institution
shall at all times comply with the Management Standards set forth in Article 3.


1.2.          Relationship with Purchase and Assumption Agreement.  To the
extent that any inconsistencies may arise between the terms of the Purchase and
Assumption Agreement and this Agreement with respect to the subject matter of
this Agreement, the terms of this Agreement shall control.


1.3.          Defined Terms.  The capitalized terms used in this Agreement have
the meanings defined or referenced in Article 8.


ARTICLE 2.          SHARED-LOSS ARRANGEMENT.


2.1.          Accounting for and Management of Shared-Loss Assets.


(a)            Initial Values.  The Assuming Institution shall record the
Shared-Loss Assets on its Accounting Records at their respective Book Values as
of the Commencement Date.


(b)            Adjustments.  After the Commencement Date, the Assuming
Institution shall adjust the Book Values of the Shared-Loss Assets in accordance
with this Agreement, the Examination Criteria and Article VIII of the Purchase
and Assumption Agreement.


(c)            Management.  The Assuming Institution shall manage and account
for the Shared-Loss Assets in accordance with this Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
1

--------------------------------------------------------------------------------

 

2.2.          Payments with Respect to Shared-Loss Assets.


(a)            Calculation and Method of Payments.  Subject to the conditions of
this Agreement, the parties shall make the payments set forth in this Article
2.  All payments made by a party under this Agreement shall be made by wire
transfer.


(b)            Timing of Payments.


(i)             Payments by the Receiver under this Article 2 shall be made
within thirty (30) days following the date on which the Receiver receives the
Quarterly Certificate with respect to each Shared-Loss Quarter or Recovery
Quarter, provided that the Quarterly Certificate is complete, accurate, timely
and in compliance with the requirements of this Agreement.


(ii)            Payments by the Assuming Institution under this Article 2 shall
be made on or before the due date for the Quarterly Certificate for each
Shared-Loss Quarter or Recovery Quarter, as applicable.


(c)            Source of Receiver’s Funds.  Payment obligations of the Receiver
with respect to this Agreement shall be treated as administrative expenses of
the Receiver pursuant to 12 U.S.C § 1821(d)(11).  To the extent that the
Receiver requires funds to make payments relating to Shared-Loss Assets pursuant
to this Agreement, the Receiver shall request funds under the Master Loan and
Security Agreement between the FDIC in its corporate capacity and the FDIC in
its receivership capacity, with respect to any receivership, dated as of May 21,
2009, as amended.


(d)            Shared-Loss Subsidiaries.  Covered Losses with respect to
Subsidiary Shared-Loss Loans and Subsidiary ORE shall no[Missing Graphic
Reference]t exceed the Applicable Percentage of the Investment in Subsidiary of
each Shared-Loss Subsidiary, if any, identified on Schedule 4.15C as the owner
of each such Subsidiary Shared-Loss Loans or Subsidiary ORE.


2.3.          Payments Applicable to Shared-Loss Quarters.  For each Shared-Loss
Quarter, pursuant to the applicable Quarterly Certificate, one of the payments
described at (a) or (b) below shall be made, as appropriate, with respect to
Shared-Loss Assets:


(a)            Covered Loss Payments by the Receiver.  The Receiver shall pay to
the Assuming Institution the “Covered Loss” which is an amount equal to:


(i)             the sum of the Applicable Percentage of:


(A)           Charge-Offs; plus


(B)            Reimbursable Expenses attributable to Shared-Loss Assets; minus


(C)            Recoveries; and


(ii)            fifty per cent (50%) of collections on Fully Charged-Off Assets
less fifty per cent (50%) of any expenses attributable to such Fully Charged-Off
Assets,

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
2

--------------------------------------------------------------------------------

 

provided and only to the extent that such expenses would be Reimbursable
Expenses if such Fully Charged-Off Assets were Shared-Loss Assets.


(b)            Covered Gain Payments by the Assuming Institution.  If the result
of the calculation described in Section 2.3(a) is a negative amount (the
“Covered Gain”), the Assuming Institution shall pay such amount to the Receiver.


2.4.          Payments Applicable to Recovery Quarters.  For each Recovery
Quarter, pursuant to the applicable Quarterly Certificate, the payments
described at (a) and (b) below shall be made, as appropriate, with respect to
Shared-Loss Assets:


(a)            Payments by the Receiver.  The Receiver shall pay to the Assuming
Institution an amount equal to the Applicable Percentage of any Reimbursable
Expenses, for the period through and including the last Shared-Loss Quarter,
which are specified on the Quarterly Certificate for the first Recovery Quarter.


(b)            Payments by the Assuming Institution.  The Assuming Institution
shall pay to the Receiver:


(i)             an amount equal to the Applicable Percentage of Net Recoveries
for each Recovery Quarter; plus


(ii)            an amount equal to fifty per cent (50%) of any collections on
Fully Charged-Off Assets minus fifty per cent (50%) of any Reimbursable Expenses
attributable to such Fully Charged-Off Assets.


(c)            Net Recoveries.  “Net Recoveries” means gross Recoveries during
any Calendar Quarter minus Reimbursable Expenses during such Calendar Quarter.


(d)            Negative Net Recoveries.  If Net Recoveries received in a
Recovery Quarter is a negative amount, then the amount of such Net Recoveries
shall be offset against the amount of gross Recoveries received in the following
Recovery Quarter to determine the amount of Net Recoveries for that following
Recovery Quarter.  If, after applying the preceding provisions, Net Recoveries
received in any subsequent Recovery Quarter is also a negative amount, the
provisions of this Section 2.4(d) shall continue to apply to determine the
amount of Net Recoveries in each such subsequent Recovery Quarter.


2.5.          True-Up Payment and Calculation.


(a)            Payment Obligation of the Assuming Institution.  If the Assuming
Institution’s Bid Amount, as set forth in Article VII of the Purchase and
Assumption Agreement, includes an “Asset discount bid” which represents five
percent (5%) or more of the purchase price of the Assets determined in
accordance with Article III of the Purchase and Assumption Agreement, the
Assuming Institution shall pay to the Receiver on the True-Up Date any positive
amount resulting from the calculation set forth in Exhibit 2.5.


(b)            Reporting of Calculation.  On or before the True-Up Date the
Assuming Institution shall deliver to the Receiver a schedule, signed by the
chief executive officer or the

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
3

--------------------------------------------------------------------------------

 

chief financial officer of the Assuming Institution, setting forth in reasonable
detail the calculation described in Exhibit 2.5, including the calculation of
the Net Loss Amount.


2.6.          Limitation on Payments.


(a)            Failure to Administer.  If the Assuming Institution fails to
administer any Shared-Loss Asset in accordance with the provisions of Article 3,
the Receiver may determine that such asset will not be treated as a Shared-Loss
Asset pursuant to this Agreement.


(b)            Receiver’s Right to Withhold Payment.  Notwithstanding any other
provision of this Article 2, the Receiver may withhold all or any portion of a
payment to the Assuming Institution of the amount requested in a Quarterly
Certificate if the Receiver determines that:


(i)             the Quarterly Certificate is incomplete, inaccurate or untimely;


(ii)            based upon the Examination Criteria, a Charge-Off of a
Shared-Loss Asset should not have been effected by the Assuming Institution;


(iii)           there is a reasonable basis under the terms of this Agreement
for denying the eligibility of amounts included in a Quarterly Certificate for
which reimbursement or payment is sought;


(iv)           with respect to a particular Shared-Loss Asset, the Assuming
Institution has not complied or is not complying with the Management Standards;


(v)            the Assuming Institution has failed to comply with the
requirements set forth in Section 5.5 including, but not limited to permitting
the Receiver, its agents, contractors and/or employees to determine compliance
with this Agreement pursuant to Section 5.5(c); or


(vi)           a retroactive accounting adjustment is to be made by the Receiver
pursuant to Section 5.5(c).


(c)            Opportunity to Cure; Payment.


(i)             In the event that a determination is made to withhold an amount
pursuant to Section 2.6(b), the Receiver shall provide the Assuming Institution
with notice detailing the grounds for withholding such amount and the Assuming
Institution shall cure any deficiency within a reasonable period of time.


(ii)            If the Assuming Institution demonstrates to the satisfaction of
the Receiver that the grounds for withholding a payment, or any part thereof, no
longer exist or have been cured, the Receiver shall pay the Assuming Institution
the amount which the Receiver determines is eligible for payment within thirty
(30) days following the date of such determination.


(iii)            If the Assuming Institution does not cure any such deficiency
within a reasonable period of time, the Receiver may withhold payment as
described in

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
4

--------------------------------------------------------------------------------

 

Section 2.6 (b) with respect to the affected Shared-Loss Asset(s), but such
withholding will not affect the Receiver’s obligation to make any other payment
properly due pursuant to this Agreement.


(d)            Adjustments.  In the event that the Receiver withholds payment
with respect to a Charge-Off of a Shared-Loss Asset or determines pursuant to
Section 2.6(b) that a payment was improperly made, the Assuming Institution and
the Receiver shall, upon final resolution of such issue, make such accounting
adjustments and payments as may be necessary to give retroactive effect to such
actions.


(e)            Interest on Payments.  Any payment by the Receiver pursuant to
Section 2.6(d) shall be made together with interest on the amount thereof that
accrues with effect from five (5) Business Days after the date on which payment
was agreed or determined to be due until such amount is paid.  The annual
interest rate shall be determined by the Receiver based on the coupon equivalent
of the three (3)-month U.S. Treasury Bill Rate in effect as of the first
Business Day of each Calendar Quarter during which such interest accrues as
reported in the Federal Reserve Board Statistical Release for Selected Interest
Rates H.15 opposite the caption “Treasury bills (secondary market), 3-Month” or,
if not so reported for such day, for the next preceding Business Day for which
such rate was so reported.


(f)             Determination of Disputes.  Any dispute arising under this
Section 2.6 shall be resolved pursuant to the dispute resolution procedures of
Article 7.


2.7.          Expenses.


(a)            Reimbursable Expenses.  Reimbursable Expenses incurred by the
Assuming Institution for a product, service or activity may be reimbursable or
recoverable by the Assuming Institution and may be included for the purpose of
calculating payments relating to Shared-Loss Assets.  “Reimbursable Expenses”
means actual, reasonable and necessary out-of-pocket expenses incurred in the
usual, prudent and lawful management of a Shared-Loss Asset which are paid to
third parties by or on behalf of the Assuming Institution or its Affiliates for
a Shared-Loss Quarter or a Recovery Quarter, as applicable, in respect of the
following expenditure:


(i)             expenses to recover amounts owed with respect to:


(A)           Shared-Loss Assets as to which a Charge-Off was effected prior to
the end of the final Shared-Loss Quarter as reflected on the Accounting Records
of the Assuming Institution; and


(B)            Failed Bank Charge-Offs;


(ii)            expenses to recover amounts described in paragraph (i) which
relate to an Environmental Assessment and any environmental conditions relating
to the Shared-Loss Assets, including remediation expenses for any pollutant or
contaminant and fees for consultants retained to assess the presence, storage or
release of any hazardous or toxic substance or any pollutant or contaminant
relating to the collateral securing a Shared-Loss Asset that has been fully or
partially charged-off, in each case up to a

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
5

--------------------------------------------------------------------------------

 

maximum of $200,000 per Shared-Loss Asset, except as provided in the last
paragraph of this Section 2.7(a);


(iii)           ORE Expenses to the extent that such amount exceeds any ORE
Income;


(iv)           reasonable and necessary litigation expenses with respect to
maximizing Recoveries of Shared-Loss Assets but excluding amounts, if any,
incurred with respect to any alleged improper conduct of the Assuming
Institution;


(v)            fees incurred for attorneys, appraisers and other independent
professional consultants engaged as necessary to assist in collections of
Shared-Loss Assets, up to a maximum of $100,000 per Shared-Loss Asset, except as
provided in the last paragraph of this Section 2.7(a);


(vi)           a proportion of expenses for collections by or on behalf of the
Assuming Institution on an Asset other than a Shared-Loss Asset with a Book
Value greater than zero which are applied to both that Book Value and to a
Failed Bank Charge-Off, equal to the collections on such Asset which are applied
to the Failed Bank Charge-Off divided by the total collections on such Asset;
and


(vii)          with respect to the final Recovery Quarter, Reimbursable Expenses
may include (A) a Net ORE Loss Carryforward if applicable and to the extent set
forth in Section 2.9(g)(iii) and (B) any ORE Expenses to the extent that such
amount exceeds ORE Income.


If the Assuming Institution estimates in good faith that required expenditures
for the purposes described (A) in paragraph (ii) may exceed $200,000 or (B) in
paragraph (v) may exceed $100,000 with respect to a particular Shared-Loss
Asset, and provides the Receiver with advance notice and details thereof prior
to incurring any such expenditure, the Receiver may, in its sole and absolute
discretion, consent to such greater amount being deemed a Reimbursable Expense
for purposes of this Agreement.


(b)            Exclusions.  Reimbursable Expenses do not include the following:


(i)             Capitalized Expenditures;


(ii)            amounts paid to Affiliates of the Assuming Institution;


(iii)           with respect to Shared-Loss Assets with prior Failed Bank
Charge-Offs or Charge-Offs or write-downs for which the Assuming Institution is
recognizing interest income as described in Section 2.9(d), the portion of the
expense attributable to that Shared-Loss Loan which is derived by applying the
calculation set forth in Exhibit 2.7;


(iv)           Federal, State or local income taxes and expenses related
thereto;


(v)            salaries, other compensation and related benefits of employees of
the Assuming Institution and its Affiliates including, without limitation,
bonus,

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
6

--------------------------------------------------------------------------------

 

commission or severance arrangements, training, payroll taxes, dues and travel-
or relocation-related expenses;


(vi)           the cost of space occupied by the Assuming Institution or its
Affiliates and their respective staff and the rental and maintenance of
furniture and equipment;


(vii)          expenses for data processing, including the purchase or
enhancement of data processing systems;


(viii)         except as expressly permitted in Sections 2.7(a)(ii) and
2.7(a)(v), fees for accounting and other independent professional consultants;


(ix)            allocated portions of any other overhead or general and
administrative expense for services of a type which the Assuming Institution
does not normally perform internally;


(x)             expenses not incurred in good faith and/or with the same degree
of care that the Assuming Institution normally would exercise in the collection
of troubled assets in which it alone had an interest;


(xi)           servicing fees payable to a third party (including a Third Party
Servicer which is an Affiliate of the Assuming Institution), if the Assuming
Institution would have provided those services had the relevant Shared-Loss
Assets not been subject to this Agreement;


(xii)          in a Recovery Quarter, ORE Expenses to the extent that such
amount exceeds ORE Income; and


(xiii)         expenses which exceed the amount of Recoveries made in any
Recovery Quarter.


(c)            Reimbursable Expenses Incurred in Shared-Loss
Quarters.  Reimbursable Expenses for Shared-Loss Quarters shall be submitted to
the Receiver in each Quarterly Certificate, and in any event on or before the
end of the first Recovery Quarter.


(d)            Reimbursable Expenses Incurred in Recovery
Quarters.  Reimbursable Expenses for Recovery Quarters shall be submitted to the
Receiver in the Quarterly Certificate for each Recovery Quarter, and in any
event on or before the Termination Date.


(e)            Notification of Certain Expenditures.


(i)             Under certain circumstances the Assuming Institution may
determine that, in order to maximize collection of a Shared-Loss Asset or an
Asset on which a Failed Bank Charge-Off has been effected, there is a
substantial likelihood that funds will need to be expended after the Bank
Closing Date by or on behalf of the Assuming Institution to a third party for a
specified purpose, which do not otherwise constitute Reimbursable Expenses.  If
such expenditure is estimated to exceed ten percent (10%) of the Book Value of
such Shared-Loss Asset or Asset, respectively, and that

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
7

--------------------------------------------------------------------------------

 

Shared-Loss Asset or Asset has a Legal Balance on the Accounting Records of the
Assuming Institution of $1,000,000 or more, then the Assuming Institution shall
promptly report such proposed expenditure to the Receiver, and may request that
such expenditure be treated as a Permitted Expense.


(ii)            Within thirty (30) days following receipt of a notice pursuant
to Section 2.7(e)(i), the Receiver will advise the Assuming Institution whether
the Receiver grants or withholds its consent to the qualification of the
proposed expenditures as a Reimbursable Expense.  If consent is withheld, the
Assuming Institution shall not be required to make such expenditures and
otherwise shall continue to administer such Shared-Loss Asset in accordance with
the Management Standards.


2.8.          Permitted Advances and Amendments.  Pursuant to this Agreement,
certain advances in respect of a Shared-Loss Loan and certain amendments in
respect of a Shared-Loss Loan or a Shared-Loss Loan Commitment made by the
Assuming Institution may be permissible additions to the Book Value of the
Shared-Loss Assets, and entitle such Shared-Loss Assets to retain their status
as such, if they satisfy certain criteria, as set forth below:


(a)            Permitted Advance.  A “Permitted Advance” is an advance on a
Shared-Loss Loan which is made by the Assuming Institution in good faith,
justified by contemporaneous supporting documentation in the Credit File, in
accordance with the applicable requirements set forth in Article 3 and with the
then effective written internal credit policy guidelines of the Assuming
Institution and which meets the following criteria:


(i)             it is an advance made by the Assuming Institution, or a legally
binding commitment by the Assuming Institution to advance funds and, in either
case, funds are advanced fully within one (1) year from the Commencement Date;
and


(A)           the sum of the following is less than 110% of the Book Value of
such Shared-Loss Loan after such advance has been made:


(1)            the Book Value of such Shared-Loss Loan; plus


(2)            the unfunded amount of the legally binding commitment referred to
at Section 2.8(a)(i) with respect to that Shared-Loss Loan;


(B)           the Assuming Institution has not taken a Charge-Off with respect
to that Shared-Loss Loan; and


(C)           no Shared-Loss Loan Commitment exists for such Shared-Loss Loan;
or


(ii)            it is an advance made by the Assuming Institution which the
Assuming Institution determines is necessary to preserve or secure the value of
the collateral for a Shared-Loss Loan.  In making such determination, the
Assuming Institution shall apply the same criteria as it would if the
Shared-Loss Assets were owned by the Assuming Institution or any of its
Affiliates, and subject to the limitation on

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
8

--------------------------------------------------------------------------------

 

expenses related to the remediation, presence, storage or release of any
hazardous or toxic substance, pollutant or contaminant as set forth in Section
2.7(a)(ii).


(b)            Permitted Amendment. A “Permitted Amendment” is, with respect to
any Shared-Loss Loan Commitment or Shared-Loss Loan, any amendment,
modification, renewal or extension thereof, or any waiver of any term, right or
remedy thereunder which is made by the Assuming Institution in good faith,
justified by contemporaneous supporting documentation in the Credit File, in
accordance with the applicable requirements set forth in Article 3 and with the
then effective written internal credit policy guidelines of the Assuming
Institution.  A Permitted Amendment must also satisfy the following criteria:


(i)             the sum of the following is less than 110% of the Book Value of
such Shared-Loss Loan after such amendment or modification has been made:


(A)           the Book Value of such Shared-Loss Loan; plus


(B)           the unfunded amount of any applicable Shared-Loss Loan Commitment,
inclusive of amounts advanced pursuant to such amendment, modification, renewal
or extension; and


(ii)            with respect to a Shared-Loss Loan Commitment or Shared-Loss
Loan which is not a revolving line of credit, it does not increase the amount of
principal (A) then remaining available to be advanced by the Assuming
Institution under the Shared-Loss Loan Commitment or (B) then outstanding under
the Shared-Loss Loan beyond the limit provided in Section 2.8(b)(i); or


(iii)           with respect to a Shared-Loss Loan Commitment or Shared-Loss
Loan which is a revolving line of credit, it does not increase the maximum
amount of principal authorized as of the Bank Closing Date to be outstanding at
any one time under the underlying revolving line of credit relationship with the
debtor beyond the limit provided in Section 2.8(b)(i) (regardless of the extent
to which such revolving line of credit may have been funded as of the Bank
Closing Date or may subsequently have been funded and/or repaid); and


(iv)           it does not extend the term of such Shared-Loss Loan Commitment
or Shared-Loss Loan beyond the end of the final Shared-Loss Quarter or, if
later, beyond the term which existed as of the Bank Closing Date.


2.9.          Recovery.


(a)            Calculation of a Recovery.  A “Recovery” is the sum of the
following amounts (without duplication) for any period, subject to the
limitations and exceptions set forth in Section 2.9(b):


(i)             collections by or on behalf of the Assuming Institution on
Charge-Offs of a Shared-Loss Asset effected by the Assuming Institution prior to
the end of the final Shared-Loss Quarter;

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
9

--------------------------------------------------------------------------------

 

(ii)            collections by or on behalf of the Assuming Institution on
Failed Bank Charge-Offs;


(iii)           collections by or on behalf of the Assuming Institution on any
Asset on which a Failed Bank Charge-Off has been effected, to the extent that
such collections exceed the Book Value of such Asset;


(iv)           ORE Income;


(v)            collections by or on behalf of the Assuming Institution of any
Reimbursable Expenses;


(vi)           any gain received on a sale or other disposition of a Shared-Loss
Loan or Shared-Loss Subsidiary by or on behalf of the Assuming Institution;


(vii)          the amount of any fee or other consideration received by or on
behalf of the Assuming Institution for any amendment, modification, renewal,
extension, refinance, restructure, commitment, sale or other similar action with
respect to a Shared-Loss Loan as to which there exists a Failed Bank Charge-Off
or as to which a Charge-Off has been effected by the Assuming Institution during
or prior to such period, not exceeding the total of any related Failed Bank
Charge-Offs, Charge-Offs and Reimbursable Expenses made with respect to the
particular Shared-Loss Loan; and


(viii)         interest income, if any, pursuant to Section 2.9(d).


(b)            Limitations and Exceptions.  In calculating a Recovery, the
following shall not be included:


(i)             amounts paid to the Assuming Institution by the Receiver
pursuant to Article 2;


(ii)            amounts received by or on behalf of the Assuming Institution
with respect to Charge-Offs effected by the Assuming Institution after the final
Shared-Loss Quarter;


(iii)           the amount of any gain with respect to Shared-Loss Loans, ORE,
Additional ORE or Subsidiary ORE included in a Recovery which exceeds the total
amount of any Failed Bank Charge-Offs, Charge-Offs and Reimbursable Expenses
made with respect to the particular Shared-Loss Asset; and


(iv)           after the final Shared-Loss Quarter, ORE Income except to the
extent that aggregate ORE Income exceeds ORE Expenses.


(c)            Order of Application.  For the purpose of calculating Recoveries,
the Assuming Institution shall apply any collections received on an Asset not
otherwise applied to reduce the Book Value of such Asset, if applicable, in the
following order:


(i)             to Charge-Offs and Failed Bank Charge-Offs;


(ii)            to Reimbursable Expenses;

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
10

--------------------------------------------------------------------------------

 

(iii)           to interest income; and


(iv)           to other expenses incurred by the Assuming Institution which are
not Reimbursable Expenses.


(d)            Interest Income as a Recovery.  In the event that (i) there is
any amendment, modification, renewal, extension, refinance, restructure,
commitment, sale or other similar action with respect to a Shared-Loss Loan as
to which there exists a Failed Bank Charge-Off or as to which a Charge-Off has
been effected by the Assuming Institution during or prior to a Recovery Period
and (ii) as a result, the Assuming Institution recognizes interest income for
financial accounting purposes on that Shared-Loss Loan, then a Recovery shall
also include the portion of such interest income recognized by the Assuming
Institution which is derived by applying the calculation set forth in Exhibit
2.9, subject to the limitations set forth in Section 2.9(e).


(e)            Maximum Amount of Interest Income.  The amount of any interest
income included as a Recovery with respect to a Shared-Loss Loan subject to
Section 2.9(d) shall not exceed the total of the following:


(i)             Failed Bank Charge-Offs;


(ii)            Charge-Offs effected by the Assuming Institution during or prior
to the period in which the amount of a Recovery is being determined; and


(iii)           Reimbursable Expenses paid to the Assuming Institution pursuant
to this Agreement during or prior to the period in which the amount of a
Recovery is being determined, all with respect to that particular Shared-Loss
Loan.


(f)            Application of Collections.  Any collections on a Shared-Loss
Loan that are not applied to reduce Book Value of principal or recognized as
interest income shall be applied pursuant to Section 2.9(c).


(g)            Treatment of Net ORE Loss Carryforward.  To determine whether the
Assuming Institution is entitled to apply a Net ORE Loss Carryforward at the end
of the final Recovery Quarter, the Assuming Institution shall calculate and
report the following information with respect to Recovery Quarters:


(i)             For any Recovery Quarter other than the final Recovery Quarter,
Net ORE Income is calculated as the amount of ORE Income received during such
Recovery Quarter less (A) ORE Expenses paid to third parties during such
Recovery Quarter and (B) if applicable, Net ORE Loss Carryforward.  Any positive
Net ORE Income shall be reported as a Recovery on the Quarterly Certificate for
such Recovery Quarter.


(ii)            For the final Recovery Quarter, Net ORE Income is calculated as
the amount of ORE Income received during the final Recovery Quarter less ORE
Expenses from the beginning of the final Recovery Quarter up to the date the
Assuming Institution is required to deliver the Final Recovery Certificate
pursuant to this Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
11

--------------------------------------------------------------------------------

 

(iii)           If there is a Net ORE Loss Carryforward at the end of the final
Recovery Quarter, an amount equal to the Net ORE Loss Carryforward up to but not
exceeding the total Net ORE Income reported as a Recovery on Quarterly
Certificates for all Recovery Quarters may be included as a Recovery Expense on
the Final Recovery Certificate.


2.10.        Treatment as a Shared-Loss Asset.


(a)            Loss of Right to Receive Shared-Loss Asset Payments.  The
Assuming Institution shall not be entitled to payments relating to a Shared-Loss
Asset pursuant to Section 2.2 if the Assuming Institution or any Affiliate of
the Assuming Institution:


(i)             sells or otherwise transfers that Shared-Loss Asset or any
interest therein (whether with or without recourse) to any Person, other than in
compliance with this Agreement;


(ii)            makes any additional advance, commitment or increase in the
amount of a commitment with respect to that Shared-Loss Loan that does not
constitute a Permitted Advance or a Shared-Loss Loan Commitment Advance, in
which case the entire Shared-Loss Loan will not be entitled to such payments;


(iii)           makes any amendment, modification, renewal or extension of that
Shared-Loss Loan that does not constitute a Permitted Amendment;


(iv)           manages, administers or collects any Related Loan in a manner
which would increase the amount of any collections with respect to that Related
Loan to the detriment of the Shared-Loss Asset to which such loan is related; or


(v)            fails to administer that Shared-Loss Asset pursuant to the
Management Standards, including, without limitation, consistent failure to
provide complete, accurate and timely certificates and reports pursuant to
Article 5.


(b)            Effective Date of Loss of Shared-Loss Asset Treatment.  If any of
the actions described in Section 2.10(a) occur with respect to a Shared-Loss
Asset, the Receiver shall not be obligated to make any payments to the Assuming
Institution with respect to any affected Shared-Loss Loan after the date of
occurrence of such action.  In the event that the Receiver withholds payment
pursuant to the foregoing provisions, the Assuming Institution and the Receiver
shall make such accounting adjustments and payments as may be necessary to give
retroactive effect to such actions.


(c)            Treatment of Recoveries.  Notwithstanding Sections 2.10(a) and
(b), a Shared-Loss Loan which has been the subject of Charge-Offs prior to the
occurrence of any action described in Section 2.10(a) shall be treated as a
Shared-Loss Asset for the purpose of calculating Recoveries on such Charge-Offs,
provided that the amount of Recoveries shall be limited to the amount of such
Charge-Offs.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
12

--------------------------------------------------------------------------------

 

2.11.        Receiver’s Option to Purchase.


(a)            Exercise of Option to Purchase.  At any time on or prior to the
Termination Date, the Receiver shall have the option, exercisable by notice to
the Assuming Institution, to purchase a Shared-Loss Asset or an Asset on which a
Failed Bank Charge-Off has been effected which meets any of the following
criteria:


(i)             if the Shared-Loss Asset has been fully or partially charged-off
or written down and the Receiver determines that the Assuming Institution is not
diligently pursuing collection efforts with respect to such Shared-Loss Asset;


(ii)            if the Shared-Loss Asset is the subject of a request pursuant to
Section 2.7(e), notwithstanding any prior consent by the Receiver with respect
to any requested expenditures;


(iii)           if it is an Asset on which a Failed Bank Charge-Off has been
effected; and


(iv)           if the Shared-Loss Asset is a Related Loan required to be
included in a schedule pursuant to Section 5.4.


(b)            Transfer by the Assuming Institution.  Within ten (10) Business
Days following the date upon which the Assuming Institution receives notice
pursuant to Section 2.11(a), the Assuming Institution shall transfer to the
Receiver such Shared-Loss Asset or Asset and all Credit Files and Accounting
Records relating thereto and shall take all such other actions as may be
necessary and appropriate to assign, transfer and convey such Shared-Loss Asset
or Asset to the Receiver.


(c)            Payment by the Receiver.  Within fifteen (15) Business Days after
the date upon which the Assuming Institution transfers the Shared-Loss Asset or
Asset pursuant to Section 2.11(b), the Receiver shall pay to the Assuming
Institution a purchase price equal to:


(i)             the principal amount of such Shared-Loss Asset, any fees or
penalties due from an Obligor and any Accrued Interest (subject to the
limitations set forth at Section 2.11(d)), as stated on the Accounting Records
of the Assuming Institution, as of the date such price is determined (in the
case of a Shared-Loss Loan, regardless of the Legal Balance thereof) plus all
Reimbursable Expenses incurred up to and through the transfer date of such
Shared-Loss Asset pursuant to Section 2.11(b) which have not previously been
paid to the Assuming Institution;  minus


(ii)            the Related Liability Amount applicable to any Related
Liabilities related to such Shared-Loss Asset or Asset.


(d)            Limitations on Payment by the Receiver.  In the case of the
purchase of a Shared-Loss Loan:


(i)             the price paid pursuant to Section 2.11(c) shall not include any
Accrued Interest accruing during the ninety (90) day period prior to the
purchase date

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
13

--------------------------------------------------------------------------------

 

pursuant to Section 2.11(b), except to the extent that such Accrued Interest is
included in the Book Value of such Shared-Loss Loan;


(ii)            the Receiver shall be entitled to any collections received by
the Assuming Institution after the purchase date, which shall be paid by the
Assuming Institution forthwith upon receipt and in any event no later than
simultaneously with delivery of the next Quarterly Certificate; and


(iii)           for the purposes of determining the amount of unpaid interest
which accrued during a given period with respect to a variable-rate Shared-Loss
Loan, all collections of interest shall be deemed to be applied to unpaid
interest in the chronological order (oldest first) in which such interest
accrued.


(e)            Receiver’s Assumption of Related Liabilities.  The Receiver shall
assume all Related Liabilities with respect to any Shared-Loss Asset or Asset
repurchased pursuant to this Section 2.11 with effect from the date of transfer
of such Shared-Loss Asset or Asset.


ARTICLE 3.          ADMINISTRATION OF SHARED-LOSS ASSETS.


3.1.          Management Standards Regarding Administration.  During the term of
this Agreement the Assuming Institution shall manage, administer and collect all
Shared-Loss Assets while owned by it or any of its Affiliates in accordance with
the rules, requirements and standards regarding management, administration and
collection of Shared-Loss Assets set forth in this Article 3 (the “Management
Standards”).  Failure to comply with the Management Standards shall constitute a
material breach of this Agreement.  If the Receiver determines in its sole and
absolute discretion that the Assuming Institution is not in compliance with the
Management Standards, it may notify the Assuming Institution of the breach and
may take action pursuant to this Agreement including, without limitation, as
provided in Sections 2.6(a) and (b).


3.2.          Assuming Institution’s Responsibilities and Duties.


(a)            Covenants of the Assuming Institution.  The Assuming Institution
shall:


(i)             be responsible to the Receiver and the Corporation in the
performance of this Agreement, whether performed by the Assuming Institution, an
Affiliate or a Third Party Servicer;


(ii)            provide to the Receiver and the Corporation such certificates,
notifications and reports as the Receiver or the Corporation reasonably deems
advisable, including but not limited to the certificates, notifications and
reports required by Article 5; and


(iii)           permit the Receiver and the Corporation to monitor the Assuming
Institution’s performance of its duties hereunder at all times.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
14

--------------------------------------------------------------------------------

 

(b)            Duties of the Assuming Institution with Respect to Shared-Loss
Assets.  In the performance of duties in accordance with the Management
Standards, the Assuming Institution shall at all times exercise its best
business judgment and shall:


(i)             manage, administer, collect and effect Charge-Offs and
Recoveries with respect to each Shared-Loss Asset in a manner consistent with
the following:


(A)           usual and prudent business and banking practices; and


(B)            the Assuming Institution’s (or, if applicable, a Third Party
Servicer’s) practices and procedures including, without limitation, all
applicable law, the written internal credit policy guidelines of the Assuming
Institution (or, if applicable, of a Third Party Servicer) in effect from time
to time, with respect to the management, administration and collection of and
taking of Charge-Offs and write-downs with respect to loans, ORE and repossessed
collateral that do not constitute Shared-Loss Assets;


(ii)            use its best efforts to maximize collections with respect to,
and manage and administer, Shared-Loss Assets without favored treatment for any
assets owned by the Assuming Institution or any of its Affiliates that are not
Shared-Loss Assets;


(iii)           adopt and implement accounting, reporting, record-keeping and
similar systems with respect to the Shared-Loss Assets, as provided in Sections
5.6 and 5.7;


(iv)           retain sufficient staff to perform its duties hereunder;


(v)            not manage, administer or collect a Related Loan in a manner
which would have the effect of increasing the amount of any collections with
respect to the Related Loan to the detriment of the Shared-Loss Asset to which
such loan is related; and


(vi)           cause any of its Affiliates to which it transfers any Shared-Loss
Assets and any Third Party Servicer to act in accordance with the Management
Standards.


3.3.          Third Party Servicers and Affiliates.


(a)            Appointment of Third Party Servicers.


(i)             With the prior consent of the Receiver, the Assuming Institution
may perform any of its obligations and/or exercise any of its rights under this
Agreement through one or more Third Party Servicers.  The Assuming Institution
shall notify the Receiver at least forty (40) days prior to the proposed
appointment of a Third Party Servicer.  Such notice will include information
regarding the Third Party Servicer’s relevant experience, qualifications,
financial strength and any pending litigation in relation to servicing
activities.  In the case of a Third Party Servicer that is an Affiliate of the
Assuming Institution, the notice shall include an express statement that the
Third

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
15

--------------------------------------------------------------------------------

 

Party Servicer is an Affiliate.  The Receiver may object to the proposed
appointment of a Third Party Servicer by giving the Assuming Institution notice
that it so objects within thirty (30) days following the Receiver’s receipt of
the notice of the proposed appointment.  The appointment of a Third Party
Servicer by the Assuming Institution shall not release the Assuming Institution
from any obligation or liability hereunder.


(ii)            The Assuming Institution shall provide to the Receiver written
notification immediately following the execution of any contract pursuant to
which a Third Party Servicer or any third party (other than an Affiliate of the
Assuming Institution) will manage, administer or collect any of the Shared-Loss
Assets.


(b)            Actions of and Expenses Incurred by Third Party Servicers.  The
Assuming Institution shall ensure that the practices, procedures and guidelines
of any Third Party Servicer comply with the obligations of the Assuming
Institution under this Agreement.  The Assuming Institution shall provide to the
Receiver a copy of the Assuming Institution’s written agreement with each Third
Party Servicer and shall ensure compliance by each Third Party Servicer with the
Assuming Institution’s obligations under this Agreement, including, without
limitation, amending such agreement with each Third Party Servicer to the extent
necessary.  Subject to the foregoing and to the other provisions of this
Agreement, a Third Party Servicer may take actions and incur expenditures in the
same manner as the Assuming Institution, and out-of-pocket expenses incurred by
a Third Party Servicer on behalf of the Assuming Institution shall be
Reimbursable Expenses if such out-of-pocket expenses would qualify as
Reimbursable Expenses if incurred by the Assuming Institution.


(c)            Duties with Respect to Affiliates.  The Assuming Institution
shall provide to the Receiver prior written notification of any transaction with
or by any Affiliate of the Assuming Institution with respect to any Shared-Loss
Asset including, without limitation, the execution of any contract pursuant to
which an Affiliate of the Assuming Institution will own, manage, administer or
collect amounts owing with respect to a Shared-Loss Asset.  The Assuming
Institution shall notify the Receiver at least forty (40) days prior to a
proposed transaction with an Affiliate which is not on an arm’s length basis or
commercially reasonable terms.  Such notice will include information regarding
the Affiliate’s relevant experience, qualifications and financial strength.  The
Receiver may object to the proposed transaction with an Affiliate in such
circumstances by giving the Assuming Institution notice that it so objects
within thirty (30) days following the Receiver’s receipt of the notice of the
proposed transaction.


3.4.          Utilization by the Assuming Institution of Special Receivership
Powers.


(a)            Notice and Request to Receiver.  Upon timely notice to and with
the prior consent of the Receiver, which may be granted or withheld in its sole
discretion, to the extent permitted by applicable law, the Assuming Institution
may utilize in a legal action any special legal power or right which the
Assuming Institution derives as a result of having acquired a Shared-Loss Asset
from the Receiver.


(b)            Use of Special Legal Powers.  The Receiver may direct usage by
the Assuming Institution of any special legal powers of the Receiver or the
Corporation. The Assuming Institution shall:

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
16

--------------------------------------------------------------------------------

 

(i)             comply in all respects with any direction from the Receiver or
the Corporation and with any protocols, directives or interpretive memoranda
issued from time to time by the Receiver or the Corporation;


(ii)            upon request of the Receiver, notify the Receiver of the status
of any legal action in which any special legal power or right is utilized; and


(iii)           immediately notify the Receiver of any judgment or significant
order in any legal action involving any of such special powers or rights.


3.5.          Tax Ruling.  The Assuming Institution shall not at any time,
without the Corporation’s prior consent, seek a private letter ruling or other
determination from the Internal Revenue Service or otherwise seek to qualify for
any special tax treatment or benefits associated with any payments made by the
Receiver pursuant to this Agreement.


ARTICLE 4.          SALE OF CERTAIN SHARED-LOSS ASSETS.


4.1.          Sales of Shared-Loss Assets.  All sales of Shared-Loss Assets are
subject to the prior written approval of the Receiver, except as provided in
Section 4.3:


(a)            Sales with the Receiver’s Consent.  After the fourth anniversary
of the Commencement Date and with the prior consent of the Receiver, the
Assuming Institution may conduct sales to liquidate for cash consideration, in
one or more transactions, all or a portion of the Shared-Loss Assets
(individually or in portfolio transactions) then held by the Assuming
Institution.  The Assuming Institution shall provide the Receiver with at least
sixty (60) days notice prior to any such proposed sale and the notice shall set
forth the sale details and the proposed sale schedule.


(b)            Sales Required by the Receiver.  During the twelve (12) month
period immediately prior to the Termination Date the Receiver may, in its sole
and absolute discretion, require the Assuming Institution to liquidate for cash
consideration, in one or more transactions, all Shared-Loss Assets then held by
the Assuming Institution.  If the Receiver exercises such right, it shall give
notice to the Assuming Institution setting forth the time period within which
the Assuming Institution shall be required to offer to sell the Shared-Loss
Assets.  The Assuming Institution shall make a good faith effort to sell the
Shared-Loss Assets and to otherwise comply with the provisions of the Receiver’s
notice.


(c)            Conduct of Sales.  Any sale pursuant to this Section 4.1 shall be
conducted by means of sealed bid, to third parties, which may not include any
Affiliates of the Assuming Institution, any contractors of the Assuming
Institution or any Affiliates of contractors of the Assuming Institution.  The
Assuming Institution shall notify the Receiver prior to the proposed appointment
of any financial advisor or other third party broker or sales agent for the
liquidation of the remaining Shared-Loss Assets pursuant to Section 4.1(b).  The
Receiver may object to such proposed appointment by giving the Assuming
Institution notice that it so objects within thirty (30) days following the
Receiver’s receipt of the notice of the proposed appointment.


4.2.          Calculation of Gain or Loss on Sale.  The gain or loss on sales
conducted in accordance with the provisions of Section 4.1 will be calculated
based on the gross sale price

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
17

--------------------------------------------------------------------------------

 

received by the Assuming Institution less the Book Value of the Shared-Loss
Assets which are sold.


4.3.          Sale of ORE, Additional ORE or Subsidiary ORE.  Notwithstanding
the provisions of Section 4.1, the Assuming Institution may sell or otherwise
dispose of ORE, Additional ORE or Subsidiary ORE at any time to a Person other
than an Affiliate, a contractor of the Assuming Institution or any Affiliate of
a contractor of the Assuming Institution, provided that such sale is conducted
in an arm’s length, commercially reasonable and prudent manner.


ARTICLE 5.          CERTIFICATES, REPORTS AND RECORDS.


5.1.          Reporting Obligations of the Assuming Institution.


(a)            Records, Notifications and Reports.  The Assuming Institution
shall maintain such records, provide such notifications and deliver such reports
as are required pursuant to this Agreement, including, without limitation, the
records, notifications and reports as provided in the following provisions of
this Article 5.  Nothing contained in this Agreement shall be deemed to modify
any laws, regulations or orders that are otherwise applicable to the Assuming
Institution.


(b)            Certification of Accuracy and Completeness.  Every submission by
the Assuming Institution to the Receiver of a Quarterly Certificate, the Final
Recovery Certificate and any other document or information shall constitute a
certification from the Assuming Institution that the information provided in
such submission is correct, complete and in compliance with this Agreement.


5.2.          Quarterly Certificates.


(a)            Shared-Loss Quarters. Within thirty (30) days after the end of
each Shared-Loss Quarter, the Assuming Institution shall deliver to the Receiver
a Quarterly Certificate setting forth the following information with respect to
each such Shared-Loss Quarter, in such form and detail as the Receiver may
specify from time to time:


(i)             Charge-Offs with respect to Shared-Loss Assets;


(ii)            Recoveries;


(iii)           collections on Assets on which a Failed Bank Charge-Off has been
effected;


(iv)           aggregate Charge-Offs less Recoveries;


(v)            Reimbursable Expenses; and


(vi)           ORE Income.


(b)            Recovery Quarters. Not later than thirty (30) days after the end
of each Recovery Quarter, the Assuming Institution shall deliver to the Receiver
a Quarterly Certificate setting forth the information specified in Section
5.2(a) and the following information with

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
18

--------------------------------------------------------------------------------

 

respect to each Recovery Quarter, in such form and detail as the Receiver may
specify from time to time:


(i)             Recoveries and Reimbursable Expenses;


(ii)            on the Quarterly Certificate for the first Recovery Quarter
only, the Assuming Institution may report as a separate item any Reimbursable
Expenses which were: (A) paid prior to or during the final Shared-Loss Quarter,
(B) not included in a Quarterly Certificate for any Shared-Loss Quarter because
they were not paid by or on behalf of the Assuming Institution during a
Shared-Loss Quarter and (C) paid by or on behalf of the Assuming Institution
during the first Recovery Quarter; and


(iii)           ORE Income, ORE Expenses and Net ORE Income.


(c)            Final Recovery Certificate.  In addition to the information
specified in Sections 5.2(a) and 5.2(b), in the Final Recovery Certificate the
Assuming Institution shall include any Recoveries which were not included in a
Quarterly Certificate for a Recovery Quarter and may include any Reimbursable
Expenses which were: (A) incurred prior to or during the final Recovery Quarter,
(B) not included in a Quarterly Certificate for any Recovery Quarter because
they were not paid by or on behalf of the Assuming Institution during a Recovery
Quarter and (C) paid by or on behalf of the Assuming Institution prior to the
date the Assuming Institution is required to deliver the Final Recovery
Certificate to the Receiver pursuant to Section 5.2(b).


(d)            Completeness of Information.  The Assuming Institution shall
provide to the Receiver complete and accurate information, except to the extent
that it is unable to do so as a result of the failure of the Failed Bank or the
Receiver to provide requested information.


(e)            Limitations.  The Assuming Institution may claim each Charge-Off
and each item of expenditure, income, gain or loss only on the Quarterly
Certificate for the period in which such Charge-Off, expenditure, income, gain
or loss was incurred.  The inclusion of information regarding Reimbursable
Expenses in a Quarterly Certificate or other documentation does not create any
reimbursement obligation of the Receiver if the Assuming Institution is not
otherwise in compliance with this Agreement.


(f)             True-Up Date.  The Assuming Institution shall deliver the
schedule required pursuant to Section 2.5(b) on or before the True-Up Date.


5.3.          Notification of Certain Transactions.  Prior to the Termination
Date the Assuming Institution shall notify the Receiver within fifteen (15) days
following any of the following becoming fully or partially charged-off:


(a)            a Shared-Loss Loan having a Legal Balance (or, in the case of
more than one (1) Shared-Loss Loan made to the same Obligor, a combined Legal
Balance) of $5,000,000 or more in circumstances in which a legal claim against
the relevant Obligor survives; and


(b)            a Shared-Loss Loan made to a director, an “executive officer” as
defined in 12 C.F.R. § 215.2(d), a “principal shareholder” as defined in 12
C.F.R. § 215.2(l), or an Affiliate of the Assuming Institution.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
19

--------------------------------------------------------------------------------

 

5.4.          Notification of Related Loans.  In addition to maintaining records
of all Related Loans, the Assuming Institution shall prepare and deliver to the
Receiver, on a semi-annual basis, together with the Quarterly Certificates for
all Shared-Loss Quarters and Recovery Quarters ending on June 30 and December
31, schedules of all Related Loans which are commercial loans or commercial real
estate loans which have Legal Balances of $5,000,000 or more on the Accounting
Records of the Assuming Institution as of June 30 and December 31, to the extent
that more than one of such loans are to the same Obligor on Related Loans of
$5,000,000 or more.


5.5.          Auditor’s Report; Right to Audit.


(a)            Independent Auditor’s Report.


(i)             Within the time period permitted for the examination audit
pursuant to 12 C.F.R. § 363 following the end of each fiscal year, from and
including the fiscal year during which the Bank Closing Date occurs, up to and
including the calendar year during which the Termination Date occurs, the
Assuming Institution shall deliver to the Receiver and the Corporation a report
signed by its independent public accountants stating that such accountants have
reviewed this Agreement and that, in the course of their annual audit of the
Assuming Institution’s books and records, nothing has come to their attention
suggesting that any computations required to be made by the Assuming Institution
during each such year were not made in accordance with this Agreement.


(ii)            In the event that the Assuming Institution cannot comply with
the provisions of Section 5.5(a)(i), within seven (7) days following the end of
the time period permitted for the examination audit pursuant to 12 C.F.R. § 363,
the Assuming Institution shall submit to the Receiver corrected computations
together with a report signed by its independent public accountants stating
that, after giving effect to such corrected computations, nothing has come to
the attention of such accountants suggesting that any computations required to
be made by the Assuming Institution during such year were not made by the
Assuming Institution in accordance with this Agreement. In such event, the
Assuming Institution and the Receiver shall make all such accounting adjustments
and payments as may be necessary to give effect to each correction reflected in
such corrected computations, retroactive to the date on which the corresponding
incorrect computation was made.  It is the intention of this provision to align
the timing of the audit required under this Agreement with the examination audit
required pursuant to 12 C.F.R. § 363.


(b)            Assuming Institution’s Internal Audit.  The Assuming Institution
shall perform on an annual basis an internal audit of its compliance with this
Agreement and shall provide the Receiver and the Corporation with:


(i)             copies of all internal audit reports and access to all related
internal audit work papers; and


(ii)            a certificate signed by the chief executive officer or chief
financial officer of the Assuming Institution certifying that the Assuming
Institution is in compliance with this Agreement or identifying any areas of
non-compliance.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
20

--------------------------------------------------------------------------------

 

(c)            Right of Receiver or Corporation to Audit.  The Receiver or the
Corporation, their respective agents, contractors and employees, may (but are
not required to) perform an audit to determine the Assuming Institution’s
compliance with this Agreement at any time, by providing not less than ten (10)
Business Days prior notice. The scope and duration of any such audit shall be at
the discretion of the Receiver or the Corporation, as the case may be.  The
Receiver or the Corporation, as the case may be, shall bear the expense of any
such audit. In the event that any corrections are necessary as a result of such
an audit, the Assuming Institution and the Receiver shall make such accounting
adjustments, payments and withholdings as may be necessary to give retroactive
effect to such corrections.


(d)            Authority to Advisors and Representatives.  The Assuming
Institution shall, and shall cause its Affiliates, contractors and Third Party
Servicers to, allow its advisors and representatives to discuss its (and any
Affiliates’, contractors’ or Third Party Servicers’) affairs, finances and
accounts as they relate to Shared-Loss Assets, or any other matters relating to
this Agreement or the rights and obligations hereunder, with the Receiver and
authorizes such advisors and representatives to so discuss such affairs,
finances and accounts with the Receiver.


5.6.          Accounting Principles.


(a)            Maintenance of Books and Records.  The Assuming Institution shall
at all times during the term of this Agreement keep books and records which
fairly present all dealings and transactions carried out in connection with its
business and affairs.


(b)            Accounting Principles.  Except as otherwise provided for in the
Purchase and Assumption Agreement or this Agreement, the Assuming Institution
shall keep all financial books and records in accordance with generally accepted
accounting principles, which shall be consistently applied for the periods
involved.


(c)            Change in Accounting Principles.  The Assuming Institution shall
not make any change in its accounting principles which adversely affects the
value of the Shared-Loss Assets, unless it obtains the prior written approval of
the Corporation or if required by a change in generally accepted accounting
principles.  The Assuming Institution shall notify the Corporation of any change
in its accounting principles that is required by a change in generally accepted
accounting principles which would affect any Shared-Loss Asset, the accounting
for any Shared-Loss Asset or the amount of any loss, gain, expense, cost or
other item of reimbursement that may be due to or from the Assuming Institution.


5.7.          Records and Reports.


(a)            Content of Records.  The Assuming Institution shall establish and
maintain records on a separate general ledger, and on such subsidiary ledgers as
may be appropriate, in such form and detail as the Receiver or the Corporation
may specify, to account for the Shared-Loss Assets and to enable the Assuming
Institution to prepare and deliver such reports as the Receiver or the
Corporation may from time to time request pursuant to this Article 5.  Without
limitation, such books and records shall be kept in such a manner that
information will be readily available to determine and document compliance with
this Agreement and the Purchase and Assumption Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
21

--------------------------------------------------------------------------------

 

(b)            Additional Information.  The Assuming Institution shall promptly
provide to the Receiver or the Corporation such information as the requesting
party may request from time to time, including financial statements,
computations and information as the Receiver or the Corporation deems necessary
or appropriate in connection with monitoring compliance with this Agreement,
certified as correct by the chief executive officer or chief financial officer
of the Assuming Institution if so requested.  The Assuming Institution shall
provide to the Receiver all such loan-level data and cumulative information
regarding the Shared-Loss Assets as the Receiver may request from time to time.


ARTICLE 6.          MISCELLANEOUS.


6.1.          Expenses.   All costs and expenses incurred by a party in
connection with this Agreement (including the performance of any obligations or
the exercise of any rights hereunder) shall be borne by such party unless
expressly otherwise provided, whether or not the transactions contemplated
herein are consummated.


6.2.          Successors and Assigns.


(a)            Binding on Successors and Assigns; Assignment.  This Agreement,
and all of the terms and provisions hereof shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns only.  The Receiver may assign or otherwise transfer this Agreement
and the rights and obligations of the Receiver hereunder (in whole or in part)
to the Corporation in its corporate capacity without the consent of the Assuming
Institution.  Notwithstanding anything to the contrary contained in this
Agreement, the Assuming Institution may not assign or otherwise transfer this
Agreement or any of the Assuming Institution’s rights or obligations hereunder
(in whole or in part) or sell or transfer any subsidiary of the Assuming
Institution holding title to Shared-Loss Assets without the prior written
consent of the Receiver, which consent may be granted or withheld by the
Receiver in its sole and absolute discretion.  An assignment or transfer of this
Agreement includes:


(i)             a merger or consolidation of the Assuming Institution with or
into another Person, if the shareholders of the Assuming Institution will own
less than sixty-six and two/thirds percent (66.66%) of the equity of the
consolidated entity;


(ii)            a merger or consolidation of the Assuming Institution’s Holding
Company with or into another Person, if the shareholders of the Holding Company
will own less than sixty-six and two/thirds percent (66.66%) of the equity of
the consolidated entity;


(iii)           the sale of all or substantially all of the assets of the
Assuming Institution to another Person; or


(iv)           a sale of Shares by any one or more shareholders that will effect
a change in control of the Assuming Institution, as determined by the Receiver
with reference to the standards set forth in the Change in Bank Control Act, 12
U.S.C. 1817(j).


Any transaction under this Section 6.2 that requires the Receiver’s consent that
is made without such consent will relieve the Receiver of its obligations under
this Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
22

--------------------------------------------------------------------------------

 

(b)            No Recognition of Loss.  No loss shall be recognized under this
Agreement as a result of any accounting adjustments that are made due to or as a
result of any assignment or transfer of this Agreement or any merger,
consolidation, sale or other transaction to which the Assuming Institution, its
Holding Company or any Affiliate is a party, regardless of whether the Receiver
consents to such assignment or transfer in connection with such transaction
pursuant to this Section 6.2.


6.3.          WAIVER OF JURY TRIAL.   EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN, OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, ARISING OUT OF OR RELATING TO OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


6.4.          No Third Party Beneficiary.  This Agreement is for the sole and
exclusive benefit of the parties and their respective permitted successors and
permitted assigns and there shall be no other third party
beneficiaries.  Nothing in this Agreement shall be construed to grant to any
other Person any right, remedy or claim under or in respect of this Agreement or
any provision hereof.


6.5.          Consent; Determination or Discretion.  When the consent or
approval of a party is required under this Agreement, such consent or approval
shall be obtained in writing and unless expressly otherwise provided, shall not
be unreasonably withheld or delayed.  When a determination or decision is to be
made by a party under this Agreement, that party shall make such determination
or decision in its reasonable discretion unless expressly otherwise provided.


6.6.          Rights Cumulative.  Except as expressly otherwise provided herein,
the rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under the Purchase and Assumption Agreement, any of the
agreements related thereto or under applicable law.  Any failure to exercise or
any delay in exercising any of such rights, or any partial or defective exercise
of such rights, shall not operate as a waiver or variation of that or any other
such right, unless expressly otherwise provided.


6.7.          References.  References in this Agreement to Recitals, Articles,
Sections and Exhibits are to Recitals, Articles, Sections and Exhibits of this
Agreement, respectively, unless the context indicates that the Purchase and
Assumption Agreement is intended. References to parties are to the parties to
this Agreement.  Unless expressly otherwise provided, references to days and
months are to calendar days and months respectively.  Article and Section
headings are for convenient reference and shall not affect the meaning of this
Agreement.  References to the singular shall include the plural, as the context
may require, and vice versa.


6.8.          Notice.


(a)            Form of Notices.  All notices shall be given in writing to the
parties at the addresses set forth in Sections 6.8(b) and 6.8(c) and sent in
accordance with the provisions of Section 13.6 of the Purchase and Assumption
Agreement, unless expressly otherwise provided.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
23

--------------------------------------------------------------------------------

 

(b)            Notice to FDIC (Division of Resolutions and Receiverships). With
respect to a notice under this Agreement, other than pursuant to Section 3.4(a):


Federal Deposit Insurance Corporation
Division of Resolutions and Receiverships
550 17th Street, N.W.
Washington, D.C.  20429
Attention: Assistant Director, Franchise and Asset Marketing


(c)            Notice to FDIC (Legal Division). With respect to a notice under
Section 3.4(a):


Federal Deposit Insurance Corporation Legal Division
1601 Bryan Street
Dallas, Texas 75201
Attention: Regional Counsel


with a copy to:


Federal Deposit Insurance Corporation Legal Division
Virginia Square, L. William Seidman Center
3501 Fairfax Drive, VS-E-7056
Arlington, Virginia  22226
Attention: Senior Counsel (Special Issues Group)


ARTICLE 7.          DISPUTE RESOLUTION.


7.1.          Methods of Resolution.  The methods of resolving a dispute arising
pursuant to this Agreement shall be as follows:


(a)            Charge-Offs.  Any dispute as to whether a Charge-Off of a
Shared-Loss Asset was made in accordance with the Examination Criteria shall be
finally resolved by the Assuming Institution’s Chartering Authority.


(b)            Other Disputes.  Any other dispute (a “Dispute Item”) shall be
resolved in accordance with the following provisions of this Article 7.


7.2.          Informal Resolution.  The Receiver or the Corporation, as
appropriate, (the “FDIC Party”) and the Assuming Institution shall negotiate in
good faith to resolve any Dispute Item within thirty (30) Business Days
following receipt of information concerning the Dispute Item.


7.3.          Resolution by Non-Binding Dispute Resolution Proceeding.  If
informal resolution of the Dispute Item pursuant to Section 7.2 is unsuccessful,
the FDIC Party, on the one hand, and the Assuming Institution, on the other
hand, may submit to the other party written notification of a Dispute Item (a
“Notice of Dispute”).  The Notice of Dispute shall contain a description of the
dispute, an estimate of the amount in issue and any other information required

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
24

--------------------------------------------------------------------------------

 

pursuant to this Article 7.  The parties shall make good faith efforts to
resolve the dispute by mutual agreement within thirty-five (35) Business Days
following receipt of the Notice of Dispute.  In furtherance of these efforts,
the parties should consider the mutually agreed upon use of less formal dispute
resolution techniques, which may include, but are not limited to, mediation,
settlement conference, early neutral evaluation and any other dispute resolution
proceedings (as defined in § 571(6) of the Administrative Dispute Resolution Act
(“ADRA”), 5 U.S.C. § 571 et seq.), as amended).


7.4.          Confidentiality of Compromise Negotiations.  All good faith
attempts to resolve or compromise a dispute pursuant to Sections 7.2 or 7.3 will
be confidential. All such compromise negotiations, including any statements made
or documents prepared by any party, attorney or other participant, are
inadmissible as evidence in other proceedings and may not be construed for any
purpose as admissions against interest.


7.5.          Payment Resulting from Compromise Negotiations.  If the FDIC Party
and the Assuming Institution resolve a Dispute Item to their mutual satisfaction
pursuant to Sections 7.2 or 7.3, including any dispute pursuant to Section 2.6,
then within thirty (30) days following such resolution, the appropriate party
shall make payment or take action as agreed by the parties.


7.6.          Formal Resolution.


(a)            Arbitration Matters. Any Dispute Item which has an estimated
amount in issue not exceeding $1,000,000 per Asset may be proposed by the party
seeking relief (the “Claimant Party”) for arbitration pursuant to the provisions
of this Section 7.6.  No more than three Dispute Items may be submitted for any
single arbitration, provided that, by mutual agreement pursuant to Section
7.6(c), the parties may agree to submit any Dispute Item(s) to arbitration.


(b)            Proposal to Arbitrate. If the FDIC Party and the Assuming
Institution do not resolve a Dispute Item pursuant to Sections 7.2 and 7.3, then
within ten (10) Business Days following the expiration of the period provided in
Section 7.3, the Claimant Party may propose to submit the unresolved Dispute
Item to arbitration by notifying the other party (the “Respondent Party”) in
writing.


(c)            Submission to Arbitration. The Respondent Party may agree to the
Claimant Party’s proposal of arbitration by responding in writing within ten
(10) Business Days following receipt of such proposal.  Within five (5) Business
Days following receipt of the Respondent Party’s agreement to arbitrate, the
Claimant Party may submit the Dispute Item to the American Arbitration
Association (“AAA”) for arbitration.  No Dispute Item may be submitted for
arbitration without the consent of both parties.


(d)            Waiver of Arbitration. If the Claimant Party does not (i) propose
to submit the Dispute Item to arbitration within the period set forth in Section
7.6(b) or (ii) submit the Dispute Item to AAA within the period set forth in
Section 7.6(c), then the Claimant Party shall be deemed to have waived
submission of the Dispute Item to arbitration.


(e)            Litigation Matters. If the FDIC Party and the Assuming
Institution do not agree to submit the Dispute Item to arbitration, the Dispute
Item may be resolved by litigation in

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
25

--------------------------------------------------------------------------------

 

accordance with Federal or state law, as provided in Section 13.10 of the
Purchase and Assumption Agreement.  Any litigation shall be filed in a United
States District Court in the proper district.


(f)             Arbitration Administrator. The FDIC Party may, in its
discretion, appoint an organization other than AAA for administration of
arbitration pursuant to this Section 7.6, in which case this Article 7 and the
rules and procedures set forth herein, including the Commercial Arbitration
Rules as referred to in Section 7.9, shall govern the arbitration.  AAA or such
other organization appointed pursuant to this Section 7.6(f) shall be referred
to in this Agreement as the “Arbitration Administrator.”


7.7.          Limitation on FDIC Party.  Nothing in this Article 7 shall be
interpreted as obligating the FDIC Party to submit to a dispute resolution
proceeding (as defined in ADRA at § 571(6)) any Dispute Item described in (i)
ADRA, § 572(b) or (ii) the FDIC’s Statement of Policy Regarding Binding
Arbitration, 66 Fed. Reg. 18632 (April 10, 2001), as amended, as a dispute for
which an agency shall consider not using a dispute resolution proceeding.


7.8.          Effectiveness of Agreement Pending Dispute.  Notwithstanding
anything in this Agreement to the contrary, in the event that a Notice of
Dispute is provided to a party under this Article 7 prior to the Termination
Date, the terms of this Agreement shall remain in effect with respect to the
items set forth in such notice until the dispute with respect to such items has
been finally resolved, and such dispute shall be resolved in accordance with the
provisions of this Agreement even if that resolution occurs after the
Termination Date.


7.9.          Governing Rules and Law for Arbitration.  Any arbitration shall be
substantively governed by the Federal law of the United States of America, and
in the absence of controlling Federal law, in accordance with the laws of the
state in which the main office of the Failed Bank is located.  The arbitration
shall be procedurally governed by the Commercial Arbitration Rules (the
“Commercial Arbitration Rules”) established by AAA to the extent that such rules
are not inconsistent with this Article 7, the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq. (“Federal Arbitration Act”), and ADRA., as each may be in effect at
the time that the arbitration is initiated, except that the Commercial
Arbitration Rules’ Expedited Procedures shall not apply unless the FDIC Party
and Claimant Party otherwise agree in writing.  The Review Board (as defined
below) may modify the procedures set forth in such rules from time to time with
the prior written approval of the Claimant Party and the Respondent Party.


7.10.        Review Board Proceedings.  The arbitration of a dispute shall be
conducted by a review board (a “Review Board”) which shall consist of either one
(1) or three (3) members (each, a “Member”) with such expertise as the Claimant
Party and Respondent Party agree is relevant.  The Claimant Party shall specify,
in its Notice of Dispute, the number of Members which it proposes for the Review
Board.


(a)            Selection of Members.


(i)             Claimant Party Proposes One Member.  If the Dispute Item(s) are
less than $500,000 in total, the Claimant Party may propose that the Review
Board shall consist of one Member, and shall state, in its Notice of Dispute,
the name and address of the Member that it proposes for the Review Board.  If
the Respondent Party agrees, in its response to the Notice of Dispute, the
Member suggested by the Claimant Party shall comprise the Review Board.  If the
Respondent Party agrees, in its

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
26

--------------------------------------------------------------------------------

 

response to the Notice of Dispute, that the Review Board shall consist of one
Member, but states the name and address of a different proposed Member for the
Review Board, then that Member shall be deemed acceptable to the Claimant Party
if it submits the Notice of Dispute to the Arbitration Administrator, provided
that, before the Respondent Party responds to the Notice of Dispute with a
different proposed Member, the parties may also mutually agree upon one
Member.  If the Respondent Party proposes that the Review Board shall consist of
three Members, then the Members shall be selected in accordance with Section
7.10(a)(iv).


(ii)            Claimant Party Proposes Three Members.  If the Dispute Items
exceed $500,000 in total, or if the Respondent Party proposes that the Review
Board shall consist of three Members, then the Claimant Party shall state the
name and address of the first of three Members in its Notice of Dispute.  If the
Respondent Party agrees that the Review Board shall consist of three Members,
the Respondent Party shall state the name and address of the second Member in
its response to the Notice of Dispute.  Each such Member shall be considered a
“Party-Appointed Arbitrator” (“Party-Appointed Arbitrator”), consistent with
Commercial Arbitration Rule R-12.  If the Claimant Party subsequently submits
the Notice of Dispute to the Arbitration Administrator as provided in Section
7.6(c), then within ten (10) Business Days of such submission, the
Party-Appointed Arbitrators shall select a neutral third Member (the “Neutral
Member”) in accordance with Commercial Arbitration Rules R-11 and R-13, except
that the Neutral Member need not be from the National Roster of Commercial
Arbitrators.  If the Respondent Party proposes that the Review Board shall
consist of one Member, then the Member shall be selected in accordance with
Section 7.10(a)(iii).


(iii)           Respondent Party Proposes One Member.  If the Claimant Party
proposes that the Review Board shall consist of three Members, but the
Respondent Party proposes that the Review Board shall consist of one Member in
its response to the Notice of Dispute, then the Member proposed by the Claimant
Party in the Notice of Dispute shall comprise the Review Board unless the
Respondent Party states the name and address of a different proposed Member in
its response to the Notice of Dispute.  If the Respondent Party proposes a
different Member in its response to the Notice of Dispute, then that Member
shall be deemed acceptable to the Claimant Party if it submits the Notice of
Dispute to the Arbitration Administrator.


(iv)           Respondent Party Proposes Three Members.  If the Claimant Party
proposes that the Review Board shall consist of one Member, but the Respondent
Party proposes, in its response to the Notice of Dispute, that the Review Board
shall consist of three Members, then the Member proposed by the Claimant Party
in the Notice of Dispute shall comprise the first Member of the Review
Board.  The Respondent Party shall state the name and address of the second
Member in its response to the Notice of Dispute.  Each such Member shall be
considered a Party-Appointed Arbitrator.  If the Claimant Party subsequently
submits the Notice of Dispute to the Arbitration Administrator, a Neutral Member
shall be selected in accordance with the procedure set forth in Section
7.10(a)(ii).

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
27

--------------------------------------------------------------------------------

 

(b)            Removal of Members.  A Party-Appointed Arbitrator may be removed
at any time by the party who appointed that Member upon five (5) Business Days
notice to the other party of the selection of a replacement Member.  The Neutral
Member may be removed by unanimous action of the Party-Appointed Arbitrators or
unanimous action of the parties after five (5) Business Days notice to the
Claimant Party and the Respondent Party and the Arbitration Administrator of the
selection of a replacement Neutral Member.


(c)            Vacancies.  Any vacancy on the Review Board prior to or after the
commencement of the hearing of evidence and argument (the “Arbitration Hearing”)
shall be handled in accordance with Commercial Arbitration Rule R-19, except
that if a vacancy arises after the Arbitration Hearing has commenced, a
substitute Member shall be selected in accordance with the rules under which the
original Member was selected.


7.11.        Impartiality.  As a condition of serving on the Review Board,
within five (5) Business Days after being selected, each Member shall provide a
written oath, under penalty of perjury, containing a statement that the Member
does not have any conflicts of interest (whether official, financial, personal
or otherwise) with respect to the issues or parties in controversy, and that
each Member agrees to be bound by the provisions of this Article 7 as applicable
to the Members.  If a Member has any potential conflict of interest, the Member
shall fully disclose such interest in writing to the Claimant Party and the
Respondent Party and the Member shall not serve on the Review Board, unless the
Claimant Party and the Respondent Party agree otherwise.  The Conflicts
Committee of the Legal Division of the Corporation shall review any potential
conflicts of interest for potential waiver.  None of the Members may serve as
counsel, advisor, witness or representative to any party to the arbitration.


7.12.        Schedule.  The Review Board shall assume control of the arbitration
process and shall schedule all events as expeditiously as possible.  The
Arbitration Hearing shall commence within ninety (90) Business Days after
receipt of the Notice of Dispute by the Arbitration Administrator.


7.13.        Written Award.  Within twenty (20) Business Days following closing
of the Arbitration Hearing, as determined by Commercial Arbitration Rule R-35,
the Review Board shall determine the prevailing party and award the prevailing
party its proposed award/award any remedy or relief that the arbitrator deems
just and equitable and within the scope of this Article 7, but in no event may
an award of the Review Board (inclusive of all claims and counterclaims) exceed
the maximum amount set forth in Section 7.6(a) of this Agreement.  If the Review
Board consists of three (3) Members, the determination of any two (2) Members
shall constitute the Review Board’s determination.  The Review Board shall
present to the Claimant Party and the Respondent Party a written award regarding
the dispute. The written award shall contain a brief, informal discussion of the
factual and legal basis for the award and need not contain formal findings of
facts and law.


7.14.        Interest Rate on Award.  Any award amounts ultimately determined to
be payable pursuant to the Review Board’s written award shall bear interest at
the Settlement Interest Rate from a beginning date specified by the Review Board
in its written award and until the date on which payment is made.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
28

--------------------------------------------------------------------------------

 

7.15.        Payments.  All payments required to be made under this Article 7
shall be made by wire transfer and within fifteen (15) Business Days following
the date on which the award becomes final, as provided by ADRA at § 580(b).  The
Review Board will have no authority to award any punitive, consequential,
special or exemplary damages.


7.16.        Fees, Costs and Expenses.  The Review Board will have no authority
to award attorneys’ fees or costs incurred by either party to the
arbitration.  Each party will bear the fees, costs, and expenses which it incurs
in connection with the submission of any dispute to a Review Board, including
the fees and expenses of the Member which it selected in accordance with the
Arbitration Administrator’s fee schedule.  The Claimant Party and the Respondent
Party will share equally the fees and expenses of the Neutral Member and any
administrative fees of the arbitration (which shall not include the fees and
expenses of the Members).  No fees, costs or expenses incurred by or on behalf
of the Assuming Institution shall be subject to reimbursement by the Receiver
under this Article 7 or otherwise.


7.17.        Binding and Conclusive Nature.  Arbitration of a dispute pursuant
to this Article 7 shall be final, conclusive and binding on the parties and not
subject to further dispute or review, and judgment upon the award made by the
Review Board may be entered in accordance with applicable law in any court
having jurisdiction thereof.  Other than as provided by the Federal Arbitration
Act and ADRA, no review, appeal or reconsideration of the Review Board’s
determination shall be permitted, including review, appeal or reconsideration by
the Review Board or any other arbitrators.  The parties agree to faithfully
observe the provisions of this Article 7 and the Commercial Arbitration Rules,
and the parties agree to abide by and perform any award rendered by the Review
Board.


7.18.        No Precedent.  No decision, interpretation, determination,
analysis, statement, award or other pronouncement of a Review Board shall
constitute precedent in regard to any subsequent proceeding (whether or not such
proceeding involves dispute resolution under this Agreement), nor shall any
Review Board be bound to follow any decision, interpretation, determination,
analysis, statement, award or other pronouncement rendered by any previous
Review Board or any other previous dispute resolution panel that may have
convened in connection with a transaction involving other failed financial
institutions or Federal assistance transactions.


7.19.        Confidentiality; Proceedings, Information and Documents.  No
arbitration held pursuant to this Article 7 shall be public or accessible to any
person other than the parties and their representatives, the Review Board and
witnesses participating in the arbitration (and then, only to the extent of
their participation).  Each party and each Member shall strictly maintain the
confidentiality of all issues, disputes, arguments, positions and
interpretations of any such proceeding, as well as all testimony, pleadings,
filings, discovery, information, attachments, enclosures, exhibits, summaries,
compilations, studies, analyses, notes, documents, statements, schedules and
other similar items associated therewith (“Confidential Information”), in
accordance with the provisions of ADRA.  In the event that disclosure of
Confidential Information is required pursuant to law, rule or regulation, or in
the event that disclosure is required pursuant to statute or court determination
as provided by ADRA, then to the extent reasonably practicable, the person
required to make the disclosure shall provide the other party or parties with
written notice of such disclosure within one (1) Business Day

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
29

--------------------------------------------------------------------------------

 

following the request that it make such disclosure, and in any event prior to
making such disclosure, so that the other party or parties may seek a protective
order.


7.20.        Confidentiality of Arbitration Award.  Notwithstanding the
provisions of Section 7.19, no party has any duty of confidentiality with
respect to any arbitration award made pursuant to this Article 7.


7.21.        Extension of Time Periods.  The parties may extend any period of
time provided in this Article 7 by mutual agreement.


7.22.        Venue.  The arbitration shall take place at such location as the
parties thereto may mutually agree, but if they cannot agree, then it will take
place at the offices of the Corporation in Washington, D.C., or Arlington,
Virginia.


ARTICLE 8.          DEFINITIONS.  The capitalized terms used in this Agreement
have the meanings defined or referenced in this Article 8.


“AAA” has the meaning set forth in Section 7.6(c).


“Accounting Records” means Records including, but not limited to, corporate
minutes, general ledger and subsidiary ledgers and schedules which support
general ledger balances.


“Accrued Interest” means, for any Shared-Loss Loan, Permitted Advance or
Shared-Loss Loan Commitment Advance at any time, the amount of accrued earned
and unpaid interest, taxes, credit life and/or disability insurance premiums (if
any) payable by the Obligor, all as reflected on the Accounting Records of the
Failed Bank or the Assuming Institution (as applicable), but excluding any
amount accrued after the applicable Asset has been placed on non-accrual or
nonperforming status by either the Failed Bank or the Assuming Institution (as
applicable), for no more than a maximum of ninety (90) days.


“Additional ORE” means Shared-Loss Loans that become ORE after the Bank Closing
Date.


“ADRA” has the meaning set forth in Section 7.3.


“Affiliate” has the meaning set forth in the Purchase and Assumption Agreement;
provided that, for purposes of this Agreement, no Third Party Servicer appointed
by an Affiliate shall be deemed to be an Affiliate of the Assuming Institution
solely by virtue of that appointment.


“Agreement” has the meaning set forth in Recital A.


“Applicable Percentage” is eighty percent 80% for the Tranche 1 Amount and
eighty percent 80% for the Tranche 2 Amount.


“Arbitration Administrator” has the meaning set forth in Section 7.6(f).


“Arbitration Hearing” has the meaning set forth in Section 7.10(a)(iii).


“Assets” has the meaning set forth in the Purchase and Assumption Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
30

--------------------------------------------------------------------------------

 

“Assuming Institution” has the meaning set forth in the Purchase and Assumption
Agreement.


“Bank Closing Date” has the meaning set forth in the Purchase and Assumption
Agreement.


“Bank Premises” has the meaning set forth in the Purchase and Assumption
Agreement.


“Bid Valuation Date” has the meaning set forth in the Purchase and Assumption
Agreement.


“Book Value” has the meaning set forth in the Purchase and Assumption Agreement.


“Business Day” has the meaning set forth in the Purchase and Assumption
Agreement.


“Calendar Quarter” means a period of three months in any year, commencing on the
first day of each January, April, July or October, and each successive
three-month period thereafter, except that the first such period shall commence
on the Commencement Date and end on the last day of March, June, September or
December, whichever is the first to occur after the Commencement Date.


“Capitalized Expenditures” means those expenditures that (a) would be
capitalized under generally accepted accounting principles and (b) are incurred
with respect to Shared-Loss Loans, ORE, Additional ORE or Subsidiary ORE, but
excluding expenses related to environmental conditions including, but not
limited to, remediation, storage or disposal of any hazardous or toxic
substances or any pollutant or contaminant.


“Charge-Off” means, for any period with respect to a particular Shared-Loss
Asset, the amount of a loan or portion of a loan classified as “Loss” under the
Examination Criteria as effected by the Assuming Institution and reflected on
its Accounting Records for such period, consisting solely of a charge-off of the
following:


(a)            the principal amount of such Shared-Loss Asset net of unearned
interest;


(b)            a write-down associated with Shared-Loss Assets, ORE or
Additional ORE or loan modification(s);


(c)            Accrued Interest for no more than a maximum of ninety (90) days;
plus


(d)            Capitalized Expenditures.


Losses incurred on the sale or other disposition of Shared-Loss Assets to any
Person shall not constitute Charge-Offs except for: (i) sales duly conducted in
accordance with the provisions of Sections 4.1(a) and 4.1(b), (ii) the sale or
other disposition of ORE or Additional ORE to a Person other than an Affiliate
of the Assuming Institution which was conducted in a commercially reasonable and
prudent manner and (iii) other sales or dispositions, if any, with respect to
which the Receiver granted prior consent.


“Chartering Authority” has the meaning set forth in the Purchase and Assumption
Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
31

--------------------------------------------------------------------------------

 

“Claimant Party” has the meaning set forth in Section 7.6(a).


“Commencement Date” means the first day following the Bank Closing Date.


“Commercial Arbitration Rules” has the meaning set forth in Section 7.9.


“Commitment” has the meaning set forth in the Purchase and Assumption Agreement.


“Confidential Information” has the meaning set forth in Section 7.19.


“Consumer Loans” means loans to individuals for household, family and other
personal expenditures, that are not secured by real estate, including but not
limited to loans for (a) purchase of private automobiles, pickup trucks,
household appliances, furniture, trailers and boats; (b) repairs or improvements
to a borrower’s residence; (c) educational expenses, including student loans,
whether or not guaranteed by the United States or any state; (d) medical
expenses; (e) taxes; (f) vacations; (g) personal (non-business) debt
consolidation; and (h) purchase of a mobile home to be used as a residence which
is not combined with real property.  Consumer Loans may be installment loans,
demand loans or single payment time loans, regardless of size or maturity and
regardless of whether the loans are made by the consumer loan department or by
any other department of the Failed Bank.  Consumer Loans also include retail
installment sales paper purchased by the Failed Bank from merchants or dealers,
finance companies and others and extensions of credit pursuant to a credit card
plan or debit card plan.


“Corporation” has the meaning set forth in the Purchase and Assumption
Agreement.


“Covered Gain” has the meaning set forth in Section 2.3(b).


“Covered Loss” has the meaning set forth in Section 2.3(a).


“Credit File” has the meaning set forth in the Purchase and Assumption
Agreement.


“Dispute Item” has the meaning set forth in Section 7.1(b).


“Environmental Assessment” means an assessment relating to the presence, storage
or release of any hazardous or toxic substance, pollutant or contaminant with
respect to the collateral securing a Shared-Loss Loan that has been fully or
partially charged-off.


“Examination Criteria” means the loan classification criteria employed by, and
any applicable regulations of, the Assuming Institution’s Chartering Authority
at the time an action is taken, as such criteria may be amended from time to
time.


“Failed Bank” has the meaning set forth in the Purchase and Assumption
Agreement.


“Failed Bank Charge-Offs” means, with respect to any Asset, an amount equal to
the aggregate reversals or charge-offs of Accrued Interest and charge-offs and
write-downs of principal effected by the Failed Bank with respect to that Asset
as reflected on the Accounting Records of the Failed Bank, excluding any
Fully-Charged-Off Assets.


“Federal Arbitration Act” has the meaning set forward in Section 7.9.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
32

--------------------------------------------------------------------------------

 

“Final Recovery Certificate” means the Quarterly Certificate for the final
Recovery Quarter.


“Fixtures” has the meaning set forth in the Purchase and Assumption Agreement.


“FDIC” means the Federal Deposit Insurance Corporation, in any capacity, as
appropriate.


“FDIC Party” has the meaning set forth in Section 7.2.


“Fully Charged-Off Assets” means Assets subject to Failed Bank Charge-Offs that
were completely charged-off by the Failed Bank and had a Book Value of zero on
the  Bank Closing Date.


“Holding Company” means any company owning Shares of the Assuming Institution
that is a holding company pursuant to the Bank Holding Company Act of 1956, 12
U.S.C. 1841 et seq. or the Home Owners’ Loan Act, 12 U.S.C. 1461 et seq.


“Investment in Subsidiary” means the amount of the Failed Bank’s direct and
indirect investment in a Shared-Loss Subsidiary, including any amounts due from
that Shared-Loss Subsidiary to the Failed Bank that were acquired by the
Assuming Institution, calculated as of the Commencement Date.


“Intrinsic Loss Estimate” is fifty-four million dollars ($54,000,000.00)


“Legal Balance” has the meaning set forth in the Purchase and Assumption
Agreement.


“Loan” has the meaning set forth in the Purchase and Assumption Agreement.


“Management Standards” has the meaning set forth in Section 3.1.


“Member” has the meaning set forth in Section 7.10.


“Net Loss Amount” means the sum of all Charge-Offs less all Recoveries and, if
the Purchase and Assumption Agreement includes a Single Family Agreement, the
Cumulative Loss Amount under and as defined in the Single Family Agreement.


“Net ORE Income” means the extent to which aggregate ORE Income exceeds ORE
Expenses, as described in Section 2.9(g)(i) or (ii), as appropriate.


“Net ORE Loss Carryforward” means the amount of any ORE Income in any Recovery
Quarter that is a negative number.


“Net Recoveries” has the meaning set forth in Section 2.4(c).


“Neutral Member” has the meaning set forth in Section 7.10(a)(ii).


“New Shared-Loss Loans” means loans that would otherwise be subject to loss
sharing under this Agreement that were originated after the Bid Valuation Date
and before the Bank Closing Date.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
33

--------------------------------------------------------------------------------

 

“Notice of Dispute” has the meaning set forth in Section 7.3.


“Obligor” has the meaning set forth in the Purchase and Assumption Agreement.


“ORE” means the following that (a) are owned by the Failed Bank as of the Bank
Closing Date and purchased pursuant to the Purchase and Assumption Agreement or
(b) have been acquired subsequent to the Bank Closing Date from the collection
or settlement by the Assuming Institution of a Shared-Loss Loan, including,
without limitation, any assets which have been fully or partially charged-off on
the books and records of the Failed Bank or the Assuming Institution:


(a)            interests in real estate (other than Bank Premises and Fixtures),
including but not limited to mineral rights, leasehold rights, condominium and
cooperative interests, air rights and development rights; and


(b)            other assets (whether real property, furniture, fixtures or
equipment and, at the option of the Receiver, other personal property) acquired
by foreclosure of ORE or in full or partial satisfaction of judgments or
indebtedness.


“ORE Expenses” means the aggregate expenses paid to third parties by or on
behalf of the Assuming Institution after the final Shared-Loss Quarter to
manage, operate and maintain ORE, Additional ORE and Subsidiary ORE, which may
include property taxes, insurance and sales commissions, provided that such
commissions are of an amount customary for the type and location of the asset.


“ORE Income” means income received by or on behalf of the Assuming Institution
or its Affiliate(s) from the operation, and any gains recognized by the Assuming
Institution on the disposition, of ORE, Additional ORE and Subsidiary ORE.


“Party-Appointed Arbitrator” has the meaning set forth in Section 7.10(a)(ii).


“Permitted Advance” has the meaning set forth in Section 2.8(a).


“Permitted Amendment” has the meaning set forth in Section 2.8(b).


 “Person” has the meaning set forth in the Purchase and Assumption Agreement.


“Purchase and Assumption Agreement” has the meaning set forth in Recital A.


“Quarterly Certificate” means a certificate or certificates, signed by an
officer of the Assuming Institution involved in, or responsible for, the
administration and servicing of the Shared-Loss Assets, whose name appears on a
list provided to the Receiver (as updated by the Assuming Institution as needed
from time to time) of servicing officers and the related supporting
documentation setting forth in such form and detail as the Receiver may specify
from time to time the items listed at Section 5.2(a), in the form set forth in
Exhibit 5.2 and delivered as set forth in Article 5 of this Agreement.


“Receiver” has the meaning set forth in the Purchase and Assumption Agreement.


“Record” has the meaning set forth in the Purchase and Assumption Agreement.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
34

--------------------------------------------------------------------------------

 

“Recovery” has the meaning set forth in Section 2.9.


“Recovery Quarter” means a Calendar Quarter commencing with and including the
first Calendar Quarter following the final Shared-Loss Quarter and ending on the
Termination Date.


“Reimbursable Expenses” has the meaning set forth in Section 2.7(a).


“Related Liability” has the meaning set forth in the Purchase and Assumption
Agreement.


“Related Liability Amount” has the meaning set forth in the Purchase and
Assumption Agreement.


“Related Loan” means a loan or extension of credit held by the Assuming
Institution at any time on or prior to the end of the final Recovery Quarter
that is:


(a)            made to the same Obligor with respect to a Loan that is a
Shared-Loss Asset or with respect to a Loan from which ORE, Additional ORE or
Subsidiary ORE derived; or


(b)            attributable to the same primary Obligor with respect to any Loan
described at paragraph (a) under the applicable rules of the Assuming
Institution’s Chartering Authority concerning the legal lending limits of
financial institutions organized under its jurisdiction as in effect on the
Commencement Date.


“Respondent Party” has the meaning set forth in Section 7.6(b).


“Review Board” has the meaning set forth in Section 7.10.


“Settlement Interest Rate” has the meaning set forth in the Purchase and
Assumption Agreement.


“Shared-Loss Assets” means Shared-Loss Loans, Subsidiary Shared-Loss Loans,
ORE,  Additional ORE, Subsidiary ORE and Capitalized Expenditures.


“Shared-Loss Loan Commitment” means (a) a Commitment to make a further extension
of credit or a further advance with respect to an existing Shared-Loss Loan or
(b) a Shared-Loss Loan in respect of which the Assuming Institution has made a
Permitted Amendment.


“Shared-Loss Loan Commitment Advance” means an advance pursuant to a Shared-Loss
Loan Commitment with respect to which the Assuming Institution has not made a
Permitted Advance.


“Shared-Loss Loans” means the following:


(a)            Loans purchased by the Assuming Institution pursuant to the
Purchase and Assumption Agreement set forth on Schedule 4.15B thereto;

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
35

--------------------------------------------------------------------------------

 

(b)            New Shared-Loss Loans purchased by the Assuming Institution
pursuant to the Purchase and Assumption Agreement;


(c)            Permitted Advances;


(d)            Shared-Loss Loan Commitment Advances, if any; and


(e)            Shared-Loss Loans (as described at paragraphs (b) through (d)
above) with respect to which the Assuming Institution has made a Permitted
Amendment;


but does not include:


(i)             Consumer Loans; or


(ii)            Loans, New Shared-Loss Loans, Permitted Advances or Shared-Loss
Loan Commitment Advances with respect to which a Shared-Loss Subsidiary is an
Obligor.


“Shared-Loss Quarter” means a Calendar Quarter commencing with the initial
Calendar Quarter and ending with and including the Calendar Quarter in which the
fifth (5th) anniversary of the Commencement Date occurs.


“Shared-Loss Subsidiary” and “Shared-Loss Subsidiaries” mean the Subsidiary or
Subsidiaries, if any, listed on Schedule 4.15C, as applicable.


“Shares” means common stock and any instrument which by is, or which may become,
convertible into common stock.


“Single Family Agreement” means, if any, the Single Family Shared-Loss Agreement
and the Exhibits thereto attached as Exhibit 4.15A to the Purchase and
Assumption Agreement and entered into of even date with this Agreement among the
Receiver, the Corporation and the Assuming Institution.


“Subsidiary” has the meaning set forth in the Purchase and Assumption Agreement.


“Subsidiary ORE” means ORE listed on Schedule 4.15C and owned by the Shared-Loss
Subsidiary identified on that Schedule 4.15C as the owner of such ORE.


“Subsidiary Shared-Loss Loans” means Shared-Loss Loans listed on Schedule 4.15C
owned by the Shared-Loss Subsidiary identified on that Schedule 4.15C as the
owner of such Shared-Loss Loans.


“Termination Date” means the last day of the Calendar Quarter in which the
eighth (8th) anniversary of the Commencement Date occurs.


“Third Party Servicer” means any servicer appointed from time to time by the
Assuming Institution, which may include an Affiliate of the Assuming
Institution, to service the Shared-Loss Assets on behalf of the Assuming
Institution.


 “Tranche 1 Amount” means total Covered Losses less total Covered Gains up to
and

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
36

--------------------------------------------------------------------------------

 

including fifty-four million dollars ($54,000,000.00).


“Tranche 2 Amount” means total Covered Losses less total Covered Gains in excess
of the Tranche 1 Amount.


“Tranche 3 Amount” means total Covered Losses less total Covered Gains in excess
of the Tranche 2 Amount.


“True-Up Date” means the date which is forty-five (45) days after the latest to
occur of the Termination Date of this Agreement, the Termination Date of the
Single Family Agreement, if applicable, or disposition of all Assets pursuant to
this Agreement or the Single Family Agreement, if applicable.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
37

--------------------------------------------------------------------------------

 

EXHIBIT 2.5


TRUE-UP


Pursuant to Section 2.5 of this Agreement, the following calculation applies to
determine any payment due by the Assuming Institution to the Receiver on the
True-Up Date.  All capitalized terms used in this Exhibit 2.5 have the meanings
defined or referenced in Article 8 of this Agreement.


X = A-(B+C+D)
2


Where:


X = the amount payable to the Receiver pursuant to Section 2.5


A = 20% of the Intrinsic Loss Estimate


B = 20% of the Net Loss Amount


C = 25% of the Asset discount bid, expressed in dollars, of total Shared-Loss
Assets on Schedules 4.15A and 4.15B as of the Bank Closing Date


D = 3.5% of total Shared-Loss Assets on Schedules 4.15A and 4.15B as of the Bank
Closing Date

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
38

--------------------------------------------------------------------------------

 

EXHIBIT 2.7


EXCLUSION FROM REIMBURSABLE EXPENSES


Pursuant to Section 2.7(b)(iii) of this Agreement, the following calculation
applies to determine the proportion of the expense attributable, for financial
accounting purposes, to the reduction of the Book Value of a Shared-Loss Loan
which may not be included as a Permitted Expense.  All capitalized terms used in
this Exhibit 2.7 have the meanings defined or referenced in Article 8 of this
Agreement.


X = E * [1- (A+B+C)]
(A+B+D)


Where:


X = the proportion of expense not allowed as a Permitted Expense pursuant to
Section 2.7(b)(iii)


A = the total amount of all Failed Bank Charge-Offs of principal on the
Shared-Loss Loan (excluding reversals or charge-offs of Accrued Interest)


B = the total of all Charge-Offs effected by the Assuming Institution of
principal on the Shared-Loss Loan amount (excluding reversals or charge-offs of
Accrued Interest)


C = the amount of principal on the Shared-Loss Loan that has not yet been
charged-off but has been placed on non-accrual status, all of which occurred
during the period in which the expenses represented by E were recognized


D = the total amount of principal indebtedness due from the Obligor on the
Shared-Loss Loan after any amendment, modification, renewal, extension,
refinance, restructure, commitment, sale or other similar action


E = the portion of the expense attributable, for financial accounting purposes,
to the reduction of the Book Value of the Shared-Loss Loan


However, in the event that the portion derived from the calculation represented
by:


[1- (A+B+C)]
  (A+B+D)


is a negative number, the value of: (A+B+C)
  (A+B+D)


shall be deemed to be 1 and accordingly the value of X shall be zero.

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
39

--------------------------------------------------------------------------------

 

EXHIBIT 2.9


INTEREST INCOME AS A RECOVERY


Pursuant to Section 2.9(d) of this Agreement, the following calculation applies
to determine the proportion of interest income recognized by the Assuming
Institution for financial accounting purposes with respect to a Shared-Loss Loan
which may be included as a Recovery subject to the limit in Section 2.9(e).  All
capitalized terms used in this Exhibit 2.9 have the meanings defined or
referenced in Article 8 of this Agreement.


X = ((A + B +C)/D) * E


Where:


X = the allowable proportion of interest income recognized by the Assuming
Institution on the Shared-Loss Loan pursuant to Section 2.9(d) provided that
such portion may not exceed one hundred percent (100%) of E.


A = the total amount of all Failed Bank Charge-Offs of principal on the
Shared-Loss Loan (excluding reversals or charge-offs of Accrued Interest)


B = the total amount of all Charge-Offs effected by the Assuming Institution of
principal on the Shared-Loss Loan (excluding reversals or charge-offs of Accrued
Interest)


C = the amount of principal on the Shared-Loss Loan that has not yet been
charged-off but has been placed on non-accrual status, all of which occurred at
any time prior to or during the period in which the interest income represented
by E was recognized


D = the total amount of principal indebtedness (including all Failed Bank
Charge-Offs and Charge-Offs as described at A and B) due from the Obligor on the
Shared-Loss Loan after any amendment, modification, renewal, extension,
refinance, restructure, commitment, sale or other similar action


E = the total amount of interest income recognized by the Assuming Institution
for financial accounting purposes with respect to the Shared-Loss Loan

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
40

--------------------------------------------------------------------------------

 

EXHIBIT 5.2
 
[table1.jpg]


THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
41

--------------------------------------------------------------------------------

 

 [table2.jpg]
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
42

--------------------------------------------------------------------------------

 

 [table3.jpg]
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
43

--------------------------------------------------------------------------------

 

 [table4.jpg]
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
44

--------------------------------------------------------------------------------

 


SCHEDULE 4.15B


LOANS SUBJECT TO LOSS SHARING UNDER THE
COMMERCIAL SHARED-LOSS AGREEMENT

THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
45

--------------------------------------------------------------------------------

 

SCHEDULE 4.15C


SHARED-LOSS SUBSIDIARIES
 
THE BANK OF ASHEVILLE
 ASHEVILLE, NORTH CAROLINA
 
 
46

--------------------------------------------------------------------------------